
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.66


EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PENN NATIONAL GAMING, INC.,
as Borrower,

and

THE SUBSIDIARY GUARANTORS PARTY HERETO

$1,000,000,000
CREDIT AGREEMENT

Dated as of March 3, 2003

BEAR, STEARNS & CO. INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Syndication Agent,

and

BEAR STEARNS CORPORATE LENDING INC.,
as Swingline Lender, Administrative Agent and Collateral Agent,

and

SOCIETE GENERALE and
CREDIT LYONNAIS NEW YORK BRANCH,
as Joint Documentation Agents,

and

THE LENDERS PARTY HERETO

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


ARTICLE I

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION
SECTION 1.01.
 
Certain Defined Terms
 
1
SECTION 1.02.
 
Accounting Terms and Determinations
 
35
SECTION 1.03.
 
Classes and Types of Loans
 
35
SECTION 1.04.
 
Rules of Construction
 
35

ARTICLE II

CREDITS
SECTION 2.01.
 
Loans
 
36
SECTION 2.02.
 
Borrowings
 
39
SECTION 2.03.
 
Letters of Credit
 
39
SECTION 2.04.
 
Termination and Reductions of Commitment
 
43
SECTION 2.05.
 
Fees
 
44
SECTION 2.06.
 
Lending Offices
 
44
SECTION 2.07.
 
Several Obligations of Lenders
 
44
SECTION 2.08.
 
Notes; Register
 
45
SECTION 2.09.
 
Optional Prepayments and Conversions or Continuations of Loans
 
45
SECTION 2.10.
 
Mandatory Prepayment and Commitment Reductions
 
46
SECTION 2.11.
 
Replacement of Lenders
 
50

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST
SECTION 3.01.
 
Repayment of Loans
 
51
SECTION 3.02.
 
Interest
 
51

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
SECTION 4.01.
 
Payments
 
52
SECTION 4.02.
 
Pro Rata Treatment
 
53
SECTION 4.03.
 
Computations
 
53
SECTION 4.04.
 
Minimum Amounts
 
53
SECTION 4.05.
 
Certain Notices
 
54
 
 
 
 
 

i

--------------------------------------------------------------------------------


SECTION 4.06.
 
Non-Receipt of Funds by Administrative Agent
 
54
SECTION 4.07.
 
Right of Setoff, Sharing of Payments; Etc.
 
55

ARTICLE V

YIELD PROTECTION, ETC.
SECTION 5.01.
 
Additional Costs
 
56
SECTION 5.02.
 
Inability To Determine Interest Rate
 
57
SECTION 5.03.
 
Illegality
 
57
SECTION 5.04.
 
Treatment of Affected Loans
 
58
SECTION 5.05.
 
Compensation
 
58
SECTION 5.06.
 
Net Payments
 
59

ARTICLE VI

GUARANTEES
SECTION 6.01.
 
The Guarantees
 
61
SECTION 6.02.
 
Obligations Unconditional
 
61
SECTION 6.03.
 
Reinstatement
 
62
SECTION 6.04.
 
Subrogation; Subordination
 
62
SECTION 6.05.
 
Remedies
 
63
SECTION 6.06.
 
Instrument for the Payment of Money
 
63
SECTION 6.07.
 
Continuing Guarantee
 
63
SECTION 6.08.
 
General Limitation on Guarantee Obligations
 
63

ARTICLE VII

CONDITIONS PRECEDENT
SECTION 7.01.
 
Conditions to Initial Extension of Credit
 
63
SECTION 7.02.
 
Conditions to Initial and Subsequent Extensions of Credit
 
70
SECTION 7.03.
 
Conditions to Second Term B Facility and Term C Facility Borrowings
 
70
SECTION 7.04.
 
Conditions to Incremental Loan Facility Borrowings
 
70
SECTION 7.05.
 
Determinations Under Article VII
 
71

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES
SECTION 8.01.
 
Corporate Existence; Compliance with Law
 
71
SECTION 8.02.
 
Financial Condition; Etc.
 
71
SECTION 8.03.
 
Litigation
 
72
 
 
 
 
 

ii

--------------------------------------------------------------------------------


SECTION 8.04.
 
No Breach; No Default
 
72
SECTION 8.05.
 
Action
 
72
SECTION 8.06.
 
Approvals
 
73
SECTION 8.07.
 
ERISA and Foreign Employee Benefit Matters
 
73
SECTION 8.08.
 
Taxes
 
73
SECTION 8.09.
 
Investment Company Act; Public Utility Holding Company Act; Other Restrictions
 
74
SECTION 8.10.
 
Environmental Matters
 
74
SECTION 8.11.
 
Environmental Investigations
 
75
SECTION 8.12.
 
Use of Proceeds
 
75
SECTION 8.13.
 
Subsidiaries
 
76
SECTION 8.14.
 
Ownership of Property; Liens
 
76
SECTION 8.15.
 
Security Interest; Absence of Financing Statements; Etc.
 
77
SECTION 8.16.
 
Licenses and Permits
 
77
SECTION 8.17.
 
True and Complete Disclosure
 
78
SECTION 8.18.
 
Contracts
 
78
SECTION 8.19.
 
Solvency
 
78
SECTION 8.20.
 
Labor Matters
 
78
SECTION 8.21.
 
Subordinated Debt
 
78
SECTION 8.22.
 
Intellectual Property
 
79
SECTION 8.23.
 
Existing Indebtedness
 
79
SECTION 8.24.
 
Regulation H
 
79
SECTION 8.25.
 
Insurance
 
79
SECTION 8.26.
 
Real Estate
 
79
SECTION 8.27.
 
Leases
 
81
SECTION 8.28.
 
New Jersey Joint Venture
 
82
SECTION 8.29.
 
Mortgaged Real Property
 
82

ARTICLE IX

AFFIRMATIVE COVENANTS
SECTION 9.01.
 
Existence; Business Properties
 
83
SECTION 9.02.
 
Insurance
 
84
SECTION 9.03.
 
Taxes
 
85
SECTION 9.04.
 
Financial Statements, Etc.
 
85
 
 
 
 
 

iii

--------------------------------------------------------------------------------


SECTION 9.05.
 
Litigation, Etc.
 
88
SECTION 9.06.
 
Maintaining Records; Access to Properties and Inspections
 
88
SECTION 9.07.
 
Use of Proceeds
 
88
SECTION 9.08.
 
Compliance with Environmental Law
 
88
SECTION 9.09.
 
Equal Security for Loans and Notes; Pledge or Mortgage of Real Property;
Landlord Consents
 
89
SECTION 9.10.
 
Security Interests; Further Assurances
 
91
SECTION 9.11.
 
Interest Rate Protection Agreements
 
92
SECTION 9.12.
 
Additional Credit Parties
 
92
SECTION 9.13.
 
Post-Closing Obligations
 
92

ARTICLE X

NEGATIVE COVENANTS
SECTION 10.01.
 
Indebtedness
 
94
SECTION 10.02.
 
Liens
 
95
SECTION 10.03.
 
Sale and Leaseback Transactions
 
98
SECTION 10.04.
 
Investment, Loan and Advances
 
98
SECTION 10.05.
 
Mergers, Consolidations, Sales of Assets and Acquisitions
 
99
SECTION 10.06.
 
Dividends
 
101
SECTION 10.07.
 
Transactions with Affiliates
 
101
SECTION 10.08.
 
Financial Covenants
 
102
SECTION 10.09.
 
Limitation on Modification of Indebtedness; Modifications of Certificate of
Incorporation and Certain Other Agreements, Etc.
 
103
SECTION 10.10.
 
Certain Payments of Indebtedness
 
104
SECTION 10.11.
 
Limitation on Certain Restrictions Affecting Subsidiaries
 
104
SECTION 10.12.
 
Limitation on the Issuance of Equity Interests
 
105
SECTION 10.13.
 
Limitation on the Creation of Subsidiaries
 
105
SECTION 10.14.
 
Limitation on Lines of Business
 
105
SECTION 10.15.
 
Limitation on Accounting Changes; Limitation on Investment Company Status
 
105

ARTICLE XI

EVENTS OF DEFAULT
SECTION 11.01.
 
Events of Default
 
106
 
 
 
 
 

iv

--------------------------------------------------------------------------------



ARTICLE XII

AGENTS
SECTION 12.01.
 
General Provisions
 
108
SECTION 12.02.
 
Indemnification
 
110
SECTION 12.03.
 
Consents Under Other Credit Documents
 
111
SECTION 12.04.
 
Collateral Sub-Agents
 
111

ARTICLE XIII

MISCELLANEOUS
SECTION 13.01.
 
Waiver
 
111
SECTION 13.02.
 
Notices
 
111
SECTION 13.03.
 
Expenses, Indemnification, Etc.
 
112
SECTION 13.04.
 
Amendments, Etc.
 
113
SECTION 13.05.
 
Successors and Assigns
 
117
SECTION 13.06.
 
Assignments and Participations
 
117
SECTION 13.07.
 
Survival
 
119
SECTION 13.08.
 
Captions
 
119
SECTION 13.09.
 
Counterparts; Interpretation; Effectiveness
 
119
SECTION 13.10.
 
Governing Law; Submission to Jurisdiction; Waivers; Etc.
 
119
SECTION 13.11.
 
Confidentiality
 
120
SECTION 13.12.
 
Independence of Representations, Warranties and Covenants
 
120
SECTION 13.13.
 
Severability
 
120
SECTION 13.14.
 
Gaming Laws
 
120
Signatures
 
 
 
122


ANNEX A   —   Commitments ANNEX B   —   Applicable Margins and Applicable Fee
Percentage ANNEX C   —   Amortization Schedule
SCHEDULE 1.01(a)
 
—
 
Mortgaged Real Property at Closing Date SCHEDULE 1.01(b)   —   Subsidiary
Guarantors SCHEDULE 8.07   —   ERISA SCHEDULE 8.08   —   Taxes SCHEDULE 8.10   —
  Environmental Matters SCHEDULE 8.13(a)   —   Subsidiaries SCHEDULE 8.13(b)   —
  Outstanding Subscriptions, Etc. SCHEDULE 8.14(b)   —   Vessels SCHEDULE
8.23(a)   —   Indebtedness Outstanding as of the Closing Date

v

--------------------------------------------------------------------------------

SCHEDULE 8.23(b)   —   Indebtedness To Be Paid Off on the Closing Date SCHEDULE
8.26(a)   —   Real Property SCHEDULE 8.26(c)   —   Takings SCHEDULE 8.26(d)   —
  Assessments SCHEDULE 8.26(g)   —   Structural Defects SCHEDULE 8.26(h)(i)   —
  Possessory Interests in Real Property SCHEDULE 8.26(h)(ii)   —   Restrictions
on Transferability of Real Property SCHEDULE 8.26(i)   —   Limitation on Access
to Real Property SCHEDULE 8.26(j)   —   Violation of Easements or Encroachments
SCHEDULE 8.27(a)   —   Leases SCHEDULE 8.27(b)   —   Existing Breaches and
Defaults SCHEDULE 8.27(c)   —   Requirements SCHEDULE 8.28(a)   —   New Jersey
Joint Venture Ownership Structure SCHEDULE 8.29   —   Mortgaged Real Property
SCHEDULE 9.09(c)   —   Landlord Consents Required at Closing Date SCHEDULE 9.11
  —   Interest Rate Protection Agreement SCHEDULE 10.02   —   Certain Existing
Liens SCHEDULE 10.04   —   Investments
EXHIBIT A-1
 
—
 
Form of Revolving Note EXHIBIT A-2   —   Form of Term A Facility Note EXHIBIT
A-3   —   Form of Term B Facility Note EXHIBIT A-4   —   Form of Term C Facility
Note EXHIBIT A-5   —   Form of Incremental Note EXHIBIT A-6   —   Form of
Swingline Note EXHIBIT B   —   Form of Notice of Borrowing EXHIBIT C   —   Form
of Incremental Loan Activation Notice EXHIBIT D   —   Form of Notice of
Conversion/Continuation EXHIBIT E   —   Form of Interest Rate Certificate
EXHIBIT F   —   Form of Foreign Lender Certificate EXHIBIT G-1   —   Form of
Credit Parties' Counsel Opinion EXHIBIT G-2   —   Form of Local Counsel Opinion
EXHIBIT H   —   Form of Solvency Certificate EXHIBIT I   —   Form of First
Security Agreement EXHIBIT J   —   Form of First Mortgage EXHIBIT K   —   Form
of First Ship Mortgage EXHIBIT L   —   Form of Perfection Certificate EXHIBIT M
  —   Form of Landlord Consent EXHIBIT N   —   Form of Assignment Agreement
EXHIBIT O   —   Form of Notice of Assignment EXHIBIT P   —   Form of Joinder
Agreement EXHIBIT Q   —   Form of Estoppel EXHIBIT R-1   —   Form of SNDA
EXHIBIT R-2   —   Form of Lender of SNDA EXHIBIT S   —   Form of Administrative
Questionnaire

vi

--------------------------------------------------------------------------------

        CREDIT AGREEMENT dated as of March 3, 2003, among PENN NATIONAL
GAMING, INC. as Borrower; the Subsidiary Guarantors party hereto; the Lenders
party hereto; BEAR, STEARNS & CO. INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as joint lead arrangers and joint bookrunners (in such capacities,
together with their successors in such capacities, "Lead Arrangers"); MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as syndication agent (in such
capacity, together with its successors in such capacity, "Syndication Agent");
BEAR STEARNS CORPORATE LENDING INC. as swingline lender ("Swingline Lender"), as
administrative agent (in such capacity, together with its successors in such
capacity, "Administrative Agent") and as collateral agent (in such capacity,
together with its successors in such capacity, "Collateral Agent"); and SOCIETE
GENERALE and CREDIT LYONNAIS NEW YORK BRANCH, as joint documentation agents (in
such capacities, together with their successors in such capacities,
"Documentation Agents").

        WHEREAS, Borrower and P Acquisition Corp., a corporation newly formed at
the direction of Borrower ("Merger Sub"), have entered into an agreement and
plan of merger dated as of August 7, 2002 (as amended, the "Acquisition
Agreement") with Hollywood Casino Corporation ("Target") pursuant to which
Borrower will acquire through merger (the "Hollywood Acquisition") all of the
capital stock of Target for cash.

        NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, the parties agree as follows:


ARTICLE I

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION


        SECTION 1.01.    Certain Defined Terms.    As used herein, the following
terms shall have the following meanings:

        "ABR Loans" shall mean Loans that bear interest at rates based upon the
Alternate Base Rate.

        "Acquisition" shall mean, with respect to any person, any transaction or
series of related transactions for the direct or indirect (a) acquisition of all
or substantially all of the Property of any other person, or of any business or
division of any other person, (b) acquisition of more than 50% of the Equity
Interests of any other person, or otherwise causing any other person to become a
Subsidiary of such person or (c) merger or consolidation or any other
combination with any other person.

        "Acquisition Agreement" see Recitals.

        "Adjusted Net Income" shall mean, for any period, the net income or loss
of Borrower and its Restricted Subsidiaries for such period, adjusted by
excluding (to the extent taken into account in the calculation of such
consolidated net income (loss)) the effect of (a) gains or losses for such
period from Asset Sales not in the ordinary course of business and the net tax
consequences thereof for such period, (b) any non-recurring or extraordinary
items of income (other than the proceeds of business interruption insurance) or
expense for such period and the net tax consequences thereof for such period (as
determined in good faith by Borrower and reasonably acceptable to the Lead
Arrangers), (c) transaction costs for the Transactions in an amount not to
exceed $8.5 million, (d) non-recurring costs and expenses (including legal fees
and fines) paid and payable in connection with lawsuits by and against Target
and Jack E. Pratt, (e) non-cash valuation adjustments, (f) any expenses related
to the repurchase of stock options to the extent not prohibited by this
Agreement, (g) expenses related to the grant of stock options, stock
appreciation rights or other equivalent or similar instruments, (h) income of
any less than 50% owned entities unless such income is actually received in cash
and (i) any non-cash loss or charges associated with the write-down or
impairment of assets or intangibles not in the ordinary course of business
(including any write-down of goodwill pursuant to FASB 142). Adjusted Net Income
shall be calculated on a pro forma basis in accordance with Regulation S-X under
the Securities Act to give effect to the Hollywood Acquisition and any other
Acquisition and Asset Sales consummated during the Test Period of Borrower ended
on the Test Date thereof as if each such Acquisition had been effected on the
first day of such period and as if each such Asset Sale had been consummated on
the day prior to the first day of such period.

--------------------------------------------------------------------------------


        "Administrative Agent" see the introduction hereto.

        "Administrative Agent's Fee Letter" shall mean the fee letter dated
February 3, 2003 between Borrower and Administrative Agent.

        "Administrative Questionnaire" shall mean an Administrative
Questionnaire in the form of Exhibit S, or such other form as may be supplied
from time to time by Administrative Agent.

        "Advance Date" see Section 4.06.

        "Affiliate" shall mean, with respect to any person, any other person
that directly or indirectly controls, or is under common control with, or is
controlled by, such person. As used in this definition, "control" (including,
with its correlative meanings, "controlled by" and "under common control with")
shall mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise); provided
that no Company shall be deemed to be an Affiliate of any other Company.

        "Agent" shall mean any of Administrative Agent, Collateral Agent and/or
Lead Arrangers, as applicable. All discretionary authority vested in Collateral
Agent hereunder may be exercised in consultation with Lead Arrangers and/or
counsel to the Agents.

        "Agent Related Parties" see Section 12.01.

        "Agreement" shall mean this Credit Agreement, as amended from time to
time.

        "Alternate Base Rate" shall mean for any day, the higher of (i) the
corporate base rate of interest announced by Administrative Agent from time to
time, changing effective on the date of announcement of said corporate base rate
changes, and (ii) the Federal Funds Rate plus 0.50% per annum. The corporate
base rate is not necessarily the lowest rate charged by Administrative Agent to
its customers.

        "Alternate Target Subsidiary Bond Offers" shall mean tender offers for
either or both issues of Target Subsidiary Bonds at a blended price of greater
than 101% and not more than 102% of the aggregate principal amount thereof, plus
accrued and unpaid interest, and, in connection therewith, the obtaining of
consents to the elimination of all significant covenants from the governing
indenture in connection therewith (x) subject to a minimum condition that the
holders of 51% of the aggregate principal amount outstanding of the particular
issue of Target Subsidiary Bonds consent thereto and (y) the inclusion of equal
and ratable Liens to secure the Credit Facilities with the collateral securing
the Target Subsidiary Bonds subject to a minimum condition that 85% of the
holders of a particular issue consent thereto.

        "Amortization Payment" shall mean each scheduled installment of payments
on the Term Loans as set forth in Section 3.01 (b).

        "Applicable Fee Percentage" (i) prior to the Trigger Date (as defined
below) with respect to any Unutilized R/C Commitments, Unutilized Second Term B
Facility Commitments and Term C Facility Commitments shall be at Level II as set
forth in Annex B attached hereto, provided, however, that if the Consolidated
Total Leverage Ratio is greater than or equal to 5.0x, the Applicable Fee
Percentage with respect to any Unutilized R/C Commitments, Unutilized Second
Term B Facility Commitments and Term C Facility Commitments shall be at Level I
as set forth in Annex B attached hereto and (ii) on and after the date (the
"Trigger Date") that is the later of (A) the date that the Term C Facility
Commitment is terminated or (B) on and after the date on which Borrower shall
have delivered to the Lenders the financial statements and Interest Rate
Certificate required by Sections 9.04(a) and (e), as applicable, demonstrating
the then applicable Consolidated Total Leverage Ratio and Consolidated Senior
Leverage Ratio for a fiscal quarter ended at least six months after the Closing
Date, the Applicable Fee Percentage shall be the applicable percentage per annum
set forth on Annex B attached

2

--------------------------------------------------------------------------------

hereto set forth opposite the relevant Consolidated Total Leverage Ratio in such
Annex as evidenced in the most recent Interest Rate Certificate delivered
hereunder. After the Trigger Date, any change in the Consolidated Total Leverage
Ratio shall be effective to adjust the Applicable Fee Percentage as of the date
of receipt by Administrative Agent of the Interest Rate Certificate most
recently delivered pursuant to Section 9.04(e). If Borrower fails to deliver the
financial statements and Interest Rate Certificate within the times specified in
Sections 9.04(a) and (e), as applicable, such ratio shall be deemed to be at
Level I as set forth in Annex B from the date of any such failure to deliver
until Borrower delivers such Interest Rate Certificate and financial statements.

        "Applicable Lending Office" shall mean, for each Lender and for each
Type of Loan, the "Lending Office" of such Lender (or of an Affiliate of such
Lender) designated for such Type of Loan on Annex A hereof or such other office
of such Lender (or of an Affiliate of such Lender) as such Lender may from time
to time specify to Administrative Agent and Borrower as the office by which its
Loans of such Type are to be made and maintained.

        "Applicable Margin" (i) prior to the Trigger Date with respect to any
Loans or Letters of Credit shall be at Level II as set forth in Annex B attached
hereto, provided, however, that if prior to the Trigger Date the Consolidated
Total Leverage Ratio is greater than or equal to 5.0x, the Applicable Margin
with respect to any Loans or Letters of Credit shall be at Level I as set forth
in Annex B attached hereto, and (ii) on or after the Trigger Date, the
Applicable Margin shall be the applicable percentage per annum as set forth on
Annex B attached hereto for such Type and Class of Loan set forth opposite the
relevant Consolidated Total Leverage Ratio in such Annex as evidenced in the
most recent Interest Rate Certificate delivered hereunder. Notwithstanding the
foregoing, if at any time after the Closing Date (x) the Consolidated Senior
Leverage Ratio falls below 2.50x (calculated on a pro forma basis giving effect
to any prepayment of the Loans) and (y) the Second Term B and Term C Facilities
are terminated, the Applicable Margin at each Level set forth on Annex B
attached hereto with respect to the Revolving Loans and the Term A Facility
Loans shall immediately be reduced by 0.25% and the Applicable Margin with
respect to the Term B Facility Loans shall be reduced by 0.50%. After the
Trigger Date, any change in the Consolidated Total Leverage Ratio shall be
effective to adjust the Applicable Margin as of the date of receipt by
Administrative Agent of the Interest Rate Certificate most recently delivered
pursuant to Section 9.04(e); provided that in the event Borrower or any of its
Restricted Subsidiaries issues Permitted Subordinated Indebtedness, any change
in the Consolidated Senior Leverage Ratio resulting therefrom shall be effective
to adjust the Applicable Margin immediately upon delivery of an Interest Rate
Certificate evidencing such change (which may be delivered upon or after giving
effect to such issuance notwithstanding anything herein to the contrary). If
Borrower fails to deliver the financial statements or Interest Rate Certificate
within the times specified in Sections 9.04(a) and (e), as applicable, such
ratio shall be at Level I as set forth in Annex B attached hereto from the date
of any such failure to deliver until Borrower delivers such Interest Rate
Certificate and financial statements.

        "Approved Fund" shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in commercial loans, any other fund
that invests in commercial loans and is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

        "Asset Sale" shall mean (i) any conveyance, sale, lease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any sale and leaseback transaction) of any Property (including
accounts receivable and Equity Interests of any person owned by Borrower or any
of its Restricted Subsidiaries but not any Equity Issuance) (whether owned on
the Closing Date or thereafter acquired) by Borrower or any of its Restricted
Subsidiaries to any person (other than (a) with respect to any Credit Party, to
any Credit Party and (b) with respect to any other Company, to any Company) to
the extent that the aggregate value of such Property sold in any single
transaction or

3

--------------------------------------------------------------------------------


related series of transactions is greater than or equal to $250,000 and (ii) any
issuance or sale by any Restricted Subsidiary of its Equity Interests to any
person (other than any Company).

        "Aurora Casino" shall mean the Gaming Facility known as "The Hollywood
Casino Aurora" located in Aurora, Illinois.

        "Bankruptcy Code" shall mean the United States Federal Bankruptcy Code
of 1978, as amended or supplemented.

        "Beneficial Owner" has the meaning assigned to such term in Rule 13d-3
and 13d-5 under the Exchange Act. The terms "Beneficially Owns" and
"Beneficially Owned" have a corresponding meaning.

        "Boomtown Casino" shall mean the Gaming Facility known as "The Boomtown
Biloxi Casino," located in Biloxi, Mississippi.

        "Borrower" shall mean Penn National Gaming, Inc., a Pennsylvania
corporation.

        "Borrower Outstanding Bonds" shall mean $175,000,000 aggregate principal
amount of 87/8% Senior Subordinated Notes due 2010 of Borrower and $200,000,000
aggregate principal amount of 111/8% Senior Subordinated Notes due 2008 of
Borrower.

        "Borrowing" shall mean (a) Loans of the same Class and Type made,
converted or continued on the same date and, in the case of LIBOR Loans, as to
which a single Interest Period is in effect, or (b) a Swingline Loan.

        "Bullwhackers Casino" shall mean the Gaming Facilities known as
"Bullwhackers Casino," "Bullpenn Casino" and "Silver Hawk Casino" located in
Blackhawk, Colorado.

        "Business Day" shall mean any day, except a Saturday or Sunday, (a) on
which commercial banks are not authorized or required to close in New York City
and (b) if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, a Continuation or Conversion of or into, or an
Interest Period for, a LIBOR Loan or a notice by Borrower with respect to any
such borrowing, payment, prepayment, Continuation, Conversion or Interest
Period, that is also a day on which dealings in Dollar deposits are carried out
in the London interbank market.

        "Capital Expenditures" shall mean, for any period, with respect to any
person, any expenditures of such person for the acquisition or leasing of fixed
or capital assets (including, without limitation, expenditures for maintenance
and repairs that should be capitalized in accordance with GAAP and Capital Lease
Obligations) that should be capitalized in accordance with GAAP, excluding
(i) expenditures in an amount not to exceed the sum of (x) the Net Available
Proceeds of any Casualty Event to the extent such Net Available Proceeds are not
required to be applied to the prepayment of the Loans in accordance with
Section 2.10(a)(i) and (y) the amount of any applicable insurance deductibles
with respect to such Casualty Event to the extent such Net Available Proceeds
are applied as set forth in Section 2.10(a)(i) within the period specified
therein, (ii) equipment or other property that is purchased simultaneously or
substantially concurrently with the trade-in of existing equipment or property
owned by such person to the extent of the trade-in credit with respect to the
equipment or property being traded in, (iii) expenditures made using Net
Available Proceeds as applied in accordance with Section 2.10(iv) and
(iv) amounts to effect a Permitted Acquisition.

        "Capital Lease" as applied to any person, shall mean any lease of any
Property by that person as lessee that, in conformity with GAAP, is required to
be classified and accounted for as a capital lease on the balance sheet of that
person.

        "Capital Lease Obligations" shall mean, for any person, all obligations
of such person to pay rent or other amounts under a Capital Lease, and, for
purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP.

4

--------------------------------------------------------------------------------


        "Cash Equivalents" shall mean, for any person: (a) direct obligations of
the United States of America, or of any agency thereof, or obligations
guaranteed as to principal and interest by the United States of America, or by
any agency thereof, in either case maturing not more than one year from the date
of acquisition thereof by such person; (b) time deposits, certificates of
deposit or bankers' acceptances (including eurodollar deposits) issued by
(i) any bank or trust company organized under the laws of the United States of
America or any state thereof and having capital, surplus and undivided profits
of at least $500.0 million that is assigned at least a "B" rating by Thomson
Financial BankWatch or (ii) any Lender (in each case, at the time of
acquisition); (c) commercial paper rated at least "A-1" or the equivalent
thereof by S&P or at least "P-1" or the equivalent thereof by Moody's,
respectively, maturing not more than nine months from the date of acquisition
thereof by such person (in each case, at the time of acquisition);
(d) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above (in each case, at the
time of acquisition); (e) securities with maturities of one year or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof or by any foreign government, and rated at least "A" by
S&P or "A" by Moody's (in each case, at the time of acquisition); (f) securities
with maturities of six months or less from the date of acquisition backed by
standby letters of credit issued by any Lender or any commercial bank satisfying
the requirements of clause (b) above; or (g) money market mutual funds that
invest primarily in the foregoing items.

        "Casino Magic" shall mean the Gaming Facility known as "The Casino Magic
Casino," located in Bay St. Louis, Mississippi.

        "Casino Rouge" shall mean the Gaming Facility known as "Casino Rouge"
located in Baton Rouge, Louisiana.

        "Casualty Event" shall mean, with respect to any Property (including
Real Property) of any person, any loss of title with respect to such Property or
any loss of or damage to or destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, such Property for which such
person or any of its Subsidiaries receives insurance proceeds or proceeds of a
condemnation award or other compensation; provided, however, no such event shall
constitute a Casualty Event if such proceeds or other compensation in respect
thereof is less than $1,000,000. "Casualty Event" shall include, but not be
limited to, any taking of all or any part of any Real Property of any Company or
any part thereof, in or by condemnation or other eminent domain proceedings
pursuant to any Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any Company or any part
thereof by any Governmental Authority, civil or military.

        "CERCLA" shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

        A "Change of Control" shall be deemed to have occurred if: (a) any
"person" or "group" (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) other than Principal or a Related Party of Principal, is or
becomes the Beneficial Owner, directly or indirectly, of Voting Stock
representing more than 50% of the voting power of the total outstanding Voting
Stock of Borrower; (b) at any time a change of control occurs under and as
defined in any documentation relating to any material Indebtedness of Borrower;
(c) Peter M. Carlino ceases to be the Chairman of the Board of Directors of
Borrower for any reason other than his death or disability unless a replacement
satisfactory to Lead Arrangers is appointed within 90 days; or (d) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of Borrower (together with any new directors
whose election to such Board of Directors or whose nomination for election was
approved by a vote of a majority of the directors of Borrower then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was

5

--------------------------------------------------------------------------------


previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Borrower.

        "Change of Control Offers" shall mean the change of control offers made
pursuant to the terms of the Target Subsidiary Bonds.

        "Charles Town Facility" shall mean the Gaming Facility known as "The
Charles Town Races" located in Charles Town, West Virginia.

        "Class" see Section 1.03.

        "Closing Date" see Section 7.01.

        "Code" shall mean the United States Internal Revenue Code of 1986, as
amended.

        "Collateral" shall mean all of the Pledged Collateral, the Mortgaged
Real Property and any other property, whether now owned or hereafter acquired,
upon which a Lien securing the Obligations is granted or purported to be granted
under any Security Document.

        "Collateral Account" shall have the meaning assigned to such term in the
Security Agreement.

        "Collateral Agent" shall mean Bear Stearns Corporate Lending Inc. in its
capacity as collateral agent in accordance with the introduction hereto and in
accordance with the terms of the Security Documents, as the case may be.

        "Commitment Letter" shall mean the Credit Facilities Commitment Letter
among Bear, Stearns & Co., Inc., Bear Stearns Corporate Lending Inc., Merrill
Lynch Capital Corporation and Borrower dated August 5, 2002, together with
Exhibit A thereto.

        "Commitments" shall mean the Revolving Commitments, the Term Loan
Commitments and the Swingline Commitment.

        "Companies" shall mean Borrower and its Subsidiaries; and "Company"
shall mean any one of them.

        "Confidential Information Memorandum" shall mean that certain
confidential information memorandum distributed in connection herewith dated as
of January 2003.

        "Consolidated Companies" shall mean Borrower and each Subsidiary of
Borrower (whether now existing or hereafter created or acquired), the financial
statements of which shall be (or should have been) consolidated with the
financial statements of Borrower in accordance with GAAP.

        "Consolidated EBITDA" shall mean, for any period, the sum (without
duplication) of Adjusted Net Income for such period, plus, in each case to the
extent deducted in calculating such Adjusted Net Income, (1) income tax expense,
(2) Consolidated Interest Expense and non-cash interest expense,
(3) depreciation and amortization expense, (4) any extraordinary non-cash items,
(5) other non-cash items of expense, other than to the extent such non-cash
items require an accrual or reserve for future cash expenses (provided that if
such accrual or reserve is for contingent items, the outcome of which is subject
to uncertainty, such non-cash items of expense will be added to Adjusted Net
Income and deducted when and to the extent actually paid in cash), (6) any
Pre-Opening Expenses, and (7) in any fiscal quarter during which a purchase of
property subject to any Company's operating lease shall occur and during the
three following fiscal quarters, an amount equal to the quarterly payment in
respect of such lease times (a) 4 (in the case of the quarter in which such
purchase occurs), (b) 3 (in the case of the quarter following such purchase),(c)
2 (in the case of the second quarter following such purchase) and (d) 1 (in the
case of the third quarter following such purchase), all as determined on a
consolidated basis for Borrower and its Restricted Subsidiaries; provided,
however, for the first four Test Dates, Borrower may add to Consolidated EBITDA
an amount equal to $7.0 million, $5.0 million, $3.0 million and $1.0 million,
respectively, representing $7.0 million in the aggregate of add-backs

6

--------------------------------------------------------------------------------


arising from synergies expected to be achieved in good faith by Borrower within
twelve months of the consummation of the Transactions. Components of
Consolidated EBITDA shall be calculated on a pro forma basis and otherwise in
accordance with Regulation S-X under the Securities Act to give effect to the
Hollywood Acquisition and any other Acquisition and Asset Sales consummated
during the fiscal period of Borrower ended on the Test Date thereof as if each
such Acquisition had been effected on the first day of such period and as if
each such Asset Sale had been consummated on the day prior to the first day of
such period. Consolidated EBITDA shall be further adjusted, in the event any
Incremental Loans are advanced, to give pro forma effect to the anticipated
Consolidated EBITDA expected to result from the use of the Incremental Loan
proceeds, in a manner reasonably satisfactory to Borrower, Lead Arrangers and
the Majority Lenders.

        "Consolidated Indebtedness" shall mean, as at any date of determination,
the aggregate amount of all Indebtedness (but including in any event the then
outstanding principal amount of all Loans, all Notes, all Capital Lease
Obligations and all L/C Liability) of Borrower and its Restricted Subsidiaries
on a consolidated basis as determined in accordance with GAAP.

        "Consolidated Interest Expense" shall mean, for any period, the sum of
all cash interest expense of Borrower and its Restricted Subsidiaries for such
period as determined on a consolidated basis for Borrower and its Restricted
Subsidiaries in accordance with GAAP.

        "Consolidated Senior Leverage Ratio" shall mean, for any Test Period,
the ratio of (a) Consolidated Indebtedness as of the last day of such Test
Period, minus, without duplication, all unsecured senior subordinated or
subordinated Indebtedness of Borrower and its Restricted Subsidiaries as of such
date, to (b) Consolidated EBITDA for such Test Period.

        "Consolidated Total Leverage Ratio" shall mean, for any Test Period, the
ratio of (a) Consolidated Indebtedness (other than $310,000,000 aggregate
principal amount of 111/4% Senior Secured Notes due 2007 of Target and
$50,000,000 aggregate principal amount of Floating Rate Senior Secured Notes due
2006 of Target) as of the last day of such Test Period to (b) Consolidated
EBITDA for such Test Period.

        "Contested Collateral Lien Conditions" shall mean, with respect to any
Permitted Lien of the type described in clauses (a), (b) and (f) of
Section 10.02, the following conditions:

        (i)    any proceeding instituted contesting such Lien shall operate to
stay the sale or forfeiture of any portion of the Collateral on account of such
Lien;

        (ii)  at the option and upon request of Administrative Agent, the
appropriate Credit Party shall maintain cash reserves (or availability under the
Revolving Facility) in an amount sufficient to pay and discharge such Lien and
Administrative Agent's reasonable estimate of all interest and penalties related
thereto; and

        (iii)  such Lien shall in all respects be subject and subordinate in
priority to the Lien and security interest created and evidenced by the Security
Documents, except if and to the extent that the law or regulation creating,
permitting or authorizing such Lien provides that such Lien is or must be
superior to the Lien and security interest created and evidenced by the Security
Documents.

        "Contingent Obligation" shall mean, as to any person, any obligation of
such person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other person (the
"primary obligor") in any manner, whether directly or indirectly, including any
obligation of such person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the

7

--------------------------------------------------------------------------------

primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; or
(d) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business and any lease guarantees executed
by any Company in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated potential liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such person in good
faith.

        "Continue," "Continuation" and "Continued" shall refer to the
continuation pursuant to Section 2.09 of a LIBOR Loan from one Interest Period
to the next Interest Period.

        "Contractual Obligation" shall mean as to any person, any provision of
any security issued by such person or of any mortgage, security agreement,
pledge agreement, indenture, credit agreement, securities purchase agreement,
debt instrument, contract, agreement, instrument or other undertaking to which
such person is a party or by which it or any of its Property is bound or
subject.

        "Controlled Account" shall have the meaning assigned to such term in the
Security Agreement.

        "Convert," "Conversion" and "Converted" shall refer to a conversion
pursuant to Section 2.09 of one Type of Loan (other than Swingline Loans) into
another Type of Loan, which may be accompanied by the transfer by a Lender (at
its sole discretion) of a Loan from one Applicable Lending Office to another.

        "Covered Taxes" see Section 5.06(a).

        "Credit Documents" shall mean (i) this Agreement, (ii) the Notes,
(iii) the L/C Documents, (iv) the Security Documents and (v) each other
agreement entered into by any Credit Party with or certificate delivered to
Administrative Agent and/or any Lender in connection herewith or therewith
evidencing or governing the Obligations or delivered in connection herewith or
therewith, all as amended from time to time.

        "Credit Facilities" shall mean the Term Facilities and the Revolving
Facility.

        "Credit Parties" shall mean Borrower and the Subsidiary Guarantors.

        "Creditor" shall mean each of (i) each Agent, (ii) each L/C Lender,
(iii) each Lender, and (iv) each party to a Swap Contract relating to the Loans
if at the date of entering into such Swap Contract such person was a Lender or
an Affiliate of a Lender.

        "Debt Issuance" shall mean the incurrence by Borrower or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 10.01).

        "Debt Service Maintenance Agreement" shall mean that certain Debt
Service Maintenance Agreement among Borrower, Backside, Inc., The Downs
Racing, Inc., Mill Creek Land, Inc., Mountainview Thoroughbred Association,
Northeast Concessions, Inc., PNGI Pocono, Inc., Penn National Gaming of West
Virginia, Inc., Penn National GSFR, Inc., Penn National Holding Company, Penn
National Speedway, Inc., Pennsylvania National Turf Club, Inc., Sterling
Aviation Inc., Tennessee Downs, Inc. and Wilkes Barre Downs, Inc. for the
benefit of Commerce Bank, N.A., dated as of July 29, 1999, as amended or
otherwise modified from time to time in accordance with this Agreement.

8

--------------------------------------------------------------------------------


        "Default" shall mean any event or condition that constitutes an Event of
Default or that would become, with notice or lapse of time or both, an Event of
Default.

        "Disqualified Capital Stock" shall mean, with respect to any person, any
Equity Interest of such person that, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable), or upon
the happening of any event, matures (excluding any maturity as the result of an
optional redemption by the issuer thereof) or is mandatorily redeemable or
redeemable at the sole option of the holder thereof (other than solely for
Qualified Capital Stock or upon a sale of assets or a change of control that
constitutes an Asset Sale or a Change of Control and is subject to the prior
payment in full of the Obligations or as a result of a redemption required by
Gaming Law), pursuant to a sinking fund obligation or otherwise (other than
solely for Qualified Capital Stock) or exchangeable or convertible into debt
securities of the issuer thereof at the sole option of the holder thereof, in
whole or in part, on or prior to the date that is 181 days after the later of
(a) the Term B Final Maturity Date then in effect and (b) the Term C Final
Maturity Date then if effect.

        "Dividend Payment" shall mean dividends (in cash, Property or
obligations) on, or other payments or distributions on account of, or the
setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement or other acquisition of, any Equity Interests
or Equity Rights of Borrower or any of its Restricted Subsidiaries, but
excluding dividends paid through the issuance of additional shares of Qualified
Capital Stock and any redemption or exchange of any Qualified Capital Stock of
Borrower or such Restricted Subsidiary through the issuance of Qualified Capital
Stock of Borrower or any of its Restricted Subsidiaries.

        "Documentation Agents" see the introduction hereto.

        "Dollars" and "$" shall mean lawful money of the United States of
America.

        "Eligible Person" shall mean (A) to the extent required under applicable
Gaming Laws, a person registered or licensed with, approved, qualified or found
suitable by, or not disapproved, denied a license, qualification or approval or
found unsuitable (whichever may be required under applicable Gaming Law), and
(B)(i) a commercial bank organized under the laws of the United States, or any
state thereof, and having a combined capital and surplus of at least
$100.0 million; (ii) a commercial bank organized under the laws of any other
country that is a member of the Organization for Economic Cooperation and
Development (the "OECD"), or a political subdivision of any such country, and
having a combined capital and surplus in a dollar equivalent amount of at least
$100.0 million; provided, however, that such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is also a member of the OECD; (iii) an insurance company, mutual fund or other
entity which is regularly engaged in making, purchasing or investing in loans or
securities; or any other financial institution organized under the laws of the
United States, any state thereof, any other country that is a member of the OECD
or a political subdivision of any such country with assets, or assets under
management, in a dollar equivalent amount of at least $100.0 million; (iv) any
Affiliate of a Lender or an Approved Fund of a Lender; (v) any other entity
(other than a natural person) which is an "accredited investor" (as defined in
Regulation D under the Securities Act) which extends credit or buys loans as one
of its businesses or investing activities including, but not limited to,
insurance companies, mutual funds and investment funds; and (vi) any other
entity consented to by each Lead Arranger, Administrative Agent and Borrower.
With respect to any Lender, any Approved Fund in respect thereof shall be
treated as a single Eligible Person.

        "Employee Benefit Plan" shall mean an employee benefit plan (as defined
in Section 3(3) of ERISA) that is maintained or contributed to by any ERISA
Entity.

        "Engagement Letter" shall mean the Engagement Letter among Borrower and
Lead Arrangers dated as of August 5, 2002.

9

--------------------------------------------------------------------------------


        "Environment" shall mean ambient air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

        "Environmental Action" shall mean (a) any notice, claim, demand or other
written or, to the knowledge of Company, oral communication alleging liability
for investigation, remediation, removal, cleanup, response, corrective action or
other costs, damages to natural resources, personal injury, property damage,
fines or penalties resulting from, related to or arising out of (i) the
presence, Release or threatened Release in or into the Environment of Hazardous
Material at any location or (ii) any violation of Environmental Law, and shall
include, without limitation, any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Material or alleged injury or threat of injury to human health,
safety or the Environment arising under Environmental Law and (b) any
investigation, monitoring, removal or remedial activities undertaken by or on
behalf of Borrower or any of its Subsidiaries, arising under Environmental Law
whether or not such activities are carried out voluntarily.

        "Environmental Law" shall mean any and all applicable treaties, laws,
statutes, ordinances, regulations, rules, decrees, judgments, orders, consent
orders, consent decrees and other binding legal requirements, and the common
law, relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.

        "Equity Interests" shall mean, with respect to any person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or non-voting), of capital of such
person, including, if such person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of assets of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date.

        "Equity Issuance" shall mean (a) any issuance or sale after the Closing
Date by Borrower of any Equity Interests in any public offering or private
placement (excluding any Equity Interests issued upon exercise of any Equity
Rights) or any Equity Rights, or (b) the receipt by Borrower after the Closing
Date of any capital contribution (whether or not evidenced by any Equity
Interest issued by the recipient of such contribution). The issuance or sale of
any debt instrument convertible into or exchangeable or exercisable for any
Equity Interests shall be deemed a Debt Issuance and not an Equity Issuance for
purposes of Section 2.10(a).

        "Equity Rights" shall mean, with respect to any person, any then
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including any stockholders' or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional Equity Interests of any class, or partnership
or other ownership interests of any type in, such person.

        "ERISA" shall mean the United States Employee Retirement Income Security
Act of 1974, as amended.

        "ERISA Entity" shall mean any member of an ERISA Group.

        "ERISA Event" shall mean (a) any "reportable event," as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Pension Plan (other than an event for which the 30-day notice requirement is
waived); (b) the existence with respect to any Pension Plan of an "accumulated
funding deficiency" (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived, the failure by any ERISA Entity to make by its
due date a required installment under Section 412(m) of the Code with respect to
any Pension Plan or the failure to make any required

10

--------------------------------------------------------------------------------


contribution to a Multiemployer Plan; (c) the filing pursuant to Section 412(d)
of the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan; (d) the incurrence by
any ERISA Entity of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan; (e) the receipt by any ERISA Entity from the
PBGC or a plan administrator of any notice relating to the termination of any
Pension Plan or the appointment of a trustee to administer any Pension Plan;
(f) the occurrence of any event or condition which could constitute grounds
under ERISA for the termination of or the appointment of a trustee to
administer, any Pension Plan; (g) the incurrence by any ERISA Entity of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; (h) the receipt by an ERISA Entity of any notice, or
the receipt by any Multiemployer Plan from any ERISA Entity of any notice,
concerning the imposition of Withdrawal Liability on any ERISA Entity or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (i) the making of
any amendment to any Pension Plan which would be reasonably likely to result in
the imposition of a lien or the posting of a bond or other security; or (j) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which would reasonably be
expected to result in liability to any Company.

        "ERISA Group" shall mean any Company and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with such Company, are treated as a single
employer under Section 414(b) or (c) of the Code.

        "Estoppels" shall mean those certain Lessor Consent and Estoppel
Certificates executed by the applicable landlord under each of the Ground
Leases, each of which shall be substantially in the form attached hereto as
Exhibit Q.

        "Event of Default" see Article XI.

        "Excess Cash Flow" shall mean, for any Excess Cash Flow Period, the sum
(without duplication) of:

        (a)  consolidated net income (or loss) of Borrower and its Restricted
Subsidiaries for such Excess Cash Flow Period, adjusted to exclude any gains or
losses attributable to prepayment of any Loans; plus

        (b)  depreciation and amortization deducted in determining such
consolidated net income (or loss) for such Excess Cash Flow Period; plus

        (c)  other non-cash charges or losses (except for such non-cash charges
or losses representing or requiring an accrual or reserve for future cash
expenses, charges or losses) deducted in determining such consolidated net
income (or loss) for such Excess Cash Flow Period; plus

        (d)  the sum of (i) the amount, if any, by which Working Capital
decreased during such Excess Cash Flow Period plus (ii) the net amount, if any,
by which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of Borrower and its Restricted Subsidiaries
increased during such Excess Cash Flow Period plus (iii) the net amount, if any,
by which the consolidated accrued long-term asset accounts of Borrower and its
Restricted Subsidiaries decreased during such Excess Cash Flow Period; minus

        (e)  the sum of (i) any non-cash gains included in determining such
consolidated net income (or loss) for such Excess Cash Flow Period plus (ii) the
amount, if any, by which Working Capital increased during such Excess Cash Flow
Period plus (iii) the net amount, if any, by which the consolidated deferred
revenues and other consolidated accrued long-term liability accounts of Borrower
and its Restricted Subsidiaries decreased during such Excess Cash Flow Period
plus (iv) the net amount, if any, by which the consolidated accrued long-term
asset accounts of Borrower and its Restricted Subsidiaries increased during such
Excess Cash Flow Period; minus

11

--------------------------------------------------------------------------------




        (f)    the sum of (i) Capital Expenditures for such Excess Cash Flow
Period (except to the extent attributable to the incurrence of Capital Lease
Obligations or otherwise financed by incurring Indebtedness) plus (ii) cash
consideration paid during such Excess Cash Flow Period to make Permitted
Acquisitions (except to the extent financed by incurring Indebtedness) plus
(iii) Investments permitted under Section 10.04(p); minus

        (g)  the proceeds realized from any Casualty Event (and any applicable
insurance deductible in respect thereof) or Asset Sale (only deducted to the
extent included the calculation of consolidated net income) during such Excess
Cash Flow Period; minus

        (h)  the aggregate principal amount of Indebtedness repaid or prepaid by
Borrower and its Restricted Subsidiaries during such Excess Cash Flow Period,
excluding (i) Indebtedness in respect of Revolving Loans and Letters of Credit
(unless the Revolving Commitments are reduced in connection therewith),
(ii) Term Loans prepaid pursuant to Section 2.10 and (iii) repayments or
prepayments of Indebtedness financed by incurring other Indebtedness.

        "Excess Cash Flow Measurement Date" see Section 2.10(v).

        "Excess Cash Flow Period" shall mean, in the fiscal year in which the
Closing Date occurs, the period commencing on the Closing Date and ending on the
last day of such fiscal year, and for any subsequent fiscal year, such fiscal
year provided that in the fiscal year that the Closing Date occurs,
notwithstanding the foregoing, in the event that the Term C Facility is
outstanding on the 30th day following the completion of the first full fiscal
quarter following the initial borrowing under the Term C Facility, then the
Excess Cash Flow Period shall be monthly.

        "Exchange Act" shall mean the United States Securities Exchange Act of
1934, as amended, and the rules and regulations of the SEC promulgated
thereunder.

        "Excluded Taxes" shall mean any Tax (other than any Other Taxes)
(i) imposed on or measured by the net income or net profits of a Lender pursuant
to the laws of the jurisdiction in which it is organized or the jurisdiction in
which the principal office or Applicable Lending Office of such Lender is
located or any jurisdiction in which such Lender conducts business or any
subdivision thereof or therein, (ii) imposed on any Lender in the nature of
franchise taxes or other similar taxes imposed as a result of such Lender doing
business in a particular jurisdiction, or (iii) any branch profits taxes imposed
by the United States of America.

        "Existing Letters of Credit" see Section 2.03.

        "Expansion Capital Expenditure" shall mean any Capital Expenditure by
Borrower or any of its Restricted Subsidiaries that is not properly
characterized as a Maintenance Capital Expenditure, including, without
limitation, expenditures with respect to the buy-out of real property leases.

        "fair market value" shall mean, with respect to any Property, a price
(after taking into account any liabilities relating to such Property), as
determined in good faith by the board of directors of Borrower, that could be
negotiated in an arm's-length free market transaction, for cash, between a
willing seller and a willing and able buyer, neither of which is under any
compulsion to complete the transaction.

        "FASB 142" shall mean Statement of Financial Accounting Standards
No. 142 issued on June 29, 2001 by the Financial Accounting Standards Board.

        "Federal Funds Rate" shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, however, that (a) if the day for which such
rate is to be determined is not a Business Day, the Federal Funds Rate for such
day shall be such rate on such transactions on the next preceding

12

--------------------------------------------------------------------------------


Business Day as so published on the next succeeding Business Day and (b) if such
rate is not so published for any Business Day, the Federal Funds Rate for such
Business Day shall be the average rate quoted to Administrative Agent on such
Business Day on such transactions by three federal funds brokers of recognized
standing, as determined by Administrative Agent.

        "Fee Letter" shall mean the Credit Facilities Fee Letter dated as of
August 5, 2002, among Bear, Stearns & Co., Inc., Bear Stearns Corporate
Lending Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Merrill Lynch
Capital Corporation and Borrower.

        "Financial Maintenance Covenants" shall mean the covenants set forth in
Sections 10.08(a) through (d).

        "FIRREA" shall mean the Financial Institutions Reform, Recovery and
Enforcement Act.

        "First Mortgage" shall mean an agreement, including, but not limited to,
a mortgage, deed of trust or any other document, creating and evidencing a first
Lien (subject only to the Liens permitted thereunder) in favor of Collateral
Agent on behalf of the First Priority Secured Parties on a Mortgaged Real
Property, which shall be in substantially in the form of Exhibit J, with such
schedules and including such provisions as shall be necessary to conform such
document to applicable or local law or as shall be customary under local law, as
the same may at any time be amended in accordance with the terms thereof and
hereof.

        "First Priority Lenders" shall mean the Term A Facility Lenders, the
Term B Facility Lenders, the L/C Lender, the Incremental Loan Lenders, the
Revolving Lenders and the Swingline Lenders.

        "First Priority Loans" shall mean the Term A Facility Loans, the Term B
Facility Loans, the Incremental Loans, the Revolving Loans, the Letters of
Credit and the Swingline Loans.

        "First Priority Secured Parties" shall mean the Agents, the First
Priority Lenders and each party to a Swap Contract relating to the First
Priority Loans if at the date of entering into such Swap Contract such person
was a First Priority Lender or an Affiliate of a First Priority Lender and such
person executes and delivers to Collateral Agent a letter agreement in form and
substance acceptable to Collateral Agent pursuant to which such person
(x) appoints Collateral Agent as its agent under the applicable Credit Documents
and (y) agrees to be bound by the provisions of Article IV hereof.

        "First Security Agreement" shall mean a First Security Agreement
substantially in the form of Exhibit I among the Credit Parties and Collateral
Agent, as the same may be amended in accordance with the terms thereof and
hereof, or such other agreements reasonably acceptable to Collateral Agent as
shall be necessary to comply with applicable Requirements of Law and effective
to grant to Collateral Agent on behalf of the First Priority Secured Parties a
first priority (subject only to the Liens permitted thereunder) perfected
security interest in the Pledged Collateral covered thereby.

        "First Security Documents" shall mean the First Security Agreement, the
First Mortgages, the First Ship Mortgages, the Perfection Certificate and each
other security document or pledge agreement required by applicable local law to
grant a valid, perfected security interest in any Property acquired or developed
that is of the kind and nature that would constitute Collateral on the date
hereof, and all UCC or other financing statements or instruments of perfection
required by this Agreement, the First Security Agreement or any First Mortgage
or First Ship Mortgage to be filed with respect to the security interests in
Property and fixtures created pursuant to the First Security Agreement or any
First Mortgage or First Ship Mortgage and any other document or instrument
utilized to pledge as collateral for the Obligations any Property of whatever
kind or nature.

        "First Ship Mortgage" shall mean a First Ship Mortgage substantially in
the form of Exhibit K among the applicable Credit Parties and Collateral Agent,
as the same may be amended in accordance with the terms thereof and hereof, or
such other agreements reasonably acceptable to Collateral Agent as shall be
necessary to comply with applicable Requirements of Law and effective to grant
to

13

--------------------------------------------------------------------------------


Collateral Agent on behalf of the First Priority Secured Parties a first
preferred mortgage on the Vessel covered thereby (subject only to the Liens
permitted thereunder).

        "Fixed Charge Coverage Ratio" shall mean, for any Test Date, the ratio
of (x) Consolidated EBITDA for the four fiscal quarters ending on such Test Date
minus Maintenance Capital Expenditures for such period to (y) Fixed Charges for
the four fiscal quarters ending on such Test Date.

        "Fixed Charges" shall mean, for any period, the sum of, without
duplication, (i) Consolidated Interest Expense (other than interest expense with
respect to the $310,000,000 aggregate principal amount of 111/4% Senior Secured
Notes due 2007 of Target and $50,000,000 aggregate principal amount of Floating
Rate Senior Secured Notes due 2006 of Target) for such period to the extent paid
or mandatorily payable in cash during such period, (ii) the sum of all scheduled
principal payments on any Indebtedness of Borrower and its Restricted
Subsidiaries (including, without duplication, any lease payments in respect of
Capital Leases of Borrower and its Restricted Subsidiaries but excluding any
prepayment of a type contemplated by Section 2.10) and (iii) all cash income tax
expense actually paid to any Governmental Authority by Borrower and its
Restricted Subsidiaries for such period (other than taxes related to Asset Sales
not in the ordinary course of business). Notwithstanding the foregoing, for the
initial four Test Dates, for the purposes of calculation of Fixed Charges,
Consolidated Interest Expense shall equal the product of (x) Consolidated
Interest Expense since the Closing Date to the date in question and (y) a
fraction, the numerator of which is 365 and the denominator of which is the
number of days since the Closing Date.

        "Foreign Lender Certificate" see Section 5.06(b).

        "Foreign Plan" shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
any Company with respect to employees employed outside the United States.

        "Foreign Subsidiary" shall mean each Subsidiary that is organized under
the laws of a jurisdiction other than the United States of America or any state
thereof.

        "Funding Date" shall mean the date of the making of any extension of
credit hereunder (including the Closing Date).

        "GAAP" shall mean generally accepted accounting principles set forth as
of the relevant date in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination.

        "Gaming Approval" shall mean any and all approvals, authorizations,
consents, rulings, orders or directives of any Governmental Authority
(i) necessary to enable Borrower or any of its Restricted Subsidiaries to engage
in the casino, gambling, horse racing or gaming business or otherwise continue
to conduct its business as is contemplated on the Closing Date, (ii) required by
any Gaming Authority or under any Gaming Law or (iii) necessary, as is
contemplated on the Closing Date, to accomplish the financing and other
transactions contemplated hereby.

14

--------------------------------------------------------------------------------

        "Gaming Authority" shall mean any governmental agency, authority, board,
bureau, commission, department, office or instrumentality with regulatory,
licensing or permitting authority or jurisdiction over any gaming business or
enterprise or any Gaming Facility (including, without limitation, the Alcohol
and Gaming Commission of Ontario, the Colorado Division of Gaming, the Colorado
Limited Gaming Control Commission, the Illinois Gaming Board, the Louisiana
Gaming Control Board, the Mississippi Gaming Commission, the Mississippi State
Tax Commission, the Pennsylvania State Horse Racing Commission, the Pennsylvania
State Harness Racing Commission, the West Virginia Racing Commission, the West
Virginia Lottery Commission, the New Jersey Racing Commission and the New Jersey
Casino Control Commission), or with regulatory, licensing or permitting
authority or jurisdiction over any gaming operation (or proposed gaming
operation) owned, managed or operated by Borrower or any of its Restricted
Subsidiaries.

        "Gaming Facility" shall mean any gaming establishment and other property
or assets directly ancillary thereto or used in connection therewith, including,
without limitation, any casinos, hotels, resorts, race tracks, off-track
wagering sites, theaters, parking facilities, recreational vehicle parks,
timeshare operations, retail shops, restaurants, other buildings, land, golf
courses and other recreation and entertainment facilities, marinas, vessels,
barges, ships and related equipment.

        "Gaming Laws" shall mean all applicable provisions of all:
(a) constitutions, treaties, statutes or laws governing Gaming Facilities
(including, without limitation, card club casinos and pari mutuel race tracks)
and rules, regulations, codes and ordinances of, and all administrative or
judicial orders or decrees or other laws pursuant to which, any Gaming Authority
possesses regulatory, licensing or permit authority over gambling, gaming or
Gaming Facility activities conducted by Borrower or any of its Restricted
Subsidiaries within its jurisdiction; (b) Gaming Approvals; and (c) orders,
decisions, determinations, judgments, awards and decrees of any Gaming
Authority.

        "Governmental Authority" shall mean any government or political
subdivision of the United States or any other country or any agency, authority,
board, bureau, central bank, commission, department or instrumentality thereof
or therein, including, without limitation, any court, tribunal, grand jury or
arbitrator, in each case whether foreign or domestic, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to such government or political subdivision including, without
limitation, any Gaming Authority.

        "Governmental Real Property Disclosure Requirements" shall mean any
Requirement of Law requiring notification of the buyer, mortgagee or assignee of
real property, or notification, registration or filing to or with any
Governmental Authority, in connection with the sale, lease, mortgage, assignment
or other transfer (including, without limitation, any transfer of control) of
any real property, establishment or business, of the actual or threatened
presence or release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the real property, facility or
business to be sold, mortgaged, assigned or transferred.

        "Ground Leases" shall mean, collectively, (i) that certain Lease
Agreement between Martha Peresich McDermott, as landlord, and BTN, Inc.,
successor in interest to Mississippi Gaming, L.P., as tenant, dated as of
June 2, 1995, in connection with the Boomtown Casino (the "McDermott Lease"),
(ii) that certain Lease Agreement between Gary Gollott, Tommy Gollott and Tyrone
Gollott, collectively, as landlord, and BTN, Inc., successor in interest to
Mississippi Gaming, L.P., as tenant, dated as of September 22, 1994, in
connection with the Boomtown Casino (the "Gollott Lease"), (iii) that certain
Lease Agreement between Andrew Cvitanovich and Anthony C. Cvitanovich, together,
as landlord, and BTN, Inc., successor in interest to Mississippi Gaming, L.P.,
as tenant, dated as of March 3, 1994, in connection with the Boomtown Casino
(the "Cvitanovich Lease"), (iv) that certain Lease Agreement between Joseph A.
Suarez, Jr. and Mary Ellen Suarez, together, as landlord, and BTN, Inc.,
successor in interest to Mississippi Gaming, L.P., as tenant, dated as of May 9,
1994, in connection with the Boomtown Casino (the "Suarez Lease"), (v) that
certain Lease Agreement

15

--------------------------------------------------------------------------------


between R.A. Fayard Seafood Co., Inc., as landlord, and BTN, Inc., successor in
interest to Mississippi Gaming, L.P., as tenant, dated as of May 9, 1994, in
connection with the Boomtown Casino (the "Fayard Lease"), (vi) that certain
Lease Agreement between James A. Desporte and Linda L. Desporte, together, as
landlord, and BTN, Inc., successor in interest to Mississippi Gaming, L.P., as
tenant, dated as of June 25, 1998, in connection with the Boomtown Casino (the
"Desporte Lease"), (vii) that certain Lease Agreement between Marilyn C. Hille,
as landlord, and BSL, Inc., successor in interest to Casino Advertising, Inc.,
as tenant, dated as of July 10, 1992, in connection with the Casino Magic (the
"Hille Lease"), (viii) that certain Lease with Option to Purchase between L.D.
Lang, Jr., as landlord, and BSL, Inc., successor in interest to Mardi Gras
Casino Corp., as tenant, dated as of March 30, 1994, in connection with the
Casino Magic (the "Lang Lease"), (ix) that certain Lease Agreement between
Custom Pack, Inc., as landlord, and BTN, Inc., successor in interest to
Mississippi Gaming, L.P., as tenant, dated as of March 1, 1996, in connection
with the Boomtown Casino (the "Custom Pack Lease"), (x) that certain Lease
Agreement between R.M. Leatherman & Hugh M. Magevney III, as landlord, and
HWCC-Tunica, Inc., successor in interest to Summit Riverboat
Casinos-Tunica, Inc., as tenant, dated as of October 11, 1993, in connection
with the Hollywood Casino Tunica (the "Leatherman Lease"), (xi) that certain
Lease between Edward E. Smith and Shirley J. Smith, as landlord, and Penn
Bullpen, Inc., successor in interest to Wild Card Casino, Inc., as tenant, dated
as of March 17, 1992, in connection with the Penn Bullpen Casino (the "Smith
Lease"), (xii) that certain Lease between KDL, Inc., as landlord, and Penn
Bullpen, Inc., successor in interest to Pioneer Associates Ltd. as tenant, dated
as of March 16, 1994, in connection with the Penn Bullpen Casino (the "KDL
Lease"), (xiii) that certain Lease between Elizabeth Branecki, as landlord, and
Penn Bullpen, Inc., successor in interest to KDL, Inc. as tenant, dated as of
July 10, 1991, in connection with the Penn Bullpen Casino (the "Branecki
Lease"), (xiv) that certain Lease Agreement between Sharon and Eloy Perea, as
landlord, and Penn Silver Hawk, Inc., successor in interest to Gold Mine
Casino, Inc. as tenant, dated as of October 1, 1995, in connection with the Penn
Silver Hawk Casino (the "Perea Lease"), (xv) that certain Lease Agreement
between City of Aurora, Illinois, as landlord, and Hollywood
Casino-Aurora, Inc., as tenant, dated as of June 4, 1991, in connection with the
Hollywood Casino Aurora (the "Aurora Parking Lease"), (xvi) that certain Lease
Agreement between Aurora Metropolitan Exposition Auditorium and Office Building
Authority, as landlord, and Hollywood Casino-Aurora, Inc., as tenant, dated as
of June 12, 1995, in connection with the Hollywood Casino Aurora (the "Aurora
Metropolitan Exposition Lease"), (xvii) that certain Lease Agreement between
City of Aurora, Illinois, as landlord, and Hollywood Casino-Aurora, Inc., as
tenant, dated as of February 27, 2001, in connection with the Hollywood Casino
Aurora (the "City of Aurora Lease I"), (xviii) that certain Lease Agreement
between Aurora YWCA, as landlord, and Hollywood Casino-Aurora, Inc., as tenant,
dated as of November 14, 2001, in connection with the Hollywood Casino Aurora
(the "YWCA Lease"), and (xix) that certain Lease Agreement between City of
Aurora, Illinois, as landlord, and Hollywood Casino-Aurora, Inc., as tenant,
dated as of July 1, 2002, in connection with the Hollywood Casino Aurora (the
"City of Aurora Lease II"), each as it may be or may have been amended,
supplemented, replaced or otherwise modified from time to time.

        "Guarantee" shall mean the guarantee of each Subsidiary Guarantor
pursuant to Article VI.

        "Guaranteed Obligations" see Section 6.01.

        "Hazardous Material" shall mean any material, substance, waste,
constituent, compound, pollutant or contaminant including, without limitation,
petroleum (including, without limitation, crude oil or any fraction thereof or
any petroleum product or waste) subject to regulation or which could reasonably
be expected to give rise to liability under Environmental Law.

        "Hollywood Acquisition" see Recitals.

        "Hollywood Shreveport" shall mean HWCC-Louisiana, Inc. and its
Subsidiaries.

16

--------------------------------------------------------------------------------


        "Immaterial Subsidiary" shall mean any Subsidiary of Borrower having
assets with a fair market value of less than $1.0 million.

        "Incremental Loan Activation Notice" shall mean a notice substantially
in the form of Exhibit C.

        "Incremental Loan Amount" shall mean, as to each Incremental Loan
Lender, on and after the effectiveness of any Incremental Loan Activation
Notice, the obligation of such Incremental Loan Lender to make Incremental Loans
hereunder in a principal amount equal to the amount set forth under the heading
"Incremental Loan Amount" opposite such Incremental Loan Lender's name on such
Incremental Loan Activation Notice.

        "Incremental Loan Effective Date" shall mean each date, which shall be a
Business Day on or before the Incremental Loan Maturity Date, on which any
Lender shall execute and deliver to Administrative Agent an Incremental Loan
Activation Notice pursuant to Section 2.01(e).

        "Incremental Loan Facility" shall mean the credit facility comprising
the Incremental Loans, if any.

        "Incremental Loan Facility Commitments" shall mean for each Incremental
Loan Lender, the obligation of such Lender to make an Incremental Loan for the
amount requested and agreed to in any Incremental Loan Activation Notice.

        "Incremental Loan Lenders" shall mean (a) on any Incremental Loan
Effective Date, the Lenders signatory to the Incremental Loan Activation Notice
and (b) thereafter, each Lender that has made, or acquired pursuant to an
assignment made pursuant to Section 13.06(b), an Incremental Loan.

        "Incremental Loan Maturity Date" shall mean, as to the Incremental Loans
to be made pursuant to any Incremental Loan Activation Notice, the maturity date
specified in such Incremental Loan Activation Notice, which date shall be no
earlier than the Term B Final Maturity Date then in effect in the case of
Incremental Loans that are Term Loans, and no earlier than the R/C Maturity Date
then in effect in the case of Incremental Loans that are revolving loans.

        "Incremental Loans" shall mean Loans made pursuant to Section 2.01(e).

        "Incremental Notes" shall mean the promissory notes substantially in the
form of Exhibit A-5.

        "incur" shall mean, with respect to any Indebtedness or other obligation
of any person, to create, issue, incur (including by conversion, exchange or
otherwise), assume, guarantee or otherwise become liable in respect of such
Indebtedness or other obligation, or to grant or create a Lien upon any Property
of such person to secure any Indebtedness or Contingent Obligations of another
person (and "incurrence," "incurred" and "incurring" shall have meanings
correlative to the foregoing).

        "Indebtedness" of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person; (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services (excluding trade accounts payable and accrued obligations incurred in
the ordinary course of business); (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed
(provided that if such obligations have not been assumed, the amount of such
Indebtedness included for the purposes of this definition will be the amount
equal to the lesser of the fair market value of such property and the amount of
the Indebtedness secured); (f) all Capital Lease Obligations and Purchase Money
Obligations of such person; (g) all obligations of such person in respect of
interest rate protection agreements, foreign currency exchange agreements or
other interest or exchange rate hedging arrangements; (h) all obligations of
such person as an account

17

--------------------------------------------------------------------------------


party in respect of letters of credit and bankers' acceptances, except
obligations in respect of letters of credit issued in support of obligations not
otherwise constituting Indebtedness shall not constitute Indebtedness except to
the extent such letter of credit is drawn and not reimbursed within ten Business
Days; and (i) all Contingent Obligations of such person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses
(a) through (h) above. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner unless
recourse is limited, in which case the amount of such Indebtedness shall be the
limited amount. The amount of Indebtedness of the type referred to in clause (g)
above of any person shall be zero unless and until such Indebtedness shall be
terminated, in which case the amount of such Indebtedness shall be the then
termination payment due thereunder by such person.

        "Indemnitee" see Section 13.03(b).

        "Initial Term B Facility Commitments" shall mean for each Term B
Facility Lender, the obligation of such Lender to make an Initial Term B
Facility Loan in an amount up to but not exceeding the amount set opposite the
name of such Lender on Annex A under the caption "Initial Term B Facility
Commitment" (as the same may be changed pursuant to Section 13.06(b)).

        "Initial Term B Facility Loans" see Section 2.01(c).

        "Insurance Requirements" shall mean all material terms of any insurance
policy required pursuant to this Agreement or any Security Document and all
material regulations and then current standards applicable to or affecting any
Mortgaged Real Property or any part thereof or any use or condition thereof,
which may, at any time, be recommended by the Board of Fire Underwriters, if
any, having jurisdiction over any Mortgaged Real Property, or any other body
exercising similar functions.

        "Intellectual Property" see Section 8.22.

        "Interest Period" shall mean, with respect to any LIBOR Loan, each
period commencing on the date such LIBOR Loan is made or Converted from an ABR
Loan or the last day of the next preceding Interest Period for such LIBOR Loan
and (subject to the requirements of Section 2.09) ending on the numerically
corresponding day in the first, second, third or sixth calendar month
thereafter, as Borrower may select as provided in Section 4.05, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period for any Revolving Loan would otherwise end after the R/C
Maturity Date, such Interest Period shall end on the R/C Maturity Date;
(ii) each Interest Period that would otherwise end on a day that is not a
Business Day shall end on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next succeeding calendar month, on the next
preceding Business Day); and (iii) notwithstanding clause (i) above, except as
otherwise provided in Section 2.01 (f) no Interest Period shall have a duration
of less than one month and, if the Interest Period for any LIBOR Loan would
otherwise be a shorter period, such Loan shall not be available hereunder as a
LIBOR Loan for such period.

        "Interest Rate Certificate" shall mean an Interest Rate Certificate
substantially in the form of Exhibit E, delivered pursuant to Section 9.04(e),
demonstrating in reasonable detail the calculation of the Consolidated Total
Leverage Ratio and the Consolidated Senior Leverage Ratio as of any Test Date.

        "Interest Rate Protection Agreement" shall mean, for any person, an
interest rate swap, cap or collar agreement or similar arrangement between such
person and one or more financial institutions which has been designated as
either a secured Interest Rate Protection Agreement or an unsecured Interest
Rate Protection Agreement pursuant to a written notice from Borrower to
Administrative

18

--------------------------------------------------------------------------------


Agent providing for the transfer or mitigation of interest risks either
generally or under specific contingencies.

        "internally generated funds" shall mean funds not generated from the
proceeds of any Loan, Debt Issuance, Equity Issuance, Asset Sale, insurance
recovery or Indebtedness (in each case without regard to the exclusions from the
definition thereof (other than transactions in the ordinary course of
business)).

        "Investment" see Section 10.04.

        "Joinder Agreements" shall mean the Joinder Agreement substantially in
the form of Exhibit P attached hereto and the Joinder Agreements to be entered
into pursuant to the Security Agreement.

        "Landlord Consents" see Section 9.09(c).

        "Lang Parcels" shall mean those certain parcels of real property
identified in Exhibit "A" to that certain Lease with Option to Purchase, dated
as of March 30, 1994, by and between L.D. Lang, Jr., as landlord, and BSL, Inc.,
as successor-in-interest to Mardi Gras Casino Corp., as tenant.

        "Laws" shall mean, collectively, all common law and all international,
foreign, federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents,
including without limitation the interpretation thereof by any Governmental
Authority charged with the enforcement thereof.

        "L/C Commitments" shall mean the commitments of the L/C Lender to issue
Letters of Credit pursuant to Section 2.03.

        "L/C Disbursements" shall mean a payment or disbursement made by any L/C
Lender pursuant to a Letter of Credit.

        "L/C Documents" shall mean, with respect to any Letter of Credit,
collectively, any other agreements, instruments, guarantees or other documents
(whether general in application or applicable only to such Letter of Credit)
governing or providing for (a) the rights and obligations of the parties
concerned or at risk with respect to such Letter of Credit or (b) any collateral
security for any of such obligations, each as the same may be modified and
supplemented and in effect from time to time.

        "L/C Exposure" shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate principal amount of all L/C Disbursements that have not yet been
reimbursed at such time. The L/C Exposure of any Revolving Lender at any time
shall mean its R/C Percentage of the aggregate L/C Exposure at such time.

        "L/C Interest" shall mean, for each Revolving Lender, such Lender's
participation interest (or, in the case of L/C Lender, L/C Lender's retained
interest) in L/C Lender's liability under Letters of Credit and such Lender's
rights and interests in Reimbursement Obligations and fees, interest and other
amounts payable in connection with Letters of Credit and Reimbursement
Obligations.

        "L/C Lender" shall mean Wachovia Bank, N.A. or any of its Affiliates, or
such other Lender or Lenders selected by Administrative Agent and reasonably
satisfactory to Borrower, as the issuer of Letters of Credit under Section 2.03,
together with its successors and assigns in such capacity.

        "L/C Liability" shall mean, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the undrawn face amount of such
Letter of Credit, plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations at such time due and payable in respect of all
drawings made under such Letter of Credit.

        "Lead Arrangers" see the introduction hereto.

19

--------------------------------------------------------------------------------


        "Lease" shall mean any lease, sublease, franchise agreement, license,
occupancy or concession agreement.

        "Lenders" shall mean (a) the financial institutions listed under the
caption "Lenders" on the signature pages hereto (other than any such financial
institution that has ceased to be a party hereto pursuant to Section 13.06(b))
and (b) any financial institution that has become a party hereto pursuant to
Section 13.06(b). Unless the context clearly indicates otherwise, the term
"Lenders" shall include the Swingline Lender.

        "Letter of Credit" see Section 2.03.

        "LIBO Base Rate" shall mean, with respect to any LIBOR Loan for any
Interest Period therefor, the rate per annum determined by Administrative Agent
to be the arithmetic mean (rounded to the nearest 1/100th of 1%) of the offered
rates for deposits in Dollars with a term comparable to such Interest Period
that appears on the Dow Jones Market Screen 3750 (as defined below) at
approximately 11:00 a.m., London, England time, on the second full Business Day
preceding the first day of such Interest Period; provided, however, that (i) if
no comparable term for an Interest Period is available, the LIBO Base Rate shall
be determined using the weighted average of the offered rates for the two terms
most nearly corresponding to such Interest Period and (ii) if there shall at any
time no longer exist a Dow Jones Market Screen 3750, "LIBO Base Rate" shall
mean, with respect to each day during each Interest Period pertaining to LIBOR
Loans comprising part of the same borrowing, the rate per annum equal to the
rate at which Administrative Agent is offered deposits in Dollars at
approximately 11:00 a.m., London, England time, two Business Days prior to the
first day of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for the number of days comprised therein
and in an amount comparable to the amount of such LIBOR Loan to be outstanding
during such Interest Period. "Dow Jones Market Screen 3750" shall mean the
display designated as Page 3750 on the Dow Jones Market Service (or such other
page as may replace such page on such service for the purpose of displaying the
rates at which Dollar deposits are offered by leading banks in the London
interbank deposit markets).

        "LIBO Rate" shall mean, for any LIBOR Loan for any Interest Period
therefor, a rate per annum (rounded upwards, if necessary, to the nearest
1/100th of 1%) determined by Administrative Agent to be equal to the LIBO Base
Rate for such Loan for such Interest Period divided by 1 minus the Reserve
Requirement (if any) for such Loan for such Interest Period.

        "LIBOR Loans" shall mean Loans that bear interest at rates based on
rates referred to in the definition of "LIBO Rate" in this Section 1.01.

        "License Revocation" shall mean the revocation, failure to renew or
suspension of, or the appointment of a receiver, supervisor or similar official
with respect to, any Gaming Approval or other casino, gambling, horse racing or
gaming license issued by any Gaming Authority covering any Gaming Facility
owned, leased, operated or used by Borrower or any of its Restricted
Subsidiaries.

        "Lien" shall mean, with respect to any Property, any mortgage, deed of
trust, lien, pledge, claim, charge, security interest, assignment, hypothecation
or encumbrance of any kind or any filing of any financing statement under the
UCC or any other similar notice of lien under any similar notice or recording
statute of any Government Authority (other than such financing statements or
similar notices filed for informational purposes only), any conditional sale or
other title retention agreement or any lease in the nature thereof and, to the
extent not co-extensive with such definitions, the definition of "Lien" or
"Liens" in the Security Documents.

        "Liquor Authorities" see Section 13.14.

        "Liquor Laws" see Section 13.14.

20

--------------------------------------------------------------------------------


        "Loans" shall mean the Revolving Loans, the Swingline Loans, the Term
Loans and the Incremental Loans, if any.

        "Losses" of any person shall mean the losses, liabilities, claims
(including those based upon negligence, strict or absolute liability and
liability in tort), damages, reasonable expenses, obligations, penalties,
actions, judgments, encumbrances, liens, penalties, fines, suits, reasonable and
documented costs or disbursements of any kind or nature whatsoever (including
reasonable fees and expenses of counsel in connection with any Proceeding
commenced or threatened in writing, whether or not such person shall be
designated a party thereto) at any time (including following the payment of the
Obligations) incurred by, imposed on or asserted against such person.

        "Maintenance Cap Ex Basket" see Section 10.08(d)(i).

        "Maintenance Capital Expenditures" shall mean any Capital Expenditures
by Borrower or any of its Restricted Subsidiaries that are made to maintain,
restore, refurbish or replace in the ordinary course of business the condition
or usefulness of property of Borrower or any of its Restricted Subsidiaries, or
otherwise to support the continuation of such person's day-to-day operations as
then conducted, but that are not properly chargeable to repairs and maintenance
in accordance with GAAP.

        "Majority Lenders" shall mean Lenders holding at least a majority of the
sum of (without duplication) (a) the aggregate principal amount of outstanding
Loans, plus (b) the aggregate amount of all L/C Liabilities, plus (c) the
aggregate Unutilized R/C Commitments and Unutilized Second Term B and Term C
Commitments then in effect.

        "Majority Pro Rata Lenders" see Section 13.04(i)(m).

        "Majority Revolving Lenders" shall mean (i) at any time prior to the
Closing Date, Lenders holding at least a majority of the aggregate amount of the
Revolving Commitments and (ii) at any time after the Closing Date, Lenders
holding at least a majority of the sum of (without duplication) (a) the
aggregate principal amount of outstanding Revolving Loans, plus (b) the
aggregate amount of all L/C Liabilities, plus (c) the aggregate Unutilized R/C
Commitments then in effect.

        "Margin Stock" shall mean margin stock within the meaning of Regulations
T, U and X.

        "Material Adverse Change" shall mean, with respect to any person, a
material adverse change, or any condition or event that has resulted or could
reasonably be expected to result in a material adverse change, in the business,
operations, condition (financial or otherwise), Properties or liabilities
(contingent or otherwise) of such person, together with its Restricted
Subsidiaries taken as a whole.

        "Material Adverse Effect" shall mean an event, circumstance, occurrence,
or condition which has caused as of any date of determination any of (a) a
material adverse effect, or any condition or event that has resulted or could
reasonably be expected to result in a material adverse effect, on the business,
operations, condition (financial or otherwise), Properties or liabilities
(contingent or otherwise) of Borrower, together with the Restricted Subsidiaries
taken as a whole, (b) a material adverse effect on the ability of the Credit
Parties to consummate in a timely manner the Transactions or to perform any of
their material obligations under any Credit Document or (c) a material adverse
effect on the legality, binding effect or enforceability of any Credit Document
or any of the material rights and remedies of any Creditor thereunder or the
legality, priority or enforceability of the Lien on a material portion of the
Collateral.

        "Material Indebtedness" see Section 10.09.

        "Merger Sub" see Recitals.

        "MGC Loan Report" shall mean the report required to be filed with the
Mississippi Gaming Commission within 30 days after the Closing Date pursuant to
MGC Reg. II.I Section 11.

21

--------------------------------------------------------------------------------


        "Moody's" shall mean Moody's Investors Service, Inc.

        "Mortgage" shall mean with respect to each Mortgaged Real Property, a
First Mortgage and/or a Second Mortgage, as applicable.

        "Mortgaged Real Property" shall mean (i) each Real Property identified
on Schedule 1.01 (a) and (ii) each Real Property, if any, which shall be subject
to a Mortgage delivered after the Closing Date pursuant to Section 9.09.

        "Multiemployer Plan" shall mean a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA (i) to which any ERISA Entity is then making or
accruing an obligation to make contributions, (ii) to which any ERISA Entity has
within the preceding five plan years made contributions, including any person
which ceased to be an ERISA Entity during such five year period, or (iii) with
respect to which any Company is reasonably likely to incur liability.

        "NAIC" shall mean the National Association of Insurance Commissioners.

        "Net Available Proceeds" shall mean:

        (i)    in the case of any Asset Sale, the aggregate amount of all cash
payments (including any cash payments received by way of deferred payment of
principal pursuant to a note or otherwise, but only as and when received)
received by any Company directly or indirectly in connection with such Asset
Sale, net (without duplication) of (A) the amount of all reasonable fees and
expenses paid by or on behalf of any Company in connection with such Asset Sale;
(B) any Taxes paid or estimated in good faith to be payable by or on behalf of
any Company as a result of such Asset Sale (after application of all credits and
other offsets that arise from such Asset Sale); (C) any repayments by or on
behalf of any Company of Indebtedness (other than the Obligations) to the extent
that such Indebtedness is secured by a Permitted Lien on the subject Property
required to be repaid as a condition to the purchase or sale of such Property;
(D) amounts required to be paid to any person (other than any Company) owning a
beneficial interest in the subject Property; and (E) amounts reserved, in
accordance with GAAP, against any liabilities associated with such Asset Sale
and retained by Borrower or any of its Subsidiaries after such Asset Sale and
related thereto, including pension and other post-employment benefit
liabilities, purchase price adjustments, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale, all as reflected in an Officer's Certificate delivered to
Administrative Agent;

        (ii)  in the case of any Casualty Event, the aggregate amount of cash
proceeds of insurance, condemnation awards and other compensation received by
the person whose Property was subject to such Casualty Event in respect of such
Casualty Event net of (A) fees and expenses incurred by or on behalf of such
Company in connection with recovery thereof, (B) repayments of Indebtedness
(other than Indebtedness hereunder) to the extent secured by a Lien on such
Property that is permitted by the Credit Documents, and (C) any Taxes paid or
payable by or on behalf of any Company in respect of the amount so recovered
(after application of all credits and other offsets arising from such Casualty
Event); and

        (iii)  in the case of any Equity Issuance or any Debt Issuance, the
aggregate amount of all cash received in respect thereof by the person
consummating such Equity Issuance or Debt Issuance in respect thereof net of all
investment banking fees, discounts and commissions, legal fees, consulting fees,
accountants' fees, underwriting discounts and commissions and other fees and
expenses, actually incurred in connection therewith.

        "New Jersey Joint Venture" shall mean the joint venture between
Greenwood Racing, Inc. (and its successors and assigns) and Penn National
Holding Company (and its successors and assigns) comprising Pennwood pursuant to
an agreement dated October 30, 1998 and as amended on January 28, 1999.

22

--------------------------------------------------------------------------------

        "Non-U.S. Lender" see Section 5.06(b).

        "Notes" shall mean the Revolving Notes, the Swingline Notes and the Term
Loan Notes.

        "Notice of Assignment" shall mean a notice of assignment pursuant to
Section 13.06 substantially in the form of Exhibit O.

        "Notice of Borrowing" shall mean a notice of borrowing substantially in
the form of Exhibit B.

        "Notice of Continuation/Conversion" shall mean a notice of
continuation/conversion substantially in the form of Exhibit D.

        "Obligations" shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing by any
Credit Party to any Creditor or any of its Agent Related Parties or their
respective successors, transferees or assignees pursuant to the terms of any
Credit Document or any Swap Contract relating to the Loans or secured by any of
the Security Documents, whether or not the right of such person to payment in
respect of such obligations and liabilities is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured and whether or not such claim is
discharged, stayed or otherwise affected by any bankruptcy case or insolvency or
liquidation proceeding.

        "OECD" see the definition of Eligible Person.

        "Officer's Certificate" shall mean, as applied to any corporation, a
certificate executed on behalf of such corporation by its Chairman of the Board
of Directors (if an officer), its Chief Executive Officer, its President, its
Chief Financial Officer or its Treasurer (in each case, or an equivalent
officer) in their official (and not individual) capacities.

        "Option Parcel" see Section 8.26(m).

        "Organic Document" shall mean, relative to any person, its certificate
of incorporation, its by-laws, its partnership agreement, its memorandum and
articles of association, share designations or similar organization documents
and all shareholder agreements, voting trusts and similar arrangements
applicable to any of its authorized Equity Interests.

        "Other Taxes" see Section 5.06(c).

        "Participant" see Section 13.06(d).

        "Payor" see Section 4.06.

        "PBGC" shall mean the United States Pension Benefit Guaranty Corporation
or any successor thereto.

        "Pennwood" shall mean, collectively, Pennwood Racing, Inc., a Delaware
corporation, and its subsidiaries, including, without limitation, GS Park
Services, L.P., FR Park Services, L.P., GS Park Racing, L.P. and FR Park Racing,
L.P.

        "Pension Plan" shall mean an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by any ERISA Entity or with respect to which
any Company is reasonably likely to incur liability.

        "Perfection Certificate" shall mean a Perfection Certificate
substantially in the form of Exhibit L.

        "Permits" see Section 8.16.

        "Permitted Acquisitions" shall mean any acquisition, whether by
purchase, merger, consolidation or otherwise, by Borrower or any of its
Restricted Subsidiaries of all or substantially all the assets of, or all the
Equity Interests in, a person or business of a person so long as (a) such
acquisition shall not

23

--------------------------------------------------------------------------------


have been preceded by a tender offer that has not been approved by the Board of
Directors of such person, (b) such assets are to be used in, or such person so
acquired is engaged in, as the case may be, a business of the type conducted by
Borrower and its Restricted Subsidiaries on the Closing Date or activities
related or ancillary thereto and (c) immediately after giving effect thereto,
(i) no Default has occurred and is continuing or would result therefrom,
(ii) all transactions related thereto are consummated in all material respects
in accordance with applicable laws, (iii) Borrower and its Restricted
Subsidiaries are in compliance, on a pro forma basis after giving effect to such
acquisition, with the covenants contained in Section 10.08 computed as at the
last day of the most recently ended fiscal quarter of Borrower for which
financial statements are available, as if such acquisition (and any related
incurrence or repayment of Indebtedness) had occurred on the first day of such
relevant Test Period (provided that any acquisition that occurs prior to the
first Test Period under such Section 10.08 shall be deemed to have occurred
during such first Test Period) and (iv) Borrower has delivered to Administrative
Agent an Officer's Certificate to the effect set forth in clauses (a), (b) and
(c)(i) through (iii) above, together with all relevant financial information for
the person or assets to be acquired.

        "Permitted Liens" see Section 10.02.

        "Permitted Mortgage Liens" see Section 9.09.

        "Permitted Refinancing" shall mean, with respect to any Indebtedness or
Contingent Obligation, any refinancing thereof, provided, however, that:

        (a)  no Default or Event of Default shall have occurred and be
continuing or would arise therefrom;

        (b)  any such refinancing Indebtedness shall (i) not have defaults,
rights or remedies materially more burdensome, taken as a whole (as reasonably
determined by Borrower and Lead Arrangers), to any Credit Party or any Creditor
than the Indebtedness being refinanced, (ii) not have a stated maturity or
weighted average life that is shorter than that of the Indebtedness or
Contingent Obligation being refinanced (provided that the stated maturity or
weighted average life may be shorter if the stated maturity of any principal
payment (including any amortization payments) is not earlier than the earlier of
(1) the stated maturity in effect prior to such refinancing or (2) 181 days
after the Term B Final Maturity Date then in effect), (iii) if the Indebtedness
or Contingent Obligation being refinanced is subordinated by its terms or by the
terms of any agreement or instrument relating to such Indebtedness or Contingent
Obligation, be at least as subordinate to the Obligations as the Indebtedness or
Contingent Obligation being refinanced (and unsecured if the refinanced
Indebtedness is unsecured) and (iv) be in a principal amount that does not
exceed the principal amount so refinanced, plus accrued interest, plus any
reasonable premium or other payment required to be paid in connection with such
refinancing, plus, in either case, the amount of fees and reasonable expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing; and

        (c)  the sole obligor on such refinancing Indebtedness or Contingent
Obligation shall be Borrower or the original obligor on such Indebtedness or
Contingent Obligation being refinanced; provided, however, that (i) any
guarantor of the Indebtedness or Contingent Obligation being refinanced shall be
permitted to guarantee the refinancing Indebtedness and (ii) any Credit Party
shall be permitted to guarantee any such refinancing Indebtedness of any other
Credit Party.

        "Permitted Subordinated Indebtedness" shall mean unsecured Indebtedness
of Borrower or a Restricted Subsidiary (a) that contains subordination
provisions that are reasonably satisfactory to Lead Arrangers (it being
understood that subordination provisions providing that such Indebtedness is at
least as subordinated in all material respects to the Obligations then
outstanding as the obligations under the indenture governing Borrower's 111/8%
Senior Subordinated Notes due 2008, as in effect on

24

--------------------------------------------------------------------------------

the date hereof, to the Obligations are reasonably satisfactory to Lead
Arrangers), (b) that shall not have any principal payments due prior to the date
that is twelve months after the Term B Final Maturity Date then in effect,
whether at maturity or otherwise, except upon the occurrence of a Change of
Control or similar event (including Asset Sales), in each case as long as the
provisions relating to Change of Control or similar events (including Asset
Sales) included in the governing instrument of such Indebtedness provide that
the provisions of this Agreement must be satisfied prior to the satisfaction of
such provisions of Indebtedness, and (c) that bears interest at a fixed rate,
which rate shall be, in the good faith judgment of Borrower's Board of
Directors, consistent with the market at the time of issuance for similar
Indebtedness for comparable issuers or borrowers; provided, however, that
subject to Section 9.11, such Permitted Subordinated Indebtedness may be swapped
for variable rate Indebtedness, which rate shall be, in the good faith judgment
of Borrower's Board of Directors, consistent with the market at the time of
issuance for similar Indebtedness for comparable issuers or borrowers.

        "Permitted Vessel Liens" shall mean maritime Liens on ships, barges or
other vessels for damages arising out of a maritime tort, wages of a stevedore,
when employed directly by a person listed in 46 U.S.C. Section 31341, crew's
wages, salvage and general average, whether now existing or hereafter arising
and other maritime Liens which arise by operation of law during normal
operations of such ships, barges or other vessels.

        "person" shall mean any individual, corporation, company, voluntary
association, partnership, limited liability company, joint venture, trust,
unincorporated organization or government (or any agency, instrumentality or
political subdivision thereof).

        "Pledged Collateral" has the meaning set forth in the Security
Agreement.

        "Pre-Opening Expenses" shall mean, with respect to any fiscal period,
the amount of expenses (other than Consolidated Interest Expense) incurred with
respect to capital projects which are classified as "pre-opening expenses" on
the applicable financial statements of Borrower and its Subsidiaries for such
period, prepared in accordance with GAAP.

        "Principal" shall mean Peter M. Carlino.

        "Principal Office" shall mean the principal office of Administrative
Agent, located on the Closing Date at 383 Madison Avenue, New York, NY 10179, or
such other office as may be designated by Administrative Agent.

        "Principal Payment Date" shall mean, with respect to any Term Loan, each
Quarterly Date or other date set forth on Annex C on which a payment of
principal is due with respect to such Term Loan.

        "Proceeding" shall mean any claim, counterclaim, action, judgment, suit,
hearing, governmental investigation, arbitration or proceeding, including by or
before any Governmental Authority and whether judicial or administrative.

        "Pro Forma Balance Sheet" see Section 8.02(d).

        "Pro Forma Date" see Section 8.02(d).

        "Property" shall mean any right, title or interest in or to property or
assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including all contract rights, real property
interests, trademarks, trade names, equipment and proceeds of the foregoing and
Equity Interests or other ownership interests of any person.

        "Purchase Money Obligation" shall mean, for any person, the obligations
of such person in respect of Indebtedness incurred for the purpose of financing
all or any part of the purchase price of any Property (including Equity
Interests of any person) or the cost of installation, construction or

25

--------------------------------------------------------------------------------


improvement of any property or assets and any refinancing thereof; provided,
however, that such Indebtedness is incurred within 180 days after such
acquisition of such Property by such person.

        "Qualified Capital Stock" shall mean with respect to any person any
Equity Interests of such person which is not Disqualified Capital Stock.

        "Quarter" shall mean each three month period ending on March 31,
June 30, September 30 and December 31.

        "Quarterly Dates" shall mean the last Business Day of each Quarter in
each year, commencing with the last Business Day of the first full Quarter after
the Closing Date; provided, however, that solely for purposes of Section 2.05,
the Quarterly Dates shall commence with the last Business Day of the first full
Quarter after the Closing Date.

        "R/C Maturity Date" shall mean September 1, 2007; provided, however,
that if Borrower's outstanding 111/8% Senior Subordinated Notes due 2008 are
refinanced in full to a date that is at least seven years and 181 days after the
Closing Date, "R/C Maturity Date" shall mean the fifth anniversary of the
Closing Date.

        "R/C Percentage" shall mean, with respect to any Revolving Lender, the
ratio of (a) the amount of the Revolving Commitment of such Lender to (b) the
aggregate amount of the Revolving Commitments of all of the Lenders.

        "Real Property" shall mean all right, title and interest of Borrower or
any of its Restricted Subsidiaries (including, without limitation, any leasehold
estate) in and to a parcel of real property owned or operated by Borrower or any
of its Restricted Subsidiaries, whether by lease, license or other use or
occupancy agreement, together with, in each case, all improvements and
appurtenant fixtures, easements and other real property and rights incidental to
the ownership, lease or operation thereof or thereon.

        "redeem" shall mean redeem, repurchase, repay, defease or otherwise
acquire or retire for value; and "redemption" and "redeemed" have correlative
meanings.

        "refinance" shall mean refinance, renew, extend, replace, defease or
refund, in whole or in part, including successively; and "refinancing" and
"refinanced" have correlative meanings.

        "Register" see Section 2.08.

        "Regulation D shall mean Regulation D (12 C.F.R. Part 204) of the Board
of Governors of the United States Federal Reserve System.

        "Regulations T, U and X" shall mean, respectively, Regulation T (12
C.F.R. Part 220), Regulation U (12 C.F.R. Part 221) and Regulation X (12 C.F.R.
Part 224) of the Board of Governors of the United States Federal Reserve System
(or any successor), as the same may be modified and supplemented and in effect
from time to time.

        "Reimbursement Obligations" shall mean, at any time, the obligations of
Borrower then outstanding, or that may thereafter arise in respect of all
Letters of Credit then outstanding, to reimburse amounts paid by L/C Lender in
respect of any drawings under a Letter of Credit.

        "Related Party" shall mean:

        (1)  any immediate family member of Principal; or

        (2)  any trust, corporation, partnership or other entity, in which
Principal and/or such other persons referred to in the immediately preceding
clause (1) have an 80% or more controlling interest.

26

--------------------------------------------------------------------------------




        "Release" shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

        "Replaced Lender" see Section 2.11.

        "Replacement Lender" see Section 2.11.

        "Replacement Vessel" shall mean the replacement, in any manner, of any
Vessel existing on the Closing Date including, without limitation, any
replacement of such Vessel with a vessel, riverboat, barge or improvement on
real property, whether such vessel, riverboat, barge or improvement is acquired
or constructed and whether or not such vessel, riverboat, barge or improvement
is temporarily or permanently moored or affixed to any real property.

        "Required Payment" see Section 4.06.

        "Requirement of Law" shall mean as to any person, the Organic Documents
of such person, and any Law or determination of an arbitrator or any
Governmental Authority, in each case applicable to or binding upon such person
or any of its Property or to which such person or any of its Property is
subject.

        "Requisite Tranche Lenders" shall mean (i) with respect to Lenders
having Revolving Commitments or Revolving Loans, Lenders having at least a
majority of the aggregate sum of the Unutilized R/C Commitments, Revolving Loans
and L/C Liabilities then outstanding, (ii) with respect to Lenders having Term A
Facility Loans or Term A Facility Commitments, Lenders having at least a
majority of the aggregate sum of the Term A Facility Loans and Term A Facility
Commitments then outstanding, (iii) with respect to Lenders having Term B
Facility Loans or Term B Facility Commitments, Lenders having at least a
majority of the aggregate sum of the Term B Facility Loans and Term B Facility
Commitments then outstanding, (iv) with respect to Lenders having Term C
Facility Loans or Term C Facility Commitments, Lenders having at least a
majority of the aggregate sum, of the Term C Facility Loans and Term C Facility
Commitments then outstanding and (v) if applicable, with respect to Lenders
having Incremental Loans, Lenders having at least a majority of the aggregate
sum of the Incremental Loans then outstanding.

        "Reserve Requirement" shall mean, for any Interest Period for any LIBOR
Loan, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion Dollars
against "Eurocurrency liabilities" (as such term is used in Regulation D).

        "Response Action" shall mean (a) "response" as such term is defined in
CERCLA, 42 U.S.C. § 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or in any other way address any Hazardous Material in the
Environment, (ii) prevent the Release or threatened Release, or minimize the
further Release, of any Hazardous Material or (iii) perform studies and
investigations in connection with, or as a precondition to, clause (i) or
(ii) above.

        "Responsible Officer" shall mean the chief executive officer of
Borrower, the president of Borrower (if not the chief executive officer) and,
with respect to financial matters, the chief financial officer of Borrower.

        "Restricted Subsidiaries" shall mean all existing and future
Subsidiaries of Borrower other than the Unrestricted Subsidiaries.

27

--------------------------------------------------------------------------------


        "Revolving Availability Period" shall mean the period from and including
the Closing Date to but excluding the earlier of the R/C Maturity Date and the
date of termination of the Revolving Commitments.

        "Revolving Borrowing" shall mean a Borrowing comprised of Revolving
Loans.

        "Revolving Commitment" shall mean, for each Revolving Lender, the
obligation of such Lender to make Revolving Loans in an aggregate principal
amount at any one time outstanding up to but not exceeding the amount set
opposite the name of such Lender on Annex A under the caption "Revolving
Commitment" (as the same may be reduced from time to time pursuant to
Section 2.04 or changed pursuant to Section 13.06(b)). The initial aggregate
principal amount of the sum of the Revolving Commitments of all Lenders is
$100.0 million.

        "Revolving Exposure" shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender's L/C
Exposure, plus the aggregate amount at such of such Lender's Swingline Exposure.

        "Revolving Facility" shall mean the credit facility comprising the
Revolving Commitments.

        "Revolving Lenders" shall mean (a) on the Closing Date, the Lenders
having a Revolving Commitment on Annex A hereof and (b) thereafter, the Lenders
from time to time holding Revolving Loans and a Revolving Commitment after
giving effect to any assignments thereof permitted by Section 13.06(b).

        "Revolving Loans" see Section 2.01 (a).

        "Revolving Notes" shall mean the promissory notes substantially in the
form of Exhibit A-1.

        "S&P" shall mean Standard & Poor's, a division of The McGraw-Hill
Companies.

        "SEC" shall mean the United States Securities and Exchange Commission.

        "Second Mortgage" shall mean an agreement, including, but not limited
to, a mortgage, deed of trust or any other document, creating and evidencing a
second Lien (subject only to the Liens permitted thereunder) in favor of
Collateral Agent on behalf of the Second Priority Secured Parties on a Mortgaged
Real Property, which shall be in substantially in the same form as the First
Mortgage and otherwise reasonably acceptable, in form and substance, to
Collateral Agent, with such schedules and including such provisions as shall be
necessary to conform such document to applicable or local law or as shall be
customary under local law, as the same may at any time be amended in accordance
with the terms thereof and hereof.

        "Second Priority Lenders" shall mean the Term C Facility Lenders.

        "Second Priority Loans" shall mean the Term C Facility Loans.

        "Second Priority Secured Parties" shall mean the Second Priority Lenders
and each party to a Swap Contract relating to the Second Priority Loans if at
the date of entering into such Swap Contract such person was a Second Priority
Lender or an Affiliate of a Second Priority Lender and such person executes and
delivers to Collateral Agent a letter agreement in form and substance acceptable
to Collateral Agent pursuant to which such person (x) appoints Collateral Agent
as its agent under the applicable Credit Documents and (y) agrees to be bound by
the provisions of Article IV hereof.

        "Second Security Agreement" shall mean a Second Security Agreement
substantially in the same form as the First Security Agreement or otherwise
reasonably acceptable, in form and substance, to Collateral Agent as shall be
necessary to comply with applicable Requirements of Law and effective to grant
to Collateral Agent on behalf of the Second Priority Secured Parties a second
priority perfected

28

--------------------------------------------------------------------------------


security interest (subject only to the Liens permitted thereunder) in the
Pledged Collateral covered thereby.

        "Second Security Documents" shall mean the Second Security Agreement,
the Second Mortgages, the Second Ship Mortgages, an updated Perfection
Certificate and each other security document or pledge agreement required by
applicable local law to grant a valid, perfected security interest in any
Property acquired or developed that is of the kind and nature that would
constitute Collateral on the date hereof, and all UCC or other financing
statements or instruments of perfection required by this Agreement, the Second
Security Agreement or any Second Mortgage or Second Ship Mortgage to be filed
with respect to the security interests in Property and fixtures created pursuant
to the Second Security Agreement or any Second Mortgage or Second Ship Mortgage
and any other document or instrument utilized to pledge as collateral for the
Obligations any Property of whatever kind or nature.

        "Second Ship Mortgage" shall mean a Second Ship Mortgage substantially
in the same form as the First Ship Mortgage or otherwise reasonably acceptable,
in form and substance, to Collateral Agent as shall be necessary to comply with
applicable Requirements of Law and effective to grant to Collateral Agent on
behalf of the Second Priority Secured Parties a second preferred mortgage
(subject only to the Liens permitted thereunder) on the Vessel covered thereby.

        "Second Term B Facility" shall mean the credit facility comprising the
Second Term B Facility Commitments.

        "Second Term B Facility Commitments" shall mean for each Term B Facility
Lender, the obligation of such Lender to make a Second Term B Facility Loan in
an amount up to but not exceeding the amount set opposite the name of such
Lender on Annex A under the caption "Second Term B Facility Commitment" (as the
same may be changed pursuant to Section 13.06(b)).

        "Second Term B Facility Loans" see Section 2.01(c).

        "Secured Interest Rate Protection Agreement" shall mean a secured
interest rate swap or other similar agreement between Borrower and/or any or all
of its Restricted Subsidiaries and one or more Lenders or Affiliates thereof
(including any guarantees thereof by any Restricted Subsidiaries) which has been
designated as a Secured Interest Rate Protection Agreement pursuant to a written
notice from Borrower to Administrative Agent providing for interest rate swaps
or other similar agreements with respect to a notional amount of indebtedness
not to exceed the amount of Permitted Subordinated Indebtedness, the net
proceeds of which have been used to permanently reduce Borrower's Obligations
under this Agreement.

        "Secured Parties" shall mean, collectively, the First Priority Secured
Parties and the Second Priority Secured Parties.

        "Securities Act" shall mean the United States Securities Act of 1933, as
amended, and all rules and regulations of the SEC promulgated thereunder.

        "Security Agreement" shall mean, the First Security Agreement and/or
Second Security Agreement, as applicable.

        "Security Documents" shall mean the Security Agreement, the Mortgages,
the Ship Mortgages, the Perfection Certificate and each other security document
or pledge agreement required by applicable local law to grant a valid, perfected
security interest in any Property acquired or developed that is of the kind and
nature that would constitute Collateral on the date hereof, and all UCC or other
financing statements or instruments of perfection required by this Agreement,
the Security Agreement, any Mortgage or Ship Mortgage to be filed with respect
to the security interests in Property and fixtures created pursuant to the
Security Agreement, any Mortgage or Ship Mortgage and any other document or
instrument utilized to pledge as collateral for the Obligations any Property of
whatever kind or nature.

29

--------------------------------------------------------------------------------


        "Ship Mortgage" shall mean with respect to each Vessel, a First Ship
Mortgage and/or a Second Ship Mortgage, as applicable.

        "Shreveport" shall mean the Gaming Facility known as "Hollywood Casino
Shreveport" located in Hollywood, Louisiana.

        "Shreveport EBITDA" shall mean the net income of Hollywood Shreveport,
plus, in each case to the extent deducted in calculating such net income,
(1) income tax expense, (2) interest expense, (3) depreciation and amortization
expense, (4) any extraordinary non-cash items, (5) any non-recurring or
extraordinary items of income or expense and net tax consequences thereof,
(6) non-cash valuation adjustments, and (7) other non-cash items of expense,
other than to the extent such non-cash items require an accrual or reserve for
future cash expenses (provided that if such accrual or reserve is for contingent
items, the outcome of which is subject to uncertainty, such non-cash items of
expense will be added to net income and deducted when and to the extent actually
paid in cash), in each case on a consolidated basis in accordance with GAAP.

        "Solvent" and "Solvency" shall mean, for any person on a particular
date, that on such date (a) the fair value of the Property of such person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such person, (b) the present fair salable value of
the assets of such person is not less than the amount that will be required to
pay the probable liability of such person on its debts as they become absolute
and matured, (c) such person does not intend to, and does not believe that it
will, incur debts and liabilities beyond such person's ability to pay as such
debts and liabilities mature, (d) such person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such person's Property would constitute an unreasonably small capital and
(e) such person is able to pay its debts as they become due and payable. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

        "Subsidiary" shall mean, with respect to any person (the "parent") at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent.

        "Subsidiary Guarantors" shall mean each of the persons listed on
Schedule 1.01(b) attached hereto and each person which may hereafter execute a
Joinder Agreement pursuant to Section 9.12, together with their successors and
permitted assigns, and "Subsidiary Guarantor" shall mean any one of them.

        "Survey" shall mean a survey of any Mortgaged Real Property (and all
improvements thereon): (i) prepared by a surveyor or engineer licensed to
perform surveys in the state, province or country where such Mortgaged Real
Property is located at the time such survey was prepared, (ii) dated (or
redated) not earlier than 6 months prior to the date of delivery to
Administrative Agent thereof unless there shall have occurred after the date of
such survey any exterior construction on the site of such Mortgaged Real
Property, in which event such survey shall be dated (or redated) after the
completion of such construction or, if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery or if such survey is dated more than 6 months prior to the date
of delivery to Administrative Agent, then accompanied by an affidavit or
certification to the Title Company from the applicable Credit Party that since
the date of such survey there has been no exterior construction on the
improvements depicted on such survey (to the extent such affidavit or
certification can factually be made), (iii) certified by the surveyor (in a
manner reasonably acceptable to Collateral Agent) to Administrative Agent and
Collateral Agent and (iv) complying in all material respects with the Minimum
Standard Detail Requirements for ALTA/ACSM surveys by the American Land Title
Association at the time such survey was prepared.

30

--------------------------------------------------------------------------------



        "Swap Contract" shall mean any agreement entered into in the ordinary
course of business (as a bona fide hedge and not for speculative purposes)
(including any master agreement and any schedule or agreement, whether or not in
writing, relating to any single transaction) that is an interest rate swap
agreement, basis swap, forward rate agreement, commodity swap, commodity option,
equity or equity index swap or option, bond option, interest rate option,
foreign exchange agreement, rate cap, collar or floor agreement, currency swap
agreement, cross-currency rate swap agreement, swaption, currency option or any
other similar agreement (including any option to enter into any of the
foregoing) and is designed to protect any Company against fluctuations in
interest rates, currency exchange rates, commodity prices, or similar risks
(including any Interest Rate Protection Agreement entered into pursuant to
Section 9.11).

        "Swingline Commitment" shall mean the commitment of the Swingline Lender
to make loans pursuant to Section 2.01(g), as the same may be reduced from time
to time pursuant to Section 2.04.

        "Swingline Exposure" shall mean at any time the aggregate principal
amount at such time of all outstanding Swingline Loans. The Swingline Exposure
of any Revolving Lender at any time shall equal its R/C Percentage of the
aggregate Swingline Exposure at such time.

        "Swingline Lender" shall have the meaning assigned to such term in the
preamble hereto.

        "Swingline Loan" shall mean any loan made by the Swingline Lender
pursuant to Section 2.01(g).

        "Swingline Notes" shall mean the promissory notes substantially in the
form of Exhibit A-6.

        "Syndication Agent" see the introduction hereto.

        "Taking" shall mean a taking or voluntary conveyance during the term of
this Agreement of all or part of any Mortgaged Real Property or Vessel, or any
interest therein or right accruing thereto or use thereof, as the result of, or
in settlement of, any condemnation or other eminent domain proceeding by any
Governmental Authority affecting any Mortgaged Real Property or Vessel or any
portion thereof, whether or not the same shall have actually been commenced.

        "Target" see Recitals.

        "Target Non-Callable Bonds" shall mean Target's 111/4% Senior Secured
Notes due 2007 and the indenture relating thereto.

        "Target Subsidiary Bonds" shall mean the Hollywood Casino Shreveport and
Shreveport Capital Corporation First Mortgage Notes due 2006 and the Hollywood
Casino Shreveport and Shreveport Capital Corporation 13% Senior Secured Notes
due 2006 and, in each case, the indenture related thereto.

        "Tax Benefit" see Section 5.06(e).

        "Tax Returns" see Section 8.08.

        "Taxes" shall mean (i) any and all taxes, imposts, duties, charges,
fees, levies or other charges or assessments of whatever nature, including
income, gross receipts, excise, real or personal property, sales, withholding,
social security, retirement, unemployment, occupation, use, service, license,
net worth, payroll, franchise, and transfer and recording, imposed by the
Internal Revenue Service or any taxing authority (whether domestic or foreign,
including any federal, state, U.S. possession, county, local or foreign
government or any subdivision or taxing agency thereof) including interest,
fines, penalties or additions to tax attributable to or imposed on or with
respect to any such taxes, charges, fees, levies or other assessments and
(ii) all transferee, successor, joint and several or contractual liability
(including, without limitation, liability pursuant to Treas. Reg. § 1.1502-6 (or
any similar state, local or foreign provisions)) in respect of any items
described in clause (i).

31

--------------------------------------------------------------------------------


        "Term A Facility" shall mean the credit facility comprising the Term A
Facility Commitments and the Term A Facility Loans.

        "Term A Facility Commitment" shall mean, for each Term A Facility
Lender, the obligation of such Lender to make a Term A Facility Loan in an
amount up to but not exceeding the amount set opposite the name of such Lender
on Annex A under the caption "Term A Facility Commitment" (as the same may be
changed pursuant to Section 13.06(b)). The initial aggregate principal amount of
the sum of the Term A Facility Commitments of all Lenders is $100.0 million.

        "Term A Facility Lenders" shall mean (a) on the Closing Date, the
Lenders having Term A Facility Commitments on Annex A, and (b) thereafter, the
Lenders from time to time holding Term A Facility Loans and Term A Facility
Commitments after giving effect to any assignments thereof permitted by
Section 13.06(b).

        "Term A Facility Loans" see Section 2.01(b).

        "Term A Facility Notes" shall mean the promissory notes substantially in
the form of Exhibit A-2.

        "Term A Final Maturity Date" shall mean September 1, 2007; provided,
however, that if Borrower's outstanding 111/8% Senior Subordinated Notes due
2008 are refinanced in full to a date that is at least seven years and 181 days
after the Closing Date, the Term A Final Maturity Date shall mean the fifth
anniversary of the Closing Date.

        "Term B Facility" shall mean the credit facility comprising the Term B
Facility Commitments and the Term B Facility Loans.

        "Term B Facility Commitment" shall mean the Initial Term B Facility
Commitments and the Second Term B Commitments. The initial aggregate principal
amount of the sum of the Term B Facility Commitments of all Lenders is
$700.0 million.

        "Term B Facility Lenders" shall mean (a) on the Closing Date, the
Lenders having Term B Facility Commitments on Annex A, and (b) thereafter, the
Lenders from time to time holding Term B Facility Loans and Term B Facility
Commitments after giving effect to any assignments thereof permitted by
Section 13.06(b).

        "Term B Facility Loans" see Section 2.01(c).

        "Term B Facility Notes" shall mean the promissory notes substantially in
the form of Exhibit A-3.

        "Term B Final Maturity Date" shall mean September 1, 2007; provided,
however, that if Borrower's outstanding 111/8% Senior Subordinated Notes due
2008 are refinanced in full to a date that is at least seven years and 181 days
after the Closing Date, the Term B Final Maturity Date shall mean the sixth
anniversary of the Closing Date.

        "Term C Facility" shall mean the credit facility comprising the Term C
Facility Commitments and the Term C Facility Loans.

        "Term C Facility Commitment" shall mean, for each Term C Facility
Lender, the obligation of such Lender to make a Term C Facility Loan in an
amount up to but not exceeding the amount set opposite the name of such Lender
on Annex A under the caption "Term C Facility Commitment" (as the same may be
changed pursuant to Section 13.06(b)). The initial aggregate principal amount of
the sum of the Term C Facility Commitments of all Lenders is $100.0 million.

        "Term C Facility Lenders" shall mean (a) on the Closing Date, the
Lenders having Term C Facility Commitments on Annex A, and (b) thereafter, the
Lenders from time to time holding Term C Facility Loans and Term C Facility
Commitments after giving effect to any assignments thereof permitted by
Section 13.06(b).

32

--------------------------------------------------------------------------------


        "Term C Facility Loans" see Section 2. 01 (d).

        "Term C Facility Notes" shall mean the promissory notes substantially in
the form of Exhibit A-4.

        "Term C Final Maturity Date" shall mean September 1, 2007; provided,
however, that if Borrower's outstanding 111/8% Senior Subordinated Notes due
2008 are refinanced in full to a date that is at least seven years and 181 days
after the Closing Date, the Term C Final Maturity Date shall mean the seventh
anniversary of the Closing Date.

        "Term Facilities" shall mean the credit facilities comprising the Term A
Facility, the Term B Facility, the Term C Facility and the Incremental Loan
Facility, if any, collectively.

        "Term Loan Commitments" shall mean the Term A Facility Commitments, the
Term B Facility Commitments, the Term C Facility Commitments and the Incremental
Loan Facility Commitments, once drawn.

        "Term Loan Lenders" shall mean the Term A Facility Lenders, the Term B
Facility Lenders, the Term C Facility Lenders and the Incremental Loan Lenders,
if any, collectively.

        "Term Loan Notes" shall mean the Term A Facility Notes, the Term B
Facility Notes, the Term C Facility Notes and the Incremental Notes, if any,
collectively.

        "Term Loans" shall mean the Term A Facility Loans, the Term B Facility
Loans, the Term C Facility Loans and any Incremental Loans that are term loans,
collectively.

        "Test Date" shall mean, for any Financial Maintenance Covenant, the last
day of each fiscal quarter of Borrower included within any period set forth in
the table for such Financial Maintenance Covenant.

        "Test Period" shall mean for any date of determination the period of the
four most recently ended consecutive fiscal quarters of the Consolidated
Companies.

        "Tidelands Lease" shall mean that certain Public Trust Tidelands Lease,
dated August 15, 1994, by and between the Secretary of State, with the approval
of the Governor, for and on behalf of the State of Mississippi, as landlord, and
BTN, Inc., as successor-in-interest to Mississippi-I Gaming, L.P., as has been
amended from time to time.

        "Title Company" shall mean either First American Title Insurance Company
or Penn Title Company or such other title insurance or abstract company as shall
be designated by Collateral Agent (in consultation with Borrower).

        "Tranche" shall mean (i) with respect to Lenders, each of the following
classes of Lenders: (a) Lenders having Revolving Loans or Revolving Commitments,
(b) Lenders having Term A Facility Commitments or Term A Facility Loans,
(c) Lenders having Term B Facility Commitments or Term B Facility Loans,
(d) Lenders having Term C Facility Commitments or Term C Facility Loans and
(e) Lenders having Incremental Loans, and (ii) with respect to Loans, each of
the following classes of Loans: (a) Revolving Loans or Revolving Commitments,
(b) Term A Facility Commitments or Term A Facility Loans, (c) Term B Facility
Commitments or Term B Facility Loans, (d) Term C Facility Commitments or Term C
Facility Loans and (e) Incremental Loans.

        "Transaction Documents" shall mean the Acquisition Agreement, this
Agreement, the Fee Letter, the Engagement Letter, the Security Documents and in
each case all documents related thereto and all exhibits, appendices, schedules
and annexes to any thereof.

        "Transactions" shall mean the financings and transactions to occur on
the Closing Date, including the Hollywood Acquisition, the tender offer and
consent solicitation with respect to not less than 85% of the Target
Non-Callable Bonds or a discharge or defeasance of the Target Non-Callable
Bonds, the discharge of Target's $50.0 million of Floating Rate Senior Secured
Notes due May 1, 2007, the

33

--------------------------------------------------------------------------------


refinancing of Borrower's existing revolving credit facility, the payment of
Target's severance and pension cost in an amount not to exceed $29.4 million,
the initial borrowings hereunder and the payment of all fees and expenses in
connection with the foregoing.

        "Trigger Date" see the definition of "Applicable Fee Percentage."

        "Tunica Casino" shall mean the Gaming Facility known as "The Hollywood
Casino Tunica" located in Tunica, Mississippi.

        "Type" see Section 1.03.

        "UCC" shall mean the Uniform Commercial Code as in effect in the
applicable state or other jurisdiction.

        "Unrestricted Subsidiaries" shall mean HWCC-Louisiana, Inc.,
HWCC-Shreveport, Inc., HCS I, Inc., HCS II, Inc., HCS-Golf Course, L.L.C.,
Hollywood Casino Shreveport and Shreveport Capital Corporation and their
respective Subsidiaries; provided that if 85% or more of each series of the
Target Subsidiary Bonds have been tendered pursuant to the Change of Control
Offers or the Alternate Target Subsidiary Bond Offers, or repurchased or
redeemed, then following consummation of such offers, repurchases or redemptions
pursuant to which at least 85% of each series of Target Subsidiary Bonds have
been tendered, repurchased or redeemed, Hollywood Casino Shreveport, Shreveport
Capital Corporation, HWCC-Shreveport, Inc., HWCC-Louisiana, Inc., HCS I, Inc.,
HCS II, Inc., HCS-Golf Course, L.L.C. shall cease to be Unrestricted
Subsidiaries; provided, that, immediately prior to becoming a Restricted
Subsidiary, such entities shall deliver an Officer's Certificate certifying as
to such entities', compliance with Sections 8.10 and 8.11.

        "Unutilized Second Term B and Term C Commitments" shall mean for any
Term Loan Lender, at any time, the excess of the sum of such Lender's Second
Term B Commitment and Term C Facility Commitments over the sum of the aggregate
outstanding principal amount of Second Term B Facility Loans and Term C Facility
Loans made by such Lender.

        "Unutilized R/C Commitment" shall mean, for any Revolving Lender, at any
time, the excess of such Lender's Revolving Commitment at such time over the sum
of (i) the aggregate outstanding principal amount of Revolving Loans made by
such Lender and (ii) such Lender's R/C Percentage of the aggregate amount of L/C
Liabilities at such time.

        "Vessel" shall mean the gaming vessels and barges listed on
Schedule 8.14(b) hereto and the fixtures and equipment located thereon or any
Replacement Vessel.

        "Voting Stock" shall mean, with respect to any person, the capital stock
(including any and all shares, interests (including partnership, membership and
other equity interests), participations, rights in, or other equivalents
(however designated and whether voting or nonvoting) of, such capital stock, and
any and all rights, warrants or options exchangeable for or convertible into
such capital stock) of such person that ordinarily has voting power for the
election of directors (or persons performing similar functions) of such person,
whether at all times or only as long as no senior class of Equity Interests has
such voting power by reason of any contingency.

        "Weighted Average Life to Maturity" shall mean, on any date and with
respect to the Revolving Commitments, or the Term Loans, an amount equal to
(i) the sum, for each scheduled repayment of Term Loans to be made after such
date, or each scheduled reduction of Revolving Commitments to be made after such
date, of the amount of such scheduled repayment or reduction multiplied by the
number of days from such date to the date of such scheduled prepayment or
reduction divided by (ii) the aggregate principal amount of such Term Loans or
such Revolving Commitments, as the case may be.

34

--------------------------------------------------------------------------------


        "Wholly Owned Subsidiary" shall mean, with respect to any person, any
corporation, partnership or other entity of which all of the Equity Interests
(other than, in the case of a corporation, directors' qualifying shares or
nominee shares required under applicable law) are directly or indirectly owned
or controlled by such person and/or one or more Wholly Owned Subsidiaries of
such person. Unless the context clearly requires otherwise, all references to
any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary of Borrower.

        "Withdrawal Liability" shall mean liability by an ERISA Entity to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA.

        "Working Capital" shall mean an amount determined for Borrower and its
Restricted Subsidiaries equal to the sum of all current assets (other than cash
and Cash Equivalents) less the sum of all current liabilities (other than the
current portion of long-term Indebtedness).

        SECTION 1.02.    Accounting Terms and Determinations.    Except as
otherwise provided in this Agreement, all computations and determinations as to
accounting or financial matters (including financial covenants) shall be made in
accordance with GAAP as in effect on the Closing Date consistently applied for
all applicable periods, and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Credit Document, and Borrower notifies Administrative Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if Administrative Agent notifies Borrower
that the Majority Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and Borrower, Administrative Agent
or Majority Lenders shall so request, Administrative Agent, Lenders and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Majority Lenders, not to be unreasonably withheld).

        SECTION 1.03.    Classes and Types of Loans.    Loans hereunder are
distinguished by "Class" and by "Type." The "Class" of a Loan (or of a
Commitment to make a Loan) refers to whether such Loan is a Revolving Loan, Term
A Facility Loan, Term B Facility Loan, Term C Facility Loan, Incremental Loan or
Swingline Loan, each of which constitutes a Class. The "Type" of a Loan refers
to whether such Loan is an ABR Loan or a LIBOR Loan, each of which constitutes a
Type. Loans may be identified by both Class and Type.

        SECTION 1.04.    Rules of Construction.    (a) In each Credit Document,
unless the context clearly requires otherwise (or such other Credit Document
clearly provides otherwise), references to (i) the plural include the singular,
the singular include the plural and the part include the whole; (ii) persons
include their respective permitted successors and assigns or, in the case of
governmental persons, persons succeeding to the relevant functions of such
persons; (iii) agreements (including this Agreement), promissory notes and other
contractual instruments include subsequent amendments, assignments, and other
modifications thereto, but only to the extent such amendments, assignments or
other modifications thereto are not prohibited by their terms or the terms of
any Credit Document; (iv) statutes and related regulations include any
amendments of the same and any successor statutes and regulations; (v) unless
otherwise expressly provided, any reference to any action of any Creditor by way
of consent, approval or waiver shall be deemed modified by the phrase "in
its/their sole reasonable

35

--------------------------------------------------------------------------------


discretion"; and (vi) time shall be a reference to New York City time. Where any
provision herein refers to action to be taken by any person, or which such
person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such person.

        (b)  In each Credit Document, unless the context clearly requires
otherwise (or such other Credit Document clearly provides otherwise),
(i) "amend" shall mean "amend, restate, amend and restate, supplement or
modify"; and "amended," "amending" and "amendment" shall have meanings
correlative to the foregoing; (ii) in the computation of periods of time from a
specified date to a later specified date, "from" shall mean "from and
including"; "to" and "until" shall mean "to but excluding"; and "through" shall
mean "to and including"; (iii) "hereof," "herein" and "hereunder" (and similar
terms) in any Credit Document refer to such Credit Document as a whole and not
to any particular provision of such Credit Document; (iv) "including" (and
similar terms) shall mean "including without limitation" (and similarly for
similar terms); (v) "or" has the inclusive meaning represented by the phrase
"and/or"; (vi) "satisfactory to" any Creditor shall mean in form, scope and
substance and on terms and conditions satisfactory to such Creditor;
(vii) references to "the date hereof" shall mean the date first set forth above;
(viii) "asset" and "Property" shall have the same meaning and effect and refer
to all tangible and intangible assets and property, whether real, personal or
mixed and of every type and description; and (ix) a "fiscal year" or a "fiscal
quarter" is a reference to a fiscal year or fiscal quarter of Borrower.

        (c)  In this Agreement unless the context clearly requires otherwise,
any reference to (i) an Annex, Exhibit or Schedule is to an Annex, Exhibit or
Schedule, as the case may be, attached to this Agreement and constituting a part
hereof, and (ii) a Section or other subdivision is to a Section or such other
subdivision of this Agreement.

        (d)  This Agreement and the other Credit Documents are the result of
negotiations among and have been reviewed by counsel to Agents, Borrower and the
other parties, and are the products of all parties. Accordingly, they shall not
be construed against the Lenders or Agents merely because of Agents' or Lenders'
involvement in their preparation.


ARTICLE II

CREDITS


        SECTION 2.01.    Loans.    

        (a)    Revolving Loans.    Each Revolving Lender severally agrees, on
the terms and conditions of this Agreement, to make revolving loans (the
"Revolving Loans") to Borrower in Dollars during the Revolving Availability
Period in an aggregate principal amount at any one time outstanding not
exceeding the amount of the Revolving Commitment of such Lender as in effect
from time to time minus the aggregate principal amount of the then outstanding
Swingline Loans held by such Lender; provided, however, that in no event shall
the sum of the aggregate principal amount of (without duplication) all Revolving
Loans and Swingline Loans then outstanding, plus the aggregate amount of all L/C
Liabilities at any time exceed the aggregate amount of the Revolving Commitments
as in effect at such time. Subject to the terms and conditions of this
Agreement, during such period Borrower may borrow, repay and reborrow the amount
of the Revolving Commitments by means of ABR Loans and LIBOR Loans. Borrowings
under the Revolving Facility on the Closing Date shall not exceed $15.8 million
(unless consented to by Lead Arrangers).

        (b)    Term A Facility Loans.    Each Term A Facility Lender severally
agrees, on the terms and conditions of this Agreement, to make a term loan
("Term A Facility Loans") to Borrower in Dollars on the Closing Date in an
aggregate principal amount equal to the Term A Facility Commitment of such
Lender. Term A Facility Loans that are repaid or prepaid may not be reborrowed.
The Term A Facility Loans shall be used to finance the Transactions.

36

--------------------------------------------------------------------------------

        (c)    Initial and Second Term B Facility Loans.    Each Term B Facility
Lender severally agrees, on the terms and conditions of this Agreement, to make
a term loan ("Initial Term B Facility Loans") to Borrower in Dollars on the
Closing Date in an aggregate principal amount equal to the amount listed on
Annex A attached hereto under the heading "Initial Term B Facility Commitments."
Subject to the conditions set forth in Section 7.03, each of Bear Stearns
Corporate Lending Inc. and Merrill Lynch Capital Corporation severally agrees to
make a term loan ("Second Term B Facility Loans" and, together with the Initial
Term B Facility Loans, the "Term B Facility Loans") to Borrower in Dollars in an
aggregate principal amount equal to the amount listed on Annex A attached hereto
under the heading "Second Term B Facility Commitments." Term B Facility Loans
that are repaid or prepaid may not be reborrowed. The Initial Term B Facility
Loans shall be used to finance the Transactions. The Second Term B Facility
Loans shall be used only to fund repurchases of Target Subsidiary Bonds in
connection with Change of Control Offers or Alternate Target Subsidiary Bond
Offers in accordance with the terms of the indentures governing the Target
Subsidiary Bonds.

        (d)    Term C Facility Loans.    Each Term C Facility Lender severally
agrees, on the terms and conditions of this Agreement and upon the satisfaction
of the additional conditions set forth in Section 7.03 hereof, to make a term
loan ("Term C Facility Loans") to Borrower in Dollars in an aggregate principal
amount equal to the Term C Facility Commitment of such Lender. Term C Facility
Loans that are repaid or prepaid may not be reborrowed. The Term C Facility
Loans shall only be used to fund repurchases of Target Subsidiary Bonds in
connection with Change of Control Offers or Alternate Target Subsidiary Bond
Offers in accordance with the terms of the indentures governing the Target
Subsidiary Bonds.

        (e)    Incremental Loans.    Borrower and the Lenders may, up to two
times during the period from and including the Closing Date to but excluding the
Incremental Loan Maturity Date, agree that all or any of such Lenders who wish
to become an Incremental Loan Lender shall become Incremental Loan Lenders or
increase the principal amount of their Incremental Loans by executing and
delivering to Administrative Agent an Incremental Loan Activation Notice
specifying (i) the respective Incremental Loan Amount of such Incremental
Lenders; provided, however, that the aggregate amount of all Incremental Loan
Amounts in any Incremental Loan Activation Notice shall not exceed
$75.0 million, (ii) the applicable Incremental Loan Effective Date, (iii) the
applicable Incremental Loan Maturity Date, (iv) the amortization schedule for
the applicable Incremental Loans, (v) whether such Incremental Loan Lenders may
elect to decline prepayments as specified in Section 2.10(b)(i) and (vi) the
Applicable Margin for the Incremental Loans to be made pursuant to such
Incremental Loan Activation Notice, and which shall be otherwise duly completed.
Each Incremental Loan Lender that is a signatory to an Incremental Loan
Activation Notice severally agrees, on the terms and conditions of this
Agreement, to make an Incremental Loan to Borrower on the Incremental Loan
Effective Date specified in such Incremental Loan Activation Notice in a
principal amount not to exceed the amount of the Incremental Loan Amount of such
Incremental Loan Lender specified in such Incremental Loan Activation Notice.
Subject to the terms and conditions of this Agreement, Borrower may convert
Incremental Loans of one Type into Incremental Loans of another Type (as
provided in Section 2.09) or continue Incremental Loans of one Type as
Incremental Loans of the same Type (as provided in Section 2.09).
Notwithstanding anything in this Agreement expressed or implied to the contrary,
nothing in this Section 2.01(e) shall be construed to obligate any Lender to
execute an Incremental Loan Activation Notice or require consent from Lenders to
the making of Incremental Loans. Notwithstanding the foregoing, the aggregate
amount of Incremental Loans shall not exceed $100.0 million.

        (f)    Limit on LIBOR Loans.    No more than fifteen separate Interest
Periods in respect of LIBOR Loans may be outstanding at any one time. Unless
otherwise consented to by Agents in their sole discretion, prior to the earlier
of (x) five days after the Closing Date, and (y) the date on which Borrower has
been notified by Lead Arrangers that the primary syndication of the Commitments
has been completed, no borrowing of any LIBOR Loan may be made, and, in addition
to the foregoing

37

--------------------------------------------------------------------------------


limitation, prior to the earlier of (x) thirty days after the Closing Date and
(y) the date on which Borrower has been notified by Lead Arrangers that the
primary syndication of the Commitments has been completed, no Interest Period of
more than 14 days may be elected.

        (g)    Swingline Loans.    

        (i)    Swingline Commitment.    Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to Borrower
from time to time during the Revolving Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (x) the
aggregate principal amount of outstanding Swingline Loans exceeding
$20.0 million or (y) the sum of the total Revolving Exposures exceeding the
total Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, Borrower may borrow, repay and reborrow Swingline Loans.

        (ii)    Swingline Loans.    To request a Swingline Loan, Borrower shall
notify Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 2:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. Administrative Agent will promptly advise the Swingline Lender
of any such notice received from Borrower. The Swingline Lender shall make each
Swingline Loan available to Borrower by means of a credit to the general deposit
account of Borrower with the Swingline Lender by 3:00 p.m., New York City time,
on the requested date of such Swingline Loan. Borrower shall not request a
Swingline Loan if at the time of and immediately after giving effect to such
request a Default or an Event of Default has occurred and is continuing.
Swingline Loans shall be made in minimum amounts of $250,000 and integral
multiples of $250,000 above such amount.

        (iii)    Prepayment.    Borrower shall have the right at any time and
from time to time to repay any Swingline Loan, in whole or in part, upon giving
written or telecopy notice (or telephone notice promptly confirmed by written,
or telecopy notice) to the Swingline Lender and to Administrative Agent before
12:00 (noon), New York City time on the date of repayment at the Swingline
Lender's address for notices specified in the Swingline Lender's Administrative
Questionnaire. All principal payments of Swingline Loans shall be accompanied by
accrued interest on the principal amount being repaid to the date of payment.

        (iv)    Participations.    The Swingline Lender may by written notice
given to Administrative Agent not later than 12:00 noon, New York City time, on
any Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender's applicable percentage of such Swingline Loan or Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to Administrative Agent, for the account of the
Swingline Lender, such Lender's R/C Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever
(provided that such payment shall not cause such Lender's Revolving Exposure to
exceed such Lender's Revolving Commitment). Each Revolving Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 4.01 with respect to
Loans made by such Lender (and Section 4.01 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and Administrative Agent
shall

38

--------------------------------------------------------------------------------




promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. Administrative Agent shall notify Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from Borrower (or other party on behalf of Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to
Administrative Agent; any such amounts received by Administrative Agent shall be
promptly remitted by Administrative Agent to the Revolving Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear. The purchase of participations in a Swingline
Loan pursuant to this paragraph shall not relieve Borrower of any default in the
payment thereof.

        SECTION 2.02.    Borrowings.    Borrower shall give Administrative Agent
notice of each borrowing hereunder as provided in Section 4.05 in the form of a
Notice of Borrowing. Not later than 12:00 noon New York City time on the date
specified for each borrowing hereunder, each Lender shall make available the
amount of the Loan or Loans to be made by it on such date to Administrative
Agent, at an account specified by Administrative Agent maintained at the
Principal Office, in immediately available funds, for the account of Borrower.
Each borrowing of Revolving Loans shall be made by each Revolving Lender pro
rata based on its R/C Percentage. The amounts so received by Administrative
Agent shall, subject to the terms and conditions of this Agreement, be made
available to Borrower by depositing the same, in immediately available funds, in
an account of Borrower maintained with Administrative Agent at the Principal
Office designated by Borrower.

        SECTION 2.03.    Letters of Credit.    Subject to the terms and
conditions hereof, the Revolving Commitment may be utilized, upon the request of
Borrower, in addition to the Revolving Loans provided for by Section 2.01(a),
for standby and commercial documentary letters of credit (herein collectively
called "Letters of Credit") issued by L/C Lender for the account of any Credit
Party (provided that Borrower shall be a co-applicant (and jointly and severally
liable) with respect to each Letter of Credit issued for the account of any
Subsidiary); provided, however, that in no event shall (i) the aggregate amount
of all L/C Liabilities, plus the aggregate principal amount of the Revolving
Loans and Swingline Loans then outstanding, exceed at any time the Revolving
Commitments as in effect at such time, (ii) the sum of the aggregate principal
amount of Revolving Loans then outstanding made by any Revolving Lender, plus
such Lender's R/C Percentage of the aggregate amount of all L/C Liabilities
exceed such Lender's Revolving Commitment as in effect at such time, (iii) the
outstanding aggregate amount of all L/C Liabilities exceed $20.0 million,
(iv) the face amount of any Letter of Credit be less than $100,000, (v) the
expiration date of any Letter of Credit extend beyond the earlier of (x) the
fifth Business Day preceding the R/C Maturity Date and (y) the date twelve
months following the date of such issuance for standby Letters of Credit or
180 days after the date of such issuance for commercial documentary Letters of
Credit, unless the Majority Revolving Lenders have approved such expiry date in
writing (but never beyond the fifth Business Day prior to the R/C Maturity
Date); provided further, however, that any standby Letter of Credit may be
automatically extendible for periods of up to one year (but never beyond the
fifth Business Day preceding the R/C Maturity Date), (vi) L/C Lender issue any
Letter of Credit after it has received notice from Borrower or the Majority
Revolving Lenders stating that a Default exists until such time as L/C Lender
shall have received written notice of (x) rescission of such notice from the
Majority Revolving Lenders, (y) waiver or cure of such Default in accordance
with this Agreement or (z) Administrative Agent's good faith determination that
such Default has ceased to exist, or (vii) any letter of credit be issued in a
currency other than Dollars nor at a tenor other than sight. The following
additional provisions shall apply to Letters of Credit:

        (a)  Borrower shall give Administrative Agent and L/C Lender at least
three Business Days' irrevocable prior notice (effective upon receipt by L/C
Lender) pursuant to a Letter of Credit application reasonably satisfactory to
L/C Lender specifying the date (which shall be no later than

39

--------------------------------------------------------------------------------

thirty days preceding the R/C Maturity Date) each Letter of Credit is to be
issued and describing in reasonable detail the proposed terms of such Letter of
Credit (including the beneficiary thereof) (including whether such Letter of
Credit is to be a commercial Letter of Credit or a standby Letter of Credit).
Upon receipt of any such notice, Administrative Agent shall advise L/C Lender of
the contents thereof. Each Lender hereby authorizes L/C Lender to issue, and
perform its obligations under, Letters of Credit. Letters of Credit shall be
issued in accordance with the customary procedures of L/C Lender, which may
include an application for Letters of Credit but which application shall not
contain any operating or financial covenants or any provisions inconsistent with
this Agreement. L/C Lender may refuse to issue any Letter of Credit the contents
of which are not reasonably satisfactory to it. If there is any conflict between
the procedures or any Letter of Credit application required by L/C Lender and
this Agreement, this Agreement shall govern.

        (b)  On each day during the period commencing with the issuance by L/C
Lender of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Revolving Commitment of each Revolving Lender
shall be deemed to be utilized for all purposes hereof in an amount equal to
such Lender's R/C Percentage of the then undrawn face amount of such Letter of
Credit plus the amount of any unreimbursed drawings thereunder. Each Revolving
Lender (other than L/C Lender) severally agrees that, upon the issuance of any
Letter of Credit hereunder, it shall automatically acquire a participation in
L/C Lender's obligation to fund drawings and rights under such Letter of Credit
in an amount equal to such Lender's R/C Percentage of such obligations and
rights, and each Revolving Lender (other than L/C Lender) thereby shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to L/C Lender to pay and
discharge when due, its R/C Percentage of L/C Lender's obligation to fund
drawings under such Letter of Credit. L/C Lender shall be deemed to hold a L/C
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to such acquisition by the Revolving Lenders other
than L/C Lender of their participation interests.

        (c)  In the event that L/C Lender has determined to honor a drawing
under a Letter of Credit, L/C Lender shall promptly notify Borrower (through
Administrative Agent) of the amount paid by L/C Lender and the date on which
payment is to be made to such beneficiary. Borrower hereby unconditionally
agrees to pay and reimburse L/C Lender for the amount of payment under such
Letter of Credit, together with interest thereon at the Alternate Base Rate plus
the Applicable Margin applicable to Revolving Loans from the date payment was
made to such beneficiary to the date on which payment is due, such payment to be
made not later than the first Business Day after the date on which Borrower
receives such notice from L/C Lender (or the second Business Day thereafter if
such notice is received on a date that is not a Business Day or after 2:00 p.m.
New York City time on a Business Day). Any such payment due from Borrower and
not paid on the required date shall thereafter bear interest at rates specified
in Section 3.02(b) until paid.

        (d)  Promptly upon its receipt of a notice referred to in clause (c) of
this Section 2.03, Borrower shall advise L/C Lender and Administrative Agent
whether or not Borrower intends to borrow hereunder to finance its obligation to
reimburse L/C Lender for the amount of the related demand for payment and, if it
does so intend, submit a notice of such borrowing to Administrative Agent as
provided in Section 4.05. In the event that Borrower fails to either submit a
notice of borrowing to Administrative Agent or to reimburse L/C Lender for a
demand for payment under a Letter of Credit by the next Business Day after the
date of such notice, Administrative Agent shall give each Revolving Lender
prompt notice of the amount of the demand for payment, specifying such Lender's
R/C Percentage of the amount of the related demand for payment and requesting
payment of such amount.

40

--------------------------------------------------------------------------------




        (e)  Each Revolving Lender (other than L/C Lender) shall pay to
Administrative Agent for account of L/C Lender at the Principal Office in
Dollars and in immediately available funds, the amount of such Lender's R/C
Percentage of any payment under a Letter of Credit upon not less than one
Business Day's actual notice by Administrative Agent as described in clause (d)
above to such Revolving Lender requesting such payment and specifying such
amount. Subject to the proviso to the last paragraph of this Section 2.03, each
such Revolving Lender's obligation to make such payments to Administrative Agent
for the account of L/C Lender under this clause (e), and L/C Lender's right to
receive the same, shall be absolute and unconditional and shall not be affected
by any circumstance whatsoever, including (i) the failure of any other Revolving
Lender to make its payment under this clause (e), (ii) the financial condition
of Borrower or the existence of any Default or (iii) the termination of the
Commitments. Each such payment to L/C Lender shall be made without any offset,
abatement, withholding or reduction whatsoever.

        (f)    Upon the making of each payment by a Revolving Lender to L/C
Lender pursuant to clause (e) above in respect of any Letter of Credit, such
Lender shall, automatically and without any further action on the part of
Administrative Agent, L/C Lender or such Lender, acquire (i) a participation in
an amount equal to such payment in the Reimbursement Obligation owing to L/C
Lender by Borrower hereunder and under the L/C Documents relating to such Letter
of Credit and (ii) a participation in a percentage equal to such Lender's R/C
Percentage in any interest or other amounts (other than cost reimbursements)
payable by Borrower hereunder and under such L/C Documents in respect of such
Reimbursement Obligation. If L/C Lender receives directly from or for the
account of Borrower, any payment in respect of any Reimbursement Obligation or
any such interest or other amounts (including by way of setoff or application of
proceeds of any collateral security) L/C Lender shall promptly pay to
Administrative Agent for the account of each Revolving Lender which has
satisfied its obligations under clause (e) above, such Revolving Lender's R/C
Percentage of such payment, each such payment by L/C Lender to be made in
Dollars. In the event any payment received by L/C Lender and so paid to the
Revolving Lenders hereunder is rescinded or must otherwise be returned by L/C
Lender, each Revolving Lender shall, upon the request of L/C Lender (through
Administrative Agent), repay to L/C Lender (through Administrative Agent) the
amount of such payment paid to such Lender, with interest at the rate specified
in clause (i) of this Section 2.03.

        (g)  Borrower shall pay to Administrative Agent for the account of L/C
Lender in respect of each Letter of Credit, a letter of credit commission in an
amount (not less than $500) equal to (x) the rate per annum equal to the
Applicable Margin for Revolving Loans that are LIBOR Loans in effect from time
to time, multiplied by (y) the daily average undrawn face amount of such Letter
of Credit for the period from and including the date of issuance of such Letter
of Credit (i) in the case of a Letter of Credit which expires in accordance with
its terms, to and including such expiration date and (ii) in the case of a
Letter of Credit which is drawn in full or is otherwise terminated other than on
the stated expiration date of such Letter of Credit, to but excluding the date
such Letter of Credit is drawn in full or is terminated, such fee to be
non-refundable and to be paid in arrears quarterly, on each Quarterly Date, and
on the earlier of the R/C Maturity Date, the date of the termination of the
Revolving Commitment, the date of such termination, expiration or the Business
Day subsequent to notice of a drawing in full. L/C Lender authorizes
Administrative Agent to pay to each Revolving Lender, but only to the extent
actually received from Borrower, an amount equal to such Lender's R/C Percentage
of all letter of credit commissions referred to in the first sentence of this
clause (g). In addition, Borrower shall pay to Administrative Agent for account
of L/C Lender only in respect of each Letter of Credit a letter of credit
issuance fee in an amount equal to 0.25% per annum multiplied by the original
face amount from the issue date through the expiry date of such Letter of Credit
(but in no event less than $500 per Letter of Credit) payable quarterly in
arrears, such amount to be non-refundable and payable on each Quarterly Date
after issuance of such Letter of Credit, plus all charges, costs and expenses in
the amounts customarily charged by L/C Lender from time to time in like

41

--------------------------------------------------------------------------------




circumstances with respect to the issuance, amendment or transfer of each Letter
of Credit and drawings and other transactions relating thereto.

        (h)  Upon the issuance of a standby Letter of Credit, L/C Lender shall
deliver (through Administrative Agent) to each Revolving Lender a notice
describing such standby Letter of Credit, and promptly following the end of each
2nd and 4th Quarter, L/C Lender shall deliver (through Administrative Agent) to
each Revolving Lender and Borrower a notice describing the aggregate amount of
all Letters of Credit outstanding at the end of such 2nd and 4th Quarter. Upon
the request of any Revolving Lender from time to time, L/C Lender shall deliver
any other information reasonably requested by such Lender with respect to each
Letter of Credit then outstanding.

        (i)    To the extent that any Revolving Lender fails to pay an amount
required to be paid pursuant to clause (e) or (f) of this Section 2.03 on the
due date therefor, such Lender shall pay interest to L/C Lender (through
Administrative Agent) on such amount from and including such due date to but
excluding the date such payment is made at a rate per annum equal to the Federal
Funds Rate (as in effect from time to time).

        (j)    The issuance by L/C Lender of any modification or supplement to
any Letter of Credit hereunder that would extend the expiry date or increase the
face amount thereof shall be subject to the same conditions applicable under
this Section 2.03 to the issuance of new Letters of Credit, and no such
modification or supplement shall be issued hereunder unless either (x) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such modified or
supplemented form or (y) the Majority Revolving Lenders (or all of the Revolving
Lenders to the extent required by Section 13.04) shall have consented thereto.

        (k)  Notwithstanding the foregoing, L/C Lender shall not be under any
obligation to issue any Letter of Credit if at the time of such issuance, any
order, judgment or decree of any Governmental Authority or arbitrator shall
purport by its terms to enjoin or restrain L/C Lender from issuing such Letter
of Credit or any Requirement of Law applicable to L/C Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority shall prohibit the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such L/C Lender with respect
to such Letter of Credit any restriction or reserve or capital requirement (for
which L/C Lender is not otherwise compensated) not in effect on the Closing
Date. At any time that L/C Lender shall not be under any obligation to issue
Letters of Credit pursuant to this paragraph (k), L/C Lender may be replaced by
Borrower with another Lender reasonably acceptable to Lead Arrangers upon notice
to L/C Lender and Administrative Agent and acceptance of such appointment by
such successor L/C Lender. Upon any such replacement, Administrative Agent shall
notify the Lenders of any such replacement of L/C Lender and the replacement L/C
Lender shall agree to be bound by the applicable provisions of this Agreement.
At the time any such replacement shall become effective, Borrower shall pay all
unpaid fees accrued for the account of the replaced L/C Lender pursuant to
Section 2.03(g). From and after the effective date of any such replacement,
(i) the successor L/C Lender shall have all the rights and obligations of L/C
Lender under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term "L/C Lender" shall be deemed
to refer to such successor or to any previous L/C Lender, or to such successor
and all previous L/C Lenders, as the context shall require. After the
replacement of an L/C Lender hereunder, the replaced L/C Lender shall remain a
party hereto and shall continue to have all the rights and obligations of an L/C
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

42

--------------------------------------------------------------------------------



The obligations of Borrower under this Agreement and any L/C Document to
reimburse L/C Lender for a drawing under a Letter of Credit, and to repay any
drawing under a Letter of Credit converted into Revolving Loans or Swingline
Loans, shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement and each such other L/C Document
under all circumstances, including the following: (i) any lack of validity or
enforceability of this Agreement or any L/C Document; (ii) the existence of any
claim, setoff, defense or other right that Borrower may have at any time against
any beneficiary or any transferee of any Letter of Credit (or any person for
whom any such beneficiary or any such transferee may be acting), L/C Lender or
any other person, whether in connection with this Agreement, the transactions
contemplated hereby or by the L/C Documents or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit; or any defense based upon
the failure of any drawing under a Letter of Credit to conform to the terms of
the Letter of Credit or any non-application or misapplication by the beneficiary
of the proceeds of such drawing; or (iv) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, Borrower or a Subsidiary Guarantor; provided, however, that
neither Borrower nor any Revolving Lender shall be obligated to reimburse L/C
Lender for any wrongful payment finally determined by a court of competent
jurisdiction to have been made by L/C Lender as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of L/C Lender.
To the extent that any provision of any L/C Document is inconsistent with the
provisions of this Section 2.03, the provisions of this Section 2.03 shall
control.

        Reference is made to the L/C Lender's letter of credit number SM418794P
dated October 23, 2001, issued for the account of Borrower and Charles Town
Gaming LLC and for the benefit of County Commission of Jefferson County and
having a current face amount of $645,547 ("Existing Letter of Credit").
Borrower, Administrative Agent and Revolving Lenders hereby agree that as of the
date of this Agreement such Existing Letter of Credit shall be Letter of Credit
as if originally issued under this Agreement, and that the fees and other
provisions set forth in this Section 2.03 shall be applicable to such Existing
Letter of Credit as of the date hereof. Any letter of credit annual fees or
commissions previously paid to L/C Lender by Borrower on account of the Existing
Letter of Credit for the period after the date hereof shall be credited to the
issuance fee payable only to L/C Lender described in clause (g) above.

        SECTION 2.04.    Termination and Reductions of Commitment.    (a)(i) The
Commitments shall be automatically and permanently terminated in their entirety
on the earliest of (A) the date that is 45 days after receipt by Borrower of all
approvals required by Section 7.1 of the Acquisition Agreement, but in any event
no later than July 31, 2003 if the funding hereunder on the Closing Date has not
already occurred; (B) the date of the Hollywood Acquisition if the funding of
the Term A Facility Loans and Initial Term B Facility Loans does not occur on
such date; and (C) the termination of the Acquisition Agreement (if the
Hollywood Acquisition has not been previously consummated).

        (ii)  The aggregate amount of Term A Facility Commitments and the
Initial Term B Facility Commitments shall be automatically and permanently
reduced to zero on the Closing Date.

        (iii)  The aggregate amount of Second Term B Facility Commitments and
the Term C Facility Commitments shall be automatically and permanently reduced
to zero on the earlier of (A) the funding of the Second Term B Facility and the
Term C Facility and (B) the date that is 71 days after the Closing Date.

        (iv)  The aggregate amount of the Revolving Commitments, the L/C
Commitments and the Swingline Commitments shall be automatically and permanently
reduced to zero on the R/C Maturity Date.

43

--------------------------------------------------------------------------------


        (v)  The aggregate amount of the Revolving Commitments shall be
permanently reduced on the date any required prepayments described in
Section 2.10(a) are required to be made in the amount specified in
Section 2.10(b)(ii).

        (b)  Borrower shall have the right at any time or from time to time
(without premium or penalty except breakage costs (if any) pursuant to
Section 5.05)) (i) so long as no Revolving Loans, Swingline Loans or L/C
Liabilities will be outstanding as of the date specified for termination (after
giving effect to all transactions occurring on such date), to terminate the
Revolving Commitments in their entirety, and (ii) to reduce the aggregate amount
of the Unutilized R/C Commitments (which shall be pro rata among Revolving
Lenders); provided, however, that (x) Borrower shall give notice of each such
termination or reduction as provided in Section 4.05, and (y) each partial
reduction shall be in an aggregate amount at least equal to $1.0 million (or a
larger multiple of $1.0 million) or, if less, the remaining Unutilized R/C
Commitments.

        (c)  Borrower shall have the right at any time or from time to time
(without premium or penalty except breakage costs (if any) pursuant to
Section 5.05)) (i) so long as no Second Term B Facility Loans and Term C
Facility Loans are outstanding as of the date specified for termination (after
giving effect to all transactions occurring on such date), to terminate the
Second Term B Facility Commitments and Term C Facility Commitments in their
entirety, and (ii) to reduce the aggregate amount of the Unutilized Second Term
B and Term C Commitments (which shall first be applied pro rata among the Term C
Facility Lenders and then pro rata among the Second Term B Facility Lenders);
provided, however, that (x) Borrower shall give notice of each such termination
or reduction as provided in Section 4.05, and (y) each partial reduction shall
be in an aggregate amount at least equal to $1.0 million (or a larger multiple
of $1.0 million) or, if less, the remaining Unutilized Second Term B and Term C
Commitments.

        (d)  Any Commitment once terminated or reduced may not be reinstated.

        SECTION 2.05.    Fees.    (a) Borrower shall pay to Administrative Agent
for the account of each Lender a commitment fee on the daily average amount of
such Lender's Unutilized R/C Commitments and Unutilized Second Term B and Term C
Commitments, for the period from and including the Closing Date to but not
including (i) with respect to the Revolving Commitments, the earlier of the date
such Revolving Commitment is terminated or expires and the R/C Maturity Date
(for purposes of computing commitment fees with respect to Revolving
Commitments, a Revolving Commitment of a Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans and L/C Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose)) and (ii) with respect to the Second Term B Facility Commitments and
Term C Facility Commitments, the date such Second Term B Facility Commitment and
Term C Facility Commitment are terminated or expire, at a rate equal to the
Applicable Fee Percentage. Any accrued commitment fee under this Section 2.05(a)
shall be payable in arrears on each Quarterly Date and (i) with respect to the
Revolving Commitments, on the earlier of the date the Revolving Commitments are
terminated or expire and the R/C Maturity Date and (ii) with respect to the
Second Term B Facility Commitments and Term C Facility Commitments, the date
such Second Term B Facility Commitment and Term C Facility Commitment are
terminated or expire.

        (b)  Borrower shall pay to Administrative Agent for its own account the
annual administrative fee pursuant to the Administrative Agent's Fee Letter.

        SECTION 2.06.    Lending Offices.    The Loans of each Type made by each
Lender shall be made and maintained at such Lender's Applicable Lending Office
for Loans of such Type.

        SECTION 2.07.    Several Obligations of Lenders.    The failure of any
Lender to make any Loan to be made by it on the date specified therefor shall
not relieve any other Lender of its obligation to make its Loan on such date,
but neither any Lender nor Administrative Agent shall be responsible for the
failure of any other Lender to make a Loan to be made by such other Lender, and
no Lender shall

44

--------------------------------------------------------------------------------


have any obligation to Administrative Agent or any other Lender for the failure
by such Lender to make any Loan required to be made by such Lender. No Revolving
Lender will be responsible for failure of any other Lender to fund its
participation in Letters of Credit.

        SECTION 2.08.    Notes; Register.    (a) At the request of any Lender,
its Loans of a particular Class shall be evidenced by a promissory note, dated
the Closing Date, payable to such Lender (or its nominee) and otherwise duly
completed, substantially in the form of Exhibits A-1, A-2, A-3, A-4 and A-5 for
such Lender's Revolving Loans, Term A Facility Loans, Term B Facility Loans,
Term C Facility Loans and Incremental Loans, respectively.

        (b)  The date, amount, Type, interest rate and duration of the Interest
Period (if applicable) of each Loan of each Class made by each Lender to
Borrower and each payment made on account of the principal thereof, shall be
recorded by such Lender (or its nominee) on its books and, prior to any transfer
of any Note evidencing the Loans of such Class held by it, endorsed by such
Lender (or its nominee) on the schedule attached to such Note or any
continuation thereof; provided, however, that the failure of such Lender (or its
nominee) to make any such recordation or endorsement or any error in such
recordation or endorsement shall not affect the obligations of Borrower to make
a payment when due of any amount owing hereunder or under such Note.

        (c)  Borrower hereby designates Administrative Agent to serve as its
agent, solely for purposes of this Section 2.08, to maintain a register (the
"Register") on which it will record the name and address of each Lender, the
Commitment from time to time of each of the Lenders, the principal amount of the
Loans made by each of the Lenders and each repayment in respect of the principal
amount of the Loans of each Lender. Failure to make any such recordation or any
error in such recordation shall not affect Borrower's obligations in respect of
such Loans. The entries in the Register shall be prima facie evidence of the
information noted therein (absent manifest error), and the parties hereto shall
treat each person whose name is recorded in the Register as the owner of a Loan
or other obligation hereunder as the owner thereof for all purposes of the
Credit Documents, notwithstanding any notice to the contrary. The Register shall
be available for inspection by Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice. No assignment shall be effective
unless recorded in the Register.

        SECTION 2.09.    Optional Prepayments and Conversions or Continuations
of Loans.    (a) Subject to Section 4.04, Borrower shall have the right to
prepay Loans, or to Convert Loans of one Type into Loans of another Type or to
Continue Loans of one Type as Loans of the same Type, at any time or from time
to time. Borrower shall give Administrative Agent notice of each such
prepayment, Conversion or Continuation as provided in Section 4.05 (and, upon
the date specified in any such notice of prepayment, the amount to be prepaid
shall become due and payable hereunder). Each notice of Conversion or
Continuation shall be substantially in the form of Exhibit D. If LIBOR Loans are
prepaid or Converted other than on the last day of an Interest Period therefor,
Borrower shall at such time pay all expenses and costs required by Section 5.05.
Notwithstanding the foregoing, and without limiting the rights and remedies of
the Lenders under Article XI, in the event that any Event of Default shall have
occurred and be continuing, Administrative Agent may (and at the request of the
Majority Lenders shall) suspend the right of Borrower to Convert any Loan into a
LIBOR Loan, or to Continue any Loan as a LIBOR Loan, in which event all Loans
shall be Converted (on the last day(s) of the respective Interest Periods
therefor) or Continued, as the case may be, as ABR Loans. Swingline Loans may
not be converted or continued.

        (b)    Application.    (i) The amount of any optional prepayments
described in Section 2.09(a) shall be applied first to prepay Loans outstanding
under the Term C Facility and then in amounts and tranches as determined by
Borrower.

        (ii)  Notwithstanding the foregoing, any holder of Term B Facility Loans
at its sole discretion may, with respect to any optional prepayment (except as
provided below in clause (iii)), so long as any Term A Facility Loans are then
outstanding, elect by written notice provided to Administrative Agent not to

45

--------------------------------------------------------------------------------


have all or any amount of any such optional prepayments applied to such holder's
Term B Facility Loans, in which case the aggregate amount so declined shall be
applied to the Term A Facility Loans, pro rata to the remaining Amortization
Payments thereof; provided, however, that to the extent that the aggregate
principal amount of the Term A Facility Loans after giving effect to such
optional prepayment is less than the aggregate amount so declined by the holders
of the Term B Facility Loans, such amount so declined shall be allocated between
the declining holders of the Term B Facility Loans pro rata based on the
aggregate amount declined by each such holder; provided, further, however, that
notwithstanding the foregoing, any such optional prepayment made from the first
$150.0 million of Net Available Proceeds from any Debt Issuance that is
Permitted Subordinated Indebtedness issued pursuant to Section 10.01(n) and
(o) hereof may not be so declined by a holder of Term B Facility Loans.

        (iii)  In addition to the foregoing, and provided that (a) no Term C
Facility Loans are outstanding and (b) the Consolidated Total Leverage Ratio is
less than 3.00 to 1.00, Borrower shall have the right to elect to offer to
prepay the Loans pro rata to the Term A Facility Loans and the Term B Facility
Loans then outstanding and apply any amounts not accepted for such prepayment to
repurchase Permitted Subordinated Indebtedness and/or Borrower Outstanding Bonds
in accordance with Section 10.10(v). If Borrower makes such an election, it
shall provide notice thereof to Administrative Agent, who shall promptly, and in
any event within one Business Day of receipt, provide such notice to the holders
of the Term A Facility Loans and Term B Facility Loans. Any such notice shall
specify the aggregate amount offered to prepay the Term A Facility Loans and
Term B Facility Loans. Each holder of a Term A Facility Loan or a Term B
Facility Loan may elect, in its sole discretion, to accept such prepayment offer
with respect to an amount equal to or less than (i) with respect to holders of
Term A Facility Loans, an amount equal to the aggregate amount so offered to
prepay Term A Facility Loans times a fraction, the numerator of which is the
principal amount of Term A Facility Loans owed to such holder and the
denominator of which is the principal amount of Term A Facility Loans
outstanding or (ii) with respect to holders of Term B Facility Loans, an amount
equal to the aggregate amount so offered to prepay Term B Facility Loans times a
fraction, the numerator of which is the principal amount of Term B Facility
Loans owed to such holder and the denominator of which is the principal amount
of Term B Facility Loans outstanding. Any acceptance of such offer must be
evidenced by written notice delivered to Administrative Agent within five
Business Days of receipt of the offer for prepayment, specifying an amount of
such prepayment offer accepted by such holder, if any. Failure to give such
notice will constitute an election not to accept such offer. Any portion of such
prepayment offer so accepted will be used to prepay the Term A Facility Loans
and Term B Facility Loans held by the applicable holders within ten Business
Days of the date of receipt of the offer to prepay. Any portion of such
prepayment offer not so accepted may be used by Borrower and its Restricted
Subsidiaries as provided in Section 10.10(v) to the extent permitted thereby.

        SECTION 2.10.    Mandatory Prepayment and Commitment Reductions.    (a)
Borrower shall prepay the Loans (and/or reduce Commitments) as follows (each
such prepayment (and/or Commitment reduction) to be effected in each case in the
manner, order and to the extent specified in subsection (b) below of this
Section 2.10):

          (i)  Casualty Events. Within three Business Days after Borrower or any
Restricted Subsidiary receives any Net Available Proceeds from any Casualty
Event (or notice of collection by Administrative Agent of the same), in an
aggregate principal amount equal to 100% of such Net Available Proceeds;
provided, however, that

        (w)  if no Default or Event of Default then exists or would arise
therefrom, the Net Available Proceeds thereof shall not be required to be so
applied on such date to the extent that Borrower has delivered an Officer's
Certificate to Administrative Agent on or prior to such date stating that an
amount equal to such proceeds shall be used to fund the acquisition of Property
used or usable in the business of any Credit Party or repair, replace or restore
the Property in accordance with the provisions of the applicable Security
Document in respect of

46

--------------------------------------------------------------------------------

which such Casualty Event has occurred, in each case within 365 days following
the date of the receipt of such Net Available Proceeds,

        (x)  to the extent such Casualty Event affects any of the Collateral or
Property acquired to effect any repair, replacement or restoration of such
Collateral, such proceeds shall be made subject to the Lien of the Security
Documents in accordance with the provisions of Section 9.09,

        (y)  an amount equal to all such Net Available Proceeds (A) in excess of
$1.0 million but less than or equal to $5.0 million in the aggregate for all
such Casualty Events during any fiscal year, shall be deposited and maintained
in a Controlled Account and may thereafter only be utilized to effect any
repair, replacement or restoration permitted pursuant to this
Section 2.10(a)(i) or to repay Revolving Loans (with no corresponding reduction
in Revolving Commitments) and (B) in excess of $5.0 million in the aggregate for
all such Casualty Events during any fiscal year, shall be held in the Collateral
Account or used to repay Revolving Loans (with no corresponding reduction in
Revolving Commitments), and shall be released therefrom only in accordance with
the terms of the Security Agreement or be used to repay Revolving Loans (with no
corresponding reduction in Revolving Commitments), and

        (z)  if all or any portion of such Net Available Proceeds not required
to be applied to the prepayment of Loans pursuant to this Section 2.10(a)(i) is
not so used within 365 days after the date of the receipt of such Net Available
Proceeds, such remaining portion shall be applied on the last day of such period
as specified in Section 2.10(b); provided that if any portion has not been so
used within 365 days after such date and any Credit Party is diligently pursuing
the repair, replacement or restoration of Property or the acquisition of
Property, then such application of such remaining portion shall not be required
for so long as such repair, replacement or restoration is being diligently
pursued.

        (ii)  Equity Issuance. Within three Business Days after receipt of Net
Available Proceeds from any Equity Issuance on or after the Closing Date, in an
aggregate principal amount equal to (A) if Term C Facility Loans are then
outstanding, the lesser of the outstanding principal amount of the Term C
Facility Loans then outstanding and 100% of the Net Available Proceeds of such
Equity Issuance or (B) if no Term C Facility Loans are then outstanding, 50% of
the Net Available Proceeds of such Equity Issuance if and to the extent the
Consolidated Total Leverage Ratio is equal to or greater than 4.0 to 1.0
(calculated as of the most recent Test Date, after giving pro forma effect to
such Equity Issuance and the use of proceeds therefrom (including prepayments
pursuant to this Section 2.10)); provided, however, that any such Net Available
Proceeds from any Equity Issuance which are used to consummate Permitted
Acquisitions pursuant to Section 10.05(j) shall not be subject to the provisions
of this Section 2.10(a)(ii).

        (iii)  Debt Issuance. Within three Business Days after any Debt Issuance
on or after the Closing Date, in an aggregate principal amount equal to 100% of
the Net Available Proceeds of such Debt Issuance (it being understood that
applications pursuant to this Section 2.10(a)(iii) shall not be duplicative of
Section 2.10(a)(iv) below).

        (iv)  Asset Sales. Within three Business Day after receipt by Borrower
or any of its Restricted Subsidiaries of any Net Available Proceeds from any
Asset Sale, in an aggregate principal amount equal to 100% of the Net Available
Proceeds from such Asset Sale (it being understood that applications pursuant to
this Section 2.10(a)(iv) shall not be duplicative of
Section 2.10(a)(iii) above); provided, however, that

        (w)  the Net Available Proceeds from any Asset Sale permitted by
Section 10.05 shall not be required to be applied as provided above on such date
if (1) no Default or Event of Default then exists or would arise therefrom, and
(2) Borrower delivers an Officer's Certificate to Administrative Agent on or
prior to such date stating that an amount equal to

47

--------------------------------------------------------------------------------

such Net Available Proceeds shall be reinvested, directly or indirectly, in
capital assets (which may be pursuant to an acquisition of Equity Interests of a
person that directly or indirectly owns such capital assets) otherwise permitted
under this Agreement of (A) if such Asset Sale was effected by any Credit Party,
any Credit Party, and (B) if such Asset Sale was effected by any other Company,
any Company, in each case within 365 days following the date of such Asset Sale
(which certificate shall set forth the estimates of the proceeds to be so
expended),

        (x)  to the extent such Net Available Proceeds are from an Asset Sale of
Collateral, the Net Available Proceeds shall be used within such 365 day period
to acquire Property made subject to the Lien of the Security Documents in
accordance with the provisions of Section 9.09,

        (y)  pending application of all such Net Available Proceeds (including
Net Available Proceeds from Asset Sales of Collateral) in accordance with the
Officer's Certificate referred to in clause (w) above or in accordance with
clause (z) below, all such Net Available Proceeds (A) in excess of $1.0 million
but less than or equal to $5.0 million in the aggregate for all such Asset Sales
during any fiscal year shall be deposited and maintained in a Controlled Account
and may thereafter only be utilized to reinvest in capital assets as
contemplated by the Officer's Certificate referred to in clause (w) above (and,
in the case of any Net Available Proceeds from an Asset Sale of Collateral, in
compliance with clause (x) above) or to repay Revolving Loans (with no
corresponding reduction in Revolving Commitments) and (B) in excess of
$5.0 million in the aggregate for all such Asset Sales during any fiscal year,
shall be held in the Collateral Account and may thereafter only be utilized to
reinvest in capital assets as contemplated by the Officer's Certificate referred
to in clause (w) above (and, in the case of any Net Available Proceeds from an
Asset Sale of Collateral, in compliance with clause (x) above) or to repay
Revolving Loans (with no corresponding reduction in Revolving Commitments)
provided, however, that available borrowings under the Revolving Facility shall
at no time be less than the amount of Net Available Proceeds utilized to Repay
Revolving Loans under this clause (y), and

        (z)  if all or any portion of such Net Available Proceeds is not
reinvested in capital assets in accordance with the Officer's Certificate
referred to in clause (w) above (and, in the case of any Net Available Proceeds
from an Asset Sale of Collateral, in compliance with clause (y) above) within
such 365-day period, such remaining portion shall be applied on the last day of
such period as specified in Section 2.10(b) (it being understood that the
foregoing shall in no way affect the obligation of any Company to obtain the
consent of the Majority Lenders if required pursuant to this Agreement to effect
any Asset Sale).

        (v)  Excess Cash Flow. On a date not later than 100 days after each
December 31 (each such December 31, an "Excess Cash Flow Measurement Date"),
beginning with the fiscal year ended December 31, 2003, (i) if the Consolidated
Total Leverage Ratio as of the Excess Cash Flow Measurement Date is greater than
or equal to 4.5 to 1.0, an amount equal to 75% of Excess Cash Flow for the
Excess Cash Flow Period ending on such Excess Cash Flow Measurement Date,
(ii) if the Consolidated Total Leverage Ratio as of the Excess Cash Flow
Measurement Date is less than 4.5 to 1.0 but equal to or greater than 3.5 to
1.0, an amount equal to 50% of Excess Cash Flow for the Excess Cash Flow Period
ending on such Excess Cash Flow Measurement Date or (iii) if the Consolidated
Total Leverage Ratio as of the Excess Cash Flow Measurement Date is less than
3.5 to 1.0, an amount equal to 0% of Excess Cash Flow for the Excess Cash Flow
Period ending on such Excess Cash Flow Measurement Date; provided, however, that
if there are amounts or commitments outstanding under the Term C Facility as of
the date payment is required to be made, then, for the period commencing with
the first complete fiscal quarter following the initial borrowing under the Term
C Facility and ending on the earliest of (i) 90 days from the date of the
initial borrowing under the Term C Facility, (ii) November 30, 2003 and
(iii) the date the Term C Facility Loans are repaid in full, an amount equal to
62.5% of Excess Cash Flow measured since

48

--------------------------------------------------------------------------------

the beginning of the first complete fiscal quarter following the initial
borrowing under the Term C Facility shall be applied to the Term C Facility on a
monthly basis beginning with the first month after such fiscal quarter and an
amount equal to 37.5% of Excess Cash Flow shall be applied to the balance of the
Credit Facilities as provided in Section 2.10(b) below.

        (vi)  Other Required Prepayments. If the terms of any agreement,
instrument or indenture pursuant to which any Indebtedness (other than the
Obligations) pari passu with or junior in right of payment to the Loans is
outstanding (or pursuant to which such Indebtedness is guaranteed) require
prepayment of such Indebtedness out of the Net Available Proceeds of any Asset
Sale unless such Net Available Proceeds are used to prepay other Indebtedness,
then, to the extent not otherwise required by this Section 2.10(a), if Borrower
and its Restricted Subsidiaries shall not have reinvested the Net Available
Proceeds thereof as permitted by Section 2.10(a)(iv) within the time frame
permitted thereby (but prior to the date required to be applied to such
Indebtedness), the Loans shall be repaid in an amount not less than the minimum
amount that would be required to be prepaid not later than the latest time as
and upon such terms so that such other Indebtedness will not be required to be
prepaid pursuant to the terms of the agreement, indenture or instrument or
guarantee governing such other Indebtedness.

        (b)  Application. The amount of any required prepayments described in
Section 2.10(a) shall be applied to prepay Loans and/or reduce Commitments as
follows:

          (i)  First, the amount of the required prepayment shall be applied to
the reduction of Amortization Payments on the Term Loans required by
Section 3.01 (b) pro rata among the Term Facilities based upon the remaining
unpaid aggregate principal amounts thereof and, in each case, pro rata to the
remaining Amortization Payments. Notwithstanding the foregoing, any holder of
Term B Facility Loans (or any Incremental Loans if such option is specified in
such Incremental Loan Activation Notice) may, at its sole discretion, so long as
any Term A Facility Loans are then outstanding (after giving effect to the
application of such required prepayment to the Term A Facility Loans), elect by
written notice provided to Administrative Agent not to have all or any amount of
any such required prepayments applied to such holder's Term B Facility Loans
and/or Incremental Loans, as the case may be, in which case the aggregate amount
so declined shall be applied to the Term A Facility Loans, pro rata to the
remaining Amortization Payments thereof; provided, however, that to the extent
that the aggregate principal amount of the Term A Facility Loans after giving
effect to such mandatory prepayment is less than the aggregate amount so
declined by the holders of the Term B Facility Loans and Incremental Loans, the
excess shall be allocated between the declining holders of the Term B Facility
Loans and Incremental Loans pro rata based on the aggregate amount declined by
each such holder;

        (ii)  Second, after such time as no Term Loans remain outstanding, with
an amount equal to the remaining amount of any such required prepayment that
would have been applied to the Term Loans, Borrower shall, first, repay all
outstanding Swingline Loans, second, prepay outstanding Revolving Loans and,
third, provide cover for L/C Liabilities as specified in Section 2.10(d), in an
aggregate amount equal to such remaining portion (provided that such prepayments
shall not reduce the Revolving Commitments);

        (iii)  Third, after application of prepayments in accordance with
clauses (i) and (ii) above, Borrower shall be permitted to retain any such
remaining excess;

provided that (1) in the event that any of the Term C Facility is drawn and
remains outstanding, mandatory prepayments of the type referred to in
Section 2.10(a)(ii) or (iii) shall be applied, first, to the Term C Facility
and, second, pro rata among the remaining Term Loan Facilities and (2) mandatory
prepayments of the type referred in Section 2.10(a)(iv) shall be applied to the
Term C Facility only after application to the other Term Loan Facilities;
provided, further, however, notwithstanding anything in Section 2.10(a), to the
extent any Debt Issuance or Equity Issuance occurs on or prior to the expiration
of the Change of Control Offers or the Alternate Target Subsidiary Bond Offers
that would

49

--------------------------------------------------------------------------------

otherwise be required to be applied to prepay the Term C Facility Loans, the
Term C Facility Commitments shall be correspondingly reduced.

        Notwithstanding the foregoing, if the amount of any prepayment of Loans
required under this Section 2.10 shall be in excess of the amount of the ABR
Loans at the time outstanding, only the portion of the amount of such prepayment
as is equal to the amount of such outstanding ABR Loans shall be immediately
prepaid and, at the election of Borrower, the balance of such required
prepayment shall be either (i) deposited in the Collateral Account and applied
to the prepayment of LIBOR Loans on the last day of the then next-expiring
Interest Period for LIBOR Loans (with all interest accruing thereon for the
account of Borrower) or (ii) prepaid immediately, together with any amounts
owing to the Lenders under Section 5.05. Notwithstanding any such deposit in the
Collateral Account, interest shall continue to accrue on such Loans until
prepayment.

        (c)  Revolving Credit Extension Reductions. Until the R/C Maturity Date,
Borrower shall from time to time immediately prepay the Revolving Loans (and/or
provide cover for L/C Liabilities as specified in Section 2.10(d)) in such
amounts as shall be necessary so that at all times the aggregate outstanding
amount of the Revolving Loans and the Swingline Loans, plus the aggregate
outstanding L/C Liabilities shall not exceed the Revolving Commitments as in
effect at such time, such amount to be applied, first, to Revolving Loans
outstanding and second, as cover for L/C Liabilities outstanding as specified in
Section 2.10(d).

        (d)  Cover for L/C Liabilities. In the event that Borrower shall be
required pursuant to this Section 2.10 to provide cover for L/C Liabilities,
Borrower shall effect the same by paying to Administrative Agent immediately
available funds in an amount equal to the required amount, which funds shall be
retained by Administrative Agent in the Collateral Account (as provided in the
Security Agreement as collateral security in the first instance for the L/C
Liabilities) until such time as all Letters of Credit shall have been terminated
and all of the L/C Liabilities paid in full.

        SECTION 2.11.    Replacement of Lenders.    (a) Borrower shall have the
right, if no Default then exists, to replace any Lender (the "Replaced Lender")
with one or more other Eligible Persons reasonably acceptable to Lead Arrangers
(collectively, the "Replacement Lender") if (x) such Lender is charging Borrower
increased costs pursuant to Section 5.01 or 5.06 or such Lender becomes
incapable of making LIBOR Loans as provided in Section 5.03 when other Lenders
are generally able to do so and/or (y) as provided in Section 13.04(ii), such
Lender refuses to consent to certain proposed amendments, waivers or
modifications with respect to this Agreement; provided, however, that (i) at the
time of any replacement pursuant to this Section 2.11, the Replacement Lender
shall enter into one or more assignment agreements (and with all fees payable
pursuant to Section 13.06 to be paid by the Replacement Lender) pursuant to
which the Replacement Lender shall acquire all of the Commitments and
outstanding Loans of, and in each case L/C Interests by, the Replaced Lender
and, in connection therewith, shall pay to (x) the Replaced Lender, an amount
equal to the sum of (A) the principal of, and all accrued interest on, all
outstanding Loans of the Replaced Lender, (B) all Reimbursement Obligations
owing to such Replaced Lender, together with all then unpaid interest with
respect thereto at such time, and (C) all accrued, but theretofore unpaid, fees
owing to the Replaced Lender pursuant to Section 2.05, and (y) L/C Lender an
amount equal to such Replaced Lender's R/C Percentage of any Reimbursement
Obligations (which at such time remains a Reimbursement Obligation) to the
extent such amount was not theretofore funded by such Replaced Lender, and
(ii) all obligations of Borrower owing to the Replaced Lender (other than those
specifically described in clause (i) above in respect of which the assignment
purchase price has been, or is concurrently being, paid, but including any
amounts which would be paid to a Lender pursuant to Section 5.05 if Borrower
were prepaying a LIBOR Loan) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon the execution of the respective
assignment agreement, the payment of amounts referred to in clauses (i) and
(ii) above and, if so requested by the Replacement Lender, delivery to the
Replacement Lender of Notes executed by Borrower, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder and be released of all its obligations as

50

--------------------------------------------------------------------------------


a Lender, except with respect to indemnification provisions applicable to the
Replaced Lender under this Agreement, which shall survive as to such Replaced
Lender.

        (b)  If Borrower receives a notice from any applicable Gaming Authority
that a Lender is not qualified to make Loans to Borrower or to hold the
securities of a casino licensee under applicable Gaming Laws (and such Lender is
notified by Borrower and Lead Arrangers in writing of such disqualification),
Borrower shall have the right to replace such Lender with a Replacement Lender
or prepay the Loans held by such Lender, even if a Default exists. Any such
prepayment shall be deemed an optional prepayment, as set forth in Section 2.09
and shall not be required to be made on a pro rata basis with respect to Loans
of the same Tranche as the Loans held by such Lender. Notice to such Lender
shall be given at least ten (10) days before the required date of transfer or
prepayment (unless a shorter period is required under applicable law), as the
case may be, and shall be accompanied by evidence demonstrating that such
transfer or redemption is required pursuant to Gaming Laws. Upon receipt of a
notice in accordance with the foregoing, the Replaced Lender shall cooperate
with Borrower in effectuating the required transfer or prepayment within the
time period set forth in such notice, not to be less than the minimum notice
period set forth in the foregoing sentence (unless a shorter period is required
under applicable law). Further, if the transfer or prepayment is triggered by
notice from the Gaming Authority that the Lender is disqualified, commencing on
the date the Gaming Authority serves the disqualification notice upon Borrower:
(i) such Lender shall no longer receive any interest on the Loans; (ii) such
Lender shall no longer exercise, directly or through any trustee or nominee, any
right conferred by the Loans; and (iii) such Lender shall not receive any
remuneration in any form from Borrower for services or otherwise in respect of
the Loans.


ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST


        SECTION 3.01.    Repayment of Loans.    

        (a)    Revolving Credit Loans.    Borrower hereby promises to pay (i) to
Administrative Agent for the account of each Revolving Lender the entire
outstanding principal amount of such Revolving Lender's Revolving Loans made to
Borrower, and each Revolving Loan shall mature, on the R/C Maturity Date and
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the R/C Maturity Date and the first amount of each
Swingline Loan on the earlier of the R/C Maturity Date and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least two Business Days after such Swingline Loan is made; provided that
on each date that a Revolving Borrowing is made, Borrower shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested.

        (b)    Term A Facility Loans, Term B Facility Loans and Term C Facility
Loans.    Borrower hereby promises to pay to Administrative Agent for the
account of the Lenders in repayment of the principal of the Term Loans specified
in Annex C, the amount of the respective Term Loan specified in Annex C under
the column entitled "Term A Facility Loans," "Initial Term B Facility Loans,"
"Second Term B Facility Loans" and "Term C Facility Loans," respectively, on the
dates set forth on Annex C (subject to adjustment for any prepayments made under
Section 2.09 or Section 2.10 to the extent actually made).

        (c)    Incremental Loans.    The Incremental Loans, if any, of each
Incremental Lender shall mature in installments as specified in the Incremental
Loan Activation Notice pursuant to which such Incremental Loans were made;
provided that, in the event that any Incremental Loan is a Term Loan, prior to
the date that is six months prior to the Term B Final Maturity Date then in
effect, the amounts of such installments for any twelve consecutive months shall
not exceed 1% of the aggregate principal amount of such Incremental Loans on the
date such Loans were first made.

        SECTION 3.02.    Interest.    (a) Borrower hereby promises to pay to
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made or maintained by

51

--------------------------------------------------------------------------------


such Lender to Borrower for the period from and including the date of such Loan
to but excluding the date such Loan shall be paid in full at the following rates
per annum:

          (i)  during such periods as such Loan (including each Swingline Loan)
is an ABR Loan, the Alternate Base Rate (as in effect from time to time), plus
the Applicable Margin, and

        (ii)  during such periods as such Loan is a LIBOR Loan, for each
Interest Period relating thereto, the LIBO Rate for such Loan for such Interest
Period, plus the Applicable Margin.

        (b)  Upon the occurrence and during the existence of an Event of
Default, (i) the unpaid principal amount of each Loan not paid when due shall
bear interest at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Loan pursuant to subsections
(a)(i) and (a)(ii) above, as applicable, and (ii) all Obligations not paid when
due other than Loans shall bear interest at the rate which is 2% in excess of
the rate otherwise applicable to ABR Loans which are Revolving Loans from time
to time. Interest which accrues under this paragraph shall be payable on demand.

        (c)  Accrued interest on each Loan shall be payable (i) in the case of
an ABR Loan, quarterly on the Quarterly Dates, (ii) in the case of a LIBOR Loan,
on the last day of each Interest Period therefor and, if such Interest Period is
longer than three months, at three-month intervals following the first day of
such Interest Period and (iii) in the case of any LIBOR Loan, upon the payment
or prepayment thereof or the Conversion of such Loan to a Loan of another Type
(but only on the principal amount so paid, prepaid or Converted), except that
interest payable at the rate set forth in Section 3.02(b) shall be payable from
time to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, Administrative Agent shall give
notice thereof to the Lenders to which such interest is payable and to Borrower.

        (d)  In the event that any Incremental Loan is a Term Loan and pursuant
to an Incremental Loan Activation Notice, any Net Yield for the related
Incremental Loans is in excess of 25 basis points above the Applicable Margin
set forth for Term B Facility Loans in Annex B attached hereto, then the
Applicable Margin for outstanding Term B Facility Loans shall automatically be
increased to any extent required so that the Applicable Margin with respect
thereto is 25 basis points less than the Net Yield for such Incremental Loans
without any action or consent of Borrower, Administrative Agent or any Lender.
"Net Yield" for purposes of Incremental Loans, if such Incremental Loans are
term loans, shall mean the sum of (a) the Applicable Margin applicable to such
Incremental Loans at the Incremental Loan Effective Date plus (b) any original
issue discount offered to Incremental Loan Lenders amortized equally over the
period from the Incremental Loan Effective Date to the Incremental Loan Maturity
Date; provided, that such original issue discount shall not be amortized over a
period of greater than three years.


ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.


        SECTION 4.01.    Payments.    (a) All payments of principal, interest,
Reimbursement Obligations and other amounts to be made by Borrower under this
Agreement and the Notes, and, except to the extent otherwise provided therein,
all payments to be made by the Credit Parties under any other Credit Document,
shall be made in Dollars, in immediately available funds, without deduction,
set-off or counterclaim, to Administrative Agent at its account at the Principal
Office, not later than 12:00 p.m. New York City time on the date on which such
payment shall become due (each such payment made after such time on such due
date to be deemed to have been made on the next succeeding Business Day).

        (b)  Borrower shall, at the time of making each payment under this
Agreement or any Note for the account of any Lender, specify (in accordance with
Section 2.09 and 2.10, if applicable) to Administrative Agent (which shall so
notify the intended recipient(s) thereof) or, in the case of Swingline Loans, to
the Swingline Lender, the Class and Type of Loans, Reimbursement Obligations or
other amounts payable by Borrower hereunder to which such payment is to be
applied (and in the event that Borrower fails to so specify, or if an Event of
Default has occurred and is continuing, Administrative Agent may distribute such
payment to the Lenders for application to the Obligations under the Credit
Documents in such manner as it or the Majority Lenders, subject to Sections
2.09, 2.10 and 4.02, may determine to be appropriate).

52

--------------------------------------------------------------------------------



        (c)  Except to the extent otherwise provided in the second sentence of
Section 2.03(g), each payment received by Administrative Agent or by L/C Lender
(through Administrative Agent) under this Agreement or any Note for the account
of any Lender shall be paid by Administrative Agent or by L/C Lender (through
Administrative Agent), as the case may be, to such Lender, in immediately
available funds, (x) if the payment was actually received by Administrative
Agent or by L/C Lender (through Administrative Agent), as the case may be, prior
to 12:00 p.m. (New York City time) on any day, on such day and (y) if the
payment was actually received by Administrative Agent or by L/C Lender (through
Administrative Agent), as the case may be, after 12:00 p.m. (New York City time)
on any day, by 1:00 p.m. (New York City time) on the following Business Day (it
being understood that to the extent that any such payment is not made in full by
Administrative Agent or by L/C Lender (through Administrative Agent), as the
case may be, Administrative Agent shall pay to such Lender, upon demand,
interest at the Federal Funds Rate from the date such amount was required to be
paid to such Lender pursuant to the foregoing clauses until the date
Administrative Agent pays such Lender the full amount).

        (d)  If the due date of any payment under this Agreement or any Note
would otherwise fall on a day that is not a Business Day, such date shall be
extended to the next succeeding Business Day, and interest shall be payable for
any principal so extended for the period of such extension at the rate then
borne by such principal.

        SECTION 4.02.    Pro Rata Treatment.    Except to the extent otherwise
provided herein: (a) each borrowing of Loans of a particular Class from the
Lenders under Section 2.01 shall be made from the relevant Lenders, each payment
of commitment fees under Section 2.05 in respect of Commitments of a particular
Class shall be made for account of the relevant Lenders, and each termination or
reduction of the amount of the Commitments of a particular Class under
Section 2.04 shall be applied to the respective Commitments of such Class of the
relevant Lenders pro rata according to the amounts of their respective
Commitments of such Class; (b) except as otherwise provided in Section 5.04,
LIBOR Loans of any Class having the same Interest Period shall be allocated pro
rata among the relevant Lenders according to the amounts of their respective
Revolving Commitments and Term Loan Commitments (in the case of the making of
Loans) or their respective Revolving Loans and Term Loans (in the case of
Conversions and Continuations of Loans); (c) except as otherwise provided in
Section 2.10(b), each payment or prepayment of principal of Revolving Loans or
of any particular Class of Term Loans shall be made for the account of the
relevant Lenders pro rata in accordance with the respective unpaid outstanding
principal amounts of the Loans of such Class held by them; and (d) except as
otherwise provided in Section 2.10(b), each payment of interest on Revolving
Loans and Term Loans shall be made for account of the relevant Lenders pro rata
in accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.

        SECTION 4.03.    Computations.    Interest on LIBOR Loans, commitment
fees and Letter of Credit fees shall be computed on the basis of a year of
360 days and actual days elapsed (including the first day but excluding the last
day) occurring in the period for which such amounts are payable and interest on
ABR Loans and Reimbursement Obligations shall be computed on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed (including the
first day but excluding the last day) occurring in the period for which such
amounts are payable. Notwithstanding the foregoing, for each day that the
Alternate Base Rate is calculated by reference to the Federal Funds Rate,
interest on ABR Loans and Reimbursement Obligations shall be computed on the
basis of a year of 360 days and actual days elapsed (including the first day but
excluding the last day).

        SECTION 4.04.    Minimum Amounts.    Except for mandatory prepayments
made pursuant to Section 2.10 and Conversions or prepayments made pursuant to
Section 5.04, each Borrowing, Conversion and prepayment of principal of Loans
shall be in an amount at least equal to $1.0 million with respect to ABR Loans
and $1.0 million with respect to LIBOR Loans and in multiples of $100,000 in
excess thereof (borrowings, Conversions or prepayments of or into Loans of
different Types or, in

53

--------------------------------------------------------------------------------


the case of LIBOR Loans, having different Interest Periods at the same time
hereunder to be deemed separate borrowings, Conversions and prepayments for
purposes of the foregoing, one for each Type or Interest Period). Anything in
this Agreement to the contrary notwithstanding, the aggregate principal amount
of LIBOR Loans having the same Interest Period shall be in an amount at least
equal to $250,000 and in multiples of $100,000 in excess thereof and, if any
LIBOR Loans or portions thereof would otherwise be in a lesser principal amount
for any period, such Loans or portions, as the case may be, shall be ABR Loans
during such period.

        SECTION 4.05.    Certain Notices.    Notices by Borrower to
Administrative Agent (or, in the case of repayment of Swingline Loans, to the
Swingline Lender) of terminations or reductions of the Commitments, of
Borrowings, Conversions, Continuations and optional prepayments of Loans and of
Classes of Loans, of Types of Loans and of the duration of Interest Periods
shall be irrevocable and shall be effective only if received by Administrative
Agent (or, in the case of Swingline Loans, the Swingline Lender) by telephone
not later than 1:00 p.m. New York City time (promptly followed by written notice
via telecopier) on at least the number of Business Days prior to the date of the
relevant termination, reduction, Borrowing, Conversion, Continuation or
prepayment or the first day of such Interest Period specified in the table
below.

NOTICE PERIODS

Notice


--------------------------------------------------------------------------------

  Number of
Business Days Prior

--------------------------------------------------------------------------------

Termination or reduction of Commitments   2
Borrowing or optional prepayment of, or Conversions into, ABR Loans
 
1
Borrowing or optional prepayment of, Conversions into, Continuations as, or
duration of Interest Periods for, LIBOR Loans
 
3
Borrowing or Repayment of Swingline Loans
 
same day

        Each such notice of termination or reduction shall specify the amount
and the Class of the Commitments to be terminated or reduced. Each such notice
of Borrowing, Conversion, Continuation or prepayment shall specify the Class of
Loans to be borrowed, Converted, Continued or prepaid and the amount (subject to
Section 4.04) and Type of each Loan to be borrowed, Converted, Continued or
prepaid and the date of borrowing, Conversion, Continuation or prepayment (which
shall be a Business Day). Each such notice of the duration of an Interest Period
shall specify the Loans to which such Interest Period is to relate.
Administrative Agent shall promptly notify the Lenders of the contents of each
such notice. In the event that Borrower fails to select the Type of Loan, or the
duration of any Interest Period for any LIBOR Loan, within the time period and
otherwise as provided in this Section 4.05, such Loan (if outstanding as a LIBOR
Loan) will be automatically Converted into an ABR Loan on the last day of the
then current Interest Period for such Loan or (if outstanding as an ABR Loan)
will remain as, or (if not then outstanding) will be made as, an ABR Loan.

        SECTION 4.06.    Non-Receipt of Funds by Administrative Agent.    Unless
Administrative Agent shall have received written notice from a Lender or
Borrower (the "Payor") prior to the date on which the Payor is to make payment
to Administrative Agent of (in the case of a Lender) the proceeds of a Loan to
be made by such Lender hereunder or a payment to Administrative Agent for the
account of one or more of the Lenders hereunder (such payment being herein
called the "Required Payment"), which notice shall be effective upon receipt,
that the Payor does not intend to make the Required Payment to Administrative
Agent, Administrative Agent may assume that the Required Payment has been made
and may, in reliance upon such assumption (but shall not be required to), make
the amount

54

--------------------------------------------------------------------------------


thereof available to the intended recipient(s) on such date; and, if the Payor
has not in fact made the Required Payment to Administrative Agent, the
recipient(s) of such payment shall, on demand, repay to Administrative Agent the
amount so made available together with interest thereon in respect of each day
during the period commencing on the date (the "Advance Date") such amount was so
made available by Administrative Agent until the date Administrative Agent
recovers such amount at a rate per annum equal to the Federal Funds Rate for
such day and, if such recipient(s) shall fail promptly to make such payment,
Administrative Agent shall be entitled to recover such amount, on demand, from
the Payor, together with interest as aforesaid; provided, however, that if
neither the recipient(s) nor the Payor shall return the Required Payment to
Administrative Agent within three Business Days of the date such demand was
made, then, retroactively to the Advance Date, the Payor and the recipient(s)
shall each be obligated to pay interest on the Required Payment as follows
(without double recovery):

        (i)    if the Required Payment shall represent a payment to be made by
Borrower to the Lenders, Borrower and the recipient(s) shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment at the rate set forth in Section 3.02(b) (without duplication of the
obligation of Borrower under Section 3.02 to pay interest on the Required
Payment at the rate set forth in Section 3.02(b)), it being understood that the
return by the recipient(s) of the Required Payment to Administrative Agent shall
not limit such obligation of Borrower under Section 3.02 to pay interest at the
rate set forth in Section 3.02(b) in respect of the Required Payment; and

        (ii)  if the Required Payment shall represent proceeds of a Loan to be
made by the Lenders to Borrower, the Payor, or Borrower, shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment pursuant to Section 3.02, it being understood that the return by
Borrower of the Required Payment to Administrative Agent shall not limit any
claim Borrower may have against the Payor in respect of such Required Payment.

        SECTION 4.07.    Right of Setoff, Sharing of Payments; Etc.    (a) If
any Event of Default shall have occurred and be continuing, each Credit Party
agrees that, in addition to (and without limitation of) any right of setoff,
banker's lien or counterclaim a Lender may otherwise have, each Lender shall be
entitled, at its option (to the fullest extent permitted by law), to set off and
apply any deposit (general or special, time or demand, provisional or final), or
other indebtedness, held by it for the credit or account of such Credit Party at
any of its offices, in Dollars or in any other currency, against any principal
of or interest on any of such Lender's Loans, Reimbursement Obligations or any
other amount payable to such Lender hereunder that is not paid when due
(regardless of whether such deposit or other indebtedness is then due to such
Credit Party), in which case it shall promptly notify such Credit Party and
Administrative Agent thereof; provided, however, that such Lender's failure to
give such notice shall not affect the validity thereof.

        (b)  Each of the Lenders agrees that, if it should receive (other than
pursuant to Article V or the Administrative Agent's Fee Letter) any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker's lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents (including
any guarantee), or otherwise) which is applicable to the payment of the
principal of, or interest on, the Loans, Reimbursement Obligations or fees, the
sum of which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the total of such amounts then owed and due to
such Lender bears to the total of such amounts then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all of the Lenders in such amount; provided, however, that if all or any portion
of such excess amount is thereafter recovered from such Lender, such purchase
shall be rescinded and the purchase price

55

--------------------------------------------------------------------------------


restored to the extent of such recovery, but without interest. Borrower consents
to the foregoing arrangements.

        (c)  Borrower agrees that any Lender so purchasing such a participation
may exercise all rights of setoff, banker's lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans or other amounts (as the case may be) owing to such Lender in
the amount of such participation.

        (d)  Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other Indebtedness or
obligation of any Credit Party. If, under any applicable bankruptcy, insolvency
or other similar law, any Lender receives a secured claim in lieu of a setoff to
which this Section 4.07 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.07 to share in the
benefits of any recovery on such secured claim.


ARTICLE V

YIELD PROTECTION, ETC.


        SECTION 5.01.    Additional Costs.    (a) If the adoption of, or any
change in, in each case after the date hereof, any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority or the NAIC made subsequent to the Closing
Date (other than such adoptions or changes as may relate to the certain Lenders'
indirect ownership of Borrower and its Restricted Subsidiaries):

        (i)    shall subject any Lender or L/C Lender to any tax of any kind
whatsoever with respect to this Agreement, any Note, any Letter of Credit or any
Lender's participation therein, any L/C Document or any Loan made by it or
change the basis of taxation of payments to such Lender in respect thereof by
any Governmental Authority (except for taxes covered by or expressly excluded
from coverage by, and expressly subject to, Section 5.06, Excluded Taxes,
changes in the rate of tax on the overall net income or net profits of such
Lender or its Applicable Lending Office, or any affiliate thereof or franchise
taxes or similar taxes imposed with respect to or in lieu of its net income or
net profits by any Governmental Authority);

        (ii)  shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement (including any Reserve
Requirement) against assets held by, deposits or other liabilities in or for the
account of, advances, loans or other extensions of credit by, or any other
acquisition of funds by, any office of such Lender or L/C Lender which is not
otherwise included in the determination of the LIBO Rate hereunder; or

        (iii)  shall impose on such Lender or L/C Lender any other condition
(excluding taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
L/C Lender, by an amount which such Lender or L/C Lender deems to be material,
of making, converting into, continuing or maintaining LIBOR Loans or issuing or
participating in Letters of Credit, then, in any such case, Borrower shall,
within 10 days of written demand therefor, pay such Lender or L/C Lender any
additional amounts necessary to compensate such Lender or L/C Lender on a net
after-tax basis (taking into account any additional tax costs or tax benefits)
for such increased cost. If any Lender or L/C Lender becomes entitled to claim
any additional amounts pursuant to this subsection, it shall promptly notify
Borrower, through Administrative Agent, of the event by reason of which it has
become so entitled. A certificate as to any additional amounts setting forth the
calculation of such additional amounts pursuant to this Section 5.01 submitted
by such Lender or L/C Lender, through Administrative Agent, to Borrower shall be
conclusive in the absence of clearly demonstrable error.

56

--------------------------------------------------------------------------------

Without limiting the survival of any other covenant hereunder, this Section 5.01
shall survive the termination of this Agreement and the payment of the Notes and
all other Obligations payable hereunder.

        (b)  In the event that any Lender or L/C Lender shall have determined
that the adoption after the Closing Date of any law, rule, regulation or
guideline regarding capital adequacy (or any change after the Closing Date
therein or in the interpretation or application thereof) or compliance by any
Lender or L/C Lender or any corporation controlling such Lender or L/C Lender
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any central bank or other Governmental Authority or the
NAIC, in each case, made subsequent to the Closing Date, including, without
limitation, the issuance after the Closing Date of any final rule, regulation or
guideline, does or shall have the effect of reducing the rate of return on such
Lender's or L/C Lender's or such corporation's capital as a consequence of its
obligations hereunder or under any Letter of Credit to a level below that which
such Lender or L/C Lender or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration such Lender's or L/C
Lender's or such corporation's policies with respect to capital adequacy) by an
amount deemed by such Lender or L/C Lender to be material, then from time to
time, after submission by such Lender or L/C Lender to Borrower (with a copy to
Administrative Agent) of a written request therefor (setting forth in reasonable
detail the amount payable to the affected Lender or L/C Lender and the basis for
such request), Borrower shall promptly pay to such Lender or L/C Lender such
additional amount or amounts as will compensate such Lender or L/C Lender on a
net after-tax basis for such reduction.

        (c)  Failure or delay on the part of any Lender or the L/C Lender to
demand compensation pursuant to this Section 5.01 shall not constitute a waiver
of such Lender's or the L/C Lender's right to demand such compensation; provided
that Borrower shall not be required to compensate a Lender or the L/C Lender
pursuant to this Section 5.01 for any increased costs or reductions incurred
more than 90 days prior to the date that such Lender or the L/C Lender, as the
case may be, notifies Borrower of the change in law giving rise to such
increased costs or reductions and of such Lender's or the L/C Lender's intention
to claim compensation therefor; provided, further, that if the change in law
giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

        SECTION 5.02.    Inability To Determine Interest Rate.    If prior to
the first day of any Interest Period: (a) Administrative Agent shall have
determined (which determination shall be conclusive and binding upon Borrower)
that, by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the LIBO Base Rate for such
Interest Period, or (b) Administrative Agent shall have received notice from
Majority Lenders that Dollar deposits are not available in the relevant amount
and for the relevant Interest Period available to the Majority Lenders in their
relevant market, Administrative Agent shall give telecopy or telephonic notice
thereof to Borrower and the Lenders as soon as practicable thereafter. If such
notice is given (x) any LIBOR Loans requested to be made on the first day of
such Interest Period shall be made as ABR Loans, (y) any Loans that were to have
been Converted on the first day of such Interest Period to LIBOR Loans shall be
Converted to or Continued as ABR Loans and (z) any outstanding LIBOR Loans shall
be Converted, on the first day of such Interest Period, to ABR Loans. Until such
notice has been withdrawn by Administrative Agent, no further LIBOR Loans shall
be made or Continued as such, nor shall Borrower have the right to Convert Loans
to, LIBOR Loans.

        SECTION 5.03.    Illegality.    Notwithstanding any other provision of
this Agreement, in the event that any change after the date hereof in any
Requirement of Law or in the interpretation or application thereof shall make it
unlawful for any Lender or L/C Lender or its Applicable Lending Office to honor
its obligation to make or maintain LIBOR Loans or issue Letters of Credit
hereunder (and, in the sole opinion of such Lender or L/C Lender, the
designation of a different Applicable Lending Office would either not avoid such
unlawfulness or would be disadvantageous to such Lender

57

--------------------------------------------------------------------------------


or L/C Lender), then such Lender or L/C Lender shall promptly notify Borrower
thereof (with a copy to Administrative Agent) and such Lender's or L/C Lender's
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans or issue Letters of Credit shall be suspended until such time as
such Lender or L/C Lender may again make and maintain LIBOR Loans or issue
Letters of Credit (in which case the provisions of Section 5.04 shall be
applicable).

        SECTION 5.04.    Treatment of Affected Loans.    If the obligation of
any Lender to make LIBOR Loans or to Continue, or to Convert ABR Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.03, such Lender's LIBOR
Loans shall be automatically Converted into ABR Loans on the last day(s) of the
then current Interest Period(s) for such LIBOR Loans (or on such earlier date as
such Lender may specify to Borrower with a copy to Administrative Agent as is
required by law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 5.03 which gave rise to such
Conversion no longer exist:

        (i)    to the extent that such Lender's LIBOR Loans have been so
Converted, all payments and prepayments of principal which would otherwise be
applied to such Lender's LIBOR Loans shall be applied instead to its ABR Loans;
and

        (ii)  all Loans which would otherwise be made or Continued by such
Lender as LIBOR Loans shall be made or Continued instead as ABR Loans and all
ABR Loans of such Lender which would otherwise be Converted into LIBOR Loans
shall remain as ABR Loans.

If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 5.03 which gave rise to the Conversion of
such Lender's LIBOR Loans pursuant to this Section 5.04 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans are outstanding, such Lender's ABR Loans shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

        SECTION 5.05.    Compensation.    (a) Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss or expense which such
Lender may sustain or incur as a consequence of (1) default by Borrower in
payment when due of the principal amount of or interest on any LIBOR Loan,
(2) default by Borrower in making a borrowing of, Conversion into or
Continuation of LIBOR Loans after Borrower has given a notice requesting the
same in accordance with the provisions of this Agreement, (3) default by
Borrower or in making any prepayment after Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (4) the Conversion or
the making of a payment or a prepayment of LIBOR Loans on a day which is not the
last day of an Interest Period with respect thereto, including in each case, any
such loss (but excluding any lost profit or loss of margin) or expense arising
from the reemployment of funds obtained by it or from fees payable to terminate
the deposits from which such funds were obtained.

        (b)  For the purpose of calculation of all amounts payable to a Lender
under this Section 5.05 each Lender shall be deemed to have actually funded its
relevant LIBOR Loan through the purchase of a deposit bearing interest at the
LIBO Rate in an amount equal to the amount of the LIBOR Loan and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection. Any Lender requesting compensation pursuant to
this Section 5.05 will furnish to Administrative Agent and Borrower a
certificate setting forth the basis and amount of such request and such
certificate, absent manifest error, shall be conclusive. Without limiting the
survival of any other covenant hereunder, this covenant shall survive the
termination of this Agreement and the payment of the Notes and all other amounts
payable hereunder.

58

--------------------------------------------------------------------------------


        SECTION 5.06.    Net Payments.    (a) Except as provided in
Section 5.06(b), all payments made by any Credit Party hereunder or under any
Note or any Guarantee will be made without setoff, counterclaim or other
defense. Except as provided in Section 5.06(b), all such payments will be made
free and clear of, and without deduction or withholding for, any present or
future Taxes now or hereafter imposed by any Governmental Authority or by any
political subdivision or taxing authority thereof or therein with respect to
such payments (but excluding any Excluded Tax) (all such Taxes (other than
Excluded Taxes) being referred to collectively as "Covered Taxes"). If any
Covered Taxes are so levied or imposed, each Credit Party agrees on a joint and
several basis to pay the full amount of such Covered Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement, the Guarantees or under any Note, after withholding or deduction for
or on account of any Covered Taxes, will not be less than the amount provided
for herein or in such Note; provided that no such additional amount shall be
required to be paid to any Lender under this Section 5.06 to the extent such
additional amount relates to a portion of any sums paid or payable to such
Lender under any Note or Guarantee with respect to which such Lender does not
act for its own account unless the beneficial owner would otherwise be entitled
to such additional amount. Each Credit Party will furnish to Administrative
Agent within 45 days after the date the payment of any Covered Taxes is due
pursuant to applicable law documentation reasonably satisfactory to such Lender
evidencing such payment by such Credit Party. The Credit Parties agree to
jointly and severally indemnify and hold harmless each Lender, and reimburse
such Lender upon its written request, for the amount of any Covered Taxes so
levied or imposed and paid by such Lender.

        (b)  Each Lender that is not a United States person (as such term is
defined in Section 7701 (a)(30) of the Code) (a "Non-U.S. Lender") agrees to
deliver to Borrower and Administrative Agent on or prior to the Closing Date or,
in the case of a Lender that is an assignee or transferee of an interest under
this Agreement pursuant to Section 13.06 (unless the assigned or transferee
Lender was already a Lender hereunder immediately prior to such assignment or
transfer and was in compliance with this Section 5.06(b) as of the date of such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or W-8BEN (or successor forms) certifying to such Lender's
entitlement to a complete exemption from United States withholding tax with
respect to payments to be made under this Agreement and under any Note or any
Guarantee (or, with respect to any assignee Lender, at least as extensive as the
assigning Lender), or (ii) if the Lender is not a "bank" within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or W-8BEN pursuant to clause (i) above, (x) a certificate
substantially in the form of Exhibit F (any such certificate, a "Foreign Lender
Certificate") and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8 (or successor form) certifying to such
Lender's entitlement to a complete exemption from United States withholding tax
with respect to payments to be made under this Agreement and under any Note (or,
with respect to any assignee Lender, at least as extensive as the assigning
Lender). Each Non-U.S. Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any Note or Guarantee, shall deliver to Administrative Agent
and to Borrower, on or prior to the Closing Date (in the case of each Lender
listed on the signature pages hereof), on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), or on such later date when such Lender ceases to act for its own
account with respect to any portion of such sums paid or payable, and at such
other times as may be necessary in the determination of Borrower or
Administrative Agent, (i) two original copies of the forms or statements
required to be provided by such Lender under this Section 5.06(b), properly
completed and duly executed by such Lender, to establish the portion of any such
sums paid or payable with respect to which such Lender acts for its own account
and is not subject to United States withholding tax, and (ii) two original
copies of Internal Revenue Service Form W-8IMY (or any successor forms) properly
completed and duly executed by such Lender, together with any information, if
any, such Lender chooses to transmit with

59

--------------------------------------------------------------------------------


such form, and any other certificate or statement of exemption required under
the Code or the regulations issued thereunder, to establish that such Lender is
not acting for its own account with respect to a portion of any such sums paid
or payable to such Lender. In addition, each Lender agrees that from time to
time after the Closing Date, when a lapse in time or change in circumstances
renders the previous certification obsolete or inaccurate in any material
respect, it will deliver to Borrower and Administrative Agent two new accurate
and complete original signed copies of Internal Revenue Service Form W-8ECI or
W-8BEN, or Form W-8 and a Foreign Lender Certificate, as the case may be, and
such other forms as may be required in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in United
States withholding tax with respect to payments under this Agreement and any
Note or any Guarantee, or it shall immediately notify Borrower and
Administrative Agent of its inability to deliver any such Form or Certificate,
in which case such Lender shall not be required to deliver any such form or
certificate pursuant to this Section 5.06(b) for so long as such payments may be
made free from United States withholding tax. Notwithstanding the foregoing, no
Lender shall be required to deliver any such form or certificate if a change in
treaty, law or regulation has occurred prior to the date on which such delivery
would otherwise be required that renders any such form or certificate
inapplicable or would prevent the Lender from duly completing and delivering any
such form or certificate with respect to it and such Lender so advises Borrower.
No Credit Party shall be required to indemnify any Non-U.S. Lender, or to pay
any additional amounts to any Non-U.S. Lender, in respect of any Covered Taxes
to the extent that the obligation to pay such Covered Taxes would not have
arisen but for a failure by such Non-U.S. Lender to comply with the provisions
of this Section 5.06(b). Notwithstanding anything to the contrary contained in
this Section 5.06, Borrower agrees to pay additional amounts and to indemnify
each Lender in the manner set forth in Section 5.06(a) (without regard to the
identity of the jurisdiction requiring the deduction or withholding) in respect
of any amounts deducted or withheld by it as described in the immediately
preceding sentence as a result of any changes after the Closing Date in any
applicable law, treaty, governmental rule, regulation, guideline or order, or in
the interpretation thereof, relating to the deducting or withholding of Covered
Taxes.

        (c)  In addition, Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery, filing, recordation or registration of, or otherwise
with respect to, this Agreement or the Notes (hereinafter referred to as "Other
Taxes").

        (d)  Any Lender claiming any additional amounts payable pursuant to this
Section 5.06 agrees to use (at the Credit Parties' expense) reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office if the making of such
change would avoid the need for, or in the opinion of such Lender materially
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the sole judgment of such Lender, be otherwise disadvantageous to
such Lender.

        (e)  If (i) Administrative Agent or any Lender receives a cash refund in
respect of an overpayment of Taxes from a Governmental Authority or a tax credit
with respect to, and actually resulting from, an amount of Taxes actually paid
to or on behalf of Administrative Agent or such Lender by Borrower (a "Tax
Benefit") and (ii) Administrative Agent or such Lender determines in its
reasonable opinion that such Tax Benefit has been correctly paid or credited by
such Governmental Authority or otherwise gives rise to a claim of credit that is
actually claimed, and will not be required to be repaid to such Governmental
Authority or otherwise disallowed, then Administrative Agent or such Lender
shall use its reasonable efforts to notify Borrower of such Tax Benefit and to
forward the proceeds of such Tax Benefit (or relevant portion thereof) to
Borrower as reduced by any expense or liability incurred by Administrative Agent
or such Lender in connection with obtaining such Tax Benefit.

60

--------------------------------------------------------------------------------



ARTICLE VI

GUARANTEES


        SECTION 6.01.    The Guarantees.    The Subsidiary Guarantors hereby
jointly and severally guarantee as primary obligors and not as sureties to each
Creditor and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Bankruptcy Code after any bankruptcy
or insolvency petition under the Bankruptcy Code) on the Loans made by the
Lenders to, and the Notes held by each Lender of, Borrower, and all other
Obligations from time to time owing to the Creditors by any Credit Party under
any Credit Document or Swap Contract entered into with a Lender or an Affiliate
of a Lender and relating to the Loans, in each case strictly in accordance with
the terms thereof but in the case of Swap Contracts not if such Lender or
Affiliate provides notice to Borrower that it does not want such Swap Contract
to be secured (such obligations being herein collectively called the "Guaranteed
Obligations"). The Subsidiary Guarantors hereby jointly and severally agree that
if Borrower or other Subsidiary Guarantor(s) shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, such Subsidiary Guarantors will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

        SECTION 6.02.    Obligations Unconditional.    The obligations of the
Subsidiary Guarantors under Section 6.01 shall constitute a guaranty of payment
and are absolute, irrevocable and unconditional, joint and several, irrespective
of the value, genuineness, validity, regularity or enforceability of the
Guaranteed Obligations of Borrower under this Agreement, the Notes or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Subsidiary
Guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Subsidiary Guarantors hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

        (i)    at any time or from time to time, without notice to the
Subsidiary Guarantors, the time for any performance of or compliance with any of
the Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

        (ii)  any of the acts mentioned in any of the provisions of this
Agreement or the Notes or any other agreement or instrument referred to herein
or therein shall be done or omitted;

        (iii)  the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Credit Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

        (iv)  any Lien or security interest granted to, or in favor of, L/C
Lender or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected; or

        (v)  the release of any other Subsidiary Guarantor.

61

--------------------------------------------------------------------------------






        The Subsidiary Guarantors hereby expressly waive diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
any Creditor thereof exhaust any right, power or remedy or proceed against
Borrower under this Agreement or the Notes or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations. The Subsidiary
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Creditor thereof upon this guarantee or acceptance of
this guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this guarantee, and all dealings between Borrower and the Creditors shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this guarantee. This guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by the Creditors, and the obligations and liabilities of
the Subsidiary Guarantors hereunder shall not be conditioned or contingent upon
the pursuit by the Creditors or any other person at any time of any right or
remedy against Borrower or against any other person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Subsidiary Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

        SECTION 6.03.    Reinstatement.    The obligations of the Subsidiary
Guarantors under this Article VI shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of Borrower or other
Credit Party in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise. The
Subsidiary Guarantors jointly and severally agree that they will indemnify each
Creditor on demand for all reasonable costs and expenses (including reasonable
fees of counsel) incurred by such Creditor in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the gross negligence or bad
faith of such Creditor.

        SECTION 6.04.    Subrogation; Subordination.    Each Subsidiary
Guarantor hereby agrees that until the indefeasible payment and satisfaction in
full in cash of all Guaranteed Obligations and the expiration and termination of
the Commitments of the Lenders under this Agreement it shall not exercise any
right or remedy arising by reason of any performance by it of its guarantee in
Section 6.01, whether by subrogation or otherwise, against Borrower or any other
Subsidiary Guarantor of any of the Guaranteed Obligations or any security for
any of the Guaranteed Obligations. The payment of any amounts due with respect
to any indebtedness of Borrower or any other Subsidiary Guarantor now or
hereafter owing to any Subsidiary Guarantor or Borrower by reason of any payment
by such Subsidiary Guarantor under the Guarantee in this Article VI is hereby
subordinated to the prior indefeasible payment in full in cash of the Guaranteed
Obligations. Each Subsidiary Guarantor agrees that it will not demand, sue for
or otherwise attempt to collect any such indebtedness of Borrower to such
Subsidiary Guarantor until the Obligations shall have been indefeasibly paid in
full in cash. If, notwithstanding the foregoing sentence, any Subsidiary
Guarantor shall prior to the indefeasible payment in full in cash of the
Guaranteed Obligations collect, enforce or receive any amounts in respect of
such indebtedness, such amounts shall be collected, enforced and received by
such Subsidiary Guarantor as trustee for Creditors and be paid over to
Administrative Agent on account of the

62

--------------------------------------------------------------------------------


Guaranteed Obligations without affecting in any manner the liability of such
Subsidiary Guarantor under the other provisions of the guaranty contained
herein.

        SECTION 6.05.    Remedies.    The Subsidiary Guarantors jointly and
severally agree that, as between the Subsidiary Guarantors and the Lenders, the
obligations of Borrower under this Agreement and the Notes may be declared to be
forthwith due and payable as provided in Article XI (and shall be deemed to have
become automatically due and payable in the circumstances provided in said
Article XI) for purposes of Section 6.01, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by Borrower) shall forthwith become due and payable by the Subsidiary Guarantors
for purposes of Section 6.01.

        SECTION 6.06.    Instrument for the Payment of Money.    Each Subsidiary
Guarantor hereby acknowledges that the guarantee in this Article VI, as set
forth in Section 6.01, constitutes an instrument for the payment of money, and
consents and agrees that any Lender or Agent, at its sole option, in the event
of a dispute by such Subsidiary Guarantor in the payment of any moneys due
hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213.

        SECTION 6.07.    Continuing Guarantee.    The guarantee in this
Article VI is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.

        SECTION 6.08.    General Limitation on Guarantee Obligations.    In any
action or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Subsidiary Guarantor under
Section 6.01 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 6.01, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Subsidiary Guarantor, any Creditor or any other
person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.


ARTICLE VII

CONDITIONS PRECEDENT


        SECTION 7.01.    Conditions to Initial Extension of Credit.    The
obligation of the Lenders to make any initial extension of credit hereunder
(whether by making a Loan or issuing a Letter of Credit) is subject to the
satisfaction of the conditions precedent that (the date of the satisfaction (or
waiver) of all of the conditions to the initial extension of credit in this
Section 7.01, the "Closing Date"):

        (i)    Documentation and Evidence of Certain Matters.    Lead Arrangers
shall have received the following documents, each duly executed where
appropriate (with sufficient conformed copies for each Lender), each of which
shall be reasonably satisfactory to Lead Arrangers in form and substance:

        (1)    Corporate Documents.    Certified true and complete copies of the
charter and by-laws and all amendments thereto (or equivalent documents) of each
Credit Party and of all corporate or other authority for each Credit Party
(including board of director resolutions and evidence of the incumbency,
including specimen signatures, of officers) with respect to the execution,
delivery and performance of such of the Credit Documents to which such Credit
Party is intended to be a party and each other document to be delivered by such
Credit Party

63

--------------------------------------------------------------------------------

from time to time in connection herewith and the extensions of credit hereunder
and the consummation of the Transactions, certified as of the Closing Date as
complete and correct copies thereof by the Secretary or an Assistant Secretary
of such Credit Party.

        (2)    Officer's Certificate.    An Officer's Certificate of Borrower,
dated the Closing Date, (x) to the effect set forth in clauses (a) and (b) of
Section 7.02(i), and (y) to the effect that all conditions precedent to the
making of such initial extension of credit have been satisfied.

        (3)    Opinions of Counsel.    (i) Opinion of Skadden, Arps, Slate,
Meagher & Flom LLP, special counsel to the Credit Parties, substantially in the
form of Exhibit G-1, (ii) opinions of Ballard Spahr Andrews & Ingersoll, LLP,
Phelps Dunbar LLP, Shefsky & Froelich, Ltd., Bowles Rice McDavid Graff & Lore,
PLLC, Isaacson, Rosenbaum, Woods & Levy, regulatory counsel to the Credit
Parties, and opinions of local counsel in each jurisdiction where a Credit Party
is organized and/or where Mortgaged Real Property is located substantially in
the form of Exhibit G-2.

        (4)    Notes.    The Notes, duly completed and executed for each Lender
that has requested Notes prior to the Closing Date.

        (5)    The Credit Agreement.    This Agreement (i) executed and
delivered by a duly authorized officer of each Credit Party, and (ii) executed
and delivered by a duly authorized officer of each Lender and Agent.

        (6)    Security Agreement.    The First Security Agreement, such other
pledge agreements required under local law in the reasonable judgment of counsel
to Administrative Agent and requested reasonably in advance of the intended
Closing Date (each of which shall be in full force and effect) and the
Perfection Certificate, duly authorized, executed and delivered by the Credit
Parties, and the certificates identified under the name of such Credit Parties
in Schedule 5 to the Perfection Certificate, accompanied by undated stock
powers, instruments of assignment or issuer acknowledgments executed in blank if
applicable, and the intercompany notes identified under the name of such Credit
Parties in Schedule 9 to the Perfection Certificate, accompanied by undated
notations or instruments of assignment executed in blank.

        (7)    Solvency.    A certificate in the form of Exhibit H from the
chief financial officer of Borrower in form and substance reasonably
satisfactory to Lead Arrangers with respect to the Solvency (on a consolidated
basis) of the Credit Parties, taken as a whole, immediately after the
consummation of the Transactions to occur on the Closing Date (assuming the
borrowing in full of the Term B Facility and the Term C Facility).

        (8)    Insurance.    Evidence of insurance complying with the
requirements of Section 9.02 and the Security Documents and certificates naming
Administrative Agent as an additional insured and/or loss payee, and stating
that such insurance shall not be canceled or revised in any material respect
without 30 days prior written notice by the insurer to Administrative Agent and
in the case of non-payment, 10 days.

        (9)    Appraisal.    The Lenders shall have received appraisals for the
Aurora Casino, the Boomtown Casino, the Casino Magic, the Tunica Casino and the
Charles Town Facility in form and substance reasonably satisfactory to Lead
Arrangers.

        (10)    Credit Ratings.    Borrower shall have the debt under the Credit
Facilities rated by each of Moody's and S&P.

        (11)    Budget.    The Lenders shall have received a reasonably
satisfactory business plan or budget for Borrower and its Subsidiaries after
giving effect to the Transactions for fiscal year 2003.

64

--------------------------------------------------------------------------------




        (12)    Projections.    The Lenders shall have received projected cash
flows and income statements for the period of six years following the Closing
Date, which projections shall be (A) based upon reasonable assumptions made in
good faith, and (B) substantially in conformity with those projections delivered
to Lead Arrangers prior to the date hereof or with any delivered to the Lenders
during syndication.

        (13)    Financial Statements.    The Lenders shall have received
quarterly consolidated financial statements of each of Borrower and Target
within 45 days of the end of each fiscal quarter, commencing September 30, 2002
(which date will be extended by 35 days for the quarter in which the SAS 71
review for the last twelve-month period is being conducted and 45 days for the
month ended December 31, 2002) and such financial statements shall not reflect
any Material Adverse Change in the consolidated financial condition of Borrower
and its Subsidiaries and Target and its Subsidiaries from what was reflected in
the financial statements or projections previously furnished to the Lenders.

        (14)    Pro Forma Balance Sheet.    The Lenders shall have received a
pro forma consolidated balance sheet of Borrower and its Restricted Subsidiaries
and the Consolidated Companies dated as of December 31, 2002 after giving effect
to the Transactions, which balance sheet shall be consistent in all material
respects with the sources and uses of funds previously provided to the Lenders.

        (ii)    Repayment of Existing Indebtedness.    Borrower and its
Restricted Subsidiaries shall have effected (or will, on the Closing Date,
effect) the repayment of all Indebtedness of Borrower and its Restricted
Subsidiaries, including, without limitation, the termination of all outstanding
commitments in effect under any revolving credit facilities to which any of
Borrower and its Restricted Subsidiaries is a party on terms and conditions and
pursuant to documentation reasonably satisfactory to Lead Arrangers (other than
the Loans and the Indebtedness set forth on Schedule 8.23(a) and other than
Indebtedness permitted under Section 10.01). All Liens in respect of such
Indebtedness shall have been released (or will, on the Closing Date, be
released) and Lead Arrangers shall have received (or will, on the Closing Date,
receive) evidence thereof reasonably satisfactory to Lead Arrangers and a
"pay-off" letter or letters reasonably satisfactory to Lead Arrangers with
respect to such Indebtedness; in addition, from any person holding any Lien
securing any such Indebtedness, such Uniform Commercial Code termination
statements, mortgage releases and other instruments, in each case in proper form
for recording, as Lead Arrangers shall have reasonably requested to release and
terminate of record the Liens securing such Indebtedness (or arrangements for
such release and termination reasonably satisfactory to Lead Arrangers shall
have been made). Immediately upon giving effect to the Transactions and the
other transactions contemplated hereby, Borrower and its Restricted Subsidiaries
shall have outstanding no Indebtedness or preferred stock (or direct or indirect
guarantee or other credit support in respect thereof) outstanding other than the
Loans and the Indebtedness set forth on Schedule 8.23(a) and other than
Indebtedness permitted under Section 10.01.

        (iii)    Transaction Documents in Full Force and Effect, Filings.    The
Transaction Documents shall be in full force and effect and Borrower shall not
be in breach in any material respect of any such documents. Lead Arrangers shall
have received copies, certified by Borrower, of all filings made with any
Governmental Authority in connection with the Transactions.

        (iv)    Consummation of Transactions.    Each of the Transactions (other
than the extensions of credit hereunder) shall have been (or shall be
contemporaneously) consummated in all material respects in accordance with the
terms hereof, the terms of documentation therefor (without the waiver or
amendment of any material condition unless consented to by Lead Arrangers)
(which consents shall not be unreasonably withheld) that are in form and
substance reasonably satisfactory to Lead Arrangers (with any material condition
therein requiring the satisfaction or consent of any

65

--------------------------------------------------------------------------------




person other than Lead Arrangers being deemed to require the reasonable
satisfaction or consent of Lead Arrangers and in compliance with all applicable
Laws). Each of the parties thereto shall have complied in all material respects
with all covenants set forth in the Acquisition Agreement (without the waiver of
performance under or amendment of any of the material terms thereof unless
consented to by Lead Arrangers).

        (v)    No Material Adverse Change.    Other than with respect to changes
to the Illinois gaming tax law enacted in June 2002, there shall not have
occurred or become known any material adverse change, or any condition or event
that would reasonably be expected to result in a material adverse change, in the
business, operations, condition (financial or otherwise), liabilities
(contingent or otherwise) or prospects of either (1) Borrower and its Restricted
Subsidiaries taken as a whole (after giving effect to the Transactions) since
December 31, 2001 or (2) Target and its Restricted Subsidiaries taken as a whole
(before giving effect to the Transactions) since December 31, 2001 (it being
acknowledged that neither (i) the existence of the Notice of Violation and
Hearing from the State of Louisiana Gaming Control Board dated July 1, 2002
addressed to HWCC-Louisiana, Inc. nor (ii) the existence of the lawsuits by and
against Target and Jack E. Pratt et al., shall, by itself and without any
further material facts, constitute a material adverse change).

        (vi)    Approvals.    All requisite material Governmental Authorities
and third parties have approved or consented to the Transactions (including,
without limitation, all approvals and consents required by the Acquisition
Agreement) and the other transactions contemplated hereby to the extent required
(without the imposition of any materially burdensome or materially adverse
conditions or requirements in the reasonable judgment of Lead Arrangers), all
such approvals are in full force and effect, all applicable waiting periods have
expired and there shall be no Proceeding, actual or threatened, that has or
would have a reasonable likelihood of restraining, preventing or imposing
materially burdensome conditions or materially adverse conditions on any of the
Transactions or the other transactions contemplated hereby. Lead Arrangers shall
have received copies of any such approvals or consents so obtained.

        (vii)    Payment of Fees and Expenses.    All accrued and unpaid fees
and expenses (including the reasonable fees and expenses of Cahill Gordon &
Reindel and of local counsel to Lead Arrangers, if any) of the Lenders and Lead
Arrangers payable in connection with the Credit Documents shall have been paid
if invoices therefor shall have been delivered to Borrower.

        (viii)    Maximum Total Leverage Ratio.    Lead Arrangers shall have
received reasonably satisfactory evidence (including reasonably satisfactory
supporting schedules and other data) that the ratio of pro forma Consolidated
Indebtedness to pro forma Consolidated EBITDA (which and the components of which
shall be calculated in accordance with GAAP and Regulation S-X under the
Securities Act) and after giving effect to the Transactions for the trailing
12 months ended immediately prior to the Closing Date was not greater than
5.0:1.0.

        (ix)    No Legal Bar.    No Law shall be applicable that restrains,
prevents or imposes material adverse conditions upon any component of the
Transactions or the financing thereof, including the Credit Facilities. The
Transactions and the financing therefor shall be in material compliance with all
applicable laws and regulations; all requisite Gaming Approvals shall have been
received.

        (x)    Filings and Lien Searches.    The Credit Parties shall have
authorized, executed and delivered each of the following:

        (1)  UCC financing statements (Form UCC-1 or UCC-2, as appropriate) and
such other documents in appropriate form for filing under the UCC and any other
applicable law, rule or regulation in each jurisdiction as may be necessary or
appropriate, in Collateral Agent's

66

--------------------------------------------------------------------------------

reasonable discretion, to perfect the Liens created, or purported to be created,
by the Security Documents;

        (2)  copies of Requests for Information (Form UCC-11), tax lien,
judgment lien, bankruptcy and pending lawsuit searches or equivalent reports or
lien search reports, each of a recent date listing all effective financing
statements, lien notices or comparable documents that name each Credit Party and
Target and its Subsidiaries as debtor and that are filed in those state, county
and other jurisdictions in which any of the Collateral of such Credit Party, the
Target or its Subsidiaries is located, the state, county and other jurisdictions
in which each such person's principal place of business is located and the state
in which such person is organized and such other searches as may be reasonably
requested by Collateral Agent (including, without limitation, lien searches
against each item of intellectual property owned or licensed by any Credit Party
at the United States Patent and Trademark Office or the United States Copyright
Office), none of which encumber the Collateral covered or intended to be covered
by the First Security Documents other than those encumbrances and other Liens
acceptable to Collateral Agent or permitted by the applicable First Security
Documents or this Agreement;

        (3)  evidence of arrangements for (A) the completion of all recordings
and filings of, or with respect to, the First Security Documents, including the
execution and/or delivery of such other security and other documents and
consents of counterparties to contracts, including, without limitation, UCC
termination statements with respect to UCC filings that do not constitute
Permitted Liens and, to the extent required by Lead Arrangers, filings with the
United States Patent and Trademark Office and United States Copyright Office,
and (B) the taking of all actions as may be necessary or, in the reasonable
opinion of Agents, desirable, to perfect the Liens created, or purported to be
created, by the First Security Documents;

        (4)  evidence reasonably acceptable to Administrative Agent of payment
(or arrangement for payment) by the Credit Parties of all applicable recording
taxes, fees, charges, costs and expenses required for the recording of the First
Security Documents;

        (5)  with respect to leased Real Property (excluding any leased Real
Property constituting Mortgaged Real Property), if Inventory (as defined in the
Security Agreement), Equipment (as defined in the Security Agreement) or other
personal property of any Credit Party is maintained on such premises, the
applicable Credit Party shall use or have used commercially reasonable efforts
to obtain a Landlord Consent in the form of Exhibit M attached hereto; and

        (6)  a certificate of ownership issued by the National Vessel
Documentation Center of the U.S. Coast Guard dated not more than 15 Business
Days prior to the Closing Date disclosing no Liens on any Vessel (other than
Liens permitted pursuant to the applicable Ship Mortgage and Liens to be
discharged in connection with the repayment of existing Indebtedness occurring
on the Closing Date).

        (xi)    Mortgage Matters.    On or prior to the Closing Date, each
Credit Party shall have caused to be delivered to Collateral Agent, on behalf of
the First Priority Secured Parties:

        (1)  a First Mortgage (which shall comply with Gaming Laws to the extent
so required) encumbering each Mortgaged Real Property identified as of the
Closing Date on Schedule 1.01(a) in favor of Collateral Agent, for the benefit
of the First Priority Secured Parties, duly executed and acknowledged by the
Credit Party that is the owner of or holder of any interest in such Mortgaged
Real Property, and otherwise in form for recording in the recording office of
each political subdivision where each such Mortgaged Real Property is situated,
together with such certificates, affidavits, questionnaires, instruments or
returns as shall be required in connection with the recording or filing thereof
to create a lien under

67

--------------------------------------------------------------------------------

applicable law, and such UCC financing statements and other similar statements
as are contemplated by the counsel opinions described in Section 7.01(i)(3) in
respect of such First Mortgage, all of which shall be in form and substance
reasonably satisfactory to Collateral Agent, and any other instruments necessary
to grant a mortgage lien under the laws of any applicable jurisdiction, which
First Mortgage and financing statements and other instruments shall when
recorded be effective to create on behalf of the First Priority Secured Parties
a valid, enforceable and perfected Lien on such Mortgaged Real Property
subordinate to no Liens other than as permitted by such First Mortgage
applicable to such Mortgaged Real Property and subject to no Liens other than
Permitted Collateral Liens (as defined in the applicable First Mortgage);

        (2)  with respect to each Mortgaged Real Property, such consents,
approvals, amendments, supplements, estoppels, tenant subordination agreements
or other instruments as necessary or required to consummate the Transactions or
as shall reasonably be deemed necessary by Collateral Agent in order for the
owner or holder of the fee or leasehold interest constituting such Mortgaged
Real Property to grant the Lien contemplated by the First Mortgage with respect
to such Mortgaged Real Property;

        (3)  with respect to each First Mortgage, a policy (or commitment to
issue a policy) of title insurance insuring (or committing to insure) the Lien
of such First Mortgage as a valid, enforceable and perfected mortgage Lien on
the real property and fixtures described therein in an amount equal to 100% of
the fair market value thereof (as reasonably agreed upon by Borrower and
Collateral Agent), which policies (or commitments) shall (a) be issued by the
Title Company, (b) include such reinsurance arrangements (with provisions for
direct access) as shall be reasonably acceptable to Collateral Agent,
(c) contain a "tie-in" or "cluster" endorsement (if available under applicable
law at commercially reasonable rates) (i.e., policies which insure against
losses regardless of location or allocated value of the insured property up to a
stated maximum coverage amount), and have been supplemented by such endorsements
(or where such endorsements are not available or not available at commercially
reasonable rates, opinions (or reports) of special counsel, architects or other
professionals reasonably acceptable to Collateral Agent to the extent that such
opinions (or reports) can be obtained at a cost which is reasonable with respect
to the value of the Real Property subject to such First Mortgage) as shall be
reasonably requested by Collateral Agent (including, without limitation,
endorsements on matters relating to usury, first loss, last dollar, zoning,
contiguity, revolving credit, doing business, public road access, survey,
variable rate, address, environmental and so-called comprehensive coverage over
covenants and restrictions), and (d) contain no exceptions to title other than
exceptions for the Prior Liens (as defined in the applicable First Mortgage)
applicable to such Mortgaged Real Property or otherwise acceptable to Collateral
Agent on or prior to the Closing Date with respect to such Mortgaged Real
Property;

        (4)  with respect to each Mortgaged Real Property, policies or
certificates of insurance as required by the First Mortgage relating thereto,
which policies or certificates shall comply with the insurance requirements
contained in such First Mortgage;

        (5)  with respect to each Mortgaged Real Property (other than with
respect to the Bullwhackers Casino and Charles Town Facility, which shall be
delivered on a post-closing basis), (i) a Survey in form reasonably acceptable
to Collateral Agent or (ii) an existing survey to the extent that the Title
Company is willing to remove the standard survey exception to the title
insurance policy with respect to such Mortgaged Real Property on the basis of
any existing survey;

68

--------------------------------------------------------------------------------




        (6)  with respect to each Mortgaged Real Property, UCC, tax lien,
judgment lien and pending lawsuit searches confirming that the personal property
comprising a part of such Mortgaged Real Property is subject to no Liens other
than Permitted Liens;

        (7)  with respect to each Mortgaged Real Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including, without limitation, a so-called "gap"
indemnification) as shall be required to induce the Title Company to issue the
policy or policies (or commitments) and endorsements contemplated in
subparagraph (3) above;

        (8)  evidence acceptable to Collateral Agent of payment (or arrangement
for payment) by Borrower of all title insurance premiums, search and examination
charges, survey costs, and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the First Mortgages
and issuance of the title insurance policies referred to subparagraph (3) above;

        (9)  with respect to each Mortgaged Real Property, copies of all Leases
in which Borrower or any Restricted Subsidiary holds the lessor's interest or
other agreements relating to possessory interests to which Borrower or any
Restricted Subsidiary is a party, if any. To the extent any of the foregoing in
which Borrower or any Restricted Subsidiary is a landlord or a sub-landlord
affect any Mortgaged Real Property, such agreement shall be subordinate to the
Lien of the First Mortgage to be recorded against such Mortgaged Real Property,
either expressly by its terms or pursuant to a subordination, nondisturbance and
attornment agreement ("SNDA"), substantially in the form attached hereto as
Exhibit R-1 and shall otherwise be reasonably acceptable to Collateral Agent;
and

        (10) with respect to each Mortgaged Real Property, Borrower and each
Restricted Subsidiary shall have made all notification, registrations and
filings, to the extent required by, and in accordance with, all Governmental
Real Property Disclosure Requirements applicable to such Mortgaged Real
Property, including the use of forms provided by state or local agencies, where
such forms exist, whether to Borrower or to or with the state or local agency.

        (xii)    Ship Mortgages.    Administrative Agent shall have received
with respect to each Vessel, a First Ship Mortgage granting in favor of
Collateral Agent for the benefit of the First Priority Secured Parties a legal,
valid and enforceable preferred mortgage on each Vessel under Chapter 313 of
Title 46 of the United States Code, executed and delivered by a duly authorized
officer of the appropriate Credit Party, together with such certificates,
affidavits and instruments as shall be required in connection with filing or
recordation thereof and to grant a Lien on each Vessel, (ii) certificates of
insurance as required by each First Ship Mortgage, which certificates shall
comply with the insurance requirements contained in Section 9.02 and the
applicable First Ship Mortgage, and (iii) evidence reasonably acceptable to
Administrative Agent of payment (or provision for payment) by Borrower of all
mortgage recording taxes, fees, charges, costs and expenses required for the
filing or recording of each First Ship Mortgage.

        (xiii)    Other Documents.    The Lenders shall have received such other
corporate documents and other instruments and/or certificates as they may
reasonably request.

69

--------------------------------------------------------------------------------






        SECTION 7.02.    Conditions to Initial and Subsequent Extensions of
Credit.    The obligation of the Lenders to make any Loan or otherwise extend
any credit to Borrower upon the occasion of each Borrowing or other extension of
credit (whether by making a Loan or issuing a Letter of Credit) hereunder
(including the initial borrowing) is subject to the further conditions precedent
that:

        (i)    No Default or Event of Default; Representations and Warranties
True.    Both immediately prior to the making of such Loan or other extension of
credit and also after giving pro forma effect thereto and to the intended use
thereof;

        (a)  no Default or Event of Default shall have occurred and be
continuing;

        (b)  the representations and warranties (other than those relating to an
earlier date) made by the Credit Parties in Article VIII and by each Credit
Party in each of the other Credit Documents to which it is a party, shall
continue to be accurate in all material respects on and as of the date of the
making of such Loan or other extension of credit with the same force and effect
as if made on and as of such date (except that any such representation or
warranty qualified as to materiality shall continue to be accurate on and as of
the date of the making of such Loan or other extension of credit with the same
force and effect as if made on and as of such date); and

        (c)  the sum of the aggregate amount of the outstanding Revolving Loans
and Swingline Loans, plus L/C Liabilities shall not exceed the Revolving
Commitments then in effect.

        (ii)    Notice of Borrowing.    Administrative Agent shall have received
a Notice of Borrowing duly completed and complying with Section 4.05.

        Each Notice of Borrowing or request for the issuance of a Letter of
Credit delivered by Borrower hereunder shall constitute a certification by
Borrower to the effect set forth in clauses (i)-(ii) above as of the date of
such borrowing or issuance. Each notice submitted by Borrower hereunder for an
extension of credit hereunder shall constitute a representation and warranty by
Borrower, as of the date of such notice and as of the relevant borrowing date or
date of issuance of a Letter of Credit, as applicable, that the applicable
conditions in Section 7.01 and this Section 7.02 have been satisfied or waived
in accordance with the terms hereof.

        SECTION 7.03.    Conditions to Second Term B Facility and Term C
Facility Borrowings.    In addition to the conditions set forth in Section 7.02,
the obligation of the Lenders to make any Loan in respect of the Second Term B
Facility and the Term C Facility upon the occasion of such borrowing hereunder
is subject to the further conditions precedent that the proceeds from the Second
Term B Facility Loans and the Term C Facility Loans shall be used to make
capital contributions or advances to the issuers of the Target Subsidiary Bonds
to enable such issuers to consummate the Change of Control Offers or the
Alternate Target Subsidiary Bond Offers in accordance with their terms. Prior to
the funding of the Term C Facility Loans, Borrower shall and shall cause its
Restricted Subsidiaries to (i) execute and deliver the Second Security
Documents, (ii) make all filings and recordings necessary to perfect the Second
Security Documents and (iii) deliver to Collateral Agent applicable legal
opinions required pursuant to Section 7.01(i)(3)(ii) and (iii).

        SECTION 7.04.    Conditions to Incremental Loan Facility
Borrowings.    In addition to the conditions set forth in Section 7.02, the
obligation of any Incremental Loan Lender to make any Loan in respect of the
Incremental Loan Facility upon the execution of an Incremental Loan Activation
Notice is subject to the further conditions precedent that Borrower has received
gaming licenses from the State of Pennsylvania to operate slot machines or video
lottery terminals at any of its gaming facilities in the State of Pennsylvania;
provided, however, that Borrower uses the funds drawn under the Incremental Loan
Facility solely to build out such slot and video lottery operations and/or
related racing operations.

70

--------------------------------------------------------------------------------


        SECTION 7.05.    Determinations Under Article VII.    For purposes of
determining compliance with the conditions specified in Sections 7.01, 7.02,
7.03 and 7.04 each applicable Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that Borrower, by notice to
the Lenders, designates as the proposed date of the extension of credit,
specifying its objection thereto.


ARTICLE VIII

REPRESENTATIONS AND WARRANTIES


        Each Credit Party represents and warrants to the Creditors that at and
as of the Closing Date and at and as of each Funding Date (in each case
immediately before and immediately after giving effect to the transactions to
occur on such date (including, with respect to the Closing Date, the
Transactions)):

        SECTION 8.01.    Corporate Existence; Compliance with Law.    (a) Each
Company: (i) is a corporation, partnership, limited liability company or other
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization; (ii) has all requisite corporate or other
power and authority, and has all governmental licenses, authorizations, consents
and approvals necessary to own its Property and carry on its business as now
being conducted; and (iii) is qualified to do business and is in good standing
in all jurisdictions in which the nature of the business conducted by it makes
such qualification necessary; except, in the case of clauses (i), (ii) and
(iii) where the failure thereof individually or in the aggregate would not have
a Material Adverse Effect;

        (b)  Except for compliance with the National Flood Insurance Act of 1968
with respect to the Property at Casino Rouge, no Company or any of its Property
is in violation of, nor will the continued operation of such Company's Property
as currently conducted violate, any Requirement of Law (including, without
limitation, any zoning or building ordinance, code or approval or permits or any
restrictions of record or agreements affecting the Real Property) or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violations or defaults that would not
reasonably be expected to have a Material Adverse Effect.

        SECTION 8.02.    Financial Condition; Etc.    (a) Borrower has delivered
to the Lenders (i) the audited consolidated balance sheets of Borrower and its
Subsidiaries as of December 31, 1999, 2000 and 2001, and the related statements
of earnings, changes in stockholders' equity and cash flows for the fiscal years
ended on those dates, together with reports thereon by BDO Seidman LLP,
certified public accountants, and (ii) unaudited interim consolidated balance
sheet of Borrower and its Subsidiaries and the related statements of earnings,
changes in stockholders' equity and cash flows for each fiscal month ended after
September 30, 2002 through the fiscal month ended January 31, 2003. All of said
financial statements, including in each case the related schedules and notes,
are true, complete and correct in all material respects and have been prepared
in accordance with GAAP consistently applied and present fairly in all material
respects the financial position of Borrower and its Subsidiaries as of the
respective dates of said balance sheets and the results of their operations for
the respective periods covered thereby, subject (in the case of interim
statements) to normal period-end audit adjustments and the absence of footnotes.

        (b)  Except as set forth in the financial statements or other
information referred to in Section 8.02(a)(i), as of the Closing Date (other
than expenses directly related to the Transactions), there are no material
liabilities of any Credit Party of any kind required to be set forth on a
balance sheet or in the notes thereto prepared in accordance with GAAP, whether
accrued, contingent, absolute, determined, determinable or otherwise, and there
is no existing condition, situation or set of circumstances which is reasonably
likely to result in such a liability.

71

--------------------------------------------------------------------------------


        (c)  Since December 31, 2001 there has been no Material Adverse Change.

        (d)  The pro forma balance sheet of Borrower and its Restricted
Subsidiaries (the "Pro Forma Balance Sheet"), certified by the chief financial
officer of Borrower, copies of which will be furnished to each Lender not later
than the second Business Day (nor earlier than the fifth Business Day) prior to
the Closing Date, is the balance sheet of Borrower and its Restricted
Subsidiaries as of December 31, 2002 (the "Pro Forma Date"), adjusted to give
effect (as if such events had occurred on such date) to the Transactions to
occur on the Closing Date and the application of the proceeds of all
Indebtedness to be incurred on such date. The Pro Forma Balance Sheet, together
with the notes thereto, accurately reflects in all material respects all
adjustments necessary to give effect to the Transactions, was prepared based on
good faith assumptions, and presents fairly in all material respects on a pro
forma basis the consolidated financial position of Borrower and its Restricted
Subsidiaries as at the Pro Forma Date, adjusted as described above.

        SECTION 8.03.    Litigation.    There is no Proceeding (other than any
(a) qui tam Proceeding, to which this Section is limited to the best of
Borrower's knowledge, and (b) normal overseeing reviews of the Gaming
Authorities) pending against, or to the knowledge of Borrower, threatened in
writing against or affecting, Borrower or any of its Restricted Subsidiaries or
any of its respective Properties before any Governmental Authority or private
arbitrator that (i) has a reasonable likelihood of being adversely determined
and that, if determined or resolved adversely to Borrower or any of its
Subsidiaries, would have a Material Adverse Effect, (ii) challenges the validity
or enforceability of any of the Credit Documents or (iii) under the Racketeering
Influenced and Corrupt Organizations Act or any similar federal or state
statute, in each case where such person is a defendant in a criminal indictment,
provide for forfeiture of assets to any Governmental Authority as a criminal
penalty.

        SECTION 8.04.    No Breach; No Default.    (a)None of the execution,
delivery and performance by any Credit Party of any Credit Document or
Transaction Document to which it is a party nor the consummation of the
transactions herein and therein contemplated (including the Transactions) do or
will (i) conflict with or result in a breach of, or require any consent (which
has not been obtained and is in full force and effect) under, any Organic
Document of any Credit Party or any applicable Requirement of Law (including,
without limitation, any Gaming Law) or any order, writ, injunction or decree of
any Governmental Authority binding on any Credit Party, or tortuously interfere
with, result in a breach of, or require termination of, any term or provision of
any Contractual Obligation of any Credit Party or (ii) constitute (with due
notice or lapse of time or both) a default under any such Contractual
Obligation, or (iii) result in the creation or imposition of any Lien (except
for the Liens created pursuant to the Security Documents) upon any Property of
any Credit Party pursuant to the terms of any such Contractual Obligation,
except with respect to each of the foregoing which would not result in a
Material Adverse Effect.

        (b)  No Default or Event of Default has occurred and is continuing.

        SECTION 8.05.    Action.    Each Company has all necessary corporate
power, authority and legal right to execute, deliver and perform its obligations
under each Credit Document and Transaction Document to which it is a party and
to consummate the transactions herein and therein contemplated; the execution,
delivery and performance by each Company of each Credit Document and Transaction
Document to which it is a party and the consummation of the transactions herein
and therein contemplated have been duly authorized by all necessary corporate,
partnership, etc. action on its part; and this Agreement has been duly and
validly executed and delivered by each Credit Party and constitutes, and each of
the Notes and the other Credit Documents and Transaction Documents to which it
is a party when executed and delivered by such Credit Party (in the case of the
Notes, for value) will constitute, its legal, valid and binding obligation,
enforceable against each Credit Party in accordance with its terms, except as
such enforceability may be limited by (a) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws of general applicability
from time to

72

--------------------------------------------------------------------------------


time in effect affecting the enforcement of creditors' rights and remedies and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

        SECTION 8.06.    Approvals.    No authorizations, approvals or consents
of, and no filings or registrations with, any Governmental Authority or any
securities exchange are necessary for the execution, delivery or performance by
any Company of the Credit Documents and the Transaction Documents to which it is
a party or for the legality, validity or enforceability hereof or thereof or for
the consummation of the transactions herein and therein contemplated, except
for: (i) filings and recordings in respect of the Liens created pursuant to the
Security Documents, (ii) the filing of the MGC Loan Report with the Mississippi
Gaming Commission within 30 days after the Closing Date, (iii) the filings
referred to in Section 8.15, (iv) waiver by the Gaming Authorities of any
qualification requirement on the part of the Lenders who do not otherwise
qualify or are not banks or licensed lending institutions, (v) prior approval of
the Transactions by the Gaming Authorities, and (vi) consents, authorizations
and filings that have been obtained or made and are in full force and effect or
the failure of which to obtain would not have a Material Adverse Effect.

        SECTION 8.07.    ERISA and Foreign Employee Benefit Matters.    No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, would result in a Material Adverse Effect. As of the Closing Date, no
member of the ERISA Group maintains or contributes to any Pension Plan. Each
ERISA Entity is in compliance with the presently applicable provisions of ERISA
and the Code with respect to each Employee Benefit Plan (other than to the
extent such failure to comply would not have a Material Adverse Effect). Except
as disclosed on Schedule 8.07, using actuarial assumptions and computation
methods consistent with Part 1 of Subtitle E of Title IV of ERISA, the aggregate
liabilities of any ERISA Entity to all Multiemployer Plans in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Multiemployer Plan that precedes the Closing Date, would not result in
a Material Adverse Effect.

        Each Foreign Plan is in compliance in all material respects with all
laws, regulations and rules applicable thereto and the respective requirements
of the governing documents for such Plan (other than to the extent such failure
to comply would not have a Material Adverse Effect). The aggregate of the
liabilities to provide all of the accrued benefits under any funded Foreign Plan
(based on reasonable assumptions used by such Plan) does not as of the most
recent valuation report (or as of the end of the most recent plan year if there
is no recent valuation report) exceed the current fair market value of the
assets held in the trust or other funding vehicle for such Foreign Plan by an
amount that would have a Material Adverse Effect. Other than to the extent such
failure to comply would not have a Material Adverse Effect, with respect to any
unfunded Foreign Plan, reasonable reserves have been established in accordance
with prudent business practice or where required by ordinary accounting
practices in the jurisdiction in which such Plan is maintained. There are no
actions, suits or claims (other than routine claims for benefits) pending or, to
Borrower's knowledge, threatened against Borrower or any of its Restricted
Subsidiaries or any ERISA Entity with respect to any Foreign Plan that would
result in a Material Adverse Effect.

        SECTION 8.08.    Taxes.    Except as set forth on Schedule 8.08 or as
would not have a Material Adverse Effect, (i) all tax returns, statements,
reports and forms or other documents (including estimated Tax or information
returns and including any required, related or supporting information)
(collectively, the "Tax Returns") required to be filed with any taxing authority
by, or with respect to, Borrower and each of its Restricted Subsidiaries have
been timely filed in accordance with all applicable laws; (ii) Borrower and each
of its Restricted Subsidiaries has timely paid or made provision for payment of
all Taxes shown as due and payable on Tax Returns that have been so filed or
that are otherwise due and payable (other than Taxes which are being contested
in good faith and for which adequate reserves in accordance with GAAP are
reflected on other financial statements subsequently

73

--------------------------------------------------------------------------------


delivered hereunder; provided, however, that any contest of any Taxes relating
to Collateral shall also satisfy the Contested Collateral Lien Conditions) and
each Tax Return is complete in all material respects; and (iii) Borrower and
each of its Restricted Subsidiaries has made adequate provision in accordance
with GAAP for all Taxes payable by Borrower or such Restricted Subsidiary for
which no Tax Return has yet been filed. Neither Borrower nor any of its
Restricted Subsidiaries has received written notice of any proposed or pending
tax assessment, audit or deficiency against Borrower or such Restricted
Subsidiary that would in the aggregate have a Material Adverse Effect.

        No extension of a statute of limitations relating to material Taxes is
in effect with respect to Borrower or any of its Restricted Subsidiaries, and
there are no material Tax sharing agreements or similar arrangements (including
Tax indemnity arrangements) with respect to or involving Borrower or any of its
Restricted Subsidiaries other than between or among Borrower and the Restricted
Subsidiaries.

        All deficiencies which have been asserted against Borrower or any of its
Restricted Subsidiaries as a result of any Tax examination for each taxable year
in respect of which an examination has been conducted have been fully paid or
finally settled or are being contested in good faith, and no issue has been
raised in any such examination which, by application of similar principles,
reasonably can be expected to result in assertion of a material deficiency for
any other year not so examined which has not been reserved for in the
consolidated financial statements heretofore delivered to Administrative Agent
to the extent, if any, required by GAAP.

        SECTION 8.09.    Investment Company Act; Public Utility Holding Company
Act; Other Restrictions.    Neither Borrower nor any of its Restricted
Subsidiaries is an "investment company," or a company "controlled" by an
"investment company," within the meaning of the United States Investment Company
Act of 1940, as amended. Neither Borrower nor any of its Restricted Subsidiaries
is a "holding company," or an "affiliate" of a "holding company" or a
"subsidiary company" of a "holding company," within the meaning of the United
States Public Utility Holding Company Act of 1935, as amended. Neither Borrower
nor any of its Restricted Subsidiaries is subject to regulation under any law or
regulation which limits its ability to incur Indebtedness, other than
Regulation X of the Board of Governors of the Federal Gaming Reserve System and
the Gaming Law.

        SECTION 8.10.    Environmental Matters.    Except as set forth on
Schedule 8.10 or as would not, individually or in the aggregate, result in a
Material Adverse Effect: (i) each of Borrower and its Restricted Subsidiaries
and each of their businesses, operations and Real Property is and in the last
five years has been in material compliance with, and each has no liability under
Environmental Law; (ii) each of Borrower and its Restricted Subsidiaries has
obtained all Permits material to, and required for, the conduct of their
businesses and operations, and the ownership, operation and use of their assets,
all as currently conducted, under Environmental Law, all such Permits are valid
and in good standing and, under the currently effective business plans of
Borrower and its Restricted Subsidiaries, no material expenditures or
operational adjustments could reasonably be expected to be required during the
next five years in order to renew or modify such Permits; (iii) there has been
no Release or threatened Release of Hazardous Material on, at, under or from any
real property or facility presently or formerly owned, leased, operated or, to
the knowledge of Borrower and its Restricted Subsidiaries, used for waste
disposal by Borrower or any of its Restricted Subsidiaries, or any of their
respective predecessors in interest that could reasonably be expected to result
in liability to Borrower or any of its Restricted Subsidiaries under
Environmental Law; (iv) there is no Environmental Action pending or, to the
knowledge of Borrower and its Restricted Subsidiaries, threatened, against
Borrower or any of its Restricted Subsidiaries or, relating to real property
currently or formerly owned, leased, operated or, to the knowledge of Borrower
and its Restricted Subsidiaries, used for waste disposal, by Borrower or any of
its Restricted Subsidiaries or relating to the operations of Borrower or its
Restricted Subsidiaries; (v) none of Borrower or any of its Restricted
Subsidiaries is obligated to perform any action or otherwise incur any expense
under Environmental Law pursuant to any legally binding order, decree,

74

--------------------------------------------------------------------------------


judgment or agreement by which it is bound or has assumed by contract or
agreement, and none of Borrower or any of its Restricted Subsidiaries is
conducting or financing any Response Action pursuant to any Environmental Law
with respect to any location; and (vi) no circumstances exist that could
reasonably be expected to (a) form the basis of an Environmental Action against
Borrower or any of its Restricted Subsidiaries, or any of their Real Property,
facilities or assets or (b) cause any such Real Property, facilities or assets
to be subject to any restriction on ownership, occupancy, use or transferability
under any Environmental Law; (vii) no real property or facility presently or
formerly owned, operated or leased by Borrower or any of its Restricted
Subsidiaries and, to the knowledge of Borrower and its Restricted Subsidiaries,
no real property or facility presently or formerly used for waste disposal by
Borrower or any of its Restricted Subsidiaries or owned, leased, operated or
used for waste disposal by any of their respective predecessors in interests is
(a) listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or (b) included on any similar list maintained by any
Governmental Authority including, without limitation, any such list relating to
petroleum; (viii) no real property or facility presently or formerly owned, or
presently leased or operated by Borrower or any of its Restricted Subsidiaries
and, to the knowledge of Borrower and its Restricted Subsidiaries, no real
property or facility formerly leased or operated by Borrower or any of its
Restricted Subsidiaries is listed on the Comprehensive Environmental Response,
Compensation, and Liability Information System promulgated pursuant to CERCLA as
potentially requiring future Response Action; (ix) no Lien has been recorded or,
to the knowledge of Borrower and its Restricted Subsidiaries, threatened under
any Environmental Law with respect to any Real Property or other assets of
Borrower or any of its Restricted Subsidiaries; and (x) the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby will not affect the validity or require the transfer of any
Permit held by Borrower or any of its Restricted Subsidiaries under
Environmental Law, and will not require any notification, registration, filing,
reporting, disclosure, investigation, remediation or cleanup pursuant to any
Governmental Real Property Disclosure Requirements with respect to each of
Borrower and its Restricted Subsidiaries or any of their respective predecessors
in interest.

        SECTION 8.11.    Environmental Investigations.    As of the Closing
Date, all material environmental audits or assessments in the possession, or
custody of or prepared for or on behalf of Borrower or any of its Restricted
Subsidiaries prior to the Closing Date relating (i) to the current or prior
business or operations of Borrower or any of its Restricted Subsidiaries or any
of their respective predecessors in interest or (ii) to any Property or real
property now or previously owned, operated, leased or used for waste disposal by
Borrower or any of its Restricted Subsidiaries or any of their respective
predecessors in interest, have been made available to the Creditors.

        SECTION 8.12.    Use of Proceeds.    (a) Borrower will use the proceeds
of (i) Term A Facility Loans and Initial Term B Facility Loans to finance the
Hollywood Acquisition and pay related fees and expenses, (ii) Revolving Loans to
finance the Transactions (in an amount not to exceed on the Closing Date
$15.8 million unless consented to by Lead Arrangers), pay fees and expenses
related thereto, and for general corporate purposes, (iii) Second Term B
Facility Loans and Term C Facility Loans to fund capital contributions or
advances to issuers of the Target Subsidiary Bonds to fund repurchases of Target
Subsidiary Bonds in connection with Change of Control Offers or the Alternate
Target Subsidiary Bond Offers and (iv) Incremental Loans to fund the buildout of
slot machine or video lottery operations and/or related racing operations at
Borrower's facilities in the State of Pennsylvania upon receipt by Borrower of
the requisite gaming licenses from the State of Pennsylvania to operate such
slot machine operations.

        (b)  No Company is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock and no
part of the proceeds of any extension of credit hereunder will be used directly
or indirectly and whether immediately, incidentally or ultimately to purchase or
carry any Margin Stock or

75

--------------------------------------------------------------------------------


to extend credit to others for such purpose or to refund Indebtedness originally
incurred for such purpose. Following application of the proceeds of each
extension of credit hereunder, not more than 25 percent of the value of the
assets (either of Borrower individually or of Consolidated Companies) will be
Margin Stock. If requested by any Creditor, Borrower will furnish to
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in Regulation U.

        SECTION 8.13.    Subsidiaries.    (a) The Subsidiaries listed on
Schedule 8.13(a) constitute all the Subsidiaries of Borrower as of the Closing
Date after giving effect to the Hollywood Acquisition. Schedule 8.13(a) sets
forth as of the Closing Date and after giving effect to the Hollywood
Acquisition the name and jurisdiction of incorporation or organization of each
Subsidiary and, as to each such Subsidiary, the percentage and number of each
class of Equity Interests owned by Borrower and its Subsidiaries. As of the
Closing Date, each of Onward Development, LLC, Tennessee Downs, Inc. and
HWCC-Argentina, Inc. are Immaterial Subsidiaries.

        (b)  Except as set forth on Schedule 8.13(b), as of the Closing Date,
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors' qualifying shares) of any nature relating to any
Equity Interests of Borrower or any of its Subsidiaries. As of the Closing Date,
none of Borrower or any of its Subsidiaries has issued, or authorized the
issuance of, any Disqualified Capital Stock.

        SECTION 8.14.    Ownership of Property; Liens.    (a) Borrower and each
of its Restricted Subsidiaries has good and marketable title to, or a validly
subsisting, marketable and insurable (with respect to Real Property) leasehold
interest in, all material assets and Property (including Mortgaged Real
Property) (tangible and intangible) owned by it (except insofar as marketability
may be limited by any laws or regulations of any Governmental Authority
affecting such assets), and all such assets and Property are free and clear of
all Liens except Permitted Liens and, with respect to Mortgaged Real Property,
Prior Liens (as defined in the applicable Mortgage). Except as may be disclosed
to the Lenders and/or Collateral Agent prior to the date of the applicable
Borrowing) substantially all of the assets and Property owned by, leased to or
used by Borrower and each of its Restricted Subsidiaries in its respective
businesses are in good operating condition and repair in all material respects,
ordinary wear and tear excepted, are free and clear of any known material
defects except such defects as do not substantially interfere with the continued
use thereof in the conduct of normal operations, and are reasonably able to
serve the function for which they are currently being used, except in each case
where the failure of such asset to meet such requirements would not result in a
Material Adverse Effect. Neither any Credit Document, nor any transaction
contemplated under any such document, will affect any right, title or interest
of Borrower or any of its Restricted Subsidiaries in or to any of such assets in
a manner that would result in a Material Adverse Effect. Borrower and each of
its Restricted Subsidiaries (or, with respect to any Real Property leased by any
Credit Party as tenant, the fee owner of such Real Property) holds all material
licenses, certificates of occupancy or operation and similar certificates and
clearances of municipal and other authorities necessary to own, lease and
operate its properties in the manner and for the purposes currently operated by
such party, except as would not result in a Material Adverse Effect. Each
Mortgaged Real Property is suitable for its intended purposes and is served by
such utilities as are necessary for the operation thereof, except as would not
result in a Material Adverse Effect. To the knowledge of Borrower, there are no
actual, threatened or alleged defaults of a material nature with respect to any
leases of Real Property under which Borrower or any of its Restricted
Subsidiaries is lessor or lessee.

        (b)  Schedule 8.14(b) sets for a true, complete and correct list of each
of the Vessels owned, used or occupied by Borrower or a Restricted Subsidiary as
of the date hereof, including the owner of the Vessel, the name of the Vessel,
the official number of the Vessel and the location where such Vessel is docked
or stored. Borrower or a Restricted Subsidiary owns all right, title and
interest in and to each of the Vessels free of all Liens, except for Liens
permitted pursuant to the applicable Ship Mortgage.

76

--------------------------------------------------------------------------------


Borrower or the applicable Restricted Subsidiary is a U.S. citizen entitled to
own and operate the applicable Vessel in the U.S. coastwise trade under the laws
of the United States of America.

        SECTION 8.15.    Security Interest; Absence of Financing Statements;
Etc.    (a) The Security Documents, once executed and delivered, will create, in
favor of Collateral Agent for the benefit of the Creditors, as security for the
obligations purported to be secured thereby, a valid and enforceable, and upon
filing or recording of the filings listed in Schedule 7 of the Perfection
Certificate with the appropriate Governmental Authorities (including payment of
applicable filing and recording taxes) and delivery of the applicable documents
to Collateral Agent in accordance with the provisions of the applicable Security
Documents, for the benefit of the Secured Parties, a perfected security interest
in and Lien upon all of the Collateral (and the proceeds thereof), superior to
and prior to the rights of all third persons and subject to no other Liens
except such Liens as are expressly permitted by the applicable Security
Document. No filings or recordings are required in order to perfect the security
interests created under any Security Document except for filings or recordings
required in connection with any such Security Document which shall have been
made prior to, contemporaneously with or promptly after the execution and
delivery thereof (unless otherwise agreed to by Administrative Agent).

        (b)  The provisions of each Ship Mortgage are effective to create, and
will create upon filing and/or recording of such Ship Mortgage with the
appropriate Governmental Authorities (including payment of applicable filing and
recording taxes), in favor of Collateral Agent for the ratable benefit of the
Secured Parties a legal, valid and enforceable preferred mortgage over the whole
of the applicable Vessel as collateral security for the payment and performance
of the Loans and the other Obligations, and each Ship Mortgage, upon filing and
recording in the National Vessel Documentation Center of the United States Coast
Guard, creates on behalf of the Secured Parties a preferred mortgage upon the
applicable Vessel under Chapter 313 of Title 46 of the United States Code, free
of all Liens other than Liens permitted pursuant to the applicable Ship
Mortgage.

        (c)  Except for Permitted Liens, and, with respect to Mortgaged Real
Property, Prior Liens (as defined in the applicable Mortgage), there is no
currently effective financing statement, security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any filing
records, registry, or other public office, that purports to cover, affect or
give notice of any Lien on, or security interest in, any Property of Borrower or
any of its Restricted Subsidiaries or rights thereunder, other than Liens under
the Indebtedness being repaid on the Closing Date, with respect to which
Borrower has delivered to Collateral Agent and has authorized Collateral Agent
to file such releases or termination statements upon the closing of the
Transactions.

        SECTION 8.16.    Licenses and Permits.    Borrower and each of its
Restricted Subsidiaries hold all material governmental permits, licenses,
authorizations, consents and approvals necessary for Borrower and its Restricted
Subsidiaries to own, lease, and operate their respective Properties and to
operate their respective businesses as now being conducted (collectively, the
"Permits"), except for Permits the failure of which to obtain would not have a
Material Adverse Effect. None of the Permits has been modified in any way that
would have a Material Adverse Effect. All Permits are in full force and effect
except where the failure to be in full force and effect would not have a
Material Adverse Effect. Neither Borrower nor any of its Restricted Subsidiaries
has received written notice that any Gaming Authority has commenced proceedings
to suspend, revoke or not renew any such Permits where such suspensions,
revocations or failure to renew would have a Material Adverse Effect. No Gaming
Authority currently has any grounds under any Gaming Law to revoke any such
Permits where such revocation would have a Material Adverse Effect.

77

--------------------------------------------------------------------------------




        SECTION 8.17.    True and Complete Disclosure.    The information,
reports, financial statements, exhibits and schedules furnished in writing by or
on behalf of any Credit Party to any Creditor in connection with this Agreement
and the other Credit Documents or included or delivered pursuant thereto, but in
each case excluding all projections, whether prior to or after the date of this
Agreement, when taken as a whole, do not, as of the date such information was
furnished, contain any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements herein or therein, in
light of the circumstances under which they were made, not materially
misleading. The projections and pro forma financial information furnished at any
time by any Credit Party to any Creditor pursuant to this Agreement have been
prepared in good faith based on assumptions believed by Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount and no Credit Party, however, makes any representation as to the
ability of any Company to achieve the results set forth in any such projections.
As of the Closing Date, the representations and warranties contained in the
Acquisition Agreement are true and correct in all material respects. There is no
fact known to Borrower or any of its Restricted Subsidiaries that would have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Credit Documents, in the Confidential Information Memorandum or in any
other documents, certificates and written statements furnished to Lead
Arrangers, the Agents and the Lenders for use in connection with the
transactions contemplated hereby and by the other Credit Documents. Each Credit
Party understands that all such statements, representations and warranties shall
be deemed to have been relied upon by the Lenders as a material inducement to
make each extension of credit hereunder.

        SECTION 8.18.    Contracts.    Neither Borrower nor any of its
Restricted Subsidiaries is in default under any material contract or agreement
to which it is a party or by which it is bound, nor, to Borrower's knowledge,
does any condition exist that, with notice or lapse of time or both, would
constitute such a default, excluding in any case such defaults that would not
have a Material Adverse Effect.

        SECTION 8.19.    Solvency.    As of each Funding Date immediately prior
to and immediately following the consummation of the Transactions and the
extensions of credit to occur on such date Borrower (on a consolidated basis
with its Restricted Subsidiaries) are and will be Solvent (after giving effect
to Section 6.08).

        SECTION 8.20.    Labor Matters.    There is (i) no unfair labor practice
complaint pending against any Credit Party or, to the best knowledge of
Borrower, threatened against any Credit Party, before the National Labor
Relations Board or any other Governmental Authority, and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against any Credit Party or, to the best knowledge of
Borrower after due inquiry, threatened against any Credit Party, (ii) no strike,
labor dispute, slowdown or stoppage pending against any Credit Party or, to the
best knowledge of Borrower, threatened against any Credit Party and (iii) to the
best knowledge of Borrower, no union representation question existing with
respect to the employees of any Credit Party and, to the best knowledge of
Borrower, no union organizing activities are taking place, except such as would
not, with respect to any matter specified in clause (i), (h) or (iii) above,
individually or in the aggregate, have a Material Adverse Effect.

        SECTION 8.21.    Subordinated Debt.    The Obligations are senior debt
with respect to all Indebtedness of Borrower or any of its Restricted
Subsidiaries that is contractually subordinated in right of payment to any other
Indebtedness of Borrower or any such Restricted Subsidiary and entitled to the
full benefits of all subordination provisions therein and such subordination
provisions are in full force and effect.

78

--------------------------------------------------------------------------------


        SECTION 8.22.    Intellectual Property.    Borrower and each of its
Restricted Subsidiaries owns or possesses adequate licenses or otherwise has the
right to use all of the patents, patent applications, trademarks, trademark
applications, service marks, service mark applications, trade names, copyrights,
trade secrets, know-how and processes (collectively, "Intellectual Property")
that are necessary for the operation of its business as presently conducted
except where failure to own or have such right would not have a Material Adverse
Effect. As of the Closing Date, no claim is pending or, to the knowledge of
Borrower, threatened to the effect that Borrower or any of its Restricted
Subsidiaries infringes or conflicts with the asserted rights of any other person
under any material Intellectual Property and, as of the Closing Date, to the
best knowledge of Borrower, there is no reasonable basis for any such claim
(whether or not pending or threatened) except for such claims that would not in
the aggregate have a Material Adverse Effect. As of the Closing Date, no claim
is pending or, to the knowledge of Borrower, threatened to the effect that any
such material Intellectual Property owned or licensed by Borrower or any of its
Restricted Subsidiaries or which Borrower or any of its Restricted Subsidiaries
otherwise has the right to use is invalid or unenforceable except for such
claims that would not in the aggregate have a Material Adverse Effect.

        As of the Closing Date, each Credit Party owns or has the right to use
all Intellectual Property listed in Schedules 11(a), 11(b) and 11(c) to the
Perfection Certificate and the consummation of the transactions contemplated
hereby will not alter or impair any such rights. All Intellectual Property owned
by Borrower or any of its Restricted Subsidiaries is free and clear of all Liens
except Permitted Liens.

        SECTION 8.23.    Existing Indebtedness.    Schedule 8.23(a) sets forth a
true and complete list of all Indebtedness of Borrower and its Restricted
Subsidiaries as of the Closing Date (after giving effect to the Transactions)
and Schedule 8.23(b) sets forth a true and complete list of all Indebtedness of
the Companies that is to be paid off on the Closing Date, in each case showing
the aggregate principal amount thereof and the name of each respective borrower
and any other entity that directly or indirectly guaranteed such Indebtedness.

        SECTION 8.24.    Regulation H.    Except for (i) Real Estate located in
Biloxi, Mississippi and demised pursuant to the Tidelands Lease, doing business
as Boomtown Casino, as amended, (ii) Real Property located in Bay St. Louis,
Mississippi and described as the B, FI, FII, FIV, FV BSL and Lang Parcels in the
title policy delivered to the Lenders pursuant to Section 7.01 (xi) hereof,
(iii) Real Property located in Baton Rouge, Louisiana and doing business as
Casino Rouge, and (iv) Real Property located in Tunica, Mississippi and doing
business as Tunica Casino, as of the Closing Date, no Mortgage encumbers
improved real property which is located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968.

        SECTION 8.25.    Insurance.    Borrower and each of its Restricted
Subsidiaries is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which it is engaged; and, as of the Closing Date, none of
Borrower or any of its Restricted Subsidiaries (i) has received notice from any
insurer or agent of such insurer that substantial capital improvements or other
material expenditures will have to be made in order to continue such insurance
or (ii) has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers at a cost that would not have a Material Adverse
Effect.

        SECTION 8.26.    Real Estate.    (a) Schedule 8.26(a) sets forth a true,
complete and correct list of all Real Property used or occupied by Borrower or
any of its Restricted Subsidiaries as of the date hereof, including a brief
description thereof, including, in the case of leases, the street address (to
the extent available) and landlord name. Borrower has delivered to Collateral
Agent true, complete and correct copies of all such leases.

79

--------------------------------------------------------------------------------


        (b)  Each parcel of Real Property and the current use thereof complies
with all applicable Requirements of Law (including building and zoning
ordinances and codes) and Borrower is not a non-conforming user of such Real
Property, and any such Real Property that constitutes Mortgaged Real Property
complies with all Insurance Requirements, except, in each such case, where
noncompliance would not have a Material Adverse Effect.

        (c)  Except as set forth on Schedule 8.26(c), as of the Closing Date, to
the best of Borrower's knowledge no Taking has been commenced or is contemplated
with respect to all or any portion of the applicable Real Property or for the
relocation of roadways providing access to such Real Property.

        (d)  Except as set forth on Schedule 8.29(d), as of the Closing Date,
there are no current or, to the best knowledge of Borrower, pending or proposed
special or other material assessments for public improvements, or otherwise
affecting any Real Property in a material amount, nor are there any contemplated
improvements to such Real Property (other than the construction work currently
being conducted on the Charles Town Facility and the Bullwhackers Casino and
construction work recently completed on the Aurora Casino), to the knowledge of
Borrower, that may result in such special or other material assessments.

        (e)  As of the Closing Date, none of Borrower or any of its Restricted
Subsidiaries has knowingly suffered, permitted or initiated the joint assessment
of any parcel of Real Property with any other real property constituting a
separate tax lot.

        (f)    Borrower and each of its Restricted Subsidiaries (or, with
respect to Real Property leased by any Credit Party as tenant, the fee owner of
such Real Property) has obtained all construction, building, occupancy and use
permits, licenses, variances and certificates required by Requirements of Law to
be obtained by such person and necessary to the use and operation of each parcel
of Real Property, except as would not result in a Material Adverse Effect. The
use being made of each parcel of Real Property is in conformity with the
certificate of occupancy and/or such other permits, licenses, variances and
certificates for such parcel of Real Property and any other restrictions,
covenants or conditions affecting such parcel of Real Property, except where
such nonconformity would not foreseeably materially impair or prohibit the use
of any Real Property as now conducted.

        (g)  Except as set forth on Schedule 8.26(g), each parcel of Real
Property is free from structural defects and all building systems contained
therein are in good working order and condition, ordinary wear and tear
excepted, suitable for the purposes for which they are currently being used,
except as would not result in a Material Adverse Effect.

        (h)  Except as set forth on Schedule 8.26(h)(i), as of the Closing Date,
no person has any possessory interest in any Real Property or right to occupy
any Real Property except Borrower or its Restricted Subsidiaries (other than the
landlord with respect to any leased Real Property). Except as set forth on
Schedule 8.26(h)(ii) , as of the Closing Date, there are no outstanding options
to purchase or rights of first refusal for the purchase of any Real Property
affecting any Real Property that is owned by Borrower or a Restricted
Subsidiary, except in favor of Borrower or a Restricted Subsidiary. Except as
set forth on Schedule 8.26(h)(iii), and except for standard transfer
restrictions contained in any Lease relating to such Real Property as of the
Closing Date there are no outstanding restrictions on transferability affecting
any Real Property.

        (i)    Except as set forth on Schedule 8.26(i), each parcel of Real
Property has adequate rights of access to public ways to permit the Real
Property to be used for its current use and is served by installed, operating
and adequate water, electric, gas, telephone, sewer, sanitary sewer and storm
drain facilities. All public utilities necessary to the continued use and
enjoyment of each parcel of Real Property as used and enjoyed on the Closing
Date are located in the public right-of-way abutting the premises or are
furnished through recorded easements, and all such utilities are connected so as
to serve such Real Property without passing over other property except for land
of the utility company

80

--------------------------------------------------------------------------------


providing such utility service and except where permitted by easement. All roads
necessary for the full utilization of each parcel of Real Property for its
current purpose have been completed and dedicated to public use and accepted by
all Governmental Authorities or are the subject of access easements for the
benefit of such Real Property. Except for public streets and sidewalks and minor
intrusions and/or encroachments shown on the Surveys, none of Borrower or any of
its Restricted Subsidiaries uses or occupies any real property other than such
Real Property in connection with the use and operation of any Real Property.

        (j)    Except as set forth on Schedule 8.26(j), no building or structure
constituting a parcel of Real Property or any appurtenance thereto or equipment
thereon, or the use, operation or maintenance thereof, violates in a material
respect any restrictive covenant of record applicable to such Real Property or
intrudes and/or encroaches on any easement or on any property owned by others,
which violation, intrusion or encroachment interferes with the use or would
materially adversely affect the value of such building, structure or
appurtenance or which encroachment or intrusion is necessary for the operation
of the business at any parcel of Real Property. All buildings, structures,
appurtenances and equipment necessary for the use of each parcel of Real
Property for the purpose for which it is currently being used as of the Closing
Date are located on the real property encumbered by such Mortgage.

        (k)  As of the Closing Date, each parcel of Real Property has reasonably
adequate available parking to meet operating requirements and (with respect to
Real Property located in the State of Pennsylvania) legal requirements.

        (l)    As of the Closing Date, no portion of the Real Property has
suffered any material damage by fire or other casualty loss that has not
heretofore been repaired and restored to its original condition.

        (m)  The Mortgaged Real Property includes every parcel of Real Property
owned by Borrower or any of its Restricted Subsidiaries (other than (i) the
premises leased pursuant to the Lease Agreement dated October 25, 1991 between
Jerry Brown and Harold Gene Reagin, as lessor, and Penn Bullwhackers, Inc.
successor in interest to HP Inc., successor in interest to HP Black Hawk, L.P.,
as lessee (the "Option Parcel") of the Bullwhackers Casino, which shall be
delivered on a post-closing basis) and (ii) the landfill owned by Mill Creek
Land, Inc. and located in Plains Township, Pennsylvania) having a fair market
value in excess of $5.0 million, as well as every material interest in Real
Property consisting of a lease that expressly permits the tenant to mortgage its
lease and that expressly permits the tenant to mortgage its leasehold estate.

        SECTION 8.27.    Leases.    (a) Both before and after giving effect to
the Hollywood Acquisition, each of Borrower and its Restricted Subsidiaries has
paid all material payments required to be made by it under leases of Real
Property where any of the Collateral is or may be located from time to time
including, without limitation, the Ground Leases (other than any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of Borrower or such Restricted Subsidiary, as the case may
be, and any amounts that are due but not yet delinquent); no landlord Lien has
been filed as of the Closing Date, and, to the knowledge of Borrower, as of the
Closing Date, no claim is being or threatened to be asserted, with respect to
any such payments.

        (b)  Each of the material leases of Real Property listed on
Schedule 8.27(a) is in full force and effect and is legal, valid, binding and
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws of general applicability from time to time in effect
affecting the enforcement of creditors' rights and remedies and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). No such lease
has been amended, modified or assigned in any materially adverse manner except
as set forth on Schedule 8.27(a) . Except as set forth on Schedule 8.27(b), to
the best of Borrower's knowledge, there is

81

--------------------------------------------------------------------------------

not, as of the Closing Date, under any such lease any existing breach, default,
event of default or event that, with or without notice or lapse of time or both,
would constitute a breach, default or an event of default by Borrower or any
other party to such lease.

        (c)  As of the Closing Date, with respect to each Ground Lease: (i) the
applicable Estoppel substantially in the form attached here as Exhibit Q (x) has
been obtained from the ground lessor and such Estoppel does not reveal any
breach or default by any party thereto or any facts which would constitute a
Material Adverse Effect, or (y) are listed on Schedule 8.27(c), which Estoppels
shall be obtained in accordance with the provisions of Section 9.13; and
(ii) all necessary third party lease consents to the consummation of the
Transactions contemplated by the Acquisition Agreement have been obtained.

        (d)  Except for the Ground Leases and the leases and other occupancy
agreements set forth on Schedule 8.26(h)(i) and Schedule 8.27(a), as of the date
hereof, none of the Mortgaged Real Property is subject to any lease, sublease,
license or other agreement granting to any person any right to the use,
occupancy or enjoyment of the Mortgaged Real Property or any portion thereof.

        (e)  The interest of the tenant under the Ground Leases is vested in the
applicable Credit Party as set forth on Schedule 8.26(a). Borrower will, and
will cause each applicable Restricted Subsidiary to, use its commercially
reasonable efforts to obtain duly executed and delivered subordination,
non-disturbance and attornment agreements ("Lender SNDAs") in the form attached
hereto as Exhibit R-2 by the fee mortgagees under the McDermott Lease, the
Suarez Lease and the Desporte Lease, and obtain the agreement of the ground
lessors under the Gollott Lease and the Cvitanovich Lease that they will obtain
Lender SNDAs from any future fee mortgagees, any existing or future fee mortgage
on all or any part of the Real Property encumbered by the Ground Leases is or
will be at all times subject and subordinate to, and shall not attach to or
encumber or otherwise affect, the lien of the applicable Mortgages. If at any
time after the Closing Date, Borrower or any Restricted Subsidiary obtains
knowledge of a fee mortgage encumbering the fee interest underlying any other
Ground Lease, Borrower will, and will cause each Restricted Subsidiary to, use
its commercially reasonable efforts to obtain a duly executed and delivered
Lender SNDA by the fee mortgagee.

        SECTION 8.28.    New Jersey Joint Venture.    (a) The ownership
structure of the New Jersey Joint Venture as of the Closing Date is as set forth
on Schedule 8.28(a).

        (b)  There have been no amendments or other modifications of the Debt
Service Maintenance Agreement as of the Closing Date. As of the Closing Date,
the Credit Parties have made aggregate payments under the Debt Service
Maintenance Agreement totaling $0 and the Credit Parties' total Debt Service
Maintenance Obligations under and as defined in the Debt Service Maintenance
Agreement equal to approximately $9,600,000.

        SECTION 8.29.    Mortgaged Real Property.    Except as set forth on
Schedule 8.29, with respect to each Mortgaged Real Property, (a) there has been
issued a valid and proper certificate of occupancy or other local equivalent, if
any, for the use then being made of such Mortgaged Real Property and that there
is no outstanding citation, notice of violation or similar notice indicating
that the Mortgaged Real Property contains conditions which are not in compliance
with local codes or ordinances relating to building or fire safety or structural
soundness, (b) except as set forth on Schedule 8.26(c), as of the Closing Date,
there has not occurred any "Taking or Destruction" (as such terms are defined in
the applicable Mortgage) of any Mortgaged Real Property and (c) except as set
forth on Schedule 8.26(j), there are no material disputes regarding boundary
lines, location, encroachment or possession of such Mortgaged Real Property and
Borrower has no knowledge of any state of facts existing which could give rise
to any such claim; provided, however, that with respect to any Mortgaged Real
Property in which Borrower or a Restricted Subsidiary has a leasehold estate,
the foregoing certificates shall be to Borrower's knowledge only.

82

--------------------------------------------------------------------------------



ARTICLE IX

AFFIRMATIVE COVENANTS


        Each Credit Party, for itself and on behalf of its Restricted
Subsidiaries, covenants and agrees with the Creditors that, so long as any
Commitment, Loan or L/C Liability is outstanding and until payment in full of
all amounts payable by Borrower hereunder (and each Credit Party covenants and
agrees that it will cause its Restricted Subsidiaries to observe and perform the
covenants herein set forth applicable to any such Restricted Subsidiary):

        SECTION 9.01.    Existence; Business Properties.    (a) Borrower and
each of its Restricted Subsidiaries shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence, except as otherwise expressly permitted under Section 10.05 or, in
the case of any Restricted Subsidiary, where the failure to perform such
obligations, individually or in the aggregate, would not result in a Material
Adverse Effect.

        (b)  Borrower shall cause each of its Restricted Subsidiaries to,
(i) maintain financial statements, accounting records and other corporate
records and other documents separate from its Unrestricted Subsidiaries,
(ii) maintain their own bank accounts in their own name, separate from its
Unrestricted Subsidiaries and (iii) not pay or become liable for the
Indebtedness of their Unrestricted Subsidiaries.

        (c)  Borrower and each of its Restricted Subsidiaries shall do or cause
to be done all things necessary to obtain, preserve, renew, extend and keep in
full force and effect the rights, licenses, permits, franchises, authorizations,
patents, copyrights, trademarks and trade names material to the conduct of its
business except where the failure to do so, individually or in the aggregate,
would not result in a Material Adverse Effect; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated except where the failure to do so, individually or in the aggregate,
would not result in a Material Adverse Effect; comply with all applicable
Requirements of Law (including any and all Gaming Laws and any and all zoning,
building, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted, except where the failure to comply, individually or in the aggregate,
would not result in a Material Adverse Effect; pay and perform its obligations
under all material Leases, except where the failure to comply would not result
in a Material Adverse Effect; and at all times maintain and preserve all
property material to the conduct of such business and keep such property in good
repair, working order and condition (ordinary wear and tear excepted) and from
time to time make, or cause to be made, all needful repairs, renewals,
additions, improvements and replacements (including those necessary as a result
of a Casualty Event) thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times; provided, however,
that nothing in this Section 9.01(b) shall prevent (i) sales of assets,
consolidations or mergers by or involving any Company in accordance with
Section 10.05; (ii) the withdrawal by any Company of its qualification as a
foreign corporation in any jurisdiction where such withdrawal, individually or
in the aggregate, would not result in a Material Adverse Effect; or (iii) the
abandonment by any Company of any rights, permits, authorizations, copyrights,
trademarks, trade names, franchises, licenses and patents that such Company
reasonably determines are not useful to its business.

        (d)  Borrower and each of its Restricted Subsidiaries shall keep itself
fully licensed with all licenses required to operate such person's business
under applicable law, maintain such person's qualification to participate in the
gaming industry in the manner in existence on the Closing Date, except to the
extent that the loss or relinquishment of such qualification, individually or in
the aggregate, would not result in a Material Adverse Effect. Borrower will
promptly furnish or cause to be furnished to Collateral Agent copies of all
reports and correspondence it or any Restricted Subsidiary sends or receives
relating to any loss or revocation (or threatened loss or revocation) of any
qualification described in this paragraph.

83

--------------------------------------------------------------------------------


        SECTION 9.02.    Insurance.    (a) Borrower and each of its Restricted
Subsidiaries shall maintain with financially sound and reputable insurance
companies insurance on all its Property (including, without limitation, all
inventory, equipment and vehicles) in at least such amounts and against at least
such risks as are usually insured against in the same general area by companies
engaged in the same or a similar business; and furnish to Administrative Agent
with copies for each Secured Party, upon written request, full information as to
the insurance carried; provided that in any event Borrower and each of its
Restricted Subsidiaries will maintain to the extent available on commercially
reasonable terms and subject to policy limitations and deductibles (i) property
and casualty insurance on all Property on an all risks basis (including the
perils of flood and quake, loss by fire, explosion and theft and such other
risks and hazards as are covered by a standard extended coverage insurance
policy), covering the repair or replacement cost of all such Property and
consequential loss coverage for business interruption and extra expense (which
shall include construction expenses and such other business interruption
expenses as are otherwise generally available to similar businesses),
(ii) public liability insurance, and (iii) building law and ordinance coverage
in such amount as to address to the satisfaction of Administrative Agent any
increased cost of construction, debris removal and/or demolition expenses
incurred as a result of the application of any building law and/or ordinance.
All such insurance with respect to Borrower and each of its Restricted
Subsidiaries shall be provided by insurers or reinsurers which (x) in the case
of United States insurers and reinsurers, have an A.M. Best policyholders rating
of not less than A- with respect to primary insurance and B+ with respect to
excess insurance and (y) in the case of non-United States insurers or
reinsurers, the providers of at least 80% of such insurance have either an ISI
policyholders rating of not less than A, an A.M. Best policyholders rating of
not less than A- or a surplus of not less than $500,000,000 with respect to
primary insurance, and an ISI policyholders rating of not less than BBB with
respect to excess insurance, or, if the relevant insurance is not available from
such insurers, such other insurers as Administrative Agent may approve in
writing. All insurance shall (i) provide that no cancellation thereof shall be
effective until at least 30 days after receipt by Administrative Agent of
written notice thereof, (ii) if reasonably requested by Administrative Agent,
include a breach of warranty clause, (iii) contain a "Replacement Cost
Endorsement" with a waiver of depreciation and a waiver of subrogation against
any Secured Party, (iv) contain a standard noncontributory mortgagee clause
naming Administrative Agent (and/or such other party as may be designated by
Administrative Agent) as the party to which all payments made by such insurance
company shall be paid, and (v) be reasonably satisfactory in all other respects
to Administrative Agent. Collateral Agent shall be named as an additional
insured on all liability insurance policies of Borrower and each of its
Restricted Subsidiaries and Collateral Agent shall be named as loss payee on all
property insurance policies of each such Person.

        (b)  Borrower and each of its Restricted Subsidiaries shall deliver to
Administrative Agent on behalf of the Secured Parties, (i) on the Closing Date,
a certificate dated such date showing the amount and types of insurance coverage
as of such date, (ii) promptly following receipt of notice from any insurer, a
copy of any notice of cancellation or material change in coverage from that
existing on the Closing Date, (iii) forthwith, notice of any cancellation or
nonrenewal of coverage by Borrower or any of its Restricted Subsidiaries, and
(iv) promptly after such information is available to Borrower or any of its
Restricted Subsidiaries, full information as to any claim for an amount in
excess of $500,000 with respect to any property and casualty insurance policy
maintained by Borrower or any of its Restricted Subsidiaries.

        (c)  In the event that the proceeds of any insurance claim are paid
after Collateral Agent has exercised its right to foreclose after an Event of
Default such proceeds shall be paid to Collateral Agent to satisfy any
deficiency remaining after such foreclosure. Collateral Agent shall retain its
interest in the policies required to be maintained pursuant to this Section 9.02
during any redemption period.

84

--------------------------------------------------------------------------------


        SECTION 9.03.    Taxes.    Borrower and each of its Restricted
Subsidiaries shall timely file all Tax Returns required to be filed by it (which
Tax Returns shall be accurate in all material respects) and pay and discharge
promptly when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, might
give rise to a Lien other than a Permitted Lien upon such properties or any part
thereof; provided, however, that such payment and discharge shall not be
required with respect to any such tax, assessment, charge, levy or claim so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and Borrower and each of its Restricted Subsidiaries
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP and such contest operates to suspend collection of the
contested obligation, tax, assessment or charge and enforcement of a Lien and,
in the case of Collateral, Borrower and each of its Restricted Subsidiaries
shall have otherwise complied with the provisions of the applicable Security
Document in connection with such nonpayment.

        SECTION 9.04.    Financial Statements, Etc.    Borrower shall deliver to
Administrative Agent and each of the Lenders (and in the case of clause (f)
only, the West Virginia Lottery Commission and the West Virginia Racing
Commission):

        (a)    Quarterly Financials.    As soon as available and in any event
within 50 days after the end of each of the first three quarterly fiscal periods
of each fiscal year beginning with the fiscal quarter ending March 31, 2003,
consolidated statements of operations, cash flows and stockholders' equity of
Consolidated Companies for such period and for the period from the beginning of
the respective fiscal year to the end of such period, and the related
consolidated balance sheet of Consolidated Companies as at the end of such
period, setting forth in each case in comparative form (i) the corresponding
consolidated statements of operations, cash flows and stockholders' equity for
the corresponding period in the preceding fiscal year to the extent such
financial statements are available and (ii) the corresponding budget or plan for
such period, accompanied by a certificate of a Responsible Officer of Borrower,
which certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition, results
of operations and cash flows of Consolidated Companies in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments and except for the absence of footnotes);

        (b)    Annual Financials.    As soon as available and in any event
within 95 days after the end of each fiscal year beginning with the fiscal year
ending December 31, 2002, consolidated and consolidating statements of
operations, cash flows and stockholders' equity of Consolidated Companies for
such year and the related consolidated and consolidating balance sheet of
Consolidated Companies as at the end of such year, setting forth in each case in
comparative form (i) the corresponding consolidated and consolidating
information as of the end of and for the preceding fiscal year to the extent
such financial statements are available and (ii) the corresponding budget or
plan for such period, and, in the case of such consolidated financial
statements, accompanied by an opinion, without a going concern or similar
qualification or exception as to scope or other material qualification or
exception, thereon of BDO Seidman LLP or other independent certified public
accountants of recognized national standing reasonably acceptable to Lead
Arrangers, which opinion shall state that said consolidated financial statements
fairly present in all material respects the consolidated financial condition,
results of operations and cash flows of Consolidated Companies as at the end of,
and for, such fiscal year in conformity with GAAP, consistently applied;
Borrower shall supply such additional information and detail as to any item or
items contained on any such statement that Lenders may reasonably require; all
such information will be prepared in conformity with GAAP consistently applied;

85

--------------------------------------------------------------------------------






        (c)    Auditor's Certificate; Compliance
Certificate.    (i) Concurrently with the delivery of the financial statements
referred to in Section 9.04(b), a certificate (which certificate may be limited
or eliminated to the extent required by accounting rules or guidelines) of the
independent certified public accountants reporting on such financial statements
stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default relating to the Financial Maintenance
Covenants, except as specified in such certificate; and

        (ii)  at the time it furnishes each set of financial statements pursuant
to paragraph (a) or (b) above, (1) a certificate of a Responsible Officer of
Borrower (I) to the effect that no Default has occurred and is continuing (or,
if any Default has occurred and is continuing, describing the same in reasonable
detail and describing the action that the Companies have taken and proposes to
take with respect thereto) and (II) setting forth in reasonable detail the
computations necessary to determine whether Borrower and its Restricted
Subsidiaries are in compliance with Section 10.08 as of the end of the
respective quarterly fiscal period or fiscal year, and (2) to the extent not
previously disclosed to Administrative Agent, a listing of any state within the
United States where any Credit Party keeps inventory or equipment and of any
material licenses arising under the laws of the United States (or any
jurisdiction therein) acquired by any Credit Party since the date of the most
recent list delivered pursuant to this clause (2) (or, in the case of the first
such list so delivered, since the Closing Date);

        (d)    Other Financial Information.    Promptly upon filing, copies of
all financial statements, proxy statements and reports which Borrower may make
to or file with the SEC or any successor or analogous Governmental Authority;

        (e)    Interest Rate Certificates.    From and after the Trigger Date,
together with the financial statements delivered pursuant to clause (a) or
(b) of this Section 9.04, an Interest Rate Certificate;

        (f)    Notice of Default.    Promptly after any Company knows that any
Default has occurred, a notice of such Default, breach or violation describing
the same in reasonable detail and a description of the action that the Companies
have taken and propose to take with respect thereto;

        (g)    Environmental Matters.    Written notice of any Environmental
Claim and any notice from any person of (i) the occurrence of any Release of any
Hazardous Material that is reportable by Borrower or any of its Restricted
Subsidiaries under any Environmental Law which could reasonably be expected to
materially affect Borrower or any of its Restricted Subsidiaries, any Mortgaged
Real Property or the operations of Borrower or any of its Restricted
Subsidiaries, (ii) the commencement of or the obligation to commence any
remediation pursuant to or in accordance with any Environmental Law of any
Hazardous Material at, on, under or within the Mortgaged Real Property or any
part thereof which could reasonably be expected to materially affect Borrower or
any of its Restricted Subsidiaries, any Mortgaged Real Property or the
operations of Borrower or any of its Restricted Subsidiaries, (iii) any matters
relating to Hazardous Materials or Environmental Laws that may materially
impair, or threaten to materially impair, Lenders' security interest in the
Mortgaged Real Property or any Credit Party's ability to perform any of its
obligations under this Agreement when such performance is due or (iv) any other
condition, circumstance, occurrence or event arising under Environmental Law
which would have, individually or in the aggregate, a Material Adverse Effect;

        (h)    Annual Budgets.    Beginning with the fiscal year of Borrower
commencing on January 1, 2003, as soon as practicable and in any event within
10 days after the approval thereof by the Board of Directors of Borrower (but
not later than 90 days after the beginning of each fiscal year of Borrower), a
consolidated plan and financial forecast for such fiscal year, including a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of Consolidated Companies for such fiscal year and for
each quarter of such fiscal year, together with an Officer's Certificate
containing an explanation of the assumptions on which such forecasts are based
and stating that such plan and projections have been prepared using assumptions
believed in good faith by management of Borrower to be reasonable at the time
made;

86

--------------------------------------------------------------------------------

        (i)    Auditors' Reports.    Promptly upon receipt thereof, copies of
all annual, interim or special reports issued to any Company by independent
certified public accountants in connection with each annual, interim or special
audit of such Company's books made by such accountants, including any management
letter commenting on any Company's internal controls issued by such accountants
to management in connection with their annual audit;

        (j)    Lien Matters; Casualty and Damage to Collateral.    (A) Prompt
written notice of (i) the incurrence of any Lien (other than a Permitted Lien)
on, or claim asserted against any of the Collateral other than any Lien
permitted to be incurred thereon pursuant to the applicable Security Documents,
(ii) any Casualty Event or other insured damage to any material portion of the
Collateral or the commencement of any Proceeding likely to result in a Casualty
Event or (iii) the occurrence of any other event that in Borrower's judgment is
reasonably likely to materially adversely affect the aggregate value of the
Collateral;

        (B)  Furnish to Collateral Agent prompt written notice of any change
(i) in any Credit Party's corporate name or in any trade name used to identify
it in the conduct of its business or in the ownership of its properties, (ii) in
the location of any Credit Party's chief executive office or its principal place
of business, (iii) in any Credit Party's identity or corporate structure,
(iv) in any Credit Party's organizational identification number or (v) in any
Credit Party's jurisdiction of organization. Borrower agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for Collateral
Agent to continue at all times following such change to have a valid, legal
security interest in all the Collateral. Borrower also agrees promptly to notify
Collateral Agent if any material portion of the Collateral is subject to a
Casualty Event; and

        (C)  Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 9.01(b) hereof,
deliver to Administrative Agent a certificate of a financial officer of Borrower
(i) setting forth the information required pursuant to Schedules 1, 2, 3, 4, 5,
8, 9, 10, 11(a) 11(b), 12, 13 and 14 of the Perfection Certificate or confirming
that there has been no change in such information since the date of the
Perfection Certificate delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section 9.04(j) and
(ii) certifying that all UCC financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and re-registrations, containing a description of
the Collateral have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause (i)
above to the extent necessary to protect and perfect the security interests and
Liens under the Security Documents for a period of not less than 18 months after
the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period);

        (k)    Notice of Material Adverse Effect.    Written notice of the
occurrence of any Material Adverse Effect or any event or condition that could
result in any Material Adverse Effect;

        (l)    Governmental Filings and Notices.    Promptly upon request by
Administrative Agent, copies of any other material reports or documents that
were filed by Borrower or any of its Restricted Subsidiaries with any
Governmental Authority and copies of any and all material notices and other
material communications from any Governmental Authority with respect to Borrower
or any of its Restricted Subsidiaries;

        (m)    ERISA Information.    Promptly upon the occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
would reasonably be expected to result in liability to Borrower and its
Restricted Subsidiaries in an aggregate amount exceeding $ 1.0 million, a
written notice specifying the nature thereof, what action the Companies or other
ERISA Entity have taken, are taking or propose to take with respect thereto,
and, when known, any action taken or threatened by the Internal Revenue Service,
Department of Labor, PBGC or Multiemployer Plan sponsor with respect thereto;

87

--------------------------------------------------------------------------------

        (n)    ERISA Filings, Etc.    Upon request by Administrative Agent,
copies of: (i) each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by any Company or ERISA Entity with the Internal
Revenue Service with respect to each Pension Plan; (ii) the most recent
actuarial valuation report for each Pension Plan; (iii) all notices received by
Borrower or any of its Restricted Subsidiaries or ERISA Entity from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Employee Benefit Plan as Administrative Agent shall reasonably request; and

        (o)    Miscellaneous.    Promptly, such financial and other information
with respect to Borrower or any of its Restricted Subsidiaries (or prior to the
Closing Date, Target, if available to any Company pursuant to the Acquisition
Agreement), as any Creditor may from time to time reasonably request.

        SECTION 9.05.    Litigation, Etc.    Borrower shall promptly give to
Administrative Agent and each Lender notice of the institution of all
Proceedings, and (except to the extent that any such notice would, in the
reasonable opinion of Borrower, waive attorney client privilege) periodic
updates (on at least a quarterly basis) as to any material development thereof,
affecting Borrower or any of its Subsidiaries, except, in each case, Proceedings
that would not have a Material Adverse Effect.

        SECTION 9.06.    Maintaining Records; Access to Properties and
Inspections.    Borrower and its Restricted Subsidiaries shall keep proper books
of record and account in which full, true and correct entries in material
conformity with GAAP and all material Requirements of Law are made of all
dealings and transactions in relation to its business and activities. Borrower
and its Restricted Subsidiaries will, subject to applicable Gaming Laws, permit
any representatives designated by Administrative Agent or any Lender to visit
and inspect the financial records and the property of Borrower or such
Restricted Subsidiary at reasonable times, upon reasonable notice and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any representatives designated by Administrative Agent or
any Lender to discuss the affairs, finances and condition of such Restricted
Subsidiaries with the officers thereof and independent accountants therefor;
provided that, in the absence of a continuing Default or Event of Default, only
one such inspection by the Lenders (in their capacity as Lenders) shall be
permitted in any fiscal year (at the Lenders' expense).

        SECTION 9.07.    Use of Proceeds.    Use the proceeds of the Loans and
request the issuance of Letters of Credit only for the purposes set forth in
Section 8.12.

        SECTION 9.08.    Compliance with Environmental Law.    Borrower and its
Subsidiaries shall (a) comply with Environmental Law, and will keep or cause all
Real Property to be kept free of any Liens under Environmental Law, unless, in
each case, failure to do so would not have a Material Adverse Effect; (b) in the
event of any Hazardous Material at, on, under or emanating from any Real
Property which could result in liability under or a violation of any
Environmental Law, in each case which would have a Material Adverse Effect,
undertake, and/or cause any of their respective tenants or occupants to
undertake, at no cost or expense to Administrative Agent or any Creditor, any
action required pursuant to Environmental Law to mitigate and eliminate such
condition; provided, however, that no Company shall be required to comply with
any order or directive which is being contested in good faith and by proper
proceedings so long as it has maintained adequate reserves with respect to such
compliance to the extent required in accordance with GAAP; (c) promptly notify
Administrative Agent of any event specified in clause (b) of this Section 9.08
and periodically thereafter keep Administrative Agent informed of any material
actions taken in response to such event and the results thereof, and (d) at the
written request of Administrative Agent, in its reasonable discretion, provide,
at no cost or expense to Administrative Agent or any Creditor, an environmental
site assessment (including, without limitation, the results of any soil or
groundwater or other testing conducted at Administrative Agent's request)
concerning any Real Property now or hereafter owned, leased or operated by
Borrower or any of its Restricted Subsidiaries, conducted by an environmental
consulting

88

--------------------------------------------------------------------------------

firm proposed by such Credit Party and approved by Administrative Agent in its
reasonable discretion indicating the presence or absence of Hazardous Material
and the potential cost of any required action in connection with any Hazardous
Material on, at, under or emanating from such Real Property; provided, however,
that such request may be made only if (i) there has occurred and is continuing
an Event of Default, or (ii) circumstances exist that reasonably could be
expected to form the basis of an Environmental Action against such Company or
any such Real Property which would have a Material Adverse Effect; if Borrower
or any of its Restricted Subsidiaries fails to provide the same within 60 days
after such request was made (or in such longer period as may be approved by
Administrative Agent, in its reasonable discretion), Administrative Agent may
but is under no obligation to conduct the same, and Borrower or its Restricted
Subsidiary shall grant and hereby grants to Administrative Agent and its agents
access at reasonable times, and upon reasonable notice to Borrower, to such Real
Property and specifically grants Administrative Agent an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment, all at no cost or expense to Administrative Agent or any Creditor.
Administrative Agent will use its reasonable best efforts to obtain from the
firm conducting any such assessment usual and customary agreements to secure
liability insurance and to treat its work as confidential and shall promptly
provide Borrower with all documents relating to such assessment.

        SECTION 9.09.    Equal Security for Loans and Notes; Pledge or Mortgage
of Real Property; Landlord Consents.    (a) Subject to compliance with
applicable Gaming Laws, if any Credit Party shall acquire any Property after the
Closing Date, including, without limitation, pursuant to any Permitted
Acquisition (other than any Property described in clause (b) or (c) of this
Section 9.09 below), as to which Collateral Agent, for the benefit of the First
Priority Secured Parties (and the Second Priority Secured Parties if at such
time the Term C Facility Loans are outstanding), does not have a perfected Lien
and as to which the Security Documents are intended to cover, such Credit Party
shall promptly (i) execute and deliver to Collateral Agent such amendments to
the Security Documents or such other documents as Collateral Agent deems
necessary or advisable in order to grant to Collateral Agent, for the benefit of
First Priority Secured Parties (and the Second Priority Secured Parties if at
such time the Term C Facility Loans are outstanding), security interests in such
Property and (ii) take all actions necessary or advisable to grant to Collateral
Agent, for the benefit of the First Priority Secured Parties (and the Second
Priority Secured Parties if at such time the Term C Facility Loans are
outstanding), a perfected security interest, subject to Liens permitted to be
incurred pursuant to the applicable Security Documents, in such Property,
including without limitation, the filing of UCC financing statements in such
jurisdictions as may be required by the Security Documents or by applicable law
or as may be requested by Collateral Agent.

        (b)  If, after the Closing Date, any Credit Party (i) acquires a fee
interest in the Option Parcel or (ii) acquires, including, without limitation,
pursuant to any Permitted Acquisition, or holds a fee interest with a fair
market value of $5.0 million or more in any other Real Property (other than to
the extent such Real Property was financed through the incurrence of any
Purchase Money Obligation permitted by Section 10.01(i) hereof), such Credit
Party shall notify Collateral Agent and, if requested by Majority Lenders or
Collateral Agent and subject to any applicable Gaming Laws, (i) take such
actions and execute such documents as Collateral Agent shall reasonably require
to confirm the Lien of an existing Mortgage, if applicable, or to create a new
First Mortgage (and a Second Mortgage if at such time the Term C Facility Loans
are outstanding) on such additional Real Property and (ii) cause to be delivered
to Collateral Agent, for the benefit of the First Priority Secured Parties (and
the Second Priority Secured Parties if at such time the Term C Facility Loans
are outstanding), all documents and instruments reasonably requested by
Collateral Agent or as shall be necessary in the opinion of counsel to the
Creditors to create on behalf of the First Priority Secured Parties (and the
Second Priority Secured Parties if at such time the Term C Facility Loans are
outstanding) a valid perfected mortgage Lien, subject only to Liens of the type
described in clauses (i)-(v) of the definition of Permitted Collateral Liens (as
defined in the applicable Mortgage), and such other Liens acceptable

89

--------------------------------------------------------------------------------

to Collateral Agent, in such Mortgaged Real Property (the "Permitted Mortgage
Liens"), including, the following:

        (1)  a First Mortgage (and a Second Mortgage if at such time the Term C
Facility Loans are outstanding) in favor of Collateral Agent, for the benefit of
the First Priority Secured Parties (and the Second Priority Secured Parties if
at such time the Term C Facility Loans are outstanding), in form for recording
in the recording office of each jurisdiction where such Mortgaged Real Property
is situated, together with such other documentation as shall be required to
create a valid mortgage Lien under applicable law, which First Mortgage (and a
Second Mortgage if at such time the Term C Loans are outstanding) and other
documentation shall be reasonably satisfactory to Collateral Agent and shall be
effective to create in favor of Collateral Agent for the benefit of the First
Priority Secured Parties (and a Second Priority Secured Party if at such time
the Term C Loans are outstanding) a Mortgage Lien on such Mortgaged Real
Property subject to no Liens other than Permitted Mortgage Liens;

        (2)  commercially reasonable efforts to obtain such consents, lien
waivers, approvals, estoppels, tenant subordination agreements or other
instruments as necessary or as reasonably required by Collateral Agent to grant
the Lien contemplated by the First Mortgage (and a Second Mortgage if at such
time the Term C Facility Loans are outstanding); and

        (3)  the following documents and instruments:

        (i)    a Survey;

        (ii)  policies or certificates of insurance as required by the
applicable Mortgage;

        (iii)  judgment, tax and other lien searches in form reasonably
satisfactory to Administrative Agent;

        (iv)  evidence acceptable to Collateral Agent of payment by Borrower of
all title insurance premiums (if any), search and examination charges, survey
costs, mortgage recording taxes and related charges required for the recording
of the First Mortgages (and Second Mortgages if at such time the Term C Facility
Loans are outstanding) and issuance of the title insurance policies referred to
in this Section 9.09;

        (v)  copies of all leases applicable thereto in which any Credit Party
holds the landlord's interest; and

        (vi)  an Officer's Certificate that as of the date thereof there (A) has
been issued and is in effect, to the extent required, a valid and proper
certificate of occupancy of local or foreign equivalent (if any) for the use
then being made of such Mortgaged Real Property, (B) except as otherwise
disclosed to Collateral Agent, has not occurred any uncured material Casualty
Event of such Mortgaged Real Property and (C) except as may be disclosed to
Collateral Agent in the Survey of such Mortgaged Real Property delivered
pursuant to subclause (3)(i) of this Section 9.09 above, are no material
disputes regarding boundary lines, location, encroachment or possession of such
Mortgaged Real Property and no state of facts existing which could reasonably be
expected to give rise to any such claim;

        (4)  a policy (or commitment to issue a policy) of title insurance
insuring (or committing to insure) the Lien of such First Mortgage (and a Second
Mortgage if at such time the Term C Facility Loans are outstanding) on behalf of
the First Priority Secured Parties (and the Second Priority Secured Parties if
at such time the Term C Facility Loans are outstanding) a valid mortgage lien
subject to no Liens other than the Permitted Mortgage Liens, on the Real
Property and fixtures described therein in such amount as Collateral Agent may
reasonably require (not to exceed 100% of the fair market value thereof) which
policy (or commitment) shall (i) be issued by the Title Company or another title
insurance company reasonably acceptable to Collateral Agent, (ii) include such
reinsurance arrangements (with provisions for direct access) as shall be
reasonably acceptable to Collateral Agent, (iii) have been supplemented by such
endorsements (or where such endorsements are not available, opinions (or
reports) of special counsel or other professionals

90

--------------------------------------------------------------------------------

reasonably acceptable to Agents to the extent that such opinions (or reports)
can be obtained at a cost which is reasonable with respect to the value of the
Real Property subject so such First Mortgage (and Second Mortgage if at such
time the Term C Facility Loans are outstanding) as shall be reasonably requested
by Collateral Agent, (iv) include such affidavits and instruments of
indemnifications by the applicable Credit Party as shall be reasonably required
to induce the Title Company to issue the policy or policies (or commitment) and
endorsements contemplated in this paragraph (4), and (v) contain no exceptions
to title other than exceptions for Permitted Mortgage Liens; and

        (5)  an opinion of local counsel, substantially in the form of
Exhibit G-3 hereto.

        (c)  if reasonably requested by Administrative Agent or any Creditors,
Borrower shall obtain and provide to Administrative Agent at no cost or expense
to the Administrative Agent and as soon as practicable but in any event not
later than 21 days prior to the closing date for such acquisition, environmental
site assessment report, including, if necessary, a Phase I environmental site
assessment from an environmental consulting firm reasonably acceptable to
Administrative Agent with respect to any Real Property to be acquired by any
Company. If any such environmental assessment indicates a reasonable likelihood
of potential material liability under any Environmental Law associated with the
acquisition of any such Real Property, then, if reasonably requested by
Administrative Agent or any creditor, Borrower shall obtain and provide to
Administrative Agent a Phase II environmental site assessment report addressing
such potential material liability (including, without limitation, the results of
soil and groundwater testing and the potential cost of any required Response
Action) for such Real Property from an environmental consulting firm reasonably
acceptable to Administrative Agent for such Real Property, at no cost or expense
to Administrative Agent or any Creditor, not later than 7 days prior to the
closing date for such acquisition.

        (d)  At its own expense, Borrower shall request, and use commercially
reasonable efforts to obtain or cause to be obtained, (i) a consent a ("Landlord
Consent"), substantially in the form of Exhibit M or such other form as may be
reasonably satisfactory to Collateral Agent, from the landlord of each Real
Property listed in Schedule 9.09(c), copies of which consent, if obtained, shall
be delivered to Collateral Agent by the Closing Date and (ii) prior to entering
into a lease of a facility in which any material Inventory will be located on or
after the Closing Date, a consent, substantially in the form of Exhibit M or
such other form as may be reasonably satisfactory to Collateral Agent, from each
landlord of any such facility.

        (e)  The costs of all actions taken by the parties in connection with
this Section 9.09, including reasonable costs of counsel for Administrative
Agent, shall be paid by the Credit Parties promptly following written demand.

        SECTION 9.10.    Security Interests; Further Assurances.    Each Credit
Party shall, promptly, upon the reasonable request of Collateral Agent, and
assuming the request does not violate any Gaming Law or, if necessary, is
approved by the Gaming Authority, at Borrower's expense, execute, acknowledge
and deliver, or cause the execution, acknowledgment and delivery of, and
thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no Liens other than Liens permitted by the applicable Security Documents, or
use commercially reasonable efforts to obtain any consents, including, without
limitation, landlord or similar lien waivers and consents, as may be necessary
or appropriate in connection therewith. Each Credit Party shall deliver or use
its commercially reasonable efforts to cause to be delivered to Collateral Agent
from time to time such other documentation, consents, authorizations, approvals
and orders in form and substance reasonably satisfactory to Collateral Agent as
Collateral Agent shall reasonably deem necessary to perfect or maintain the
Liens on the Collateral pursuant to the Security Documents. Upon the exercise by
Collateral Agent or the Lenders of any power, right, privilege or remedy
pursuant to any Credit Document which requires any

91

--------------------------------------------------------------------------------

consent, approval, registration, qualification or authorization of any
Governmental Authority, Borrower and each of its Restricted Subsidiaries shall
execute and deliver all applications, certifications, instruments and other
documents and papers that Collateral Agent or the Lenders may be so required to
obtain. If Collateral Agent reasonably determines that it is required by
applicable law or regulation to have appraisals prepared in respect of the Real
Property of any Credit Party constituting Collateral, Borrower shall provide to
Collateral Agent appraisals that satisfy the applicable requirements of the Real
Estate Appraisal Reform Amendments of FIRREA and are in form and substance
reasonably satisfactory to Administrative Agent.

        SECTION 9.11.    Interest Rate Protection Agreements.    On or within
90 days after the Closing Date, not less than 50% of the aggregate principal
amount of then outstanding Consolidated Indebtedness shall be either (x) fixed
rate debt or (y) debt subject to Interest Rate Protection Agreements having
terms and conditions reasonably satisfactory to Administrative Agent and with
one or more Lenders or their respective Affiliates, including, without
limitation, the Interest Rate Protection Agreement listed on Schedule 9.11
hereto or (z) any combination of (x) and (y) above.

        SECTION 9.12.    Additional Credit Parties.    Upon (x) any Credit Party
creating or acquiring any Subsidiary that is a Restricted Subsidiary after the
Closing Date in accordance with Section 10.13, (y) any Restricted Subsidiary of
a Credit Party ceasing to be an Immaterial Subsidiary or (z)any Unrestricted
Subsidiary of a Credit Party becoming a Restricted Subsidiary, such Credit Party
shall, assuming and to the extent that it does not violate any Gaming Law or, if
necessary, assuming it obtains the approval of the Gaming Authority, (i) cause
each such Restricted Subsidiary (other than a Foreign Subsidiary) to execute and
deliver all such agreements, guarantees, documents and certificates (including a
Joinder Agreement and any amendments to the Credit Documents) as Administrative
Agent may reasonably request and do such other acts and things as Administrative
Agent may reasonably request in order to have such Restricted Subsidiary become
a Subsidiary Guarantor and (ii) promptly (I) execute and deliver to Collateral
Agent such amendments to or additional Security Documents as Collateral Agent
deems necessary or advisable in order to grant to Collateral Agent for the
benefit of the First Priority Secured Parties (and the Second Priority Secured
Parties if at such time the Term C Loans are outstanding), a perfected security
interest in the Equity Interests and debt securities of such new Subsidiary
which are owned by any Credit Party and required to be pledged pursuant to the
Security Agreement, (II) deliver to Collateral Agent the certificates
representing such Equity Interests and debt securities, together with (A) in the
case of such Equity Interests, undated stock powers endorsed in blank, and
(B) in the case of such debt securities, endorsed in blank, in each case
executed and delivered by a Responsible Officer of Borrower or such Subsidiary,
as the case may be, (III) cause such new Restricted Subsidiary to take such
actions necessary or advisable (including executing and delivering a Joinder
Agreement) to grant to Collateral Agent for the benefit of the First Priority
Secured Parties (and the Second Priority Secured Parties if at such time the
Term C Facility Loans are outstanding), a perfected security interest in the
collateral described in the Security Agreement and all other Property of such
Restricted Subsidiary in accordance with the provisions of Section 9.09 hereof
with respect to such new Restricted Subsidiary, including the filing of UCC
financing statements in such jurisdictions as may be required by the Security
Agreement or by law or as may be reasonably requested by Collateral Agent, and
(IV) deliver to Collateral Agent all legal opinions reasonably requested
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to Administrative Agent.

        SECTION 9.13.    Post-Closing Obligations.    Borrower shall, and shall
cause each of its Restricted Subsidiaries to, as expeditiously as possible, but
in no event later than the number of days after the Closing Date applicable to
each item set forth below (or, in each case, such longer period as Collateral
Agent shall agree) deliver:

        (a)  within 30 days after the Closing Date, the requisite insurance
necessary in order to bring the Property at Casino Rouge in compliance with the
National Flood Insurance Act of 1968;

92

--------------------------------------------------------------------------------

        (b)  subject to its ability to do so following commercially reasonable
efforts, landlord estoppels and leasehold mortgages relating to (i) Suarez
Lease, (ii) Smith Lease, (iii) KDL Lease, (iv) Branecki Lease, and (v) Perea
Lease;

        (c)  as soon as practicable but in no event more than nine months after
the Closing Date, Surveys relating to (i) parcels located in Blackhawk, Colorado
owned by Penn Millsite, Inc. and leased by Penn Bullpen, Inc. and Penn Silver
Hawk, Inc. and (ii) parcels located in Jefferson County, West Virginia owned by
PNGI Charles Town Gaming Limited Liability Company and Penn National Gaming of
West Virginia, Inc.;

        (d)  within 30 days of the Closing Date, collateral assignments of
leases relating to (i) the Custom Pack Lease; provided, however, that if the
Custom Pack Lease prohibits such collateral assignment, the obligation to
deliver a collateral assignment with respect to such lease shall be limited to
the use of commercially reasonable efforts, (ii) the City of Aurora Lease I,
(iii) the City of Aurora Lease II, and (iv) the YWCA Lease;

        (e)  within 30 days after the Closing Date, judgment lien searches for
(i) Hollywood Casino-Aurora, Inc. in Kane County, Illinois, and
(ii) HWCC-Development Corporation in Kane County, Illinois;

        (f)  within 30 days after the Closing Date, tax lien search for
Louisiana Casino Cruises, Inc. in Parish of East Baton Rouge, Louisiana;

        (g)  within 30 days after the Closing Date, tax and judgment lien
searches for: (1) Hollywood Casino Corporation in Dallas County, Texas,
(2) HWCC-Tunica, Inc. in Tunica County, Mississippi, (3) Mill Creek Land, Inc.
in Luzerne County, Pennsylvania, (4) Mountainview Thoroughbred Racing
Association in Berks County, Pennsylvania, (5) Mountainview Thoroughbred Racing
Association in Cambria County, Pennsylvania, (6) Mountainview Thoroughbred
Racing Association in Dauphin County, Pennsylvania, (7) Mountainview
Thoroughbred Racing Association in Franklin County, Pennsylvania,
(8) Mountainview Thoroughbred Racing Association in Lycoming County,
Pennsylvania, (9) Penn National Gaming, Inc. in Berks County, Pennsylvania,
(10) Pennsylvania National Turf Club, Inc. in Dauphin County, Pennsylvania,
(11) Pennsylvania National Turf Club, Inc. in Franklin County, Pennsylvania,
(12) Pennsylvania National Turf Club, Inc. in Lancaster County, Pennsylvania,
(13) Pennsylvania National Turf Club, Inc. in Lebanon County, Pennsylvania,
(14) Pennsylvania National Turf Club, Inc. in York County, Pennsylvania,
(15) PNGI Charles Town Gaming Limited Liability Company in Jefferson County,
West Virginia, (16) The Downs Racing, Inc in Erie County, Pennsylvania, (17) The
Downs Racing, Inc in Lackawanna County, Pennsylvania, (18) The Downs Racing, Inc
in Lehigh County, Pennsylvania, (19) The Downs Racing, Inc in Luzerne County,
Pennsylvania, (20) The Downs Racing, Inc in Monroe County, Pennsylvania,
(21) The Downs Racing, Inc in Potter County, Pennsylvania, (22) Backside, Inc.
at Pennsylvania Secretary of State, (23) CSMC-Management Services, Inc. in
Miami-Dade County, Florida, (24) P Acquisition Corp. at Delaware Secretary of
State, (25) Penn National Race Course at Pennsylvania Secretary of State,
(26) Penn National Race Course in Berks County, Pennsylvania, (27) Penn National
Race Course in Cambria County, Pennsylvania, (28) Penn National Race Course in
Dauphin County, Pennsylvania, (29) Penn National Race Course in Franklin County,
Pennsylvania, (30) Penn National Race Course in Lancaster County, Pennsylvania,
(31) Penn National Race Course in Lycoming County, Pennsylvania, (32) Penn
National Race Course in York County, Pennsylvania, (33) PNGI Pocono, Inc. at
Delaware Secretary of State, (34) Pocono Downs at Pennsylvania Secretary of
State, (35) Pocono Downs in Erie County, Pennsylvania, (36) Pocono Downs in
Lackawanna County, Pennsylvania, (37) Pocono Downs in Lehigh County,
Pennsylvania, (38) Pocono Downs in Luzerne County, Pennsylvania, (39) Pocono
Downs in Monroe County, Pennsylvania, (40) Pocono Downs in Potter County,
Pennsylvania, (41) Sterling Aviation, Inc. at Delaware Secretary of State and
(42) W-B Downs, Inc. at Pennsylvania Secretary of State;

93

--------------------------------------------------------------------------------



        (h)  releases and discharges of all Liens disclosed in the lien searches
referenced in clause (g) of this Section 9.13 that would not have been permitted
as a "Permitted Lien" on the Closing Date;

        (i)  within 60 days after the Closing Date, opinion relating to the
perfection of the security interests in the intellectual property collateral for
which filings in the United States Patent and Trademark Office are to be made in
form and substance reasonably acceptable to the Collateral Agent;

        (j)  within 30 days after the Closing Date, opinion of Canadian counsel
with respect to perfection of the Collateral Agent's security interest in the
pledged shares of CHC Casinos Canada Limited;

        (k)  within 60 days after the Closing Date, certificates representing
the pledged membership interests in PNGI Charles Town Gaming Limited Liability
Company, and PNGI Charles Town Food & Beverage Limited Liability Company. In the
event that at any time Onward Development LLC has assets with an aggregate fair
market value in excess of $2,500,000, Borrower shall deliver or cause to be
delivered certificates representing the pledged membership interests in Onward
Development LLC; and

        (l)  within 15 days after the Closing Date, make filings with the United
States Patent and Trademark Office covering the trademarks of the Credit Parties
being pledged pursuant to the Security Agreement.


ARTICLE X

NEGATIVE COVENANTS


        Each Credit Party, for itself and on behalf of its Restricted
Subsidiaries, covenants and agrees with the Creditors that, so long as any
Commitment, Loan or L/C Liability is outstanding and until payment in full of
all amounts payable by Borrower hereunder (and each Credit Party covenants and
agrees that it will cause its Restricted Subsidiaries to observe and perform the
covenants herein set forth applicable to any such Restricted Subsidiary):

        SECTION 10.01.    Indebtedness.    Borrower and its Restricted
Subsidiaries will not incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except:

        (a)  Indebtedness incurred pursuant to this Agreement and the other
Credit Documents;

        (b)  Indebtedness actually outstanding on the Closing Date and listed on
Schedule 8.23(a), and in the case of such Indebtedness any Permitted
Refinancings thereof;

        (c)  Indebtedness under Interest Rate Protection Agreements entered into
in compliance with Section 9.11;

        (d)  Indebtedness under Secured Interest Rate Protection Agreements and
unsecured Interest Rate Protection Agreements entered into in compliance with
the terms of this Agreement;

        (e)  intercompany Indebtedness of Borrower and the Restricted
Subsidiaries outstanding to the extent permitted by Section 10.04(f);

        (f)    in addition to any Indebtedness permitted by the preceding
paragraph (d), Indebtedness of any Subsidiary to Borrower or another Subsidiary
constituting the purchase price in respect of intercompany transfers of goods
and services made in the ordinary course of business to the extent not
constituting Indebtedness for borrowed money;

        (g)  Indebtedness in respect of workers' compensation claims,
self-insurance obligations, performance bonds, surety appeal or similar bonds,
completion guarantees and trade-related letters

94

--------------------------------------------------------------------------------




of credit provided by Borrower or any of its Restricted Subsidiaries in the
ordinary course of its business;

        (h)  Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

        (i)    Indebtedness (other than Indebtedness incurred pursuant to
clause (b) above) in respect of Purchase Money Obligations and Capital Lease
Obligations and refinancings or renewals thereof, in an aggregate principal
amount not to exceed at any time outstanding $20.0 million at that time;

        (j)    Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business;

        (k)  guarantees by Borrower or Restricted Subsidiaries of Indebtedness
otherwise permitted under this Agreement;

        (l)    Indebtedness of a person that becomes a Subsidiary of Borrower or
any of its Restricted Subsidiaries after the date hereof in connection with a
Permitted Acquisition; provided that such Indebtedness existed at the time such
person became a Subsidiary and was not created in anticipation or contemplation
thereof, and Permitted Refinancings thereof;

        (m)  in the event that Hollywood Shreveport becomes a Restricted
Subsidiary Indebtedness represented by up to 15% of the aggregate principal
amount of the Target Subsidiary Bonds;

        (n)  so long a no Default or Event of Default has occurred and is
continuing, Permitted Subordinated Indebtedness and Permitted Refinancings
thereof the proceeds of which shall be used (i) to refinance the Second Term B
Facility Loans and Term C Facility Loans, or (ii) to fund in whole or in part
any Change of Control Offers or Alternate Target Subsidiary Bond Offers or to
otherwise repurchase or redeem not less than 85% of the outstanding principal
amount of each issue of Target Subsidiary Bonds; provided, however, that in the
case of a repurchase or redemption of the Target Subsidiary Bonds that is not
deemed a Change of Control Offer or Alternate Target Subsidiary Bond Offer, the
net proceeds of such Indebtedness shall not exceed in aggregate principal amount
the lesser of (x) 7.0x Shreveport EBITDA (inclusive of all related fees and
expenses) for the previous twelve-month period or (y) $175.0 million; provided,
further, that upon the incurrence of such Indebtedness under this clause (n)
(other than under clause (i) hereof) Shreveport shall cease to be an
Unrestricted Subsidiary;

        (o)  so long a no Default or Event of Default has occurred and is
continuing, Permitted Subordinated Indebtedness and Permitted Refinancings
thereof in an aggregate amount not to exceed $300.0 million; and

        (p)  other unsecured Indebtedness of any Company or Disqualified Stock
of Borrower not to exceed $25.0 million in aggregate principal amount at any
time outstanding.

        SECTION 10.02.    Liens.    Neither Borrower nor any Restricted
Subsidiary shall create, incur, assume or permit to exist, directly or
indirectly, any Lien on any Property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except (the
"Permitted Liens"):

        (a)  inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection

95

--------------------------------------------------------------------------------

with such proceedings) have the effect of preventing the forfeiture or sale of
the property or assets subject to any such Lien, or (ii) in the case of any such
charge or claim that has or may become a Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;

        (b)  Liens in respect of property of Borrower or any Restricted
Subsidiary imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers',
warehousemen's, materialmen's, landlord's and mechanics' liens, maritime liens
and other similar Liens arising in the ordinary course of business (i) for
amounts not yet overdue or (ii) for amounts that are overdue and that are being
contested in good faith by appropriate proceedings, so long as (A) adequate
reserves have been established in accordance with GAAP, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien and (B) in the case of any such Lien that has or may become a Lien against
any of the Collateral, such Lien and the contest thereof shall satisfy the
Contested Collateral Lien Conditions;

        (c)  Liens in existence on the Closing Date and set forth on
Schedule 10.02 and Liens relating to any refinancing of the obligations secured
by such Liens; provided that (i) the aggregate principal amount of the
Indebtedness, if any, secured by such Liens does not increase; and (ii) such
Liens do not encumber any Property other than the Property subject thereto on
the Closing Date of Borrower or any Restricted Subsidiary;

        (d)  easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other similar charges
or encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness and (ii) individually or in the aggregate materially interfering
with the conduct of the business of Borrower and its Restricted Subsidiaries at
such Real Property;

        (e)  Liens arising out of judgments or awards not resulting in a Default
and in respect of which such Borrower or such Restricted Subsidiary shall in
good faith be prosecuting an appeal or proceedings for review in respect of
which there shall be secured a subsisting stay of execution pending such appeal
or proceedings; provided that the aggregate amount of all such judgments or
awards (and any cash and the fair market value of any property subject to such
Liens) does not exceed $10.0 million at any time outstanding; or the payment of
which is covered in full by a bond or by third party insurance;

        (f)    Liens (other than any Lien imposed by ERISA) (i) imposed by law
or deposits made in connection therewith in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other types of
social security, (ii) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (iii) arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers; provided that (x) with
respect to clauses (i), (ii) and (iii) hereto such Liens are set amounts not yet
due and payable or delinquent or, to the extent such amounts are so due and
payable, such amounts are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings for orders entered in connection with such proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien, (y) to the extent such Liens are not imposed by Law,
such Liens shall in no event encumber any Property other than cash and Cash
Equivalents and (z) in the case of any such Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the

96

--------------------------------------------------------------------------------




Contested Collateral Lien Conditions and the aggregate amount of deposits at any
time pursuant to clause (ii) and clause (iii) shall not exceed $1.0 million in
the aggregate;

        (g)  Leases with respect to the assets or properties of any Credit Party
or its respective Subsidiaries, in each case entered into in the ordinary course
of such Credit Party's or Subsidiary's business so long as (x) each Credit Party
or Subsidiary shall use its commercially reasonable efforts to cause each of the
Leases entered into after the date hereof to be made subordinate in all respects
to the Liens granted and evidenced by the Security Documents, and (y) each of
the Leases entered into after the date hereof are subordinate in all respects to
the Liens granted and evidenced by the Security Documents and do not in the case
of (x) or (y) above, individually or in the aggregate, (i) interfere in any
material respect with the ordinary conduct of the business of any Credit Party
or its Subsidiaries or (ii) materially impair the use (for its intended
purposes) or the value of the property subject thereto;

        (h)  Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by such Company in
the ordinary course of business in accordance with the past practices of such
Company;

        (i)    Liens arising pursuant to Purchase Money Obligations or Capital
Lease Obligations incurred pursuant to Section 10.01(i); provided that (i) the
Indebtedness secured by any such Lien (including refinancings thereof) does not
exceed 100% of the cost of the property being acquired or leased at the time of
the incurrence of such Indebtedness and (ii) any such Liens attach only to the
property being financed pursuant to such Purchase Money Obligations or Capital
Lease Obligations (and directly related assets) and do not encumber any other
property of Borrower or any Restricted Subsidiary (it being understood that all
Indebtedness to a single lender shall be considered to be a single Purchase
Money Obligation, whether drawn at one time or from time to time);

        (j)    bankers' Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by Borrower or any Restricted Subsidiary, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements; provided that in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

        (k)  Liens on assets of a person existing at the time such person is
acquired or merged with or into or consolidated with Borrower or any Restricted
Subsidiary (and not created in connection with or in anticipation or
contemplation thereof); provided that such Liens do not extend to assets not
subject to such Liens at the time of acquisition (other than improvements
thereon) and are no more favorable to the lienholders than the existing Lien;

        (l)    Liens incurred in the ordinary course of business of Borrower or
any Restricted Subsidiary with respect to obligations (other than Indebtedness)
that do not in the aggregate exceed $2.5 million at any time outstanding;

        (m)  licenses of Intellectual Property granted by Borrower or any
Restricted Subsidiary in the ordinary course of business and not interfering in
any material respect with the ordinary conduct of the business of such Company;

        (n)  Liens pursuant to the Security Documents;

        (o)  Permitted Vessel Liens;

        (p)  Liens arising under applicable Gaming Laws, provided that no such
Lien constitutes a Lien securing repayment of Indebtedness;

97

--------------------------------------------------------------------------------




        (q)  Liens to secure Indebtedness and other obligations permitted under
Section 10.01(c) to the extent that the secured party under such Indebtedness
and other obligations is, as of the date entered into, one or more of the
Lenders or any Affiliate of any Lender; and

        (r)  Liens to secure Indebtedness permitted under Section 10.01(d); and

        (s)  Prior Liens as defined in the applicable Security Documents with
respect to the Collateral encumbered by such Security Document;

provided, however, that (except as provided in clause (p) above) no Liens shall
be permitted to exist, directly or indirectly, on any Securities Collateral (as
defined in the Security Agreement).

        SECTION 10.03.    Sale and Leaseback Transactions.    Neither Borrower
nor any Restricted Subsidiary will enter into any arrangement, directly or
indirectly, with any person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred unless (i) the sale of such property is permitted by
Section 10.05 and (ii) any Liens arising in connection with its use of such
property are permitted by Section 10.02.

        SECTION 10.04.    Investment, Loan and Advances.    Neither Borrower nor
any Restricted Subsidiary will directly or indirectly lend money or credit or
make advances to any person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract (all of the foregoing, collectively,
"Investments"), except that the following shall be permitted:

        (a)  Borrower and its Restricted Subsidiaries may consummate the
Transactions in accordance with the provisions of the Transaction Documents;

        (b)  Investments outstanding on the Closing Date and identified on
Schedule 10.04 and any Investments received in respect thereof without the
payment of additional consideration (other than Qualified Capital Stock);

        (c)  Investments in Cash Equivalents;

        (d)  Borrower and the Restricted Subsidiaries may (i) acquire and hold
cash and Cash Equivalents, (ii) endorse negotiable instruments for collection in
the ordinary course of business and (iii) make lease, utility and other similar
deposits in the ordinary course of business;

        (e)  Borrower may enter into Interest Rate Protection Agreements and
Secured Interest Rate Protection Agreements and unsecured Interest Rate
Protection Agreements to the extent permitted by Section 10.01(c) and 10.01(d),
respectively and may enter into and perform its obligations under Swap Contracts
entered into in the ordinary course of business and so long as any such Swap
Contract is not speculative in nature;

        (f)    any Subsidiary Guarantor may make intercompany loans to Borrower
or any other Subsidiary Guarantor and Borrower may make intercompany loans and
advances to any Subsidiary Guarantor; provided that any promissory notes
evidencing such intercompany loans shall be pledged (and delivered) by Borrower
or the respective Subsidiary that is the lender of such intercompany loan as
Collateral pursuant to the Security Agreement, to the extent permitted under
applicable Gaming Laws;

        (g)  Borrower and the Restricted Subsidiaries may sell or transfer
assets to the extent permitted by Section 10.05;

98

--------------------------------------------------------------------------------




        (h)  Investments (i) by Borrower in any Restricted Subsidiary, (ii) in
Borrower by any Restricted Subsidiary and (iii) by a Restricted Subsidiary in
another Restricted Subsidiary;

        (i)    Investments in securities of trade creditors or customers
received pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers or in settlement
of delinquent or overdue accounts in the ordinary course of business;

        (j)    Investments made by Borrower or any Restricted Subsidiary as a
result of consideration received in connection with an Asset Sale made in
compliance with Section 10.05;

        (k)  Investments consisting of moving, entertainment and travel
expenses, drawing accounts and similar expenditures made to officers, directors
and employees made in the ordinary course of business not to exceed $500,000 at
any time outstanding;

        (l)    Investments permitted as Capital Expenditures pursuant to
Section 10.08(d);

        (m)  Investments permitted as Permitted Acquisitions pursuant to
Section 10.05;

        (n)  extensions of trade credit (including to gaming customers) in the
ordinary course of business;

        (o)  Investments in Hollywood Shreveport to enable the consummation of
the Change of Control Offers or the Alternate Target Subsidiary Bond Offers or
otherwise repurchase or redeem the Target Subsidiary Bonds; provided, that in
the event of such Investments under this clause (o), Shreveport shall cease to
be an Unrestricted Subsidiary; and

        (p)  in addition to Investments otherwise expressly permitted by this
Section 10.04, Investments by Borrower or any of its Restricted Subsidiaries not
to exceed, as of the date made, an aggregate amount equal to $100.0 million, no
more than $50.0 million of which shall be from the incurrence of Indebtedness,
no more than $50.0 million of which shall be from an Equity Issuance (exclusive
of the fees and expenses incurred in connection with the issuance of such
Indebtedness or such Equity Issuance), of which no more than $5.0 million may be
Investments in Hollywood Shreveport for so long as Hollywood Shreveport remains
an Unrestricted Subsidiary (provided that the amount of Investments made under
this clause (p) shall equal the aggregate amount of such Investments minus the
amounts received by Borrower and its Restricted Subsidiaries with respect to
such Investments, including principal, interest, dividends, distributions, sale
proceeds or other amounts).

        SECTION 10.05.    Mergers, Consolidations, Sales of Assets and
Acquisitions.    Neither Borrower nor any Restricted Subsidiary will wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation (other than solely to change the jurisdiction of incorporation (to
the extent done in compliance with the applicable provisions of the Security
Agreement)), or convey, sell, lease or sublease (as lessor or sublessor),
transfer or otherwise dispose of (or agree to do any of the foregoing at any
future time) all or any part of its business, property or assets, or purchase or
otherwise acquire (in one or a series of related transactions) all or
substantially all the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any person or any division or line of
business of any person (or agree to do any of the foregoing at any future time),
except for:

        (a)  Capital Expenditures by Borrower and the Restricted Subsidiaries
shall be permitted to the extent permitted by Section 10.08(d);

        (b)  (i) Asset Sales of used, worn out, obsolete or surplus Property by
Borrower and the Restricted Subsidiaries in the ordinary course of business and
the abandonment or other Asset Sale of Intellectual Property that is, in the
reasonable judgment of Borrower, no longer economically practicable to maintain
or useful in the conduct of the business of Borrower and its Restricted
Subsidiaries taken as a whole shall be permitted; provided, however, that in
each case the

99

--------------------------------------------------------------------------------




proceeds thereof shall be reinvested in the business of Borrower or a Restricted
Subsidiary within one year of such Asset Sale, and (ii) sales which would
otherwise constitute Asset Sales but for the dollar thresholds contained in the
definition of Asset Sales shall be permitted;

        (c)  so long as no Default then exists or would arise therefrom, any
Asset Sale for fair market value shall be permitted so long as the aggregate
amount of assets sold pursuant to this clause (c) does not exceed an amount of
assets responsible for in excess of 5% of Consolidated EBITDA in any fiscal
year; provided, however, that the Net Available Proceeds therefrom shall be
applied as specified in Section 2.10(a)(iv);

        (d)  Investments may be made to the extent permitted by Section 10.04;

        (e)  Borrower and the Restricted Subsidiaries may sell Cash Equivalents
in the ordinary course of business;

        (f)    each of Borrower and the Restricted Subsidiaries may lease (as
lessee or lessor) real or personal property and may guaranty such lease in the
ordinary course of business;

        (g)  the Transactions shall be permitted as contemplated by the
Transaction Documents;

        (h)  licenses and sublicenses by Borrower or any of Restricted
Subsidiaries of software, Intellectual Property and other general intangibles in
the ordinary course of business shall be permitted that do not materially
interfere with the ordinary conduct of business of Borrower or any such
Restricted Subsidiary;

        (i)    Permitted Acquisitions in an aggregate amount not to exceed
(A) if at the time of the Permitted Acquisition and after giving pro forma
effect thereto the Consolidated Senior Leverage Ratio is greater than 2.50 to
1.00, $75.0 million plus amounts permitted under clause (j) below, (B) if at the
time of the Permitted Acquisition and after giving pro forma effect thereto, the
Consolidated Senior Leverage Ratio is 2.50 to 1.00 or less, but greater than
2.00 to 1.00, $100.0 million plus amounts permitted under clause (j) below, and
(C) if at the time of the Permitted Acquisition and after giving pro forma
effect thereto the Consolidated Senior Leverage Ratio is 2.00 to 1.00 or less,
$125.0 million plus amounts permitted under clause (j) below;

        (j)    in addition to amounts permitted above, Permitted Acquisitions
financed with the net proceeds of a substantially concurrent issuance of
Qualified Capital Stock of Borrower or with such Qualified Capital Stock as
consideration therefor, in an aggregate amount not to exceed $100.0 million; and

        (k)  Borrower or any Subsidiary Guarantor may transfer property or lease
to or acquire or lease property from Borrower or any other Subsidiary Guarantor
and any Restricted Subsidiary may transfer property to or lease property to
Borrower or any Subsidiary Guarantor and any Restricted Subsidiary may be merged
into Borrower (as long as Borrower is the surviving corporation of such merger)
or any Subsidiary Guarantor and any Immaterial Subsidiary may be liquidated,
wound up or dissolved; provided, however, that the Lien on and security interest
in such property granted in favor of Administrative Agent under the Security
Documents shall be maintained in accordance with the provisions of
Section 10.02.

To the extent the Majority Lenders waive the provisions of this Section 10.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.05, such Collateral (unless sold to Borrower or its
Subsidiaries) shall be sold free and clear of the Liens created by the Security
Documents, and Collateral Agent shall take all actions appropriate in order to
effect the foregoing at the sole cost and expense of Borrower and without
recourse or warranty by Collateral Agent (including the execution and delivery
of appropriate UCC-3 termination statements and such other instruments and
releases as may be necessary and appropriate to effect such release).

100

--------------------------------------------------------------------------------

        SECTION 10.06.    Dividends.    Neither Borrower nor any of its
Restricted Subsidiaries shall, directly or indirectly, declare or make any
Dividend Payment at any time, except, without duplication, (x) any Restricted
Subsidiary of Borrower may declare and make Dividend Payments to Borrower or any
Wholly Owned Subsidiary of Borrower which is a Restricted Subsidiary, (y) any
Restricted Subsidiary of Borrower, if such Restricted Subsidiary is not a Wholly
Owned Subsidiary, may declare and make Dividend Payments to its equityholders
generally so long as Borrower or its respective Restricted Subsidiary that owns
the equity interest or interests in the Subsidiary making such Dividend Payments
receives at least its proportionate share thereof (based upon its relative
equity interests in the Restricted Subsidiary making such Dividend Payment), and
(z) Borrower and its Restricted Subsidiaries may consummate the Transaction in
accordance with the provisions of the Transaction Documents.

        SECTION 10.07.    Transactions with Affiliates.    Neither Borrower nor
any of its Restricted Subsidiaries shall enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than Borrower or any Subsidiary Guarantor)
unless such transaction is (a) otherwise permitted under this Agreement at the
time entered into, (b) in the ordinary course of business of Borrower or such
Restricted Subsidiary, as the case may be, and (c) upon fair and reasonable
terms no less favorable to Borrower or such Restricted Subsidiary, as the case
may be, than it would obtain in a comparable arm's length transaction with a
person that is not an Affiliate; provided, however, that notwithstanding the
foregoing, Borrower and its Restricted Subsidiaries (i) may enter into
indemnification and employment agreements and arrangements with directors,
officers and employees and the transactions discussed in Borrower's SEC filings
prior to the Closing Date and (ii) make Investments and Dividend Payments
permitted hereunder.

101

--------------------------------------------------------------------------------

        SECTION 10.08.    Financial Covenants.    

        (a)    Maximum Consolidated Total Leverage Ratio.    The Consolidated
Total Leverage Ratio shall not, as of any Test Date (commencing with the first
complete fiscal quarter ending after the Closing Date) during any period set
forth in the table below, exceed the ratio set forth opposite such period in the
table below:

Period

--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

January 1, 2003—March 31, 2003   5.25x April 1, 2003—June 30, 2003   5.25x July
1, 2003—September 30, 2003   5.25x October 1, 2003—December 31, 2003   5.00x
January 1, 2004—March 31, 2004   5.00x April 1, 2004—June 30, 2004   5.00x July
1, 2004—September 30, 2004   5.00x October 1, 2004—December 31, 2004   4.75x
January 1, 2005—March 31, 2005   4.75x April 1, 2005—June 30, 2005   4.75x July
1, 2005—September 30, 2005   4.75x October 1, 2005—December 31, 2005   4.50x
January 1, 2006—March 31, 2006   4.50x April 1, 2006—June 30, 2006   4.50x July
1, 2006—September 30, 2006   4.50x October 1, 2006—December 31, 2006   4.25x
January 1, 2007—March 31, 2007   4.25x April 1, 2007—June 30, 2007   4.25x July
1, 2007—September 30, 2007   4.25x October 1, 2007 and thereafter   4.00x

        (b)    Maximum Consolidated Senior Leverage Ratio.    The Consolidated
Senior Leverage Ratio shall not, as of any Test Date (commencing with the first
complete fiscal quarter ending after the Closing Date) during any period set
forth in the table below, exceed the ratio set forth opposite such period in the
table below:

Period

--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

January 1, 2003—March 31, 2003   3.50x April 1, 2003—June 30, 2003   3.50x July
1, 2003—September 30, 2003   3.50x October 1, 2003—December 31, 2003   3.25x
January 1, 2004—March 31, 2004   3.25x April 1, 2004—June 30, 2004   3.25x July
1, 2004—September 30, 2004   3.25x October 1, 2004—December 31, 2004   2.75x
January 1, 2005—March 31, 2005   2.75x April 1, 2005—June 30, 2005   2.75x July
1, 2005—September 30, 2005   2.75x October 1, 2005—December 31, 2005   2.50x
January 1, 2006—March 31, 2006   2.50x April 1, 2006—June 30, 2006   2.50x July
1, 2006—September 30, 2006   2.50x October 1, 2006 and thereafter   2.00x

102

--------------------------------------------------------------------------------

        (c)    Minimum Fixed Charge Coverage Ratio.    The Fixed Charge Coverage
Ratio shall not, as of any Test Date (commencing with the first complete fiscal
quarter ending after the Closing Date) during any period set forth in the table
below, be less than the ratio set forth opposite such period in the table below:

Period

--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

January 1, 2003—March 31, 2003   1.20x April 1, 2003—June 30, 2002   1.20x July
1, 2003—September 30, 2003   1.20x October 1, 2003—December 31, 2003   1.20x
January 1, 2004—March 31, 2004   1.20x April 1, 2004—June 30, 2004   1.20x July
1, 2004—September 30, 2004   1.20x October 1, 2004—December 31, 2004   1.25x
January 1, 2005—March 31, 2005   1.25x April 1, 2005—June 30, 2005   1.25x July
1, 2005—September 30, 2005   1.25x October 1, 2005—December 31, 2005   1.35x
January 1, 2006—March 31, 2006   1.35x April 1, 2006—June 30, 2006   1.35x July
1, 2006—September 30, 2006   1.35x October 1, 2006 and thereafter   1.50x

        (d)    Limitation on Capital Expenditures.    Borrower and its
Restricted Subsidiaries shall not make or incur Capital Expenditures, except:

        (i)    Borrower and its Restricted Subsidiaries may make Maintenance
Capital Expenditures in any fiscal year in an aggregate amount not to exceed 20%
of Consolidated EBITDA for such fiscal year (the "Maintenance CapEx Basket"),
provided, however, that an amount equal to 50% of the unused portion of the
Maintenance CapEx Basket in any fiscal year may be carried forward to the
following fiscal year; and, provided, further, however, that in any fiscal year
credited with such carried forward amounts, the Company shall attribute any
Maintenance Capital Expenditures first to the Maintenance CapEx Basket until
such time as the Maintenance CapEx Basket is exhausted, before any Maintenance
Capital Expenditures may be attributed to any such carried forward amounts.

        (ii)  Borrower and its Restricted Subsidiaries may make Expansion
Capital Expenditures in any fiscal year in an aggregate amount not to exceed the
sum of (A) $33.0 million at the Charles Town Facility; provided, however, that
any Expansion Capital Expenditure at the Charles Town Facility shall not extend
past December 31, 2004, (B) $40.0 million for the purpose of purchasing the
leased real property located at the Boomtown Casino, Casino Rouge and
Bullwhackers Casino; provided, however, that to the extent that an agreement can
not be reached with respect to the purchase of the leased real property located
at Boomtown Casino, $24.0 million of such Expansion Capital Expenditures under
this clause (B) may be used for the purpose of the relocation of the Boomtown
Casino, (C) the amount of actual borrowings under the Incremental Loans, if any,
plus $100.0 million from the issuance of Equity Interests and (D) $10.0 million
per annum, provided, however, that unutilized amounts for such fiscal year may
be carried forward to the following fiscal year provided, however, any
unutilized amounts carried forward shall only be used after the current years'
amount has been utilized.

        SECTION 10.09.    Limitation on Modification of Indebtedness;
Modifications of Certificate of Incorporation and Certain Other Agreements,
Etc.    Neither Borrower nor any of its Restricted Subsidiaries shall (i) amend
or modify, or permit the amendment or modification of, any provision of

103

--------------------------------------------------------------------------------

material Indebtedness ("Material Indebtedness") or of any agreement (including
any purchase agreement, indenture, loan agreement or security agreement)
relating thereto other than any amendments or modifications to Indebtedness that
do not in any way materially adversely affect the interests of the Lenders and
are otherwise permitted under Section 10.01(b); (ii) amend or modify, or permit
the amendment or modification of, any other Transaction Document, in each case
except for amendments or modifications which are not in any way adverse in any
material respect to the interests of the Lenders; or (iii) amend, modify or
change its articles of incorporation or other constitutive documents (including
by the filing or modification of any certificate of designation) or bylaws, or
any agreement entered into by it, with respect to its capital stock (including
any shareholders' agreement), or enter into any new agreement with respect to
its capital stock, other than any amendments, modifications, agreements or
changes pursuant to this clause (iii) or any such new agreements pursuant to
this clause (iii) which do not in any way materially adversely affect in any
material respect the interests of the Lenders.

        SECTION 10.10.    Certain Payments of Indebtedness.    (a) None of
Borrower or any of its Restricted Subsidiaries will, nor will they permit any
Restricted Subsidiary to, make or agree to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except with respect to:

        (i)    Indebtedness created under the Credit Documents;

        (ii)  payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness;

        (iii)  refinancings of Indebtedness to the extent permitted by
Section 10.01 and Indebtedness incurred pursuant to Section 10.01(p);

        (iv)  payment of secured Indebtedness out of the proceeds of any sale or
transfer of the property or assets securing such Indebtedness;

        (v)  so long as no Loans are then outstanding under the Term C Facility
and the Total Consolidated Leverage Ratio is less than 3.00 to 1.00, payment of
or repurchase, redemption, retirement, acquisition or cancellation of Borrower's
and its Restricted Subsidiaries' Permitted Subordinated Indebtedness and/or
Borrower Outstanding Bonds with all or any portion of the amounts by which
Borrower offered to prepay the Term Loans (pro rata to the Term A Facility Loans
and the Term B Facility Loans then outstanding) in accordance with
Section 2.09(b)(iii) but that were declined in accordance with such
Section 2.09(b)(iii);

        (vi)  payment of Indebtedness owing to Borrower or any Subsidiary
Guarantor

        (vii) redemptions, repurchases or acquisitions of the Target Subsidiary
Bonds, the Target Non-Callable Bonds and Target's $50,000,000 Floating Rate
Senior Secured Notes due 2006;

        (viii)  Capital Lease Obligations, Purchase Money Obligations and
interest rate swaps otherwise permitted under the Credit Documents; and

        (ix)  conversions of Permitted Subordinated Indebtedness in accordance
with the terms of such Permitted Subordinated Indebtedness.

        SECTION 10.11.    Limitation on Certain Restrictions Affecting
Subsidiaries.    None of Borrower or any of its Restricted Subsidiaries shall,
directly or indirectly, create any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of Borrower to (a) pay dividends or make
any other distributions on such Restricted Subsidiary's Equity Interests or any
other interest or participation

104

--------------------------------------------------------------------------------

in its profits owned by Borrower or any of its Restricted Subsidiaries, or pay
any Indebtedness or any other obligation owed to Borrower or any of its
Restricted Subsidiaries, (b) make Investments in or to Borrower or any of its
Restricted Subsidiaries, or (c) transfer any of its Property to Borrower or any
of its Restricted Subsidiaries, except that each of the following shall be
permitted (i) any such encumbrances or restrictions existing under or by reason
of (x) applicable Law (including any Gaming Law and any regulations, order or
decrees of any Gaming Authority) or (y) the Credit Documents, (ii) restrictions
on the transfer of Property subject to a Permitted Lien permitted under
Section 10.02, (iii) customary restrictions on subletting or assignment of any
lease governing a leasehold interest of any Company, (iv) restrictions on the
transfer of any Property subject to an Asset Sale permitted under this
Agreement, (v) restrictions contained in existing Indebtedness,
(vi) restrictions contained in Permitted Subordinated Indebtedness and Permitted
Refinancings and other Indebtedness permitted under Section 10.01, and
(vii) customary restrictions in joint venture arrangements.

        SECTION 10.12.    Limitation on the Issuance of Equity Interests.    No
Restricted Subsidiary of Borrower will issue any Equity Interest (including by
way of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, Equity Interests, except (i) for stock splits,
stock dividends and additional Equity Interest issuances which do not decrease
the percentage ownership of Borrower or any Restricted Subsidiary in any class
of the Equity Interest of such Restricted Subsidiary; (ii) Restricted
Subsidiaries of Borrower formed after the Closing Date pursuant to Section 10.13
may issue Equity Interests to Borrower or the respective Restricted Subsidiary
of Borrower which is to own such stock; and (iii) the Restricted Subsidiaries
may issue to Borrower and to other Restricted Subsidiaries of Borrower common
stock that is Qualified Capital Stock. All Equity Interests issued to any Credit
Party in accordance with this Section 10.12 shall, to the extent required by the
Security Agreement, be delivered to Administrative Agent for pledge pursuant to
the Security Agreement.

        SECTION 10.13.    Limitation on the Creation of Subsidiaries.    Except
as permitted by Section 10.04(g) and in connection with Acquisitions permitted
hereunder, neither Borrower nor any Restricted Subsidiary shall establish,
create or acquire any additional Subsidiaries without the prior written consent
of Administrative Agent; provided that Borrower may establish or create one or
more Subsidiaries of Borrower or one of its Subsidiaries without such consent so
long as (i) 100% of the Equity Interest of any new Subsidiary (other than a
Foreign Subsidiary) is upon the creation or establishment of any such new
Subsidiary pledged and delivered to Administrative Agent for the benefit of the
Secured Parties (as defined in the Security Agreement) under the Security
Agreement and (ii) upon the creation or establishment of any such new Subsidiary
such Subsidiary (other than a Foreign Subsidiary) executes a Joinder Agreement
and becomes a party to the applicable Security Documents in accordance with
Section 9.12 and the other Credit Documents.

        SECTION 10.14.    Limitation on Lines of Business.    Neither Borrower
nor any Restricted Subsidiary shall directly or indirectly engage to any
material extent in any line or lines of business activity other than the
business of the type conducted or proposed to be conducted by the Companies as
of the Closing Date (after giving effect to the Transactions) and any other
businesses reasonably related or incidental thereto.

        SECTION 10.15.    Limitation on Accounting Changes; Limitation on
Investment Company Status.    Neither Borrower nor any Restricted Subsidiary
shall (i) make or permit any change in accounting policies or reporting
practices from those in effect for Borrower on the date hereof, except changes
that would not result in a Material Adverse Effect, those required by the SEC or
as required or permitted by GAAP, or (ii) change its fiscal year end
(December 31 of each year). No Credit Party shall be or become an investment
company subject to the registration requirements under the United States
Investment Company Act of 1940, as amended.

105

--------------------------------------------------------------------------------





ARTICLE XI

EVENTS OF DEFAULT


        SECTION 11.01.    Events of Default.    If one or more of the following
events (herein called "Events of Default") shall occur and be continuing:

        (a)  any representation or warranty made or deemed made pursuant to any
Credit Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished pursuant
to any Credit Document, shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;

        (b)  default shall be made in the payment of (i) any principal of any
Loan or the reimbursement with respect to any Reimbursement Obligation when and
as the same shall become due and payable (whether at the stated maturity upon
prepayment or repayment or by acceleration thereof or otherwise) and (ii) any
interest on any Loans when and as the same shall become due and payable, and
such default shall continue unremedied for a period of three Business Days;

        (c)  default shall be made in the payment of any fee or any other amount
(other than an amount referred to in (b) above) due under any Credit Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five Business Days;

        (d)  default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 9.01(a),
9.04(f), 9.07 or in Article X;

        (e)  default shall be made in the due observance or performance by
Borrower or any of its Restricted Subsidiaries of any covenant, condition or
agreement contained in any Credit Document (other than those specified in (b),
(c) or (d) above) and such default shall continue unremedied or shall not be
waived for a period of 30 days after written notice thereof from Administrative
Agent or any Lender to Borrower;

        (f)    Borrower or any of its Restricted Subsidiaries shall (i) fail to
pay any principal or interest, regardless of amount, due in respect of any
Indebtedness (other than the Obligations), when and as the same shall become due
and payable (after giving effect to any applicable grace period), or (ii) fail
to observe or perform any other term, covenant, condition or agreement contained
in any agreement or instrument evidencing or governing any such Indebtedness or
any event or condition occurs, if the effect of any failure or occurrence
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee on its or their behalf (with or without the
giving of notice but giving effect to applicable grace periods) to cause, such
Indebtedness to become due prior to its stated maturity; provided that it shall
not constitute an Event of Default pursuant to this paragraph (f) unless the
aggregate amount of all such Indebtedness referred to in clauses (i) and
(ii) exceeds $10.0 million at any one time;

        (g)  an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Borrower or any of its Restricted Subsidiaries, or of a
substantial part of the property or assets of Borrower or any of its Restricted
Subsidiaries, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Borrower
or any of its Restricted Subsidiaries or for a substantial part of the property
or assets of Borrower or any of its Restricted Subsidiaries; or (iii) the
winding-up or liquidation of Borrower or any of its Restricted Subsidiaries; and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

106

--------------------------------------------------------------------------------




        (h)  Borrower or any of its Restricted Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above; (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Borrower or any of its Restricted Subsidiaries or for a substantial part of
the property or assets of Borrower or any of its Restricted Subsidiaries;
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding; (v) make a general assignment for the benefit
of creditors; (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due; (vii) take any action for the
purpose of effecting any of the foregoing; or (viii) wind up or liquidate
(except as permitted hereunder);

        (i)    one or more judgments for the payment of money in an aggregate
amount in excess of $10.0 million (to the extent not covered by third party
insurance) shall be rendered against Borrower or any of its Restricted
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon assets or properties of Borrower or any of its Subsidiaries to
enforce any such judgment;

        (j)    an ERISA Event shall have occurred that, when taken together with
all other such ERISA Events, is reasonably likely to result in a liability of
Borrower or any of its Subsidiaries in an aggregate amount exceeding
$10.0 million;

        (k)  with respect to any Collateral, any security interest and Lien
purported to be created by any Security Document shall cease to be in fall force
and effect, or shall cease to give Collateral Agent, for the benefit of the
Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted under such Security Documents (including (a) for the benefit
of the First Priority Secured Parties a perfected first priority security
interest in and Lien on all of the collateral thereunder and (b) for the benefit
of the Second Priority Secured Parties a perfected second priority security
interest in and Lien on all of the Collateral thereunder (except as otherwise
expressly provided in this Agreement or such Security Documents)) in favor of
Collateral Agent, or shall be asserted by Borrower, any other Credit Party or
anyone else not to be a valid, perfected, first priority or second priority, as
the case may be (except as otherwise expressly provided in this Agreement or
such Security Document), security interest in or Lien on the Collateral covered
thereby;

        (l)    any Guarantee shall cease to be in full force and effect or any
of the Subsidiary Guarantors repudiates, or attempts to repudiate, any of its
obligations under any of the Guarantees (except to the extent such Guarantee
ceases to be in effect in connection with (i) a merger of one Subsidiary
Guarantor into another Subsidiary Guarantor permitted pursuant to
Section 10.05(j)), (ii) the liquidation, winding up or dissolution of an
Immaterial Subsidiary) or (iii) the sale of a Subsidiary Guarantor permitted
hereunder;

        (m)  any Credit Document or any material provisions thereof shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by any Credit Party or any
other person, or by any Governmental Authority, seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or any Credit Party shall repudiate or deny that it
has any liability or obligation for the payment of principal or interest or
other obligations purported to be created under any Credit Document;

        (n)  there shall have occurred a Change of Control; or

107

--------------------------------------------------------------------------------




        (o)  there shall have occurred a License Revocation by any Gaming
Authority in a jurisdiction in which Borrower or any of its Restricted
Subsidiaries owns or operates a Gaming Facility which, individually or in the
aggregate, could reasonably be expected to result in a reduction of more than 5%
of the gross revenues of the Borrower and its Restricted Subsidiaries on a
consolidated basis; provided that such License Revocation continues for at least
thirty (30) consecutive days;

then, and in every such event (other than an event described in paragraph (g) or
(h) above with respect to Borrower), and at any time thereafter during the
continuance of such event, Administrative Agent, at the request of the Majority
Lenders, shall, by notice to Borrower, take either or both of the following
actions, at the same or different times: (i) terminate forthwith the Commitments
and (ii) declare the Loans then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued fees and
all other liabilities of Borrower accrued hereunder and under any other Credit
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Borrower, anything contained herein or in any other Credit Document to
the contrary notwithstanding; and in any event described in paragraph (g) or
(h) above with respect to Borrower, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued fees and all other liabilities of
Borrower accrued hereunder and under any other Credit Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrower, anything contained herein or in any other Credit Document to the
contrary notwithstanding.


ARTICLE XII

AGENTS


        SECTION 12.01.    General Provisions.    Each of the Lenders, Agents,
Swingline Lender and L/C Lender hereby irrevocably appoints Administrative Agent
as its agent and authorizes Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to Administrative Agent by
the terms hereof and the Security Documents, together with such actions and
powers as are reasonably incidental thereto. Administrative Agent agrees to give
promptly to each Lender a copy of each notice or other document received by it
pursuant to any Credit Document (other than any that are required to be
delivered to the Lenders by any Credit Party). Notwithstanding any of the
foregoing, the Majority Lenders may replace Administrative Agent at any time in
the event of willful misconduct or gross negligence by Administrative Agent in
the administration of the duties and obligations expressly authorized herein as
determined by a court of competent jurisdiction.

        The Lender or other financial institution serving as any Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not such Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Company or other Affiliate thereof as if it
were not such Agent hereunder.

        No Agent shall have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) no Agent
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing, (b) no Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be required by Section 13.04), and (c) except
as expressly set forth herein, no Agent shall have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Company that is communicated to or obtained by the financial institution serving
as such Agent or any of its Affiliates

108

--------------------------------------------------------------------------------


in any capacity. No Agent shall be liable for any action taken or not taken by
it with the consent or at the request of the Majority Lenders (or such other
number or percentage of the Lenders as shall be required by Section 13.04) or in
the absence of its own gross negligence or willful misconduct. No Agent shall be
deemed to have knowledge of any Default unless and until written notice thereof
is given to Administrative Agent and such Agent by Borrower or a Lender, and no
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Credit Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Credit Document or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of any Credit Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article VII or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent or (vi) making a determination
that any condition precedent set forth in Article VII that is to be to such
Agent's satisfaction is satisfied.

        Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. Each Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Credit Document unless it shall first
receive such advice or concurrence of the Majority Lenders (or, if so specified
by this Agreement, all Lenders or such other number or percentage of the Lenders
as shall be required by Section 13.04) as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action (it being understood that this provision shall not release
Administrative Agent from performing any action with respect to Borrower
expressly required to be performed by it pursuant to the terms hereof) under
this Agreement. Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, under any Credit Document in accordance with a
request of the Majority Lenders provided, however, that any Agent shall be
required to act or refrain from acting at the request of all of the Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Loans.

        Each Agent may perform any and all of its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by such Agent and
reasonably acceptable to Borrower. Each Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers through their
respective Affiliates, directors, officers, employees, agents and advisors
("Agent Related Parties"). The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Agent Related Parties of
each Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities of such Agent.

        Subject to the appointment and acceptance of a successor Agent as
provided in this paragraph, any Agent may resign at any time by notifying the
Lenders, L/C Lender (with respect to Administrative Agent only) and Borrower.
Upon any such resignation, the Majority Lenders shall have the right to appoint
a successor which, so long as no Event of Default is continuing, shall be
reasonably acceptable to Borrower. If no successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then

109

--------------------------------------------------------------------------------


the retiring Agent may, on behalf of the Lenders and L/C Lender, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank which, so long as no Event of Default is
continuing, shall be reasonably acceptable to Borrower. Upon the acceptance of
its appointment as Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by Borrower to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Borrower and such successor. After Agent's resignation hereunder, the provisions
of this Article XII shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their respective Agent Related Parties in respect of
any actions taken or omitted to be taken by any of them while it was acting as
such Agent.

        Subject to compliance with applicable Gaming Laws, Lead Arrangers may
replace Collateral Agent at any time for any reason with another institution
with the consent of Borrower (which will not be unreasonably withheld or delayed
and shall not be required during the continuance of an Event of Default). The
appointment of any successor Collateral Agent shall be effective upon the
acceptance of such appointment.

        The Lenders identified in this Agreement as the Syndication Agent and
the Documentation Agents shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders. Without limiting the foregoing, none of the Syndication Agent or the
Documentation Agents shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to the Syndication Agent and the Documentation Agents as it makes with respect
to the Administrative Agent or any other Lender in this Article XII.

        Each Lender acknowledges that it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder. No Agent shall be deemed a trustee or other fiduciary on behalf
of any party.

        SECTION 12.02.    Indemnification.    Each Lender agrees to indemnify
and hold harmless each Agent (to the extent not reimbursed under Section 13.03,
but without limiting the obligations of any Credit Party under Section 13.03),
ratably in accordance with the aggregate principal amount of the respective
Commitments of and/or Loans and Reimbursement Obligations held by the Lenders
(or, if all of the Commitments shall have been terminated or expired, ratably in
accordance with the aggregate outstanding amount of the Loans and Reimbursement
Obligations held by the Lenders), for any and all liabilities (including
pursuant to any Environmental Law), obligations, losses, damages, penalties,
actions, judgments, deficiencies, suits, costs, expenses (including reasonable
attorney's fees) or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against such Agent (including by any Lender)
arising out of or by reason of any investigation in or in any way relating to or
arising out of any Credit Document or any other documents contemplated by or
referred to therein for any action taken or omitted to be taken by such Agent
under or in respect of any of the Credit Documents or other such documents or
the transactions contemplated thereby (including the costs and expenses that the
Credit Parties are obligated to pay under Section 13.03, and including also any
payments under any indemnity granted pursuant to Section 12.04 of the Security
Agreement, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or of
any such other documents; provided, however, that no Lender shall be liable for

110

--------------------------------------------------------------------------------


any of the foregoing to the extent resulting from the gross negligence, bad
faith or willful misconduct of the party to be indemnified. The agreements set
forth in this Section 12.02 shall survive the payment of all Loans and other
obligations hereunder and shall be in addition to and not in lieu of any other
indemnification agreements contained in any other Credit Document.

        SECTION 12.03.    Consents Under Other Credit Documents.    Except as
otherwise provided in the Credit Documents including, without limiting
Section 13.04 hereof Administrative Agent may, with the prior consent of the
Majority Lenders (but not otherwise), consent to any modification, supplement or
waiver under any of the other Credit Documents.

        SECTION 12.04.    Collateral Sub-Agents.    Each Lender by its execution
and delivery of this Agreement agrees, as contemplated by Article VIII of the
Security Agreement, that, in the event it shall hold any Cash Equivalents
referred to therein, upon the written request of Administrative Agent following
the occurrence of an Event of Default and the execution and delivery by
Administrative Agent, such Lender and the applicable Credit Party of a mutually
acceptable control agreement with respect to such Cash Equivalent (it being
understood that no Lender is obligated to enter into any such control
agreement), such Cash Equivalents shall be held in the name and under the
control of such Lender, and such Lender shall hold such Cash Equivalents as a
collateral sub-agent for Administrative Agent thereunder. Each Credit Party by
its execution and delivery of this Agreement hereby consents to the foregoing.
In such event, such Lender acting in the capacity of a sub-agent shall be
afforded all protections set forth in this Article XII as if acting as
Administrative Agent with respect to such holdings. Notwithstanding anything in
this Agreement or any other Credit Document to the contrary, except as set forth
in Section 4.07 hereof, no Lender (other than Administrative Agent acting in
such capacity) which is acting as a Financial Intermediary (as defined in the
Security Agreement) with respect to any Securities Collateral (as defined in the
Security Agreement) shall have any duty or obligation (whether express or
implied) to the other Lenders in respect of such Securities Collateral or the
disposition thereof unless such Lender, Administrative Agent and the applicable
Credit Party have entered into a Financial Account Consent Agreement (as defined
in the Security Agreement) or other control or similar agreement with respect to
such Securities Collateral (it being understood that no Lender shall have any
obligation to enter into any such agreement).


ARTICLE XIII

MISCELLANEOUS


        SECTION 13.01.    Waiver.    No failure on the part of any Creditor to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under any Credit Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege under any Credit Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

        SECTION 13.02.    Notices.    All notices, requests and other
communications provided for herein and under the Security Documents (including
any modifications of, or waivers, requests or consents under, this Agreement)
shall be given or made in writing (including by facsimile) delivered to the
intended recipient at the "Address for Notices" specified below its name on the
signature pages hereof (or any Subsidiary Guarantor, as so specified for
Borrower) or, as to any party, at such other address as shall be designated by
such party in a notice to each other party. Except as otherwise provided in this
Agreement, all such communications shall be deemed to have been duly given when
transmitted by facsimile or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid. Any Notice
of Borrowing or Notice of Continuation/Conversion shall be deemed to have been
received when actually received.

111

--------------------------------------------------------------------------------


        SECTION 13.03.    Expenses, Indemnification, Etc.    (a) The Credit
Parties, jointly and severally, agree to pay or reimburse:

        (i)    Agents and the Swingline Lender for all of their reasonable
out-of-pocket costs and expenses (including the reasonable fees and expenses of
Cahill Gordon & Reindel (and one local counsel in each jurisdiction reasonably
deemed necessary by Agents)) in connection with (1) the negotiation,
preparation, execution and delivery of the Credit Documents and the extension
and syndication of credit hereunder, (2) the negotiation, preparation, execution
and delivery of any modification, supplement, amendment or waiver of any of the
terms of any Credit Document (whether or not consummated or effective) requested
by the Credit Parties, (3) following the occurrence and during the continuance
of an Event of Default, the enforcement of any Credit Document, and (4) the
syndication of the Loans and Commitments;

        (ii)  each Creditor for all reasonable out-of-pocket costs and expenses
of such Creditor (including the reasonable fees and expenses of one legal
counsel for Lenders and Agents) in connection with (1) any enforcement or
collection proceedings resulting from any Default, including all manner of
participation in or other involvement with (x) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings, (y) judicial
or regulatory proceedings and (z) workout, restructuring or other negotiations
or proceedings (whether or not the workout, restructuring or transaction
contemplated thereby is consummated), (2) the enforcement of this Section 13.03
and (3) any documentary taxes; and

        (iii)  Administrative Agent for all reasonable costs, expenses, taxes,
assessments and other charges (including reasonable fees and disbursements of
counsel) incurred in connection with any filing, registration, recording or
perfection of any security interest contemplated by any Credit Document or any
other document referred to therein.

Without limiting the rights of any Lender under this Section 13.03(a), each
Lender, upon request of Borrower from time to time, will advise Borrower of an
estimate of any amount anticipated to be recovered under this Section 13.03(a).

        (b)  The Credit Parties, jointly and severally, hereby agree to
indemnify each Creditor and their respective Affiliates, directors, trustees,
officers, employees and agents (each, an "Indemnitee") from, and hold each of
them harmless against, and that no Indemnitee will have any liability for, any
and all Losses incurred by any of them (including any and all Losses incurred by
any Agent, the Swingline Lender or L/C Lender to any Lender, whether or not any
Creditor is a party thereto) directly or indirectly arising out of or by reason
of or relating to the negotiation, execution, delivery, performance,
administration or enforcement of any Credit Document, any of the transactions
contemplated by the Credit Documents (including the Transactions), any breach by
any Company of any representation, warranty, covenant or other agreement
contained in any Credit Document in connection with any of the Transactions, the
use or proposed use of any of the Loans or Letters of Credit, the issuance of or
performance under any Letter of Credit or the use of any collateral security for
the Loans (including the exercise by any Creditor of the rights and remedies or
any power of attorney with respect thereto and any action or inaction in respect
thereof), including all amounts payable by any Lender pursuant to Section 12.02,
but excluding any such Losses to the extent finally determined by a court of
competent jurisdiction to have arisen solely from the gross negligence, bad
faith or willful misconduct of the Indemnitee.

        Without limiting the generality of the foregoing, the Credit Parties,
jointly and severally, will indemnify each Creditor and each other Indemnitee
from, and hold each Creditor and each other Indemnitee harmless against, any
Losses described in the preceding sentence arising under any Environmental Law
as a result of (i) the past, present or future operations of any Company (or any
predecessor in interest to any Company), (ii) the past, present or future
condition of any site or facility owned, operated, leased or used at any time by
any Company (or any such predecessor in interest) to

112

--------------------------------------------------------------------------------


the extent such Losses arise from or relate to the parties relationship under
the Credit Documents or to any Company's (or such predecessor in interest's)
(A) ownership, operation, lease or use of such site or facility or (B) any
aspect of the respective business or operations of such parties, and, in each
case shall include, without limitation, any and all such Losses for which any
Company could be found liable, or (iii) any Release or threatened Release of any
Hazardous Materials at, on, under or from any such site or facility to the
extent such Losses arise from or relate to the parties relationship under the
Credit Documents or to any Company's (or such predecessor in interest's)
(A) ownership, operation, lease or use of such site or facility or (B) any
aspect of the respective business or operations of such parties, and, in each
case shall include, without limitation, any and all such Losses for which any
Company could be found liable, including any such Release or threatened Release
that shall occur during any period when any Creditor shall be in possession of
any such site or facility following the exercise by such Creditor of any of its
rights and remedies hereunder or under any of the Security Documents; provided,
however, that the indemnity hereunder shall be subject to the exclusions from
indemnification set forth in the preceding sentence.

        To the extent that the undertaking to indemnify and hold harmless set
forth in this Section 13.03 or any other provision of any Credit Document
providing for indemnification is unenforceable because it is violative of any
law or public policy or otherwise, the Credit Parties, jointly and severally,
shall contribute the maximum portion that each of them is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all indemnified
liabilities incurred by any of the persons indemnified hereunder.

        The Credit Parties also agree that no Indemnitee shall have any
liability (whether direct or indirect, in contract or tort or otherwise) for any
Losses to any Credit Party or any Credit Party's security holders or creditors
resulting from, arising out of, in any way related to or by reason of any matter
referred to in any indemnification or expense reimbursement provisions set forth
in any Credit Document, except to the extent that any Loss is determined by a
court of competent jurisdiction in a final nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee.

        The Credit Parties agree that, without the prior written consent of
Administrative Agent, Lead Arrangers and the Majority Lenders, which consent
shall not be unreasonably withheld, no Credit Party will settle, compromise or
consent to the entry of any judgment in any pending or threatened Proceeding in
respect of which indemnification is reasonably likely to be sought under the
indemnification provisions of this Section 13.03 (whether or not any Indemnitee
is an actual or potential party to such Proceeding), unless such settlement,
compromise or consent includes an unconditional written release of each
Indemnitee from all liability arising out of such Proceeding and does not
include any statement as to an admission of fault, culpability or failure to act
by or on behalf of any Indemnitee and does not involve any payment of money or
other value by any Indemnitee or any injunctive relief or factual findings or
stipulations binding on any Indemnitee.

        SECTION 13.04.    Amendments, Etc.    (i) No provision of any Credit
Document may be amended, modified or supplemented except by an instrument in
writing signed by the Credit Parties party thereto and the Majority Lenders, or
by the Credit Parties party thereto and Administrative Agent acting with the
written consent of the Majority Lenders, and no provision of any Credit Document
may be waived except by an instrument in writing signed by the Credit Parties
party thereto and the Majority Lenders, or by the Credit Parties party thereto
and Administrative Agent acting with the written consent of the Majority
Lenders; provided, however, that:

        (a)  no amendment, modification, supplement or waiver shall, unless by
an instrument signed by each Lender or by Administrative Agent acting with the
written consent of each Lender (with the consent of Lenders having Obligations
directly affected thereby in the case of clauses (II) (it being understood that
the consent of no other Lender or Agent is needed in each such case)):

113

--------------------------------------------------------------------------------

(I) extend the scheduled final maturity of any Loan or Note, or extend the
expiration date of any Letter of Credit beyond the R/C Maturity Date, or reduce
the rate of interest (other than any waiver of any increase in the interest rate
applicable to any of the Loans pursuant to clause (b) of Section 3.02) or fees
thereon, or extend the time of payment of interest or fees thereon (other than
in connection with the extension of any scheduled payment hereunder otherwise
permitted hereby), or reduce the principal amount thereof, or make any change to
the definition of Applicable Margin or Applicable Fee Percentage (or Annex
B) (it being understood that any increase in the rate of interest or fee
applicable to the Loans only requires the consent of the Majority Lenders and
any increase in a Lender's Commitment shall require the consent of such Lender),
or, subject to Section 13.04(iv), make any change to the penultimate sentence of
the first paragraph of Section 2.09, or reduce the Reimbursement Obligation in
respect of any Letter of Credit, (II) extend the final maturity of any of the
Commitments or amend Section 2.04(a), (III) change the currency in which any
Obligation is payable, (IV) amend the terms of this Section 13.04 or clause (iv)
of Section 13.06(b), Section 4.02, 4.07, Article V or 12.03, (V) reduce the
percentages specified in the definition of the term "Majority Lenders" or amend
any provision of any Credit Document requiring the consent of all the Lenders or
reduce any other percentage of the Lenders required to make any determinations
or waive any rights hereunder or to modify any provision hereof (it being
understood, however, that only the consent of the Lenders included in such
percentage need be obtained), (VI) release all or substantially all of the
Subsidiary Guarantors from their obligations under Article VI (unless permitted
by this Agreement), (VII) consent to the assignment or transfer by Borrower of
any of its rights and obligations under any Credit Document (except that in a
transaction permitted by Section 10.05 resulting in any Credit Party (except
Borrower) assigning its rights and obligations under the Credit Documents to any
other Credit Party no consent of any Lender or Agent need be obtained),
(VIII) release all or substantially all the Collateral or terminate the Lien
under any Credit Document in respect of all or substantially all the Collateral
(except as permitted by the Credit Documents) or agree to additional obligations
(other than the Obligations and any other extensions of credit under this
Agreement (or any other agreement) consented to by the Majority Lenders) being
secured by the Collateral, (IX) amend Section 13.03 or any other indemnification
and expense reimbursement provision set forth in any Credit Document in any
manner adverse to any Creditor or (X) provide for Interest Periods with a longer
period than the then longest available Interest Period;

        (b)  no such amendment or waiver shall increase the Commitments of any
Lender over the amount thereof then in effect without the consent of such Lender
(it being understood that amendments or waivers of conditions precedent,
covenants or Defaults shall not constitute an increase of the Commitment of any
Lender);

        (c)  any modification or supplement of or waiver with respect to
Article XII which affects any Agent in its capacity as such shall require the
consent of such Agent;

        (d)  no consent of any Lender need be obtained, and Administrative Agent
is hereby authorized, to release any Lien securing the Obligations on Property
which is the subject of any disposition permitted by the Credit Documents and to
release any Guarantee of a Subsidiary upon the sale of a majority of the Equity
Interests of such Subsidiary in accordance with the Credit Documents;

        (e)  subject to clause (a)(I) of the proviso to this Section 13.04(i),
the consent of all of the Lenders of the affected Term Facility (but no other
Lender or Agent) shall be required with respect to any extension of any
scheduled Amortization Payment or any reduction in the amount of any scheduled
Amortization Payment (except in accordance with Section 2.09 or Section 2.10);

        (f)    subject to Section 13.04(iv), no modification, supplement or
waiver shall alter the provisions of the first paragraph of Section 2.10(b) in a
manner that would reduce the proportion

114

--------------------------------------------------------------------------------




of any prepayment under Section 2.10(a) to be allocated to any Tranche or the
order of application among the Tranches or the order of application to Loans
within a Tranche or change the right of any Tranche to decline or to accept
prepayments pursuant to Section 2.09(b) or 2.10(b), in each case without the
consent of the Requisite Tranche Lenders of the Tranche proposed to be allocated
a lesser prepayment or to have its order of priority changed or have the order
of application within such Tranche changed as a result thereof (it being
understood that the increase of any Tranche or the addition of a new tranche of
credit that is afforded substantially the same rights under Section 2.10(b) as
the Tranches of the same type are then treated under Section 2.10(b) shall only
require the consent of the Majority Lenders); provided that no such consent is
required in connection with the Incremental Loan Facility;

        (g)  no reduction of the percentage specified in the definition of
"Majority Revolving Lenders" shall be made without the consent of each Revolving
Lender (it being understood that no consent of any other Lender or Agent is
needed);

        (h)  no reduction of the percentage specified in any subclause of the
definition of "Requisite Tranche Lenders" shall be made without the consent of
each Lender of the Tranche contemplated by such subclause (it being understood
that no consent of any other Lender or Agent is needed);

        (i)    no amendment or waiver shall affect the rights or duties of L/C
Lender in its capacity as such or alter the obligation of any Revolving Lender
pursuant to Section 2.03(e) or 2.03(f) without the consent of L/C Lender;

        (j)    no amendment or waiver shall affect the rights or duties of the
Swingline Lender in its capacity as such or alter the obligations of the
Swingline Lender pursuant to Section 2.01(g) without the consent of the
Swingline Lender;

        (k)  no consent of any Lender need be obtained to effect any amendment
of any Credit Document necessary to comply with Section 9.09 or Section 9.12;

        (l)    no amendment, modification, supplement or waiver may be made to
any condition precedent to any extension of credit under the Revolving Facility
set forth in subsection 7.02 without the written consent of the Majority
Revolving Lenders, it being understood that amendments to or waivers of any
representation or warranty or any covenant contained in any Credit Document, or
of any Default, shall be deemed to be effective for purposes of determining
whether the conditions precedent set forth in subsection 7.02 to the making of
any extension of credit under the Revolving Loans have been satisfied regardless
of whether the Majority Revolving Lenders shall have consented to such amendment
or waiver;

        (m)  so long as any Term A Facility Loans, Revolving Loans, Incremental
Loans (to the extent they are revolving loans), Swingline Loans or L/C
Liabilities are outstanding or any Revolving Commitments are in effect, the date
then in effect for any scheduled Amortization Payment or the scheduled final
maturity of any Term B Facility Loans, Term C Facility Loans or Incremental
Loans (if such Incremental Loan is a Term Loan) having the terms thereof may not
be made earlier than the date then in effect and the then applicable amount of
any such Amortization Payment (other than the last Amortization Payment thereon)
may not be increased without the consent of the Lenders holding a majority of
the sum of the Revolving Loans, L/C Liabilities, Swingline Exposure, Unutilized
R/C Commitments then in effect and Term A Facility Loans (such Lenders holding
such credit exposure, the "Majority Pro Rata Lenders") then outstanding;

        (n)  no material change shall be made to the definition of "Eligible
Person" or to Section 2.11(b) if such change violates any Gaming Law or if any
applicable Gaming Authority prohibits such change; and

115

--------------------------------------------------------------------------------




        (o)  no amendment, modification, supplement or waiver may be made to any
covenants set forth in Section 10.08(a), (b) and (c) (excluding any component
definitions relating thereof) without the written consent of (i) the Revolving
Majority Lenders (including such Incremental Loans that are Revolving Loans) and
(ii) with respect to those Lenders having Term A Facility Loans and Term A
Facility Commitments, Term B Facility Loans and Term B Facility Commitments,
Term C Facility Loans and Term C Facility Commitments, and any Incremental Loans
or Incremental Loan Facility Commitments that are term loans, Lenders having at
least a majority of the aggregate sum of the Term A Facility Loans and Term A
Facility Commitments then outstanding, the Term B Facility Loans and Term B
Facility Commitments then outstanding, the Term C Facility Loans and Term C
Facility Commitments then outstanding, and the Incremental Loans that are term
loans and Incremental Loan Facility Commitments that are term loans then
outstanding.

        (ii)  If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
Section 13.04(i)(a), the consent of the Majority Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrower shall have the right to replace one or more of such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to Section 2.11 so long as at the time of such replacement each such Replacement
Lender consents to the proposed change, waiver, discharge or termination.

        (iii)  Notwithstanding anything herein to the contrary, (A) with the
consent of the Majority Lenders, other additional extensions of credit pursuant
to this Agreement may be included in the determination of the Majority Lenders,
Majority Revolving Lenders and Requisite Tranche Lenders without notice to or
consent of any other Lender or Agent on substantially the same basis as the
Commitments (and related extensions of credit) are included on the Closing Date,
and (B) it is agreed and understood that, subject to clauses (f), (m) and (n) of
Section 13.04(i), any prepayment required by Section 2.10 (and any corresponding
reduction of the Revolving Commitments) may be modified, supplemented or waived
by the Majority Lenders.

        (iv)  Notwithstanding anything herein to the contrary, upon any
additional extensions of credit under this Agreement being approved by the
written consent of the Majority Lenders, Lead Arrangers, Administrative Agent
and the Credit Parties are hereby authorized to effect amendments (without
notice to or the consent of any other Lender or Agent) to (i) Sections 1.01 and
1.03 for the purpose of including such appropriate defined terms as may be
necessary and apply to such additional extensions of credit being incorporated
into this Agreement to identify it as a separate Class of Loans (and within the
definition of "Commitments," "Loans," etc.) hereunder (if necessary), and to
include it in the various defined terms relating to required percentages of
outstanding extensions of credit hereunder for purposes of amendments and
waivers to the Credit Documents (e.g., "Majority Lenders," "Requisite Tranche
Lenders") so long as treated on substantially the same terms as other Classes of
Loans are then treated; (ii) Section 2.08 to effect conforming changes to
reflect such new Class; (iii) Section 2.09 to treat any such new Class that is a
term extension of credit on substantially the same terms as the Term Facilities
are then treated (including, for any new Class held by lenders similar to the
Lenders of the Term B Facility and Incremental Loan Facilities having the terms
thereof, the provisions of Section 2.09(b)) (it being understood that the order
of application of optional prepayments to amortization payments for such new
Class shall be as agreed between the Credit Parties and the lenders extending
such new credit in their sole discretion) and to treat any such new Class that
is a revolving facility on substantially the same terms as the Revolving
Facility is then treated; (iv) Section 2.10(b) to treat any such new Class that
is a term extension of credit on substantially the same terms as the Term
Facilities are then treated (including, for any new Class held by lenders
similar to the Lenders of the Term B Facility and Incremental Loan Facilities
having the terms thereof, the provisions of the last sentence of
Section 2.10(b)(i)) (it being understood that the order of application

116

--------------------------------------------------------------------------------


of mandatory prepayments to amortization payments for such new Class shall be as
agreed between the Credit Parties and the lenders extending such new credit in
their sole discretion) and to treat any such new Class that is a revolving
facility on substantially the same terms as the Revolving Facility is then
treated; and (v) Section 3.01(b) to provide for the amortization for such new
Class of Loans as provided for by the lenders thereof and the Credit Parties in
their sole discretion so long as the Weighted Average Life to Maturity of any
new term extension of credit is not less than that of the then existing Term B
Facility Loans and the Weighted Average Life to Maturity of any revolving
extension of credit is not less than that of the Revolving Commitments then in
effect.

        SECTION 13.05.    Successors and Assigns.    This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

        SECTION 13.06.    Assignments and Participations.    (a) No Credit Party
may assign its respective rights or obligations hereunder or under the Notes or
any other Credit Document without the prior written consent of all of the
Lenders.

        (b)  Each Lender may assign (which may be non-pro rata among Loans and
Commitments) to any Eligible Person any of its Loans, its Notes, its L/C
Interests and its Commitments, provided that (i) no such assignment to any such
Eligible Person (other than any Lender, any Affiliate of any Lender or any
Approved Fund) shall be in an aggregate principal amount of less than
$1.0 million other than in the case of an assignment of all of a Lender's
interests under this Agreement, unless otherwise agreed by Borrower and
Administrative Agent, (ii) in the case of any assignment of Revolving
Commitments (other than to a Lender or an Affiliate of a Lender) the consent of
Borrower and Administrative Agent shall be required, (iii) no consent shall be
required for any assignment by Administrative Agent or any of its Affiliates,
(iv) in the case of any assignment of Term Loans the consent of Administrative
Agent shall be required, (v) no consent of Borrower shall be required for an
assignment by the Swingline Lender of the Swingline Loans, (vi) each assignment,
other than to a Lender or any Lender's Affiliate or an Approved Fund of any
Lender and other than any assignment effected by Lead Arrangers or any of their
respective Affiliates in connection with the syndication of the Commitments
and/or Loans or otherwise, shall not reduce the assignor's Loans and Commitments
to less than $1.0 million (unless reduced to $0 or otherwise agreed to by
Administrative Agent and, in the case of Revolving Loans and Swingline Loans,
Borrower) and (vii) in no event may any such assignment be made to any Credit
Party or any of its Affiliates without consent of all Lenders unless the
Assignee agrees in writing that its Loans or Notes shall not be deemed
outstanding for any matter under Section 13.04 or any other vote or consent of
the Lenders under the Credit Documents; and provided, further that any consent
of Borrower otherwise required under this clause (b) shall not be required if a
Default or Event of Default has occurred and is continuing. Any assignment of a
Loan shall be effective only upon appropriate entries with respect thereto being
made in the Register (and each Note shall expressly so provide). Any assignment
or transfer of a Loan shall be registered on the Register only upon surrender
for registration of assignment or transfer of the Note evidencing such Loan (if
a Note was issued in respect thereof), accompanied by a Notice of Assignment,
and upon consent thereto by Borrower and Administrative Agent to the extent
required above (none of which consents to be unreasonably withheld, delayed or
conditioned), one or more new Notes (if requested by the new Lender) in the same
aggregate principal amount shall be issued to the designated assignee (or its
nominee) and the old Notes shall be returned by Administrative Agent to Borrower
marked "canceled". Upon execution and delivery by the assignee to Borrower and
Lead Arrangers of a Notice of Assignment, and upon consent thereto by Borrower,
Lead Arrangers and L/C Lender to the extent required above (none of which
consents to be unreasonably withheld, delayed or conditioned), and in the case
of a Loan, upon appropriate entries being made in the Register the assignee
shall have, to the extent of such assignment (unless otherwise provided in such
assignment with the consent of Administrative Agent), the obligations, rights
and benefits of a Lender hereunder holding the Commitment(s), Loans (or portions
thereof) and L/C Interests assigned to it (in addition to the

117

--------------------------------------------------------------------------------


Commitment(s), L/C Interests and Loans, if any, theretofore held by such
assignee) and the assigning Lender shall, to the extent of such assignment, be
released from the Commitment(s) (or portion(s) thereof) so assigned. Upon any
such assignment, certain rights and obligations of the assigning Lender shall
survive as set forth in Section 13.07. Each assignment shall be made pursuant to
an agreement substantially in the form of Exhibit N.

        (c)  Within 45 days after the effective date of any assignment of Loans,
Notes, L/C Interests or Commitments that required the consent of Borrower,
Borrower shall give notice of such assignment to the West Virginia Lottery
Commission and the West Virginia Racing Commission.

        (d)  A Lender (other than the Swingline Lender) may sell or agree to
sell without notice to or consent of Borrower and Administrative Agent to one or
more other persons a participation in all or any part of any Loans and L/C
Interests held by it, or in its Commitments, in which event each purchaser of a
participation (a "Participant") shall be entitled to the rights and benefits of
the provisions of Article V (provided, however, that no Participant shall be
entitled to receive any greater amount pursuant to Article V than the transferor
Lender would have been entitled to receive in respect of the participation
effected by such transferor Lender had no participation occurred) with respect
to its participation in such Loans, L/C Interests and Commitments as if such
Participant were a "Lender" for purposes of said Section, but, except as
otherwise provided in Section 4.07(c), shall not have any other rights or
benefits under any Credit Document (the Participant's rights against such Lender
in respect of such participation to be those set forth in the agreements
executed by such Lender in favor of the Participant). All amounts payable by
Borrower to any Lender under Article V in respect of Loans, L/C Interests and
its Commitments shall be no greater than the amount that would have applied if
such Lender had not sold or agreed to sell any participation in such Loans, L/C
Interests and Commitments, and as if such Lender were funding each of such Loan,
L/C Interests and Commitments in the same way that it is funding the portion of
such Loan, L/C Interests and Commitments in which no participations have been
sold. In no event shall a Lender that sells a participation agree with the
Participant to take or refrain from taking any action hereunder or under any
other Credit Document, except that such Lender may agree with the Participant
that it will not, without the consent of the Participant, agree to any
modification or amendment set forth in subclauses (I), (II), (III) or (VIII) of
clause (a) of the proviso to Section 13.04(i) to the extent such Lender's
consent is required therefor.

        (e)  In addition to the assignments and participations permitted under
the foregoing provisions of this Section 13.06, any Lender may assign and pledge
all or any portion of its Loans and its Notes to any United States Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Reserve Bank and, in the case of a Lender that is a fund that
invests in bank loans, any such Lender may assign or pledge all or any portion
of its Loans and its Notes to any holders of obligations owed, or securities
issued, by such fund, as security for such obligations or securities, or to any
trustee for, or any other representative of, such holders, in each case, without
notice to or consent of Borrower, Administrative Agent, Lead Arrangers or L/C
Lender. Any transfer as a result of the foreclosure on such pledge shall be
subject to Section 13.06(b). No such assignment shall release the assigning
Lender from its obligations hereunder.

        (f)    A Lender may furnish any information concerning any Company in
the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants) subject, however, to and so
long as the recipient agrees to be bound by the provisions of Section 13.11. In
addition, each Agent may furnish any information concerning any Credit Party or
any of its Affiliates in such Agent's possession to any Affiliate of such Agent,
subject, however, to the provisions of Section 13.11. To the extent the Loans
are not fully syndicated prior to the Closing Date, the Credit Parties shall
assist Lead Arrangers in the granting participations in, or selling assignments
of

118

--------------------------------------------------------------------------------


all or a portion of, the commitments or the loans under the Credit Facilities
pursuant to arrangements reasonably satisfactory to Lead Arrangers.

        SECTION 13.07.    Survival.    The obligations of the Credit Parties
under Sections 5.01, 5.05, 5.06 and 13.03, the obligations of each Subsidiary
Guarantor under Section 6.03, and the obligations of the Lenders under Sections
5.06 and 12.02, shall survive the repayment of the Loans and Reimbursement
Obligations and the termination of the Commitments and, in the case of any
Lender that may assign any interest in its Commitments, Loans or L/C Interest
hereunder, shall (to the extent relating to such time as it was a Lender)
survive the making of such assignment, notwithstanding that such assigning
Lender may cease to be a "Lender" hereunder. In addition, each representation
and warranty made, or deemed to be made by a notice of any extension of credit,
herein or pursuant hereto shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement and the Notes and the making of any extension of credit hereunder,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty.

        SECTION 13.08.    Captions.    The table of contents and captions and
Section headings appearing herein are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement.

        SECTION 13.09.    Counterparts; Interpretation; Effectiveness.    This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the Fee Letter and the Administrative Agent's Fee Letter constitute the entire
contract among the parties thereto relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof, other than the Fee Letter and the
provisions of Section 2 of the Commitment Letter, which are not superseded and
survive solely as to the parties thereto. This Agreement shall become effective
when the Closing Date shall have occurred and this Agreement shall have been
executed and delivered by the Credit Parties and each Agent and when
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement. Upon the effectiveness of
this Agreement, all commitments to provide any financing pursuant to the
Commitment Letter shall permanently terminate.

        SECTION 13.10.    Governing Law; Submission to Jurisdiction; Waivers;
Etc.    (a) Pursuant to Section 5-1401 of the General Obligations Laws of the
State of New York, each Credit Document shall be governed by, and construed in
accordance with, the law of the State of New York (except in the case of the
other Credit Documents, to the extent otherwise expressly stated therein). Each
Credit Party hereby irrevocably and unconditionally: (I) submits for itself and
its Property in any Proceeding relating to any Credit Document to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the Supreme Court of the State of New
York sitting in New York County, the courts of the United States of America for
the Southern District of New York, and appellate courts thereof; (II) consents
that any such Proceeding may be brought in any such court; (III) agrees that
service of process in any such Proceeding may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to Borrower at its address set forth on the signature
page hereto or at such other address of which Administrative Agent shall have
been notified pursuant thereto; and (IV) agrees that nothing herein shall affect
the right to effect service of process in any other manner permitted by law or
shall limit the right to sue in any other jurisdiction.

119

--------------------------------------------------------------------------------


        (b)  EACH CREDIT PARTY, EACH AGENT AND EACH LENDER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND FOR ANY COUNTERCLAIM THEREIN.

        SECTION 13.11.    Confidentiality.    Each Lender agrees to keep
information obtained by it pursuant to the Credit Documents confidential in
accordance with such Lender's customary practices and agrees that it will only
use such information in connection with the transactions contemplated hereby and
not disclose any of such information other than (a) to such Lender's employees,
representatives, directors, attorneys, auditors, agents, professional advisors,
trustees or affiliates who are advised of the confidential nature thereof or to
any direct or indirect creditor or contractual counterparty in swap agreements
or such creditor, contractual counterparty's professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provision of this Section 13.11, such
Lender being liable for any breach of confidentiality by any person described in
this clause (a) and with respect to disclosures to Affiliates to the extent
disclosed by such Lender to such Affiliate), (b) to the extent such information
presently is or hereafter becomes available to such Lender on a non-confidential
basis from a person not an Affiliate of such Lender not known to such Lender to
be violating a confidentiality obligation by such disclosure, (c) to the extent
disclosure is required by any Law, subpoena or judicial order or process
(provided that notice of such requirement or order shall be promptly furnished
to Borrower unless such notice is legally prohibited) or requested or required
by bank, securities, insurance or investment company regulations or auditors or
any administrative body or commission (including the Securities Valuation Office
of the NAIC) to whose jurisdiction such Lender is subject, (d) to any rating
agency to the extent required in connection with any rating to be assigned to
such Lender, provided that notice thereof is promptly furnished to Borrower,
(e) to assignees or participants or prospective assignees or participants who
agree in writing to be bound by the provisions of this Section 13.11, (f) to the
extent required in connection with any litigation between any Credit Party and
any Creditor with respect to the Loans or any Credit Document or (g) with
Borrower's prior written consent.

        SECTION 13.12.    Independence of Representations, Warranties and
Covenants.    The representations, warranties and covenants contained herein
shall be independent of each other and no exception to any representation,
warranty or covenant shall be deemed to be an exception to any other
representation, warranty or covenant contained herein unless expressly provided,
nor shall any such exception be deemed to permit any action or omission that
would be in contravention of applicable law.

        SECTION 13.13.    Severability.    Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Agreement.

        SECTION 13.14.    Gaming Laws.    (a)This Agreement and the other Credit
Documents are subject to the Gaming Laws and the laws involving the sale,
distribution and possession of alcoholic beverages (the "Liquor Laws"). Without
limiting the foregoing, each of Administrative Agent, Lead Arrangers,
Syndication Agent, Documentation Agents, Lenders and Participants acknowledges
that (i) it is the subject of being called forward by the Gaming Authority or
Governmental Authority enforcing the Liquor Laws (the "Liquor Authorities"), in
their discretion, for licensing or a finding of suitability or to file or
provide other information, and (ii) all rights, remedies and powers under this
Agreement and the other Credit Documents, including with respect to the entry
into and ownership and operation of the Gaming Facilities, and the possession or
control of gaming equipment, alcoholic beverages or a

120

--------------------------------------------------------------------------------


gaming or liquor license, may be exercised only to the extent that the exercise
thereof does not violate any applicable provisions of the Gaming Laws and Liquor
Laws and only to the extent that required approvals (including prior approvals)
are obtained from the requisite Governmental Authorities.

        (b)  Each of Administrative Agent, Lead Arrangers, Syndication Agent and
Documentation Agents and Lenders agrees to cooperate with the Gaming Authority
(or to be subject to Section 2.11) in connection with the provisions of such
documents or other information as may be requested by such Gaming Authority or
Liquor Authorities relating to Borrower and its Subsidiaries or to the Credit
Documents.

[Signature Pages Follow]

121

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written.

    PENN NATIONAL GAMING, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
Address for Notices:
 
 
Penn National Gaming, Inc.
825 Berkshire Boulevard
Suite 200
Wyomissing, Pennsylvania 19610
 
 
Contact person: Robert S. Ippolito
Telecopier No.: (610) 376-2842
Telephone No.: (610) 378-8384
 
 
SUBSIDIARY GUARANTORS:
BSL, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
BTN, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
BACKSIDE, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer

122

--------------------------------------------------------------------------------


 
 
CHC CASINOS CORP.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
CRC HOLDINGS, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
THE DOWNS RACING, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
EBETUSA.COM, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer

123

--------------------------------------------------------------------------------


 
 
LOUISIANA CASINO CRUISES, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
MILL CREEK LAND, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
MOUNTAINVIEW THOROUGHBRED RACING ASSOCIATION
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
NORTHEAST CONCESSIONS, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
PNGI CHARLES TOWN GAMING LIMITED LIABILITY COMPANY
 
 
By:
Penn National Gaming of West Virginia, Inc.,
Its Managing Member
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
PNGI CHARLES TOWN FOOD & BEVERAGE LIMITED LIABILITY COMPANY
 
 
By:
/s/  RICHARD MOORE      

--------------------------------------------------------------------------------

Name:  Richard Moore
Title:    Manager

124

--------------------------------------------------------------------------------


 
 
PNGI POCONO, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
PENN BULLPEN, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
PENN BULLWHACKERS, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
PENN MILLSITE, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
PENN NATIONAL GAMING OF WEST VIRGINIA, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer

125

--------------------------------------------------------------------------------


 
 
PENN NATIONAL GSFR, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
PENN NATIONAL HOLDING COMPANY
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
PENN NATIONAL SPEEDWAY, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
PENN SILVER HAWK, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
PENNSYLVANIA NATIONAL TURF CLUB, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
STERLING AVIATION, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer

126

--------------------------------------------------------------------------------


 
 
W-B DOWNS, INC.
 
 
By:
/s/  WILLIAM J. CLIFFORD      

--------------------------------------------------------------------------------

Name:  William J. Clifford
Title:    President
 
 
WILKES BARRE DOWNS, INC.
 
 
By:
/s/  WILLIAM J. CLIFFORD      

--------------------------------------------------------------------------------

Name:  William J. Clifford
Title:    President
 
 
HOLLYWOOD CASINO CORPORATION
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
HOLLYWOOD MANAGEMENT, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
HWCC-TUNICA, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
HOLLYWOOD CASINO-AURORA, INC.
 
 
By:
/s/  KEVIN DESANCTIS      

--------------------------------------------------------------------------------

Name:  Kevin DeSanctis
Title:    President

127

--------------------------------------------------------------------------------

    HWCC-TRANSPORTATION, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
HWCC DEVELOPMENT CORPORATION
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
HWCC-HOLDINGS, INC.,
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer
 
 
HWCC-GOLF COURSE PARTNERS, INC.,
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name:  Robert S. Ippolito
Title:    Treasurer

128

--------------------------------------------------------------------------------

    BEAR, STEARNS & CO. INC.,
    as Joint Lead Arranger and Joint Bookrunner
 
 
By:
/s/  KEITH C. BARNISH      

--------------------------------------------------------------------------------

Name: Keith C. Barnish
Title: Senior Managing Director

129

--------------------------------------------------------------------------------

    MERRILL LYNCH, PIERCE, FENNER & SMITH
                                INCORPORATED,
    as Joint Lead Arranger, Joint Bookrunner
    and Syndication Agent
 
 
By:
/s/  DENNIS DEE      

--------------------------------------------------------------------------------

Name: Dennis Dee
Title: Vice President
 
 
 
Address for Notices:
 
 
 
Merrill Lynch, Pierce Fenner & Smith
                      Incorporated
4 World Financial Center
250 Vesey Street
New York, New York 10080
Attention: Michael O'Brien
 
 
 
Telecopier No.: (212) 449-4877
Telephone No.: (212) 449-0948


130

--------------------------------------------------------------------------------

    BEAR STEARNS CORPORATE LENDING INC.,
    as Administrative Agent, Swingline Lender,
    and Collateral Agent
 
 
By:
/s/  KEITH C. BARNISH      

--------------------------------------------------------------------------------

Name: Keith C. Barnish
Title: Executive Vice President
 
 
 
Address for Notices:
 
 
 
Bear Stearns Corporate Lending Inc.
383 Madison Avenue
New York, New York 10179
Attention: Stephen O'Keefe
 
 
 
Telecopier No.: (212) 272-9184
Telephone No.: (212) 272-9430

131

--------------------------------------------------------------------------------

    SOCIETE GENERALE,
as Joint Documentation Agent
 
 
By:
/s/  CARINA T. HUYNH      

--------------------------------------------------------------------------------

Name:  Carina T. Huynh
Title:    Vice President

132

--------------------------------------------------------------------------------

    CREDIT LYONNAIS NEW YORK BRANCH,
as Joint Documentation Agent
 
 
By:
/s/  FRANK HERRERA      

--------------------------------------------------------------------------------

Name:  Frank Herrera
Title:    Vice President

133

--------------------------------------------------------------------------------

    LENDERS
 
 
BEAR STEARNS CORPORATE LENDING INC.,
as a Lender
 
 
By:
/s/  KEITH C. BARNISH      

--------------------------------------------------------------------------------

Name:  Keith C. Barnish
Title:    Executive Vice President

134

--------------------------------------------------------------------------------

    MERRILL LYNCH CAPITAL CORPORATION,
as a Lender
 
 
By:
/s/  MICHAEL E. O'BRIEN      

--------------------------------------------------------------------------------

Name:  Michael E. O'Brien
Title:    Vice President
 
 
Address for Notices:
 
 
4 World Financial Center
c/o Merrill Lynch & Co.
250 Vesey Street
New York, New York 10080
Attention: Michael E. O'Brien
 
 
Telecopier No.: (212) 449-4877
Telephone No.: (212) 449-0948

135

--------------------------------------------------------------------------------

    COMMERCE BANK, N.A.,
as a Lender
 
 
By:
/s/  GERARD L. GRADY      

--------------------------------------------------------------------------------

Name:  Gerard L. Grady
Title:    Vice President

136

--------------------------------------------------------------------------------

    WELLS FARGO BANK, N.A.,
as a Lender
 
 
By:
/s/  CANDACE BORREGO      

--------------------------------------------------------------------------------

Name:  Candace Borrego
Title:    Vice President

137

--------------------------------------------------------------------------------

    WACHOVIA BANK, N.A.,
as a Lender
 
 
By:
/s/  SHARON MUELLER      

--------------------------------------------------------------------------------

Name:  Sharon Mueller
Title:    Vice President

138

--------------------------------------------------------------------------------

    HIBERNIA NATIONAL BANK,
as a Lender
 
 
By:
/s/  LAURA K. WATTS      

--------------------------------------------------------------------------------

Name:  Laura K. Watts
Title:    Vice President

139

--------------------------------------------------------------------------------

    THE PEOPLES BANK, BILOXI, MISSISSIPPI,
as a Lender
 
 
By:
/s/  CHEVIS C. SWETMAN      

--------------------------------------------------------------------------------

Name:  Chevis C. Swetman
Title:    President & CEO

140

--------------------------------------------------------------------------------


Annex A



COMMITMENTS

**ON FILE WITH ADMINISTRATIVE AGENT**


 
  Allocation

--------------------------------------------------------------------------------

Institution


--------------------------------------------------------------------------------

  Revolving
Commitments

--------------------------------------------------------------------------------

  Term A
Facility
Commitments

--------------------------------------------------------------------------------

  Initial Term B
Facility
Commitments

--------------------------------------------------------------------------------

  Second Term B
Facility
Commitments

--------------------------------------------------------------------------------

  Term C
Facility
Commitments

--------------------------------------------------------------------------------

  Total

--------------------------------------------------------------------------------

Total   $ 100,000,000   $ 100,000,000   $ 600,000,000   $ 100,000,000   $
100,000,000   $ 1,000,000,000    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Annex B



Applicable Margin and Applicable Fee Percentage


 
  Term A Facility Loans and Revolving Loans

--------------------------------------------------------------------------------

  Term B Facility Loans

--------------------------------------------------------------------------------

  Term C Facility Loans

--------------------------------------------------------------------------------

   
Consolidated Total Leverage Ratio


--------------------------------------------------------------------------------

  Applicable
Fee
Percentage(1)

--------------------------------------------------------------------------------

  LIBOR+

--------------------------------------------------------------------------------

  ABR+

--------------------------------------------------------------------------------

  LIBOR+

--------------------------------------------------------------------------------

  ABR+

--------------------------------------------------------------------------------

  LIBOR+

--------------------------------------------------------------------------------

  ABR+

--------------------------------------------------------------------------------

Level I
>5.00x   3.50%   2.50%   4.25%   3.25%   5.25%   4.25%   0.750% Level II
>4.50x   3.25%   2.25%   4.00%   3.00%   5.00%   4.00%   0.625% Level III
>4.00x   3.25%   2.25%   4.00%   3.00%   5.00%   4.00%   0.500% Level IV
>3.50x   3.00%   2.00%   4.00%   3.00%   5.00%   4.00%   0.500% Level V
>3.00x   2.75%   1.75%   4.00%   3.00%   5.00%   4.00%   0.375% Level VI
>2.50x   2.50%   1.50%   4.00%   3.00%   5.00%   4.00%   0.375% Level VII
>2.50x   2.25%   1.25%   4.00%   3.00%   5.00%   4.00%   0.375%

--------------------------------------------------------------------------------

(1)Applies to Revolving Facility, Second Term B Facility and Term C Facility.

        Each change in the Applicable Margin or Applicable Fee Percentage
resulting from a change in the Consolidated Total Leverage Ratio shall be
effective with respect to all Loans and Letters of Credit outstanding on and
after the date of delivery to Administrative Agent of the Interest Rate
Certificate required by Section 9.04(e); provided that in the event Borrower or
any of its Restricted Subsidiaries issues Permitted Subordinated Indebtedness,
any change in the Consolidated Senior Leverage Ratio resulting therefrom shall
be effective to adjust the Applicable Margin immediately upon delivery of an
Interest Rate Certificate evidencing such change (which may be delivered upon of
after giving effect to such issuance notwithstanding anything herein to the
contrary), indicating such change until the date immediately preceding the next
date of delivery of such Certificate indicating another such change. Any change
in the Applicable Margin triggered by the occurrence of the conditions set forth
in the second sentence of the definition of Applicable Margin shall be
immediately effective with respect to all Loans and Letters of Credit then
outstanding.

--------------------------------------------------------------------------------


Annex C



AMORTIZATION PAYMENTS


DATE*


--------------------------------------------------------------------------------

  TERM A FACILITY LOANS**

--------------------------------------------------------------------------------

  INITIAL
TERM B FACILITY LOANS**

--------------------------------------------------------------------------------

  SECOND
TERM B FACILITY LOANS**

--------------------------------------------------------------------------------

  TERM C FACILITY LOANS**

--------------------------------------------------------------------------------

June 2003   $ 5,000,000   $ 1,500,000   $ 250,000   $ 250,000 September 2003    
5,000,000     1,500,000     250,000     250,000 December 2003     5,000,000    
1,500,000     250,000     250,000 March 2004     5,000,000     1,500,000    
250,000     250,000 June 2004     5,000,000     1,500,000     250,000    
250,000 September 2004     5,000,000     1,500,000     250,000     250,000
December 2004     5,000,000     1,500,000     250,000     250,000 March 2005    
5,000,000     1,500,000     250,000     250,000 June 2005     5,000,000    
1,500,000     250,000     250,000 September 2005     5,000,000     1,500,000    
250,000     250,000 December 2005     5,000,000     1,500,000     250,000    
250,000 March 2006     5,000,000     1,500,000     250,000     250,000 June 2006
    5,000,000     1,500,000     250,000     250,000 September 2006     5,000,000
    1,500,000     250,000     250,000 December 2006     5,000,000     1,500,000
    250,000     250,000 March 2007     5,000,000     1,500,000     250,000    
250,000 June 2007     5,000,000     1,500,000     250,000     250,000 September
2007     15,000,000     574,500,000     95,750,000     95,750,000    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Total   $ 100,000,000   $ 600,000,000   $ 100,000,000   $ 100,000,000

--------------------------------------------------------------------------------

*Unless otherwise indicated, such date is the first Business Day of the
specified month.

**Assumes that the maturity date is September 1, 2007.

--------------------------------------------------------------------------------


SCHEDULE 1.01(a)


[Mortgaged Real Property]

--------------------------------------------------------------------------------


SCHEDULE 1.01(b)


[Subsidiary Guarantors]

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.66



TABLE OF CONTENTS
ARTICLE I DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION
ARTICLE II CREDITS
ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST
ARTICLE IV PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
ARTICLE V YIELD PROTECTION, ETC.
ARTICLE VI GUARANTEES
ARTICLE VII CONDITIONS PRECEDENT
ARTICLE VIII REPRESENTATIONS AND WARRANTIES
ARTICLE IX AFFIRMATIVE COVENANTS
ARTICLE X NEGATIVE COVENANTS
ARTICLE XI EVENTS OF DEFAULT
ARTICLE XII AGENTS
ARTICLE XIII MISCELLANEOUS

Annex A



COMMITMENTS **ON FILE WITH ADMINISTRATIVE AGENT

Annex B



Applicable Margin and Applicable Fee Percentage

Annex C



AMORTIZATION PAYMENTS
SCHEDULE 1.01(a)
SCHEDULE 1.01(b)
